 

Exhibit 10.1

 

EXECUTION VERSION

 

Published Customer CUSIP Number: 86184GAA9

Revolving Credit Facility CUSIP Number: 86184GAB7

 

$300,000,000 REVOLVING CREDIT FACILITY

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

by and among

 

STONERIDGE, INC.,

STONERIDGE ELECTRONICS, INC.

STONERIDGE CONTROL DEVICES, INC. and

STONERIDGE ELECTRONICS AB,

as Borrowers,

 

THE GUARANTORS PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

 

PNC CAPITAL MARKETS LLC and JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers,

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

COMPASS BANK AND CITIZENS BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

and

 

PNC CAPITAL MARKETS LLC,

as Bookrunner

 

Dated as of September 12, 2014

 

 

 

   

TABLE OF CONTENTS

 

        Page           1. CERTAIN DEFINITIONS 2             1.1 Certain
Definitions 2   1.2 Construction 33   1.3 Accounting Principles; Changes in GAAP
34   1.4 Currency Calculations 34   1.5 Pro Forma Calculations 35   1.6 Same
Indebtedness; Other References 35 2. REVOLVING CREDIT AND SWING LOAN FACILITIES
35             2.1 Revolving Credit Commitments 35     2.1.1 Revolving Credit
Loans; Optional Currency Loans 35     2.1.2 Swing Loan Commitment 36     2.1.3
Certain Limitations 36             2.2 Nature of Lenders’ Obligations with
Respect to Revolving Credit Loans 36   2.3 Facility Fees 37   2.4 Termination or
Reduction of Revolving Credit Commitments 37   2.5 Revolving Credit Loan
Requests; Swing Loan Requests 37     2.5.1 Revolving Credit Loan Requests 37    
2.5.2 Swing Loan Requests 38             2.6 Making Revolving Credit Loans and
Swing Loans; Presumptions by the Administrative Agent; Repayment of Revolving
Credit Loans; Borrowings to Repay Swing Loans 38     2.6.1 Making Revolving
Credit Loans 38     2.6.2 Presumptions by the Administrative Agent 39     2.6.3
Making Swing Loans 39     2.6.4 Repayment of Revolving Credit Loans 39     2.6.5
Borrowings to Repay Swing Loans 39     2.6.6 Swing Loans Under Cash Management
Agreements 40             2.7 Notes 40   2.8 Use of Proceeds 40   2.9 Letter of
Credit Subfacility 41     2.9.1 Issuance of Letters of Credit. 41     2.9.2
Letter of Credit Fees 42     2.9.3 Disbursements, Reimbursement 42     2.9.4
Repayment of Participation Advances 44     2.9.5 Documentation 44     2.9.6
Determinations to Honor Drawing Requests 44     2.9.7 Nature of Participation
and Reimbursement Obligations 44     2.9.8 Indemnity 46     2.9.9 Liability for
Acts and Omissions 47     2.9.10 Issuing Lender Reporting Requirements 48

  

(i)

 

  

  2.10 Defaulting Lenders 48   2.11 Utilization of Commitments in Optional
Currencies 49     2.11.1 Periodic Computations of Dollar Equivalent Amounts of
Revolving Credit Loans that are Optional Currency Loans and Letters of Credit
Outstanding; Repayment in Same Currency 49     2.11.2 Notices From Lenders That
Optional Currencies Are Unavailable to Fund New Loans 50     2.11.3 Notices From
Lenders That Optional Currencies Are Unavailable to Fund Renewals of the LIBOR
Rate Option 50     2.11.4 European Monetary Union 51             2.12 Increase
in Revolving Credit Commitments, Increasing Lenders and New Lenders 52    
2.12.2 Treatment of Outstanding Loans and Letters of Credit 53           3.
RESERVED 53 4. INTEREST RATES 53             4.1 Interest Rate Options 53    
4.1.1 Revolving Credit Interest Rate Options; Swing Line Interest Rate 54    
4.1.2 [Reserved] 54     4.1.3 Rate Quotations 54             4.2 Interest
Periods 54     4.2.1 Amount of Borrowing Tranche 54     4.2.2 Renewals 55      
      4.3 Interest After Default 55     4.3.1 Letter of Credit Fees, Interest
Rate 55     4.3.2 Other Obligations 55     4.3.3 Acknowledgment 55            
4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available 55     4.4.1 Unascertainable 55     4.4.2 Illegality; Increased Costs;
Deposits Not Available 55     4.4.3 Administrative Agent’s and Lender’s Rights
56             4.5 Selection of Interest Rate Options 56 5. PAYMENTS 57        
    5.1 Payments; Bifurcation 57     5.1.1 Payments 57     5.1.2 Bifurcation 57
            5.2 Pro Rata Treatment of Lenders 58   5.3 Sharing of Payments by
Lenders 58   5.4 Presumptions by Administrative Agent 59   5.5 Interest Payment
Dates 59   5.6 Voluntary Prepayments 59     5.6.1 Right to Prepay 59     5.6.2
Replacement of a Lender 60

  

(ii)

 

 

    5.6.3 Designation of a Different Lending Office 61             5.7 Mandatory
Prepayments 61     5.7.1 Sale of Assets 61     5.7.2 Currency Fluctuations 61  
  5.7.3 Issuances of Certain Debt; Issuances of Equity 62     5.7.4 Recovery of
Insurance or Condemnation Proceeds 62     5.7.5 Application Among Interest Rate
Options 62             5.8 Increased Costs 63     5.8.1 Increased Costs
Generally 63     5.8.2 Capital Requirements 63     5.8.3 Certificates for
Reimbursement; Repayment of Outstanding Loans; Borrowing of New Loans 64    
5.8.4 Delay in Requests 64             5.9 Taxes 64     5.9.1 Issuing Lender 64
    5.9.2 Payments Free of Taxes 64     5.9.3 Payment of Other Taxes by the Loan
Parties 64     5.9.4 Indemnification by the Loan Parties 65     5.9.5
Indemnification by the Lenders 65     5.9.6 Evidence of Payments 65     5.9.7
Status of Lenders 65     5.9.8 Treatment of Certain Refunds 67     5.9.9
Survival 68             5.10 Indemnity 68   5.11 Settlement Date Procedures 69  
5.12 Currency Conversion Procedures for Judgments 69   5.13 Indemnity in Certain
Events 69 6. REPRESENTATIONS AND WARRANTIES 69             6.1 Representations
and Warranties 69     6.1.1 Organization and Qualification; Power and Authority;
Compliance With Laws; Title to Properties; Event of Default 70     6.1.2
Subsidiaries and Owners; Investment Companies 70     6.1.3 Validity and Binding
Effect 70     6.1.4 No Conflict; Material Agreements; Consents 71     6.1.5
Litigation; Labor Matters 71     6.1.6 Financial Statements 71     6.1.7 Margin
Stock 72     6.1.8 Full Disclosure 72     6.1.9 Taxes 72     6.1.10 Patents,
Trademarks, Copyrights, Licenses, Etc 73     6.1.11 Liens in the Collateral 73  
  6.1.12 Insurance 73     6.1.13 ERISA Compliance 73     6.1.14 Environmental
Matters 74

  

(iii)

 

  

    6.1.15 Solvency 74     6.1.16 Anti-Terrorism Laws 74             6.2 Updates
to Schedules 74 7. CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT 74  
          7.1 First Loans and Letters of Credit 74     7.1.1 Deliveries 75    
7.1.2 Payment of Fees 77             7.2 Each Loan or Letter of Credit 77 8.
COVENANTS 77             8.1 Affirmative Covenants 77     8.1.1 Preservation of
Existence, Etc 77     8.1.2 Payment of Liabilities, Including Taxes, Etc 77    
8.1.3 Maintenance of Insurance 77     8.1.4 Maintenance of Properties and Leases
78     8.1.5 Visitation Rights 78     8.1.6 Keeping of Records and Books of
Account 78     8.1.7 Compliance with Laws; Use of Proceeds 78     8.1.8 Further
Assurances 78     8.1.9 Anti-Terrorism Laws; International Trade Compliance 79  
  8.1.10 Keepwell 79     8.1.11 Landlord Waivers 79     8.1.12 Post-Closing
Matters 80     8.1.13 Covenant to Guaranty Obligations and Give Security 80    
8.1.14 Performance of Material Agreements 81             8.2 Negative Covenants
82     8.2.1 Indebtedness 82     8.2.2 Liens; Lien Covenants 83     8.2.3
Guaranties 83     8.2.4 Loans and Investments 83     8.2.5 Dividends and Related
Distributions 84     8.2.6 Liquidations, Mergers, Consolidations, Acquisitions
84     8.2.7 Dispositions of Assets or Subsidiaries 85     8.2.8 Affiliate
Transactions 85     8.2.9 Subsidiaries, Partnerships and Joint Ventures 85    
8.2.10 Continuation of or Change in Business 86     8.2.11 Fiscal Year 86    
8.2.12 Issuance of Stock 86     8.2.13 Changes in Organizational Documents 86  
  8.2.14 Capital Expenditures and Leases 86     8.2.15 [Reserved] 86     8.2.16
Maximum Leverage Ratio 86     8.2.17 Minimum Interest Coverage Ratio 86    
8.2.18 Negative Pledge on Real Property 87     8.2.19 Limitation on Negative
Pledges 87

  

(iv)

 

  

  8.3 Reporting Requirements 87     8.3.1 Quarterly Financial Statements 87    
8.3.2 Annual Financial Statements 87     8.3.3 Certificate of Parent 88    
8.3.4 Notices 88           9. DEFAULT 89             9.1 Events of Default 89  
  9.1.1 Payments Under Loan Documents 89     9.1.2 Breach of Warranty 89    
9.1.3 Anti-Terrorism Laws 90     9.1.4 Breach of Specified Covenants 90    
9.1.5 Breach of Other Covenants 90     9.1.6 Defaults in Other Agreements or
Indebtedness 90     9.1.7 Final Judgments or Orders 90     9.1.8 Loan Document
Unenforceable 90     9.1.9 Uninsured Losses; Proceedings Against Assets 90    
9.1.10 Events Relating to Pension Plans and Multiemployer Plans 91     9.1.11
Change of Control 91     9.1.12 2010 Note Documents 91     9.1.13 Relief
Proceedings 91             9.2 Consequences of Event of Default 91     9.2.1
Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings 91     9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings 92
    9.2.3 Set-off 92     9.2.4 Application of Proceeds 92           10. THE
ADMINISTRATIVE AGENT 93             10.1 Appointment and Authority 93   10.2
Rights as a Lender 94   10.3 Exculpatory Provisions 94   10.4 Reliance by
Administrative Agent 95   10.5 Delegation of Duties 96   10.6 Resignation 96  
10.7 Non-Reliance on Administrative Agent and Other Lenders 97   10.8 No Other
Duties, etc 97   10.9 Administrative Agent’s Fee 97   10.10 Authorization to
Release Collateral and Guarantors 97   10.11 No Reliance on Administrative
Agent’s Customer Identification Program 98   10.12 Administrative Agent May File
Proofs of Claim 98 11. MISCELLANEOUS 99             11.1 Modifications,
Amendments or Waivers 99     11.1.1 Increase of Commitment 99     11.1.2
Extension of Payment; Reduction of Principal, Interest or Fees; Modification of
Terms of Payment 99

 

 

(v)

 

 

    11.1.3 Release of Collateral or Guarantor 99     11.1.4 Miscellaneous 99    
        11.2 No Implied Waivers; Cumulative Remedies 100   11.3 Expenses;
Indemnity; Damage Waiver 100     11.3.1 Costs and Expenses 100     11.3.2
Indemnification by the Borrowers 101     11.3.3 Reimbursement by Lenders 101    
11.3.4 Waiver of Consequential Damages, Etc 101     11.3.5 Payments 102        
    11.4 Holidays 102   11.5 Notices; Effectiveness; Electronic Communication
102     11.5.1 Notices Generally 102     11.5.2 Electronic Communications 102  
  11.5.3 Change of Address, Etc 103             11.6 Severability 103   11.7
Duration; Survival 103   11.8 Successors and Assigns 103     11.8.1 Successors
and Assigns Generally 103     11.8.2 Assignments by Lenders 103     11.8.3
Register 105     11.8.4 Participations 105     11.8.5 Certain Pledges;
Successors and Assigns Generally 106             11.9 Confidentiality 106    
11.9.1 General 106     11.9.2 Sharing Information With Affiliates of the Lenders
107             11.10 Counterparts; Integration; Effectiveness 107     11.10.1
 Counterparts; Integration; Effectiveness 107             11.11 CHOICE OF LAW;
SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL 108     11.11.1  Governing Law 108     11.11.2  SUBMISSION TO JURISDICTION
108     11.11.3  WAIVER OF VENUE 108     11.11.4  SERVICE OF PROCESS 109    
11.11.5  WAIVER OF JURY TRIAL 109             11.12 USA Patriot Act Notice 109  
11.13 Obligations of Domestic Loan Parties 110 12. JOINT AND SEVERAL OBLIGATIONS
OF BORROWERS 110             12.1 Joint and Several Obligations 110   12.2
Rights to Administer Credit 110   12.3 Primary Obligation 111   12.4 Payments
Recovered From Lender 111   12.5 No Release 111   12.6 Actions Not Required 111

 

 

(vi)

 

  

  12.7 Deficiencies 112   12.8 Borrower Bankruptcy 112   12.9 Limited
Subrogation 113   12.10 Borrowers’ Financial Condition 113   12.11 Relationship
of Borrowers 113   12.12 Limitations 126          

 

(vii)

 

  



 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES     SCHEDULE 1.1(A) - PRICING GRID SCHEDULE 1.1(B) - COMMITMENTS OF
LENDERS AND ADDRESSES FOR NOTICES SCHEDULE 1.1(D) - DOMESTIC GUARANTORS SCHEDULE
1.1(F) - FOREIGN GUARANTORS SCHEDULE 1.1(L) - EXISTING LETTERS OF CREDIT
SCHEDULE 1.1(P) - PERMITTED LIENS SCHEDULE 1.1(S) - EXCLUDED FOREIGN
SUBSIDIARIES SCHEDULE 6.1.1 - QUALIFICATIONS TO DO BUSINESS SCHEDULE 6.1.2 -
SUBSIDIARIES SCHEDULE 6.1.14 - ENVIRONMENTAL DISCLOSURES SCHEDULE 7.1.1 -
OPINION OF COUNSEL SCHEDULE 8.1.3 - INSURANCE REQUIREMENTS RELATING TO
COLLATERAL SCHEDULE 8.1.12 - POST-CLOSING MATTERS SCHEDULE 8.2.1 - PERMITTED
INDEBTEDNESS       EXHIBITS     EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION
AGREEMENT EXHIBIT 1.1(G)(1) - GUARANTOR JOINDER EXHIBIT 1.1(G)(2) - GUARANTY
AGREEMENT EXHIBIT 1.1(I)(2) - INTERCOMPANY SUBORDINATION AGREEMENT EXHIBIT
1.1(N)(1) - REVOLVING CREDIT NOTE EXHIBIT 1.1(N)(2) - SWING LOAN NOTE EXHIBIT
1.1(P)(1) - AMENDED AND RESTATED PATENT SECURITY AGREEMENT EXHIBIT 1.1(P)(2) -
AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT EXHIBIT 1.1(S) - PLEDGE AND
SECURITY AGREEMENT EXHIBIT 2.5.1 - LOAN REQUEST EXHIBIT 2.5.2 - SWING LOAN
REQUEST EXHIBIT 2.12 - LENDER JOINDER EXHIBIT 5.9.7(A) - U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Lenders That Are Not Partnerships For U.S. Federal
Income Tax Purposes) EXHIBIT 5.9.7(B) - U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) EXHIBIT 5.9.7(C) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign
Participants That Are Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT
5.9.7(D) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 8.3.3 - QUARTERLY
COMPLIANCE CERTIFICATE

 

(viii)

 

  



 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT (as hereafter amended, this
“Agreement”) is dated as of September 12, 2014 and is made by and among:

 

(i)STONERIDGE, INC., an Ohio corporation, STONERIDGE ELECTRONICS, INC., a Texas
corporation, STONERIDGE CONTROL DEVICES, INC., a Massachusetts corporation, and
STONERIDGE ELECTRONICS AB, a Swedish corporation (each individually, a
“Borrower” and, collectively, the “Borrowers”),

 

(ii)each of the GUARANTORS (as hereinafter defined),

 

(iii)the LENDERS (as hereinafter defined),

 

(iv)PNC BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for
the Lenders under this Agreement (hereinafter referred to in such capacity as
the “Administrative Agent”), and

 

(v)PNC BANK, NATIONAL ASSOCIATION, in its capacity as Issuing Lender (as
hereinafter defined); and PNC BANK, NATIONAL ASSOCIATION, in its capacity as
Swing Loan Lender (as hereinafter defined).

 

The Borrowers, the Administrative Agent, the Issuing Lender and certain of the
Lenders are parties to that certain Second Amended and Restated Credit and
Security Agreement, dated as of December 1, 2011, as amended (the “Existing
Credit Agreement”). The Lenders hereunder that are party to the Existing Credit
Agreement are sometimes referred to collectively as the “Existing Lenders”.

 

The Existing Credit Agreement amended and restated in its entirety and
superseded that certain Amended and Restated Credit and Security Agreement,
dated as of September 20, 2010, as amended among the Borrowers, certain of the
Lenders, PNC Bank, National Association, in its capacities as administrative
agent and letter of credit issuer (the “Second Credit Agreement”), which Second
Credit Agreement amended and restated in its entirety that certain Credit and
Security Agreement, dated as of November 2, 2007, as amended, among the
Borrowers (other than Stoneridge Sweden) and certain of its affiliates, certain
of the Lenders, PNC Bank, National Association (as successor by merger to
National City Business Credit, Inc.), in its capacity as administrative agent,
and PNC Bank, National Association (as successor by merger to National City
Bank), in its capacity as letter of credit issuer.

 

Pursuant and subject to the Existing Credit Agreement, the Lenders agreed to
advance to the Borrowers revolving credit loans in an aggregate principal amount
not to exceed $100,000,000 (collectively, as their respective outstanding
principal balances exist immediately prior to the effectiveness of this
Agreement, the “Existing Revolving Loans”) and the Issuing Lenders agreed to
issue letters of credit (collectively, as their respective issued and undrawn
amounts exist immediately prior to the effectiveness of this Agreement, the
“Existing Letters of Credit”). A list of the Existing Letters of Credit is set
forth on Schedule 1.1(L) hereto).

 

 

 

  

The Borrowers have requested the Existing Lenders to amend and restate in their
entirety the terms and conditions of the Existing Credit Agreement as herein
provided and have requested each Lender hereunder that is not an Existing Lender
to join in this Agreement and such amended and restated terms and conditions.

 

Subject to the satisfaction of the terms and conditions set forth in this
Agreement, (i) the Borrowers, the Guarantors, the Administrative Agent, the
Existing Lenders, the Issuing Lender, and the Swing Loan Lender hereby agree
that the Existing Credit Agreement shall be amended and restated as provided
herein, and (ii) the Lenders that are not Existing Lenders hereby join in this
Agreement and such amended and restated terms and conditions. In consideration
of their mutual covenants and agreements hereinafter set forth and intending to
be legally bound hereby, the parties hereto covenant and agree as follows:

 

1.          CERTAIN DEFINITIONS

 

1.1         Certain Definitions. In addition to words and terms defined
elsewhere in this Agreement, the following words and terms shall have the
following meanings, respectively, unless the context hereof clearly requires
otherwise:

 

2010 Note Documents shall mean Parent’s Senior Secured Notes due 2017 issued on
or about October 4, 2010 pursuant to that certain Indenture, dated as of October
4, 2010, among Parent, as “Issuer”, Electronics and Controls, as guarantors
thereunder, and The Bank of New York Mellon Trust Company, N.A., as “Trustee”,
as the same may be from time to time amended, restated or otherwise modified,
and each other document executed in connection with the foregoing.

 

2010 Note Intercreditor Agreement shall mean that certain Intercreditor
Agreement, dated as of October 4, 2010, executed by each of the Domestic
Borrowers, The Bank of New York Mellon Trust Company, N.A., as “Notes Collateral
Agent” (as therein defined) and the Administrative Agent as “Initial ABL Agent”
(as therein defined), as amended.

 

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as administrative agent hereunder.

 

Administrative Agent’s Fee shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Administrative Agent’s Letter shall have the meaning specified in Section 10.9
[Administrative Agent’s Fee].

 

Affiliate as to any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds 10% or more of any class of the
voting or other Equity Interests of such Person or (iii) 10% or more of any
class of voting interests or other Equity Interests of which is beneficially
owned or held, directly or indirectly, by such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly, to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

2

 

  

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

 

Applicable Facility Fee Rate shall mean the percentage rate per annum based on
the Leverage Ratio then in effect according to the pricing grid on Schedule
1.1(A) below the heading “Facility Fee.”

 

Applicable Letter of Credit Fee Rate shall mean the percentage rate per annum
based on the Leverage Ratio then in effect according to the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee.”

 

Applicable Margin shall mean, as applicable:

 

(i)          the percentage spread to be added to the Base Rate applicable to
Revolving Credit Loans under the Base Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit Base Rate Spread”, or

 

(ii)         the percentage spread to be added to the LIBOR Rate applicable to
Revolving Credit Loans under the LIBOR Rate Option based on the Leverage Ratio
then in effect according to the pricing grid on Schedule 1.1(A) below the
heading “Revolving Credit LIBOR Rate Spread”.

 

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

 

Authorized Officer shall mean, with respect to any Loan Party, the Chief
Executive Officer, President, Chief Financial Officer, Treasurer, Assistant
Treasurer or similarly empowered position of such Loan Party, any manager or the
members (as applicable) in the case of any Loan Party which is a limited
liability company, or such other individuals, designated by written notice to
the Administrative Agent from the Borrowers, authorized to execute notices,
reports and other documents on behalf of such Loan Party required hereunder. The
Borrowers may amend such list of individuals from time to time by giving written
notice of such amendment to the Administrative Agent.

 

Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Federal Funds Open Rate, plus fifty basis points
(0.5%), (ii) the Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis
points (1.0%). Any change in the Base Rate (or any component thereof) shall take
effect at the opening of business on the day such change occurs.

 

3

 

  

Base Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i)
[Revolving Credit Base Rate Options].

 

Borrower and Borrowers shall have the meaning specified in the introductory
paragraph. A Borrower is either a Domestic Borrower or a Foreign Borrower.

 

Borrower Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

 

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

 

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by a Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and
(ii) all Loans to which a Base Rate Option applies shall constitute one
Borrowing Tranche.

 

Brazil Pledge Agreements shall mean (i) a first priority pledge agreement under
the laws of the Federative Republic of Brazil among Parent, as pledgor, the
Administrative Agent, and Stoneridge Brazil with respect to the quotas of
Stoneridge Brazil and (ii) a first priority pledge agreement under the laws of
the Federative Republic of Brazil among Parent, as pledgor, the Administrative
Agent and PST with respect to the quotas of PST.

 

British Pound shall refer to the lawful currency of the United Kingdom.

 

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

 

Capital Expenditures shall mean for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing
(pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a consolidated
balance sheet of such Person.

 

Capital Lease shall mean, subject to Section 1.3 [Accounting Principles; Changes
in GAAP] as applied to any Person, any lease of any property (whether real,
personal or mixed) by that Person as lessee that, in conformity with GAAP, is
accounted for as a Capital Lease on the balance sheet of that Person.

 

Capital Lease Obligations shall mean all obligations under Capital Leases of the
Parent and its Subsidiaries, without duplication, in each case taken at the
amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of the
Parent and its Subsidiaries prepared in accordance with GAAP.

 

4

 

  

Capital Stock shall mean any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

Cash Management Agreements shall have the meaning specified in Section 2.6.6
[Swing Loans Under Cash Management Agreements].

 

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

 

CFC shall mean a Controlled Foreign Corporation, as such term is defined in
Section 957 of the Code.

 

CFTC shall mean the Commodity Futures Trading Commission.

 

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

 

Change of Control shall mean (a) any “person” or “group” (as such terms are used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), shall become, or obtain rights (whether by means or
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
more than fifty percent (50%) of the Capital Stock of the Parent; (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Parent by Persons who were neither (i) nominated by the board of
directors of the Parent nor (ii) appointed by directors so nominated; or (c) the
Parent shall cease to own, free and clear of all Liens or other encumbrances
(other than Liens pursuant to the Loan Documents), 100% of the outstanding
voting Subsidiary Equity Interests of each other Borrower on a fully diluted
basis.

 

CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent’s Customer Identification Program].

 

5

 

  

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be September 12, 2014.

 

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

 

Collateral shall mean the collateral under the Pledge and Security Agreement or
any Intellectual Property Security Agreement.

 

Collateral Agent shall mean the Administrative Agent acting as Collateral Agent
for the Secured Parties (as defined in the Pledge and Security Agreement), and
any successor Collateral Agent designated pursuant to Section 10.6 [Resignation]
hereof.

 

Collateral Document shall mean any Intellectual Property Security Agreement, any
Foreign Pledge Agreement and the Pledge and Security Agreement, in each case as
amended, restated, modified or supplemented from time to time.

 

Commitment shall mean as to any Lender its Revolving Credit Commitment and, in
the case of PNC, its Swing Loan Commitment, and Commitments shall mean the
aggregate of the Revolving Credit Commitments and Swing Loan Commitment of all
of the Lenders.

 

Commodity Hedge shall mean any commodity swap, commodity option, or forward
commodity contract transaction, commodity price hedging arrangement, and any
other similar transaction.

 

Commodity Hedge Liabilities shall have the meaning assigned in the definition of
Lender Provided Commodity Hedge.

 

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of Parent].

 

Computation Date shall have the meaning specified in Section 2.11.1 [Periodic
Computations of Dollar Equivalent amounts of Revolving Credit Loans and Letters
of Credit Outstanding, Etc.].

 

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

6

 

  

Consolidated EBITDA shall mean, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period and (iv)
any non-cash charges (other than the write-down of current assets) for such
period (provided that to the extent that all or any portion of the income of any
person is excluded from Consolidated Net Income pursuant to the definition
thereof for all or any portion of such period any amounts set forth in the
preceding clauses (i) through (iv) that are attributable to such person shall
not be included for purposes of this definition for such period or portion
thereof), and minus (b) without duplication (i) all cash payments made during
such period on account of reserves, restructuring charges and other
non-recurring non-cash charges added to Consolidated Net Income pursuant to
clause (a)(iv) above in a previous period and (ii) to the extent included in
determining such Consolidated Net Income, any non-cash extraordinary gains and
all non-recurring non-cash items of income for such period, all determined on a
consolidated basis in accordance with GAAP; provided that for purposes of
calculating Consolidated EBITDA for any period (A) the Consolidated EBITDA of
any Person acquired by Parent or any Subsidiary of Parent pursuant to a
Permitted Acquisition during such period shall be included on a Pro Forma Basis
for such period and (B) the Consolidated EBITDA of any person or line of
business sold or otherwise disposed of by Parent or any Subsidiary of any Loan
Party during such period shall be excluded for such period (assuming the
consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).

 

Consolidated Funded Indebtedness shall mean Indebtedness of the Parent and its
Subsidiaries on a consolidated basis, but excluding Indebtedness of the type
described in any of clauses (iv), (v) and (vi) of the definition of
“Indebtedness” unless such Indebtedness under any of such clauses (iv), (v) and
(vi) is not contingent.

 

Consolidated Interest Expense shall mean, for any period, total interest expense
(including, without limitation, that portion attributable to Capital Lease
Obligations in accordance with GAAP and capitalized interest) of the Parent and
its Subsidiaries on a consolidated basis in accordance with GAAP with respect to
all outstanding Indebtedness of the Parent and its Subsidiaries during such
period and other financing fees, charges and expenses incurred by such Person
for such period (including with respect to letters of credit), in each case
determined after giving effect to any net payments made or received by the
Parent and its Subsidiaries with respect to Interest Rate Hedges and shall
exclude any non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations in respect of Interest Rate Hedges or
other derivative instruments pursuant to Statement of Financial Accounting
Standards No. 133; provided, however, solely for the purpose of clause (b) of
Section 8.2.17 [Minimum Interest Coverage Ratio], that for the purpose of
computing Consolidated Interest Expense for each of the Parent’s fiscal quarters
ending, respectively, December 31, 2013, March 31, 2014, June 30, 2014 and
September 30, 2014, interest expense attributable to the Indebtedness under the
2010 Note Documents shall be deemed to be $930,000 in each such fiscal quarter.

 

Consolidated Net Debt shall mean an amount equal to Consolidated Funded
Indebtedness of the Parent and its Subsidiaries on such date, minus the sum of
(i) the amount of consolidated cash in deposit accounts in the United States on
such date and (ii) sixty-five percent (65%) of the amount of consolidated cash
in deposit accounts outside of the United States that is freely transferable
from such jurisdiction to the United States on such date and, as to each of (i)
and (ii), is not subject to a Lien in favor of any Person other than the
Collateral Agent or to any restriction on the use thereof, other than pursuant
to the Loan Documents.

 

7

 

  

Consolidated Net Income shall mean, for any period, the net income (or loss) of
the Parent and its Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP, adjusted, to the extent included in calculating
such net income (or loss), by excluding, without duplication, the portion of net
income (or loss) of the Parent and its Subsidiaries on a consolidated basis
allocable to minority interest in unconsolidated Persons to the extent that cash
dividends or distributions have not actually been received by the Parent or one
of its Subsidiaries.

 

Controls shall mean Stoneridge Control Devices, Inc., a Massachusetts
corporation.

 

Covered Entity shall mean (a) each Borrower, each of such Borrower’s
Subsidiaries, all Guarantors and all pledgors of Collateral and each of their
respective officers and employees, (b) each Person that, directly or indirectly,
is in control of a Person described in clause (a) above and (c) any agent of the
foregoing who acts in any capacity in connection with or benefits from the
Loans. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding Equity Interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of Equity Interests, contract or
otherwise.

 

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day.

 

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Lender, PNC (as
the Swing Loan Lender) or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrowers or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the Borrowers, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or the Borrowers’ receipt of such certification in
form and substance satisfactory to the Administrative Agent or the Borrowers, as
the case may be, (d) has become the subject of a Bankruptcy Event or (e) has
failed at any time to comply with the provisions of Section 5.3 [Sharing of
Payments by Lenders] within two Business Days of the date required with respect
to purchasing participations from the other Lenders, whereby such Lender’s share
of any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

 

8

 

  

As used in this definition and in Section 2.10 [Defaulting Lenders], the term
“Bankruptcy Event” means, with respect to any Person, such Person or such
Person’s direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

 

Dollar Equivalent shall mean, with respect to any amount of any currency, as of
any Computation Date, the Equivalent Amount of such currency expressed in
Dollars.

 

Domestic Borrower shall mean each of Parent, Controls and Electronics.

 

Domestic Guarantor shall mean each Guarantor that is not a Foreign Subsidiary,
as listed on Schedule 1.1(D) (as updated from time to time).

 

Domestic Loan Party shall mean each Domestic Borrower and each Domestic
Guarantor.

 

Domestic Subsidiary shall mean each Subsidiary that is not a Foreign Subsidiary.

 

Drawing Date shall have the meaning specified in Section 2.9.3 [Disbursements,
Reimbursement].

 

Dutch Pledge Agreement shall mean the equity interest pledge agreement in form
and substance reasonably satisfactory to the Administrative Agent to create a
first priority pledge under the laws of the Kingdom of the Netherlands over 65%
of the combined voting power of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
Stoneridge Netherlands and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in Stoneridge Netherlands.

 

9

 

  

Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

 

Electronics shall mean Stoneridge Electronics, Inc., a Texas corporation.

 

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

 

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

 

Environmental Laws shall mean all applicable federal, state, local, tribal,
territorial and foreign Laws (including common law), constitutions, statutes,
treaties, regulations, rules, ordinances and codes and any consent decrees,
settlement agreements, judgments, orders, directives, policies or programs
issued by or entered into with an Official Body pertaining or relating to:
(i) pollution or pollution control; (ii) protection of human health from
exposure to regulated substances; (iii) protection of the environment and/or
natural resources; (iv) employee safety in the workplace; (v) the presence, use,
management, generation, manufacture, processing, extraction, treatment,
recycling, refining, reclamation, labeling, packaging, sale, transport, storage,
collection, distribution, disposal or release or threat of release of regulated
substances; (vi) the presence of contamination; (vii) the protection of
endangered or threatened species; and (viii) the protection of environmentally
sensitive areas.

 

Equity Interests shall mean (i) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (ii) any warrants,
options or other rights to acquire such shares or interests.

 

Equivalent Amount shall mean, at any time, as determined by Administrative Agent
(which determination shall be conclusive absent manifest error), with respect to
an amount of any currency (the “Reference Currency”) which is to be computed as
an equivalent amount of another currency (the “Equivalent Currency”), the amount
of such Equivalent Currency converted from such Reference Currency at
Administrative Agent’s spot selling rate (based on the market rates then
prevailing and available to Administrative Agent) for the sale of such
Equivalent Currency for such Reference Currency at a time determined by
Administrative Agent on the second Business Day immediately preceding the event
for which such calculation is made.

 

Equivalent Currency shall have the meaning specified in the definition of
“Equivalent Amount”.

 

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

 

10

 

  

ERISA Event shall mean (a) with respect to a Pension Plan, a reportable event
under Section 4043 of ERISA as to which event (after taking into account notice
waivers provided for in the regulations) there is a duty to give notice to the
PBGC; (b) a withdrawal by Parent or any member of the ERISA Group from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by Parent or any member of the ERISA
Group from a Multiemployer Plan, notification that a Multiemployer Plan is in
reorganization, or occurrence of an event described in Section 4041A(a) of ERISA
that results in the termination of a Multiemployer Plan; (d) the filing of a
notice of intent to terminate a Pension Plan, the treatment of a Pension Plan
amendment as a termination under Section 4041(e) of ERISA, or the commencement
of proceedings by the PBGC to terminate a Pension Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (f) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon Parent or
any member of the ERISA Group.

 

ERISA Group shall mean, at any time, the Parent and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control and all other entities which, together with the Parent, are
treated as a single employer under Section 414 of the Code or Section 4001(b)(1)
of ERISA.

 

Euro shall refer to the lawful currency of the Participating Member States.

 

European Interbank Market shall mean the European interbank market for Euro
operating in Participating Member States.

 

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an “Event of Default.”

 

Excluded Foreign Subsidiaries shall mean the Foreign Subsidiaries listed on
Schedule 1.1(S).

 

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, (b) if a guarantee of a Swap Obligation
would cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest, and (c) if there is more than one Loan Party executing this Agreement
or the other Loan Documents and a Swap Obligation would be an Excluded Hedge
Liability with respect to one or more of such Persons, but not all of them, the
definition of Excluded Hedge Liability or Liabilities with respect to each such
Person shall only be deemed applicable to (i) the particular Swap Obligations
that constitute Excluded Hedge Liabilities with respect to such Person, and (ii)
the particular Person with respect to which such Swap Obligations constitute
Excluded Hedge Liabilities.

 

11

 

  

Excluded Subsidiaries shall mean, collectively, SRI CS LLC (fka Bolton
Conductive Systems LLC), a Michigan limited liability company, and the Excluded
Foreign Subsidiaries. The Excluded Subsidiaries are not required to join this
Agreement as Guarantors.

 

Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal or
Swedish withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (a) such Lender acquires such
interest in such Loan or Commitment (other than pursuant to an assignment
request by the Borrowers under Section 5.6.2 [Replacement of a Lender]) or (b)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 5.9.7 [Status of Lenders], amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (iii) Taxes attributable to such Recipient’s failure to comply
with Section 5.9.7 [Status of Lenders], and (iv) any U.S. federal withholding
Taxes imposed under FATCA (except to the extent imposed due to the failure of
the Borrowers to provide documentation or information to the IRS).

 

Executive Order No. 13224 shall mean the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

Existing Credit Agreement shall have the meaning specified in the recital
paragraphs of this Agreement.

 

Existing Lenders, Existing Letters of Credit, and Existing Revolving Loans shall
have the respective meanings specified in the recital paragraphs of this
Agreement.

 

Expiration Date shall mean, with respect to the Revolving Credit Commitments,
September 12, 2019.

 

Facility Fee shall have the meaning specified in Section 2.3 [Facility Fees].

 

12

 

  

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

Federal Funds Open Rate for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Administrative Agent (for purposes of this definition,
an “Alternate Source”) (or if such rate for such day does not appear on the
Bloomberg Screen BTMM (or any substitute screen) or on any Alternate Source, or
if there shall at any time, for any reason, no longer exist a Bloomberg Screen
BTMM (or any substitute screen) or any Alternate Source, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

 

Foreign Borrower shall mean Stoneridge Sweden.

 

Foreign Borrower Sublimit shall have the meaning specified in Section 2.1.3
[Certain Limitations].

 

Foreign Currency Hedge shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency.

 

Foreign Currency Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Foreign Currency Hedge.

 

13

 

  

Foreign Guarantor shall mean each Guarantor that is a Foreign Subsidiary, as
listed on Schedule 1.1(F) (as updated from time to time).

 

Foreign Holding Company shall mean any Guarantor which has no material assets or
operations, other than the holding of ownership interests in one or more CFCs.

 

Foreign Lender shall mean (i) if the applicable Borrower is a U.S. Person, a
Lender that is not a U.S. Person, and (ii) if the applicable Borrower is not a
U.S. Person, a Lender that is resident or organized under the Laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

 

Foreign Loan Party shall mean the Foreign Borrower and each Foreign Guarantor.

 

Foreign Pledge Agreements shall mean, collectively, the Brazil Pledge
Agreements, Dutch Pledge Agreement and Mauritius Pledge Agreement.

 

Foreign Subsidiary shall mean a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the Laws
of a jurisdiction outside of the United States.

 

GAAP shall mean generally accepted accounting principles as are in effect from
time to time, subject to the provisions of Section 1.3 [Accounting Principles;
Changes in GAAP], and applied on a consistent basis both as to classification of
items and amounts.

 

Guarantor shall mean each of the parties to this Agreement which is designated
as a “Guarantor” on the Closing Date and each other Person which joins this
Agreement as a Guarantor after the Closing Date, as listed on Schedule 1.1(D)
[Domestic Guarantors] or Schedule 1.1(F) [Foreign Guarantors], each as updated
from time to time.

 

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

 

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

 

Guaranty Agreement shall mean the Guaranty Agreement in substantially the form
of Exhibit 1.1(G)(2) executed and delivered by each of the Guarantors to the
Administrative Agent for the benefit of the Lenders.

 

Hedge Liabilities shall mean collectively, the Commodity Hedge Liabilities, the
Foreign Currency Hedge Liabilities and the Interest Rate Hedge Liabilities.

 

ICC shall have the meaning specified in Section 11.11.1 [Governing Law].

 

14

 

  

Increasing Lender shall have the meaning specified in Section 2.12 [Increase in
Revolving Credit Commitments].

 

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of: (i) borrowed money, (ii) amounts raised
under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, (iv) obligations under any currency swap agreement,
interest rate swap, cap, collar or floor agreement or other interest rate
management device, (v) any other transaction (including forward sale or purchase
agreements, Capital Leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including trade payables and
accrued expenses incurred in the ordinary course of business which are not
represented by a promissory note or other evidence of indebtedness and which are
not more than thirty (30) days past due), or (vi) any Guaranty of Indebtedness
for borrowed money.

 

Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

 

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrowers].

 

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the Issuing Lender on a
non-confidential basis prior to disclosure by the Loan Parties or any of their
Subsidiaries, provided that, in the case of information received from the Loan
Parties or any of their Subsidiaries after the date of this Agreement, such
information is clearly identified at the time of delivery as confidential.

 

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of any Loan Party or otherwise relating to the liquidation,
dissolution, winding-up or relief of such Person, or (b) any general assignment
for the benefit of creditors, composition, marshaling of assets for creditors,
or other, similar arrangement in respect of such Person’s creditors generally or
any substantial portion of its creditors; undertaken under any Law.

 

Intellectual Property Security Agreement shall mean any of the Patent Security
Agreement, Trademark Security Agreement or any security agreement relating to
copyrights hereinafter executed and delivered by each of the Domestic Loan
Parties to the Administrative Agent for the benefit of the Lenders.

 

15

 

  

Intercompany Subordination Agreement shall mean a Subordination Agreement among
the Loan Parties in the form attached hereto as Exhibit 1.1(I)(2).

 

Interest Period shall mean the period of time selected by a Borrower in
connection with (and to apply to) any election permitted hereunder by such
Borrower to have Revolving Credit Loans bear interest under the LIBOR Rate
Option. Subject to the last sentence of this definition, such period shall be
one Month with respect to Optional Currency Loans and one, two, three or six
Months with respect to all other Loans. Such Interest Period shall commence on
the effective date of such Interest Rate Option, which shall be (i) the
Borrowing Date if such Borrower is requesting new Loans, or (ii) the date of
renewal of or conversion to the LIBOR Rate Option if such Borrower is renewing
or converting to the LIBOR Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof: (A) any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and (B) the Borrowers shall not select, convert to or renew an
Interest Period for any portion of the Loans that would end after the Expiration
Date.

 

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

 

Interest Rate Hedge Liabilities shall have the meaning assigned in the
definition of Lender Provided Interest Rate Hedge.

 

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

 

IRS shall mean the United States Internal Revenue Service.

 

ISP98 shall have the meaning specified in 11.11.1 [Governing Law].

 

Issuing Lender shall mean, with respect to any Letter of Credit, the issuer of
such Letter of Credit and shall be, (i) with respect to Letter of Credit No.
CPCS-853803 issued by JPMorgan Chase Bank, N.A. on September 1, 2011 in the
amount of $1,700,000 for the benefit of China Merchants Bank or (ii) with
respect to any other Letter of Credit hereunder, PNC, in its individual capacity
as issuer of Letters of Credit hereunder, and any other Lender that Borrowers,
Administrative Agent and such other Lender may agree may from time to time issue
Letters of Credit hereunder. Unless the context clearly indicates otherwise, (a)
in the context of any request or application for a Letter of Credit, “Issuing
Lender” shall refer to the Issuing Lender to which such request or application
is submitted, (ii) in the context of any Letter of Credit that is issued,
amended, renewed or extended, “Issuing Lender” shall refer to the Issuing Lender
that issued, amended, renewed or extended such Letter of Credit and (iii) with
respect to references to “Issuing Lender” that do not relate to a Letter of
Credit or a request or application therefor, “Issuing Lender” shall be deemed to
refer to each and every Issuing Lender, severally, as its respective interests
may appear.

 

16

 

  

Joint Venture shall mean a corporation, partnership, limited liability company
or other entity in which any Person other than the Loan Parties and their
Subsidiaries holds, directly or indirectly, an Equity Interest.

 

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

 

Lender Provided Commodity Hedge shall mean a Commodity Hedge which is provided
by any Lender or its Affiliate or a Person that was a Lender or its Affiliate at
the time such Commodity Hedge was entered into and for which such Lender
confirms to the Administrative Agent in writing no later than five (5) Business
Days after the execution thereof that it: (a) is documented in a standard
International Swaps and Derivatives Association Master Agreement or another
reasonable and customary manner, (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner, and (c) is entered into for hedging (rather than speculative)
purposes; provided that no such confirmation shall be required for any Lender
Provided Commodity Hedge entered into prior to the Closing Date and permitted
under the Existing Credit Agreement. The liabilities owing to the provider of
any Lender Provided Commodity Hedge (the “Commodity Hedge Liabilities”) by any
Loan Party or Subsidiary thereof that is party to such Lender Provided Commodity
Hedge shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Loan Party and of each other Loan Party (subject to
Section 5.1.2 [Bifurcation]), be guaranteed obligations under the Guaranty
Agreement and secured obligations under any other Loan Document, as applicable,
and otherwise treated as Obligations for purposes of the other Loan Documents,
except to the extent constituting Excluded Hedge Liabilities of such Person. The
Liens securing the Commodity Hedge Liabilities shall be pari passu with the
Liens securing all other Obligations under this Agreement and the other Loan
Documents, subject to the express provisions of Section 9.2.4 [Application of
Proceeds].

 

Lender Provided Foreign Currency Hedge shall mean a Foreign Currency Hedge which
is provided by any Lender or its Affiliate and for which such Lender confirms to
the Administrative Agent in writing prior to the execution thereof that it: (a)
is documented in a standard International Swaps and Derivatives Association
Master Agreement or another reasonable and customary manner, (b) provides for
the method of calculating the reimbursable amount of the provider’s credit
exposure in a reasonable and customary manner, and (c) is entered into for
hedging (rather than speculative) purposes; provided that no such confirmation
shall be required for any Lender Provided Foreign Currency Hedge entered into
prior to the Closing Date and permitted under the Existing Credit Agreement. The
liabilities owing to the provider of any Lender Provided Foreign Currency Hedge
(the “Foreign Currency Hedge Liabilities”) by any Loan Party that is party to
such Lender Provided Foreign Currency Hedge shall, for purposes of this
Agreement and all other Loan Documents be “Obligations” of such Person and of
each other Loan Party (subject to Section 5.1.2 [Bifurcation]), be guaranteed
obligations under the Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Foreign Currency Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the other Loan Documents, subject to the express
provisions of Section 9.2.4 [Application of Proceeds].

 

17

 

  

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (a) is documented in a standard International Swaps and Derivatives
Association Master Agreement, or another reasonable and customary manner, (b)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (c) is entered into
for hedging (rather than speculative) purposes; provided that no such
confirmation shall be required for any Lender Provided Interest Rate Hedge
entered into prior to the Closing Date and permitted under the Existing Credit
Agreement. The liabilities owing to the provider of any Lender Provided Interest
Rate Hedge (the “Interest Rate Hedge Liabilities”) by any Loan Party that is
party to such Lender Provided Interest Rate Hedge shall, for purposes of this
Agreement and all other Loan Documents be “Obligations” of such Person and of
each other Loan Party (subject to Section 5.1.2 [Bifurcation]), be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. The Liens securing the Hedge Liabilities shall be
pari passu with the Liens securing all other Obligations under this Agreement
and the other Loan Documents, subject to the express provisions of Section 9.2.4
[Application of Proceeds].

 

Lenders shall mean the financial institutions named on Schedule 1.1(B) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender. For the purpose of any Loan Document which
provides for the granting of a security interest or other Lien to the Lenders or
to the Collateral Agent for the benefit of the Lenders as security for the
Obligations, “Lenders” shall include any Affiliate of a Lender to which such
Obligation is owed.

 

Letter of Credit shall have the meaning specified in Section 2.9.1 [Issuance of
Letters of Credit] and shall include, without limitation, each Existing Letter
of Credit.

 

Letter of Credit Borrowing shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Letter of Credit Fee shall have the meaning specified in Section 2.9.2 [Letter
of Credit Fees].

 

Letter of Credit Obligation shall mean, as of any date of determination, the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit on such date (if any Letter of Credit shall increase in amount
automatically in the future, such aggregate Dollar Equivalent amount available
to be drawn shall currently give effect to any such future increase) plus the
aggregate Dollar Equivalent Amount of Reimbursement Obligations and Letter of
Credit Borrowings on such date.

 

18

 

  

Letter of Credit Sublimit shall have the meaning specified in Section 2.9.1
[Issuance of Letters of Credit].

 

Leverage Ratio shall mean, as of any date of determination, the ratio of (A)
Consolidated Net Debt on such date to (B) Consolidated EBITDA (i) for the four
fiscal quarters then ending if such date is a fiscal quarter end or (ii) for the
four fiscal quarters most recently ended if such date is not a fiscal quarter
end.

 

LIBOR Rate shall mean the following:

 

(a)          with respect to the Dollar Loans comprising any Borrowing Tranche
to which the LIBOR Rate Option applies for any Interest Period, the interest
rate per annum determined by the Administrative Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Administrative Agent which has
been approved by the Intercontinental Exchange Benchmark Administration Ltd. (or
such other Person that takes over the administration of such rate) as an
authorized information vendor for the purpose of displaying rates at which US
dollar deposits are offered by leading banks in the London interbank deposit
market (for purposes of this definition, an “Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. LIBOR may also be expressed by the following formula:

 

 LIBOR    =

London interbank offered rates quoted by Bloomberg

or appropriate successor as shown on Bloomberg Page BBAM1

1.00 – LIBOR Reserve Percentage

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

 

19

 

  

(b)          with respect to Optional Currency Loans in currency other than Euro
comprising any Borrowing Tranche to which the LIBOR Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in the
relevant Optional Currency are offered by leading banks in the Relevant
Interbank Market), or the rate which is quoted by an Alternate Source, at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the Relevant Interbank Market offered
rate for deposits in the relevant Optional Currency for an amount comparable to
the principal amount of such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period (or if there shall at any time, for
any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or
any Alternate Source, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve
Percentage. Such LIBOR Rate may also be expressed by the following formula:

 

LIBOR =

Relevant Interbank Market offered rate quoted by

Bloomberg or appropriate successor as shown on

Bloomberg Page BBAM1                                   

1.00 - LIBOR Reserve Percentage

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. The LIBOR Rate for any Loans shall be based upon the LIBOR Rate
for the currency in which such Loans are requested.

 

(c)          with respect to Optional Currency Loans denominated in Euro
comprising any Borrowing Tranche to which the LIBOR Rate Option applies for any
Interest Period, the interest rate per annum determined by Administrative Agent
by dividing (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which deposits in Euro
are offered by leading banks in the Relevant Interbank Market) or the rate which
is quoted by an Alternate Source, at approximately 11:00 a.m., Brussels time,
two (2) Business Days prior to the commencement of such Interest Period as the
Relevant Interbank Market offered rate for deposits in Euro for an amount
comparable to the principal amount of such Borrowing Tranche and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any Alternate Source, a comparable replacement rate
determined by the Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (ii) a number equal to 1.00 minus the
LIBOR Reserve Percentage. Such LIBOR Rate may also be expressed by the following
formula:

 

 LIBOR   =

London interbank offered rate quoted by

Bloomberg or appropriate successor as shown on

Bloomberg Page BBAM1                                   

1.00 – LIBOR Reserve Percentage

 

The LIBOR Rate shall be adjusted with respect to any Loan to which the LIBOR
Rate Option applies that is outstanding on the effective date of any change in
the LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrowers of the LFOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error. LIBOR Rate for any Loans shall be based upon the LIBOR Rate for
the currency in which such Loans are requested.

 

20

 

  

Notwithstanding anything contained herein to the contrary, if at any time the
LIBOR Rate as calculated in accordance with this definition shall be less than
zero, the LIBOR Rate shall be deemed to be zero for all purposes under this
Agreement.

 

LIBOR Rate Option shall mean the option of the Borrowers to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii)
[Revolving Credit LIBOR Rate Option].

 

LIBOR Reserve Percentage shall mean as of any day the maximum percentage in
effect on such day, (i) as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”); and (ii) to be maintained by a Lender as required for reserve
liquidity, special deposit, or similar purpose by any governmental or monetary
authority of any country or political subdivision thereof (including any central
bank), against (A) any category of liabilities that includes deposits by
reference to which a LIBOR Rate is to be determined, or (B) any category of
extension of credit or other assets that includes Loans or Borrowing Tranches to
which a LIBOR Rate applies.

 

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

 

Loan Documents shall mean this Agreement, the Administrative Agent’s Letter, the
Guaranty Agreement, the Intercompany Subordination Agreement, the Notes, any
Intellectual Property Security Agreement, the Pledge and Security Agreement, the
Foreign Pledge Agreements, the 2010 Note Intercreditor Agreement and any other
instruments, certificates or documents delivered in connection herewith or
therewith.

 

Loan Parties shall mean the Borrowers and the Guarantors.

 

Loan Request shall have the meaning specified in Section 2.5 [Revolving Credit
Loan Requests; Swing Loan Requests].

 

Loans shall mean collectively and Loan shall mean separately all Revolving
Credit Loans and Swing Loans or any Revolving Credit Loan or Swing Loan.

 

Material Adverse Change shall mean a material adverse effect on (a) the
financial condition, results of operations or business of any Loan Party, (b)
the financial condition, results of operations or business of the Loan Parties
and their respective Subsidiaries, taken as a whole, (c) the value of the assets
or property of any Loan Party or the Collateral, or the Collateral Agent’s Liens
on the Collateral or, subject to Permitted Liens, the priority of any such Lien
or (d) the practical realization of the benefits of the Administrative Agent’s,
the Collateral Agent’s and each Lender’s rights and remedies under this
Agreement and the other Loan Documents.

 

21

 

  

Mauritius Pledge Agreement shall mean the equity interest or share pledge
agreement in form and substance reasonably satisfactory to the Administrative
Agent to create a first priority pledge under the Commercial Code of the laws of
the Republic of Mauritius over 65% of the combined voting power of the issued
and outstanding Equity Interests entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in Stoneridge Mauritius and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in Stoneridge Mauritius.

 

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

 

Multiemployer Plan shall mean any employee pension benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Parent or any member of the ERISA Group is then making or accruing an
obligation to make contributions or, within the preceding five plan years, has
made or had an obligation to make such contributions.

 

New Lender shall have the meaning specified in Section 2.12 [Increase in
Revolving Credit Commitments].

 

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

 

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

 

Notes shall mean collectively, and Note shall mean separately, the promissory
notes in the form of Exhibit 1.1(N)(1) evidencing the Revolving Credit Loans and
in the form of Exhibit 1.1(N)(2) evidencing the Swing Loan.

 

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Letters of Credit, the
Administrative Agent’s Letter or any other Loan Document whether to the
Administrative Agent, any of the Lenders or their Affiliates or other persons
provided for under such Loan Documents, (ii) any Lender Provided Commodity
Hedge, (iii) any Lender Provided Interest Rate Hedge, (iv) any Lender Provided
Foreign Currency Hedge, and (v) any Other Lender Provided Financial Service
Product. Notwithstanding anything to the contrary contained in the foregoing,
the Obligations shall not include any Excluded Hedge Liabilities.

 

22

 

  

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

 

Optional Currency shall mean the following lawful currencies: the Euro, the
British Pound, the Swedish Krona and any other currency approved by
Administrative Agent and all of the Lenders pursuant to Section 2.11.4(iii))
[European Monetary Union; Requests for Additional Optional Currencies]. Subject
to Section 2.11.4 [European Monetary Union], each Optional Currency must be the
lawful currency of the specified country.

 

Optional Currency Loans shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

 

Optional Currency Sublimit shall have the meaning specified in Section 2.1.1
[Revolving Credit Loans; Optional Currency Loans].

 

Order shall have the meaning specified in Section 2.9.9 [Liability for Acts and
Omissions].

 

Original Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

 

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

Other Currency shall have the meaning specified in Section 5.12 [Currency
Conversion Procedures for Judgments].

 

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (a) credit cards, (b)
credit card processing services, (c) debit cards, (d) purchase cards, (e) ACH
transactions, or (f) cash management, including controlled disbursement,
accounts or services. The liabilities owing to the provider of any Other Lender
Provided Financial Service Product by any Loan Party or Subsidiary thereof
shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Loan Party and of each other Loan Party (subject to
Section 5.1.2 [Bifurcation]), be guaranteed obligations under any Guaranty
Agreement and secured obligations under any other Loan Document, as applicable.

 

23

 

  

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

 

Overnight Rate shall mean for any day with respect to any Loans in an Optional
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight deposits in such currency, in an amount approximately
equal to the amount with respect to which such rate is being determined, would
be offered for such day in the Relevant Interbank Market.

 

Parent shall mean Stoneridge, Inc., an Ohio corporation.

 

Participant has the meaning specified in Section 11.8.4 [Participations].

 

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

 

Participating Member State shall mean any member State of the European
Communities that adopts or has adopted the euro as its lawful currency in
accordance with legislation of the European Community relating to Economic and
Monetary Union.

 

Participation Advance shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Patent Security Agreement shall mean the Amended and Restated Patent Security
Agreement in substantially the form of Exhibit 1.1(P)(1) executed and delivered
by each of the Domestic Loan Parties to the Administrative Agent for the benefit
of the Lenders.

 

Payment Date shall mean the first day of each calendar quarter after the date
hereof and on the Expiration Date or upon acceleration of the Notes.

 

Payment In Full and Paid in Full shall mean the indefeasible payment in full in
cash of the Loans and other Obligations hereunder, termination of the
Commitments and expiration or termination of all Letters of Credit.

 

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

 

Pension Plan shall mean at any time an “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA) (including a “multiple employer plan”
as described in Sections 4063 and 4064 of ERISA, but not a Multiemployer Plan)
which is covered by Title IV of ERISA or is subject to the minimum funding
standards under Section 412 or Section 430 of the Code and either (i) is
sponsored, maintained or contributed to by any member of the ERISA Group for
employees of any member of the ERISA Group or (ii) has at any time within the
preceding five years been sponsored, maintained or contributed to by any entity
which was at such time a member of the ERISA Group for employees of any entity
which was at such time a member of the ERISA Group, or in the case of a
“multiple employer” or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

 

24

 

  

Permitted Acquisition shall mean any acquisition by a Loan Party or a Subsidiary
of Equity Interests in a Person or assets constituting a business or a division
or line of business of a Person, if (a) the business or businesses engaged in by
such Person, or such business, division or line of business, as applicable, is
permitted by Section 8.2.10 [Continuation of or Change in Business], (b) no
Event of Default or Potential Default has occurred and is continuing or would
result therefrom, (c) all transactions related thereto are consummated in
accordance with applicable laws, (d) in the case of an acquisition of Equity
Interests in a Person, after giving effect to such acquisition, more than 50% of
the Equity Interests in such Person, and any other Subsidiary resulting from
such acquisition, shall be owned directly or indirectly by the Parent, (e) all
actions required to be taken, if any, with respect to each Subsidiary or asset
resulting from such acquisition under Section 8.2.9 [Subsidiaries, Partnerships
and Joint Ventures] shall be taken, (f) the Parent and the Subsidiaries are in
compliance, on a Pro Forma Basis with the covenant contained in Section 8.2.17
[Minimum Interest Coverage Ratio], (g) after giving effect to the incurrence of
any Indebtedness under Section 8.2.1(vii) [Indebtedness] and on a Pro Forma
Basis, the Leverage Ratio of the Parent and its Subsidiaries does not exceed
2.50 to 1.00, (h) in the case of an acquisition of the Equity Interests of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such acquisition, (i) on the date of
the consummation of such acquisition, and after giving effect thereto and the
payment of consideration thereunder and costs and expenses in connection
therewith by any one or more of the Parent and its Subsidiaries, the remainder
obtained by subtracting the aggregate of the Revolving Facility Usage on such
date from the aggregate amount of the Revolving Credit Commitments on such date
shall be greater than Fifty Million Dollars ($50,000,000), and (j) the Borrowers
have delivered to the Administrative Agent a certificate signed by an Authorized
Officer to the effect set forth in clauses (a) through (i) above (together with
all financial information considered relevant by the Administrative Agent for
the business or Person being acquired with respect to any individual Permitted
Acquisition if aggregate consideration (including cash and non-cash
consideration, equity consideration, any assumption of Indebtedness and any earn
out payments) paid by Parent and its Subsidiaries exceeds Fifty Million Dollars
($50,000,000)) and, with respect to clauses (f), (g) and (i), including
reasonably detailed calculations demonstrating compliance therewith.

 

Permitted Investments shall mean:

 

(i)          direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

 

(ii)         commercial paper maturing in 180 days or less rated not lower than
A-1, by Standard & Poor’s Financial Services LLC or P-1 by Moody’s Investors
Service, Inc. on the date of acquisition;

 

25

 

  

(iii)        demand deposits, time deposits or certificates of deposit maturing
within one year in commercial banks whose obligations are rated A-1, A or the
equivalent or better by Standard & Poor’s Financial Services LLC on the date of
acquisition;

 

(iv)        money market or mutual funds whose investments are limited to those
types of investments described in clauses (i)-(iii) above; and

 

(v)         investments made under the Cash Management Agreements or under cash
management agreements with any other Lenders.

 

Permitted JV Transaction shall mean the acquisition by a Loan Party or a
Subsidiary of Equity Interests in a Joint Venture which would satisfy the
definition of “Permitted Acquisition” in all respects other than clause (d) in
the definition thereof and so long as (i) such Joint Venture is organized under
the Laws of a jurisdiction outside of the United States and (ii) no Loan Party
or Subsidiary shall be liable, or agree to become liable, for any liabilities of
such Joint Venture beyond such Loan Party or Subsidiary’s Equity Interest in
such Joint Venture.

 

Permitted Liens shall mean:

 

(i)          Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;

 

(ii)         Pledges or deposits made in the ordinary course of business to
secure payment of workmen’s compensation, or to participate in any fund in
connection with workmen’s compensation, unemployment insurance, old-age pensions
or other social security programs;

 

(iii)        Liens of mechanics, materialmen, warehousemen, carriers, or other
like Liens, securing obligations incurred in the ordinary course of business
that are not yet due and payable and Liens of landlords securing obligations to
pay lease payments that are not yet due and payable or in default;

 

(iv)        Good-faith pledges or deposits made in the ordinary course of
business to secure performance of bids, tenders, contracts (other than for the
repayment of borrowed money) or leases, not in excess of the aggregate amount
due thereunder, or to secure statutory obligations, or surety, appeal,
indemnity, performance or other similar bonds required in the ordinary course of
business;

 

(v)         Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property or the value thereof, and none of which is violated in any
material respect by existing or proposed structures or land use;

 

(vi)        Liens, security interests and mortgages in favor of the
Administrative Agent for the benefit of the Lenders and their Affiliates
securing the Obligations (including Lender Provided Commodity Hedges, Lender
Provided Interest Rate Hedges , Lender Provided Foreign Currency Hedges and
Other Lender Provided Financial Services Obligations);

 

26

 

   

(vii)       Any Lien existing on the date of this Agreement and described on
Schedule 1.1(P), provided that the principal amount secured thereby is not
hereafter increased, and no additional assets become subject to such Lien;

 

(viii)      Purchase Money Security Interests and Capital Lease Obligations
permitted in Section 8.2.14 [Capital Expenditures and Leases]; provided that (i)
the aggregate amount of loans and deferred payments secured by such Purchase
Money Security Interests and Capital Lease Obligations shall not exceed Sixteen
Million Dollars ($16,000,000) in the aggregate (excluding for the purpose of
this computation any loans or deferred payments secured by Liens described on
Schedule 1.1(P)), and (ii) such Liens shall be limited to the assets acquired
with such purchase money financing or leased pursuant to such capital lease;

 

(ix)         Any Lien against the assets of a Foreign Subsidiary (other than a
Foreign Loan Party);

 

(x)          So long as obligations under the 2010 Note Documents are
outstanding, any Lien pursuant to the 2010 Note Documents, subject to the 2010
Note Intercreditor Agreement; or

 

(xi)         The following, (A) if the validity or amount thereof is being
contested in good faith by appropriate and lawful proceedings diligently
conducted so long as levy and execution thereon have been stayed and continue to
be stayed or (B) if a final judgment is entered and such judgment is discharged
within thirty (30) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of any Loan Party
to perform its Obligations hereunder or under the other Loan Documents:

 

(1)         claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty; provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;

 

(2)         claims, Liens or encumbrances upon, and defects of title to, real or
personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;

 

(3)         claims or Liens of mechanics, materialmen, warehousemen, carriers,
or other statutory nonconsensual Liens; or

 

(4)         Liens resulting from final judgments or orders described in
Section 9.1.7 [Final Judgments or Orders].

 

Permitted Swedish Merger shall mean the merger of Stoneridge Sweden, Stoneridge
AB and Stoneridge Nordic AB, with Stoneridge Sweden as the surviving entity, so
long as the Loan Parties have provided the Administrative Agent with all
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the USA Patriot Act or other applicable
Law.

 

27

 

  

Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

 

Pledge and Security Agreement shall mean the Pledge and Security Agreement in
substantially the form of Exhibit 1.1(S) executed and delivered by each of the
Domestic Loan Parties to the Administrative Agent for the benefit of the
Lenders.

 

PNC shall mean PNC Bank, National Association, its successors and assigns.

 

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

 

Prime Rate shall mean the interest rate per annum announced from time to time by
the financial institution then serving as the Administrative Agent at its
Principal Office as its then prime rate, which rate may not be the lowest or
most favorable rate then being charged commercial borrowers or others by the
Administrative Agent. Any change in the Prime Rate shall take effect at the
opening of business on the day such change is announced.

 

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

 

Prior Security Interest shall mean a valid and enforceable perfected
first-priority security interest under the Uniform Commercial Code in the
Collateral which is subject only to statutory Liens for taxes not yet due and
payable or Purchase Money Security Interests permitted hereunder.

 

Pro Forma Basis shall mean, with respect to compliance with any covenant or test
hereunder (including for the purposes of the pricing grid on Schedule 1.1(A)
hereof), compliance with such covenant or test after giving effect to (a) any
increase in Commitments pursuant to Section 2.12 [Increase in Revolving Credit
Commitments], (b) any Permitted Acquisition (to the extent not subsequently
disposed of during such period), or (c) any sale or disposition of assets (other
than as permitted in clauses (i) through (iv) of Section 8.2.7 [Dispositions of
Assets and Subsidiaries]), as if such increase, Permitted Acquisition or such
sale or disposition, and all other increases, Permitted Acquisitions or sales or
dispositions, and any refinancing of Indebtedness in connection therewith
consummated during such period, and any Indebtedness or other liabilities
incurred in connection with any such Permitted Acquisition or sale or
disposition had been consummated or, as the case may be, incurred at the
beginning of such period. For purposes of this definition, (i) if any
Indebtedness to be so incurred bears interest at a floating rate and is being
given pro forma effect, the interest on such Indebtedness will be calculated as
if the rate in effect on the last day of the applicable period had been the
applicable rate for the entire period (taking into account any applicable
Interest Rate Hedge), (ii) if such Indebtedness bears, at the option of the
Borrowers a fixed or floating rate of interest, interest thereon will be
computed by applying, at the option of the Borrowers, either the fixed or
floating rate (determined in accordance with clause (i)); and (iii) interest on
Indebtedness under a revolving credit facility will be computed based upon the
average daily balance of such Indebtedness during such period.

 

PST shall mean PST Eletrônica, Ltda., a limited business company.

 

28

 

  

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent). Notwithstanding anything contained herein
to the contrary, if at any time the Published Rate as calculated in accordance
with this definition shall be less than zero, the Published Rate shall be deemed
to be zero for all purposes under this Agreement.

 

Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

 

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

 

Ratable Share shall mean:

 

(i)          with respect to a Lender’s obligation to make Revolving Credit
Loans, participate in Letters of Credit and other Letter of Credit Obligations,
and receive payments, interest, and fees related thereto, the proportion that
such Lender’s Revolving Credit Commitment bears to the Revolving Credit
Commitments of all of the Lenders, provided however that if the Revolving Credit
Commitments have terminated or expired, the Ratable Shares for purposes of this
clause shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.

 

(ii)         with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Credit Commitment by
(ii) the sum of the aggregate amount of the Revolving Credit Commitments of all
Lenders; provided however that if the Revolving Credit Commitments have
terminated or expired, the computation in this clause shall be determined based
upon the Revolving Credit Commitments most recently in effect, giving effect to
any assignments, and not on the current amount of the Revolving Credit
Commitments and provided further in the case of Section 2.10 [Defaulting
Lenders] when a Defaulting Lender shall exist, “Ratable Share” shall mean the
percentage of the aggregate Commitments (disregarding any Defaulting Lender’s
Commitment) represented by such Lender’s Commitment.

 

Recipient shall mean (i) the Administrative Agent, (ii) any Lender and (iii) the
Issuing Lender, as applicable.

 

Reference Currency shall have the meaning specified in the definition of
“Equivalent Amount.”

 

29

 

  

Reimbursement Obligation shall have the meaning specified in Section 2.9.3
[Disbursements, Reimbursement].

 

Related Parties shall mean, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

Relevant Interbank Market shall mean (a) in relation to the Euro, the European
Interbank Market, (b) in relation to Swedish Krona, the Stockholm interbank
market and (c) in relation to any other currency, the London interbank market.

 

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

 

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

Required Lenders shall mean Lenders (other than any Defaulting Lender) having
more than 50% of the aggregate amount of the Revolving Credit Commitments of the
Lenders (excluding any Defaulting Lender) or, after the termination of the
Revolving Credit Commitments, the outstanding Revolving Credit Loans and Ratable
Share of Letter of Credit Obligations of the Lenders (excluding any Defaulting
Lender).

 

Required Share shall have the meaning assigned to such term in Section 5.11
[Settlement Date Procedures].

 

Restricted Investments shall mean all of the following with respect to any of
the Excluded Foreign Subsidiaries: (i) investments or contributions by any of
the Loan Parties directly or indirectly in or to the capital of or other
payments to or for the benefit of such Excluded Foreign Subsidiary, (ii) loans
by any of the Loan Parties directly or indirectly to such Excluded Foreign
Subsidiary, (iii) guaranties by any of the Loan Parties directly or indirectly
of the obligations of such Excluded Foreign Subsidiary, or (iv) other
obligations, contingent or otherwise, of any of the Loan Parties to or for the
benefit of such Excluded Foreign Subsidiary.

 

Restricted Payment shall have the meaning set forth in Section 8.2.5 [Dividends
and Related Distributions].

 

30

 

  

Revolving Credit Commitment shall mean, as to any Lender at any time, the amount
initially set forth opposite its name on Schedule 1.1(B) in the column labeled
“Amount of Commitment for Revolving Credit Loans,” as such Commitment is
thereafter assigned or modified and Revolving Credit Commitments shall mean the
aggregate Revolving Credit Commitments of all of the Lenders.

 

Revolving Credit Loans shall mean collectively and Revolving Credit Loan shall
mean separately all Revolving Credit Loans or any Revolving Credit Loan made by
the Lenders or one of the Lenders to the Borrowers pursuant to Section 2.1
[Revolving Credit Commitments] or Section 2.9.3 [Disbursements, Reimbursement].

 

Revolving Facility Usage shall mean at any time the sum of the outstanding
Revolving Credit Loans, the outstanding Swing Loans, and the Letter of Credit
Obligations.

 

Sanctioned Country shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

Sanctioned Person shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

Settlement Date shall mean the Business Day on which the Administrative Agent
elects to effect settlement pursuant to the procedures set forth in Section 5.11
[Settlement Date Procedures].

 

Solvent shall mean, with respect to any Person on any date of determination,
taking into account any right of reimbursement, contribution or similar right
available to such Person from other Persons, that on such date (i) the fair
value of the property of such Person is greater than the total amount of
liabilities, including contingent liabilities, of such Person, (ii) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (iii) such Person is able to realize upon
its assets and pay its debts and other liabilities, contingent obligations and
other commitments as they mature in the normal course of business, (iv) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

Statements shall have the meaning specified in Section 6.1.6(i) [Historical
Statements].

 

Stoneridge Brazil shall mean Stoneridge do Brasil Participações Ltda., a limited
business company (formerly known as Alphabet do Brasil Ltda.).

 

31

 

  

Stoneridge Mauritius shall mean Stoneridge Asia Holdings Ltd., a Mauritius
corporation.

 

Stoneridge Netherlands shall mean SRI Holdings CV, a Dutch limited partnership.

 

Stoneridge Sweden shall mean Stoneridge Electronics AB, a Swedish corporation.

 

Subsidiary of any Person at any time shall mean any corporation, trust,
partnership, limited liability company or other business entity (i) of which
more than 50% of the outstanding voting securities or other interests normally
entitled to vote for the election of one or more directors or trustees
(regardless of any contingency which does or may suspend or dilute the voting
rights) is at such time owned directly or indirectly by such Person or one or
more of such Person’s Subsidiaries, or (ii)  which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries.

 

Subsidiary Equity Interests shall have the meaning specified in Section 6.1.2
[Subsidiaries and Owners; Investment Companies].

 

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

 

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge, Lender Provided Commodity Hedge or a Lender Provided
Foreign Currency Hedge.

 

Swedish Krona shall refer to the lawful currency of the Kingdom of Sweden.

 

Swing Loan Commitment shall mean PNC’s commitment to make Swing Loans to the
Domestic Borrowers pursuant to Section 2.1.2 [Swing Loan Commitment] hereof in
an aggregate principal amount up to Twenty Million Dollars ($20,000,000).

 

Swing Loan Lender shall mean PNC, in its capacity as a lender of Swing Loans.

 

Swing Loan Note shall mean the Swing Loan Note of the Domestic Borrowers in the
form of Exhibit 1.1(N)(2) evidencing the Swing Loans, together with all
amendments, extensions, renewals, replacements, refinancings or refundings
thereof in whole or in part.

 

Swing Loan Request shall mean a request for Swing Loans made in accordance with
Section 2.5.2 [Swing Loan Requests] hereof.

 

Swing Loans shall mean collectively and Swing Loan shall mean separately all
Swing Loans or any Swing Loan made by PNC to a Domestic Borrower pursuant to
Section 2.1.2 [Swing Loan Commitment] hereof.

 

32

 

  

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

 

TED Transaction shall mean the transaction pursuant to which TED de México, S.A.
de C.V. shall be split into two entities, each of with shall be organized under
the laws of the United Mexican States and owned by Parent.

 

Trademark Security Agreement shall mean the Amended and Restated Trademark
Security Agreement in substantially the form of Exhibit 1.1(P)(2) executed and
delivered by each of the Domestic Loan Parties to the Administrative Agent for
the benefit of the Lenders.

 

UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

 

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

U.S. Person shall mean any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

U.S. Tax Compliance Certificate shall have the meaning specified in
Section 5.9.7 [Status of Lenders].

 

Wiring Business Divestiture shall mean the disposition by Parent and its
Affiliates of an unincorporated division in the business of designing and
manufacturing electrical power and signal distribution products and systems
pursuant to that certain Asset Purchase Agreement, dated as of May 26, 2014, as
amended, among Parent, Motherson Sumi Systems Limited, a limited company
incorporated under the laws of India and MSSL (GB) Limited, a limited company
incorporated under the laws of the United Kingdom and certain other
documentation in connection therewith.

 

Withholding Agent shall mean any Loan Party and the Administrative Agent.

 

1.2           Construction. Unless the context of this Agreement otherwise
clearly requires, the following rules of construction shall apply to this
Agreement and each of the other Loan Documents: (i) references to the plural
include the singular, the plural, the part and the whole and the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (ii) the words “hereof,” “herein,” “hereunder,”
“hereto” and similar terms in this Agreement or any other Loan Document refer to
this Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person’s successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, “from” means “from and including,” “to”
means “to but excluding,” and “through” means “through and including”; (vii) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to Eastern Time.

 

33

 

  

1.3           Accounting Principles; Changes in GAAP. Except as otherwise
provided in this Agreement, all computations and determinations as to accounting
or financial matters and all financial statements to be delivered pursuant to
this Agreement shall be made and prepared in accordance with GAAP (including
principles of consolidation where appropriate), and all accounting or financial
terms shall have the meanings ascribed to such terms by GAAP; provided, however,
that all accounting terms used in Section 8.2 [Negative Covenants] (and all
defined terms used in the definition of any accounting term used in Section 8.2)
shall have the meaning given to such terms (and defined terms) under GAAP as in
effect on the date hereof applied on a basis consistent with those used in
preparing statements referred to in Section 6.1.6(i) [Financial Statements;
Historical Statements]. Notwithstanding the foregoing, if Parent notifies the
Administrative Agent in writing that Parent wishes to amend any financial
covenant in Section 8.2 [Negative Covenants] of this Agreement, any related
definition and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Facility Fee determinations to eliminate the
effect of any change in GAAP occurring after the Closing Date on the operation
of such financial covenants and/or interest, Letter of Credit Fee or Facility
Fee determinations (or if the Administrative Agent notifies the Parent in
writing that the Required Lenders wish to amend any financial covenant in
Section 8.2 [Negative Covenants], any related definition and/or the definition
of the term Leverage Ratio for purposes of interest, Letter of Credit Fee and
Facility Fee determinations to eliminate the effect of any such change in GAAP),
then the Administrative Agent, the Lenders and the Parent shall negotiate in
good faith to amend such ratios or requirements to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, the Loan Parties’ compliance with
such covenants and/or the definition of the term Leverage Ratio for purposes of
interest, Letter of Credit Fee and Facility Fee determinations shall be
determined on the basis of GAAP in effect immediately before the relevant change
in GAAP became effective, until either such notice is withdrawn or such
covenants or definitions are amended in a manner satisfactory to the Parent and
the Required Lenders, and the Loan Parties shall provide to the Administrative
Agent, when they deliver their financial statements pursuant to Section 8.3.1
[Quarterly Financial Statements] and 8.3.2 [Annual Financial Statements] of this
Agreement, such reconciliation statements as shall be reasonably requested by
the Administrative Agent. For purposes of calculations made pursuant to the
terms of this Agreement, GAAP will be deemed to treat operating leases and
capital leases in a manner consistent with their current treatment under
generally accepted accounting principles as in effect on the Closing Date,
notwithstanding any modifications or interpretive changes thereto that may occur
hereafter.

 

1.4           Currency Calculations . All financial statements and Compliance
Certificates shall be set forth in Dollars. For purposes of preparing the
financial statements, calculating financial covenants and determining compliance
with covenants expressed in Dollars, Optional Currencies shall be converted to
Dollars on a weighted average (spot rate for any balance sheet calculation) in
accordance with GAAP.

 

34

 

  

1.5           Pro Forma Calculations. With respect to any period during which
any increase in Commitments pursuant to Section 2.12 [Increase in Revolving
Credit Commitments], any Permitted Acquisition or any sale or disposition of
assets (other than as permitted in clauses (i) through (iv) of Section 8.2.7
[Dispositions of Assets and Subsidiaries]) occurs as permitted pursuant to the
terms hereof, the financial covenants set forth in Sections 8.2.16 [Maximum
Leverage Ratio] and 8.2.17 [Minimum Interest Coverage Ratio] and the pricing
grid on Schedule 1.1(A) hereof shall be calculated with respect to such period
and such increase in Commitments, such Permitted Acquisition or such sale or
disposition on a Pro Forma Basis.

 

1.6           Same Indebtedness; Other References.

 

1.6.1           This Agreement and the other Loan Documents shall not be deemed
to provide for or effect a novation or repayment and re-advance of any portion
of the Existing Revolving Loans or the Existing Letters of Credit now
outstanding, it being the intention of the Borrowers and the Lenders hereby that
the Indebtedness owing under this Agreement be and hereby is the same
Indebtedness as that owing under the Existing Credit Agreement immediately prior
to the effectiveness hereof. Without limiting the generality of the foregoing,
to the extent, if any, not paid prior to the effectiveness of this Agreement,
all accrued interest and fees owing under and pursuant to the Existing Credit
Agreement shall be due and payable in full on the date on which they would have
been due and payable pursuant the Existing Credit Agreement.

 

1.6.2           Upon the effectiveness of this Agreement as provided in Section
7.1.1 [Deliveries] hereof, the Existing Credit Agreement shall be deemed to have
been amended and restated in its entirety and superseded by this Agreement, and
any references in any other Loan Document to the Existing Credit Agreement shall
be deemed to refer to this Agreement.

 

2.          REVOLVING CREDIT AND SWING LOAN FACILITIES

 

2.1           Revolving Credit Commitments.

 

2.1.1           Revolving Credit Loans; Optional Currency Loans. Subject to the
terms and conditions hereof and relying upon the representations and warranties
herein set forth, the terms and conditions governing Existing Revolving Loans
shall be amended and restated in their entirety to provide for an amended and
restated revolving credit facility under which each Lender severally agrees to
make Revolving Credit Loans in either Dollars or one or more Optional Currencies
to the Borrowers at any time or from time to time on or after the date hereof to
the Expiration Date; provided that after giving effect to each such Loan (i) the
aggregate Dollar Equivalent amount of Revolving Credit Loans from such Lender
shall not exceed such Lender’s Revolving Credit Commitment minus such Lender’s
Ratable Share of the outstanding Swing Loans and Letter of Credit Obligations,
(ii) the Revolving Facility Usage shall not exceed the Revolving Credit
Commitments, (iii) no Revolving Credit Loan to which the Base Rate Option
applies shall be made in an Optional Currency and (iv) the aggregate Dollar
Equivalent principal amount of Revolving Credit Loans made in any Optional
Currency (each an “Optional Currency Loan”) shall not exceed $100,000,000 (the
“Optional Currency Sublimit”). Within such limits of time and amount and subject
to the other provisions of this Agreement, the Borrowers may borrow, repay and
reborrow pursuant to this Section 2.1 [Revolving Credit Commitments].

 

35

 

  

The Existing Revolving Loans shall, upon and subject to the terms and conditions
of this Agreement, including Section 7 [Conditions of Lending and Issuance of
Letters of Credit] hereof, be refinanced with an initial advance of Revolving
Credit Loans on the Closing Date (with such Revolving Credit Loans advanced on
the Closing Date being pursuant to the respective Ratable Shares of the
Lenders), and all commitments for revolving credit under the Existing Credit
Agreement thereupon shall be terminated.

 

2.1.2           Swing Loan Commitment. Subject to the terms and conditions
hereof and relying upon the representations and warranties herein set forth, and
in order to facilitate loans and repayments between Settlement Dates, PNC may,
at its option, cancelable at any time for any reason whatsoever, make swing
loans in Dollars (the “Swing Loans”) to the Domestic Borrowers at any time or
from time to time after the date hereof to, but not including, the Expiration
Date, in an aggregate principal amount up to but not in excess of the Swing Loan
Commitment, provided that after giving effect to such Loan, the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments of
the Lenders. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Domestic Borrowers may borrow, repay and
reborrow pursuant to this Section 2.1.2 [Swing Loan Commitment].

 

2.1.3           Certain Limitations. Notwithstanding anything to the contrary
contained this Agreement (including this Section 2.1 [Revolving Credit
Commitments]), any Note, or any other Loan Document, at no time shall the
Equivalent Amount of the portion of the Revolving Credit Loans and Letter of
Credit Obligations that consist of Revolving Credit Loans advanced to the
Foreign Borrower and Letters of Credit issued for the account of the Foreign
Borrower exceed Fifty Million Dollars ($50,000,000) in the aggregate (the
“Foreign Borrower Sublimit”).

 

2.2           Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans. Each Lender shall be obligated to participate in each request for
Revolving Credit Loans pursuant to Section 2.5 [Revolving Credit Loan Requests;
Swing Loan Requests] in accordance with its Ratable Share. The aggregate Dollar
Equivalent of each Lender’s Revolving Credit Loans outstanding hereunder to the
Borrowers at any time shall never exceed its Revolving Credit Commitment minus
its Ratable Share of the outstanding Swing Loans and Letter of Credit
Obligations. The obligations of each Lender hereunder are several. The failure
of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrowers to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Revolving Credit Loans hereunder on or
after the Expiration Date.

 

36

 

  

2.3           Facility Fees. Accruing from the date hereof until the Expiration
Date, each Borrower agrees to pay to the Administrative Agent for the account of
each Lender according to its Ratable Share, a nonrefundable facility fee (the
“Facility Fee”) equal to the Applicable Facility Fee Rate (computed on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed),
multiplied by the aggregate Revolving Credit Commitments from time to time in
effect; provided, further, that any Facility Fee accrued with respect to the
Revolving Credit Commitment of a Defaulting Lender during the period prior to
the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrowers so long as such Lender shall be a Defaulting
Lender except to the extent that such Facility Fee shall otherwise have been due
and payable by the Borrowers prior to such time; and provided further that no
Facility Fee shall accrue with respect to the Revolving Credit Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the proviso in the directly preceding sentence, all Facility Fees shall be
payable in arrears on each Payment Date and in Dollars.

 

2.4           Termination or Reduction of Revolving Credit Commitments. The
Borrowers shall have the right, upon not less than three (3) Business Days’
notice to the Administrative Agent, to terminate the Revolving Credit
Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments (ratably among the Lenders in proportion to their
Ratable Shares); provided that no such termination or reduction of Revolving
Credit Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans made on the effective date thereof,
the Revolving Facility Usage would exceed the aggregate Revolving Credit
Commitments of the Lenders. Any such reduction shall be in an amount equal to
Five Million Dollars ($5,000,000), or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect. Any such reduction
or termination shall be accompanied by prepayment of the Notes, together with
outstanding Facility Fees, and the full amount of interest accrued on the
principal sum to be prepaid (and all amounts referred to in Section 5.10
[Indemnity] hereof) to the extent necessary to cause the aggregate Revolving
Facility Usage after giving effect to such prepayments to be equal to or less
than the Revolving Credit Commitments as so reduced or terminated. Any notice to
reduce the Revolving Credit Commitments under this Section 2.4 [Termination or
Reduction of Revolving Credit Commitments] shall be irrevocable.

 

2.5           Revolving Credit Loan Requests; Swing Loan Requests.

 

2.5.1           Revolving Credit Loan Requests. Except as otherwise provided
herein, the Borrowers may from time to time prior to the Expiration Date request
the Lenders to make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to existing Revolving Credit Loans pursuant to
Section 4.2 [Interest Periods], by delivering to the Administrative Agent, not
later than 10:00 a.m., (i) three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Revolving Credit Loans in Dollars
to which the LIBOR Rate Option applies or the conversion to or the renewal of
the LIBOR Rate Option for any Loans in Dollars; (ii) four (4) Business Days
prior to the proposed Borrowing Date with respect to the making of Optional
Currency Loans or the date of conversion to or renewal of the LIBOR Rate Option
for any Optional Currency Loan, and (iii) the same Business Day of the proposed
Borrowing Date with respect to the making of a Revolving Credit Loan to which
the Base Rate Option applies or the last day of the preceding Interest Period
with respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.5.1 or a
request by telephone immediately confirmed in writing by letter, facsimile or
telex in such form (each, a “Loan Request”), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each Loan Request shall be irrevocable and shall specify (A) the
applicable Borrower, (B) the aggregate amount of the proposed Loans comprising
each Borrowing Tranche, and, if applicable, the Interest Period, which amount
shall be in (x) integral multiples of One Million Dollars ($1,000,000) (or the
Dollar Equivalent thereof) and not less than Five Million Dollars ($5,000,000)
(or the Dollar Equivalent thereof) for each Borrowing Tranche under the LIBOR
Rate Option, and (y) integral multiples of Five Hundred Thousand Dollars
($500,000) and not less than One Million Dollars ($1,000,000) for each Borrowing
Tranche under the Base Rate Option, (C) whether the LIBOR Rate Option or Base
Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche, (D) the currency in which such Revolving Credit Loans shall
be funded if the applicable Borrower elects the LIBOR Rate Option, and (E) in
the case of a Borrowing Tranche to which the LIBOR Rate Option applies, an
appropriate Interest Period for the Loans comprising such Borrowing Tranche. No
Optional Currency Loan may be borrowed as a Base Rate Loan or converted into a
Base Rate Loan or a Loan denominated in a different Optional Currency.

 

37

 

  

2.5.2           Swing Loan Requests. Except as otherwise provided herein, any
Domestic Borrower may from time to time prior to the Expiration Date request the
Swing Loan Lender to make Swing Loans by delivery to the Swing Loan Lender not
later than 12:00 noon on the proposed Borrowing Date of a duly completed request
therefor substantially in the form of Exhibit 2.5.2 hereto or a request by
telephone immediately confirmed in writing by letter, facsimile or telex (each,
a “Swing Loan Request”), it being understood that the Administrative Agent may
rely on the authority of any individual making such a telephonic request without
the necessity of receipt of such written confirmation. Each Swing Loan Request
shall be irrevocable and shall specify the applicable Borrower, the proposed
Borrowing Date and the principal amount of such Swing Loan, which shall be not
less than One Hundred Thousand Dollars ($100,000).

 

2.6           Making Revolving Credit Loans and Swing Loans; Presumptions by the
Administrative Agent; Repayment of Revolving Credit Loans; Borrowings to Repay
Swing Loans.

 

2.6.1           Making Revolving Credit Loans. The Administrative Agent shall,
promptly after receipt by it of a Loan Request pursuant to Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests], notify the Lenders of its
receipt of such Loan Request specifying the information provided by the
Borrowers, including the currency in which the Revolving Credit Loan is
requested, and the apportionment among the Lenders of the requested Revolving
Credit Loans as determined by the Administrative Agent in accordance with
Section 2.2 [Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans]. Each Lender shall remit the principal amount of each Revolving Credit
Loan in the requested Optional Currency (or in Dollars if so requested by the
Administrative Agent) to the Administrative Agent such that the Administrative
Agent is able to, and the Administrative Agent shall, to the extent the Lenders
have made funds available to it for such purpose and subject to Section 7.2
[Each Loan or Letter of Credit], fund such Revolving Credit Loans to the
applicable Borrower in U.S. Dollars or the requested Optional Currency (as
applicable) and immediately available funds at the Principal Office prior to
2:00 p.m., on the applicable Borrowing Date; provided that if any Lender fails
to remit such funds to the Administrative Agent in a timely manner, the
Administrative Agent may elect in its sole discretion to fund with its own
funds, including funds in the requested Optional Currency, the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 2.6.2 [Presumptions by the Administrative
Agent]. Each Lender at its option may make any Revolving Credit Loan by causing
any domestic or foreign office, branch or affiliate of such Lender to make such
Revolving Credit Loan.

 

38

 

   

2.6.2           Presumptions by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed time of any Loan that such Lender will not make available to the
Administrative Agent such Lender’s share of such Loan, the Administrative Agent
may assume that such Lender has made such share available on such date in
accordance with Section 2.6.1 [Making Revolving Credit Loans] and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Loan available to the Administrative Agent, then the
applicable Lender (on a several basis) and the Borrowers (on a joint and several
basis) agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrowers, the interest rate applicable to Loans under the Base Rate Option. If
such Lender pays its share of the applicable Loan to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

2.6.3           Making Swing Loans. So long as PNC elects to make Swing Loans,
PNC shall, after receipt by it of a Swing Loan Request pursuant to Section
2.5.2, [Swing Loan Requests] fund such Swing Loan to the applicable Domestic
Borrower in U.S. Dollars and immediately available funds at the Principal Office
prior to 4:00 p.m. on the Borrowing Date.

 

2.6.4           Repayment of Revolving Credit Loans. The Borrowers shall repay
the Revolving Credit Loans together with all outstanding interest thereon on the
Expiration Date.

 

2.6.5           Borrowings to Repay Swing Loans. PNC may, at its option,
exercisable at any time for any reason whatsoever, demand repayment of the Swing
Loans, and each Lender shall make a Revolving Credit Loan in an amount equal to
such Lender’s Ratable Share of the aggregate principal amount of the outstanding
Swing Loans, plus, if PNC so requests, accrued interest thereon, provided that
no Lender shall be obligated in any event to make Revolving Credit Loans in
excess of its Revolving Credit Commitment minus its Ratable Share of Letter of
Credit Obligations. Revolving Credit Loans made pursuant to the preceding
sentence shall bear interest at the Base Rate Option and shall be deemed to have
been properly requested in accordance with Section 2.5.1 [Revolving Credit Loan
Requests] without regard to any of the requirements of that provision. PNC shall
provide notice to the Lenders (which may be telephonic or written notice by
letter, facsimile or telex) that such Revolving Credit Loans are to be made
under this Section 2.6.5 [Borrowings to Repay Swing Loans] and of the
apportionment among the Lenders, and the Lenders shall be unconditionally
obligated to fund such Revolving Credit Loans (whether or not the conditions
specified in Section 2.5.1 [Revolving Credit Loan Requests] are then satisfied)
by the time PNC so requests, which shall not be earlier than 3:00 p.m. on the
Business Day next after the date the Lenders receive such notice from PNC.

 

39

 

  

2.6.6           Swing Loans Under Cash Management Agreements. In addition to
making Swing Loans pursuant to the foregoing provisions of Section 2.6.3 [Making
Swing Loans], without the requirement for a specific request from the Borrowers
pursuant to Section 2.5.2 [Swing Loan Requests], PNC as the Swing Loan Lender
may make Swing Loans to the Domestic Borrowers in accordance with the provisions
of the agreements between such Domestic Borrower and such Swing Loan Lender
relating to such Domestic Borrower’s deposit, sweep and other accounts at such
Swing Loan Lender and related arrangements and agreements regarding the
management and investment of such Domestic Borrower’s cash assets as in effect
from time to time (the “Cash Management Agreements”) to the extent of the daily
aggregate net negative balance in such Domestic Borrower’s accounts which are
subject to the provisions of the Cash Management Agreements. Swing Loans made
pursuant to this Section 2.6.6 [Swing Loans Under Cash Management Agreements] in
accordance with the provisions of the Cash Management Agreements shall (i) be
subject to the limitations as to aggregate amount set forth in Section 2.1.2
[Swing Loan Commitment], (ii) not be subject to the limitations as to individual
amount set forth in Section 2.5.2 [Swing Loan Requests], (iii) be payable by
such Domestic Borrower, both as to principal and interest, at the rates and
times set forth in this Agreement, (iv) not be made at any time after such Swing
Loan Lender has received written notice of the occurrence of an Event of Default
and so long as such shall continue to exist, or, unless consented to by the
Required Lenders, a Potential Default and so long as such shall continue to
exist, (v) if not repaid by such Domestic Borrower in accordance with the
provisions of the Cash Management Agreements, be subject to each Lender’s
obligation pursuant to Section 2.6.5 [Borrowings to Repay Swing Loans], and (vi)
except as provided in the foregoing subsections (i) through (v), be subject to
all of the terms and conditions of this Section 2 [Revolving Credit and Swing
Loan Facilities].

 

2.7           Notes. The Obligation of the Borrowers to repay the aggregate
unpaid principal amount of the Revolving Credit Loans made to it by each Lender,
together with interest thereon, shall be evidenced by a revolving credit Note,
dated the Closing Date payable to the order of such Lender in a face amount
equal to the Revolving Credit Commitment of such Lender. The Obligation of the
Domestic Borrowers to repay the aggregate unpaid principal amount of Swing Loans
made to it by the Swing Loan Lender, together with interest thereon, shall be
evidenced by a swing Note, dated the Closing Date payable to the order of the
Swing Loan Lender in a face amount equal to the Swing Loan Commitment.

 

2.8           Use of Proceeds. The proceeds of the Loans shall be used (i) to
refinance all existing Indebtedness of the Borrowers under the 2010 Note
Documents, (ii) for the payment of fees, costs and expenses relating to the Loan
Documents and the transactions contemplated thereby and (iii) for Permitted
Acquisitions, Permitted JV Transactions and ongoing working capital, capital
expenditures and other general company purposes, in each case to the extent
permitted hereunder.

 

40

 

  

2.9           Letter of Credit Subfacility. Subject to the limitations set forth
in Section 2.1.3[Certain Limitations]:

 

2.9.1           Issuance of Letters of Credit. Upon the effectiveness of this
Agreement, each Existing Letter of Credit shall constitute a “Letter of Credit”
for all purposes of this Agreement, issued, for purposes of this Section 2.9
[Letter of Credit Subfacility], on the Closing Date (provided that any and all
fees accrued to the Closing Date in respect thereof pursuant to the Existing
Credit Agreement shall have been paid in full on or before the Closing Date);
all of the risk participation exposures in respect of the Existing Letters of
Credit shall be deemed to be assumed by the Lenders ratably according to their
respective Ratable Shares; and the Borrowers, the Administrative Agent and the
Issuing Lender hereby agree that, from and after such date, the terms of this
Agreement shall apply to the Existing Letters of Credit, superseding any other
agreement theretofore applicable to them to the extent inconsistent with the
terms hereof. The Borrowers or any Loan Party may at any time prior to the
Expiration Date request the issuance of a standby or trade letter of credit
(each a “Letter of Credit”), which may be denominated in either Dollars or an
Optional Currency, for its own account or the account of another Loan Party or
any Subsidiary, or the amendment or extension of an existing Letter of Credit,
by delivering or transmitting electronically, or having such other Loan Party
deliver or transmit electronically to the Issuing Lender (with a copy to the
Administrative Agent) a completed application for letter of credit, or request
for such amendment or extension, as applicable, in such form as the Issuing
Lender may specify from time to time by no later than 10:00 a.m. at least five
(5) Business Days, or such shorter period as may be agreed to by the Issuing
Lender, in advance of the proposed date of issuance. The Borrowers or any Loan
Party shall authorize and direct the Issuing Lender to name the applicable
Borrower or any Loan Party or any Subsidiary as the “Applicant” or “Account
Party” of each Letter of Credit; provided that if any such Subsidiary that is an
“Applicant” or “Account Party” is not a Loan Party, the applicable Letter of
Credit Obligations shall be the Obligations of each Loan Party that directly or
indirectly owns the Equity Interests of such Subsidiary. Promptly after receipt
of any letter of credit application, the Issuing Lender shall confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received a copy of such Letter of Credit application and if not, such
Issuing Lender will provide the Administrative Agent with a copy thereof.

 

2.9.1.1           Unless the Issuing Lender has received notice from any Lender,
the Administrative Agent or any Loan Party, at least one day prior to the
requested date of issuance, amendment or extension of the applicable Letter of
Credit, that one or more applicable conditions in Section 7 [Conditions of
Lending and Issuance of Letters of Credit] is not satisfied, then, subject to
the terms and conditions hereof and in reliance on the agreements of the other
Lenders set forth in this Section 2.9 [Letter of Credit Subfacility], the
Issuing Lender or any of the Issuing Lender’s Affiliates will issue the proposed
Letter of Credit or agree to such amendment or extension, provided that each
Letter of Credit shall (A) have a maximum maturity of twelve (12) months from
the date of issuance, and (B) in no event expire later than the Expiration Date
and provided further that in no event shall (i) the Letter of Credit Obligations
exceed, at any time outstanding, Ten Million Dollars ($10,000,000) (the “Letter
of Credit Sublimit”) or (ii) the Revolving Facility Usage exceed, at any time
outstanding, the Revolving Credit Commitments. Each request by the Borrowers for
the issuance, amendment or extension of a Letter of Credit shall be deemed to be
a representation by the Borrowers that it shall be in compliance with the
preceding sentence and with Section 7 [Conditions of Lending and Issuance of
Letters of Credit] after giving effect to the requested issuance, amendment or
extension of such Letter of Credit. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to the beneficiary thereof, the
applicable Issuing Lender will also deliver to the Borrowers and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

41

 

  

2.9.1.2      Notwithstanding Section 2.9.1.1, the Issuing Lender shall not be
under any obligation to issue any Letter of Credit if any order, judgment or
decree of any Official Body or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Lender from issuing the Letter of Credit, or any Law
applicable to the Issuing Lender or any request or directive (whether or not
having the force of law) from any Official Body with jurisdiction over the
Issuing Lender shall prohibit, or request that the Issuing Lender refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon the Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Closing Date and which the Issuing
Lender in good faith deems material to it.

 

2.9.2       Letter of Credit Fees. The Borrowers shall pay in Dollars (i) to the
Administrative Agent for the ratable account of the Lenders a fee (the “Letter
of Credit Fee”) equal to the Applicable Letter of Credit Fee Rate on the daily
amount available to be drawn under each Letter of Credit, and (ii) to the
Issuing Lender for its own account a fronting fee equal to 0.125% per annum on
the daily amount available to be drawn under each Letter of Credit. All Letter
of Credit Fees and fronting fees shall be computed on the basis of a year of 360
days and actual days elapsed and shall be payable quarterly in arrears on each
Payment Date following issuance of each Letter of Credit. The Borrowers shall
also pay (in Dollars) to the Issuing Lender for the Issuing Lender’s sole
account the Issuing Lender’s then in effect customary fees and administrative
expenses payable with respect to the Letters of Credit as the Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.

 

2.9.3       Disbursements, Reimbursement. Immediately upon the issuance of each
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Lender a participation in
such Letter of Credit and each drawing thereunder in a Dollar Equivalent amount
equal to such Lender’s Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.

 

42

 

 

2.9.3.1           In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Issuing Lender will
promptly notify the Borrowers and the Administrative Agent thereof. Provided
that it shall have received such notice, the Borrowers shall reimburse (such
obligation to reimburse the Issuing Lender shall sometimes be referred to as a
“Reimbursement Obligation”) the Issuing Lender prior to 12:00 noon on each date
that an amount is paid by the Issuing Lender under any Letter of Credit (each
such date, a “Drawing Date”) by paying to the Administrative Agent for the
account of the Issuing Lender an amount equal to the amount so paid by the
Issuing Lender in the same currency as paid, unless otherwise required by the
Administrative Agent of the Issuing Lender. In the event the Borrowers fail to
reimburse the Issuing Lender (through the Administrative Agent) for the full
amount of any drawing under any Letter of Credit by 12:00 noon on the Drawing
Date, the Administrative Agent will promptly notify each Lender thereof, and the
Borrowers shall be deemed to have requested that Revolving Credit Loans be made
by the Lenders under the Base Rate Option to be disbursed on the Drawing Date
under such Letter of Credit, subject to the amount of the unutilized portion of
the Revolving Credit Commitment and subject to the conditions set forth in
Section 7.2 [Each Loan or Letter of Credit] other than any notice requirements.
Any notice given by the Administrative Agent or Issuing Lender pursuant to this
Section 2.9.3.1 may be oral if immediately confirmed in writing; provided that
the lack of such an immediate confirmation shall not affect the conclusiveness
or binding effect of such notice.

 

2.9.3.2           Each Lender shall upon any notice pursuant to Section 2.9.3.1
make available to the Administrative Agent for the account of the Issuing Lender
an amount in Dollars in immediately available funds equal to its Ratable Share
of the amount of the drawing, whereupon the participating Lenders shall (subject
to Section 2.9.3 [Disbursements; Reimbursement]) each be deemed to have made a
Revolving Credit Loan under the Base Rate Option to the Borrowers in that
amount. If any Lender so notified fails to make available in Dollars to the
Administrative Agent for the account of the Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Credit Loans under the Base Rate
Option on and after the fourth day following the Drawing Date. The
Administrative Agent and the Issuing Lender will promptly give notice (as
described in Section 2.9.3.1 above) of the occurrence of the Drawing Date, but
failure of the Administrative Agent or the Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation to
make funds available to the Administrative Agent as and when required under this
Section 2.9.3.2.

 

2.9.3.3           With respect to any unreimbursed drawing that is not converted
into Revolving Credit Loans in Dollars under the Base Rate Option to the
Borrowers in whole or in part as contemplated by Section 2.9.3.1, because of the
Borrowers’ failure to satisfy the conditions set forth in Section 7.2 [Each Loan
or Letter of Credit] other than any notice requirements, or for any other
reason, the Borrowers shall be deemed to have incurred from the Issuing Lender a
borrowing (each a “Letter of Credit Borrowing”) in Dollars in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Revolving Credit Loans under the Base Rate Option. Each
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to Section 2.9.3 [Disbursements, Reimbursement] shall be deemed
to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.9.3 [Disbursements,
Reimbursement].

 

43

 

  

2.9.4      Repayment of Participation Advances.

 

2.9.4.1           Upon (and only upon) receipt by the Administrative Agent for
the account of the Issuing Lender of immediately available funds from the
Borrowers (i) in reimbursement of any payment made by the Issuing Lender under
the Letter of Credit with respect to which any Lender has made a Participation
Advance to the Administrative Agent, or (ii) in payment of interest on such a
payment made by the Issuing Lender under such a Letter of Credit, the
Administrative Agent on behalf of the Issuing Lender will pay to each Lender, in
the same funds as those received by the Administrative Agent, the amount of such
Lender’s Ratable Share of such funds, except the Administrative Agent shall
retain for the account of the Issuing Lender the amount of the Ratable Share of
such funds of any Lender that did not make a Participation Advance in respect of
such payment by the Issuing Lender.

 

2.9.4.2           If the Administrative Agent is required at any time to return
to any Loan Party, or to a trustee, receiver, liquidator, custodian, or any
official in any Insolvency Proceeding, any portion of any payment made by any
Loan Party to the Administrative Agent for the account of the Issuing Lender
pursuant to this Section in reimbursement of a payment made under any Letter of
Credit or interest or fees thereon, each Lender shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent for the
account of the Issuing Lender the amount of its Ratable Share of any amounts so
returned by the Administrative Agent plus interest thereon from the date such
demand is made to the date such amounts are returned by such Lender to the
Administrative Agent, at a rate per annum equal to the Federal Funds Effective
Rate (or, for any payment in an Optional Currency, the Overnight Rate) in effect
from time to time.

 

2.9.5      Documentation. Each Loan Party agrees to be bound by the terms of the
Issuing Lender’s application and agreement for letters of credit and the Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from such Loan Party’s own.
In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of gross negligence or willful misconduct, the Issuing Lender shall
not be liable for any error, negligence and/or mistakes, whether of omission or
commission, in following any Loan Party’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

2.9.6      Determinations to Honor Drawing Requests. In determining whether to
honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.

 

2.9.7      Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit Loans
or Participation Advances, as contemplated by Section 2.9.3 [Disbursements,
Reimbursement], as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrowers to reimburse the Issuing Lender upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 [Letter of
Credit Subfacility] under all circumstances, including the following
circumstances:

 

44

 

  

(i)          any set-off, counterclaim, recoupment, defense or other right which
such Lender may have against the Issuing Lender or any of its Affiliates, the
Borrowers or any other Person for any reason whatsoever, or which any Loan Party
may have against the Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;

 

(ii)         the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.1 [Revolving Credit Commitments], 2.5 [Revolving Credit Loan
Requests; Swing Loan Requests], 2.6 [Making Revolving Credit Loans and Swing
Loans; Etc.] or 7.2 [Each Loan or Letter of Credit] or as otherwise set forth in
this Agreement for the making of a Revolving Credit Loan, it being acknowledged
that such conditions are not required for the making of a Letter of Credit
Borrowing and the obligation of the Lenders to make Participation Advances under
Section 2.9.3 [Disbursements, Reimbursement];

 

(iii)        any lack of validity or enforceability of any Letter of Credit;

 

(iv)        any claim of breach of warranty that might be made by any Loan Party
or any Lender against any beneficiary of a Letter of Credit, or the existence of
any claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which any Loan Party or any Lender may have at any time against a beneficiary,
successor beneficiary any transferee or assignee of any Letter of Credit or the
proceeds thereof (or any Persons for whom any such transferee may be acting),
the Issuing Lender or its Affiliates or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);

 

(v)         the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if the Issuing Lender or any
of its Affiliates has been notified thereof;

 

(vi)        payment by the Issuing Lender or any of its Affiliates under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit;

 

(vii)       the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

 

45

 

  

(viii)      any failure by the Issuing Lender or any of its Affiliates to issue
any Letter of Credit in the form requested by any Loan Party, unless the Issuing
Lender has received written notice from such Loan Party of such failure within
three Business Days after the Issuing Lender shall have furnished such Loan
Party and the Administrative Agent a copy of such Letter of Credit and such
error is material and no drawing has been made thereon prior to receipt of such
notice;

 

(ix)         any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;

 

(x)          any breach of this Agreement or any other Loan Document by any
party thereto;

 

(xi)         the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;

 

(xii)        the fact that an Event of Default or a Potential Default shall have
occurred and be continuing;

 

(xiii)       the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and

 

(xiv)      any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

2.9.8      Indemnity. Each Domestic Borrower (on a joint and several basis for
itself and all other Loan Parties) and the Foreign Borrower (solely as to
itself) hereby agrees to protect, indemnify, pay and save harmless the Issuing
Lender and any of its Affiliates that has issued a Letter of Credit from and
against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which the Issuing Lender or any of its Affiliates may incur or be
subject to as a consequence, direct or indirect, of the issuance of any Letter
of Credit, other than as a result of the gross negligence or willful misconduct
of the Issuing Lender as determined by a final non-appealable judgment of a
court of competent jurisdiction.

 

46

 

  

2.9.9      Liability for Acts and Omissions. As between any Loan Party and the
Issuing Lender, or the Issuing Lender’s Affiliates, such Loan Party assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit by, the
respective beneficiaries of such Letters of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender shall not be responsible for any
of the following, including any losses or damages to any Loan Party or other
Person or property relating therefrom: (i) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for an issuance of any such Letter of Credit,
even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the Issuing Lender or
its Affiliates shall have been notified thereof); (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) the failure of the beneficiary of
any such Letter of Credit, or any other party to which such Letter of Credit may
be transferred, to comply fully with any conditions required in order to draw
upon such Letter of Credit or any other claim of any Loan Party against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among any Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any such Letter of Credit or
of the proceeds thereof; (vii) the misapplication by the beneficiary of any such
Letter of Credit of the proceeds of any drawing under such Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Lender or its Affiliates, as applicable, including any act or omission of any
Official Body, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Lender’s or its Affiliates rights or powers
hereunder. Nothing in the preceding sentence shall relieve the Issuing Lender
from liability for the Issuing Lender’s gross negligence or willful misconduct
in connection with actions or omissions described in such clauses (i) through
(viii) of such sentence. In no event shall the Issuing Lender or its Affiliates
be liable to any Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including attorneys’ fees),
or for any damages resulting from any change in the value of any property
relating to a Letter of Credit.

 

Without limiting the generality of the foregoing, the Issuing Lender and each of
its Affiliates (i) may rely on any oral or other communication believed in good
faith by the Issuing Lender or such Affiliate to have been authorized or given
by or on behalf of the applicant for a Letter of Credit, (ii) may honor any
presentation if the documents presented appear on their face substantially to
comply with the terms and conditions of the relevant Letter of Credit; (iii) may
honor a previously dishonored presentation under a Letter of Credit, whether
such dishonor was pursuant to a court order, to settle or compromise any claim
of wrongful dishonor, or otherwise, and shall be entitled to reimbursement to
the same extent as if such presentation had initially been honored, together
with any interest paid by the Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on the Issuing Lender or its Affiliate in any
way related to any order issued at the applicant’s request to an air carrier, a
letter of guarantee or of indemnity issued to a carrier or any similar document
(each an “Order”) and honor any drawing in connection with any Letter of Credit
that is the subject of such Order, notwithstanding that any drafts or other
documents presented in connection with such Letter of Credit fail to conform in
any way with such Letter of Credit.

 

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put the Issuing Lender or its Affiliates under any resulting
liability to the Borrowers or any Lender.

 

47

 

  

2.9.10    Issuing Lender Reporting Requirements. Each Issuing Lender shall, on
the first Business Day of each month, provide to Administrative Agent and
Borrowers a schedule of the Letters of Credit issued by it, in form and
substance satisfactory to Administrative Agent, showing the date of issuance of
each Letter of Credit, the account party, the original face amount (if any), and
the expiration date of any Letter of Credit outstanding at any time during the
preceding month, and any other information relating to such Letter of Credit
that the Administrative Agent may request.

 

2.10         Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(i)          fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.3 [Facility Fees];

 

(ii)         the Commitment and outstanding Loans of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.1 [Modifications, Amendments or
Waivers]); provided, that this clause (ii) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;

 

(iii)        if any Swing Loans are outstanding or any Letter of Credit
Obligations exist at the time such Lender becomes a Defaulting Lender, then:

 

(a)          all or any part of the outstanding Swing Loans and Letter of Credit
Obligations of such Defaulting Lender shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Ratable Shares but
only to the extent that (x) the Revolving Facility Usage does not exceed the
total of all non-Defaulting Lenders’ Revolving Credit Commitments, and (y) no
Potential Default or Event of Default has occurred and is continuing at such
time;

 

(b)          if the reallocation described in clause (a) above cannot, or can
only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such outstanding
Swing Loans, and (y) second, cash collateralize for the benefit of the Issuing
Lender the Borrowers’ obligations corresponding to such Defaulting Lender’s
Letter of Credit Obligations (after giving effect to any partial reallocation
pursuant to clause (a) above) in a deposit account held at the Administrative
Agent for so long as such Letter of Credit Obligations are outstanding;

 

(c)          if the Borrowers cash collateralize any portion of such Defaulting
Lender’s Letter of Credit Obligations pursuant to clause (b) above, the
Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.9.2 [Letter of Credit Fees] with respect to such
Defaulting Lender’s Letter of Credit Obligations during the period such
Defaulting Lender’s Letter of Credit Obligations are cash collateralized;

 

(d)          if the Letter of Credit Obligations of the non-Defaulting Lenders
are reallocated pursuant to clause (a) above, then the fees payable to the
Lenders pursuant to Section 2.9.2 [Letter of Credit Fees] shall be adjusted in
accordance with such non-Defaulting Lenders’ Ratable Share; and

 

48

 

  

(e)          if all or any portion of such Defaulting Lender’s Letter of Credit
Obligations are neither reallocated nor cash collateralized pursuant to clause
(a) or (b) above, then, without prejudice to any rights or remedies of the
Issuing Lender or any other Lender hereunder, all Letter of Credit Fees payable
under Section 2.9.2 [Letter of Credit Fees] with respect to such Defaulting
Lender’s Letter of Credit Obligations shall be payable to the Issuing Lender
(and not to such Defaulting Lender) until and to the extent that such Letter of
Credit Obligations are reallocated and/or cash collateralized; and

 

(iv)        so long as such Lender is a Defaulting Lender, PNC shall not be
required to fund any Swing Loans and the Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Lender is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Obligations will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.10(iii)[ Defaulting
Lenders], and participating interests in any newly made Swing Loan or any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.10(iii)(a) [Defaulting Lenders]
(and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a parent company of any Lender shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, PNC shall not be required to fund
any Swing Loan and the Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless PNC or the Issuing Lender, as the case may
be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to PNC or the Issuing Lender, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrowers, PNC and the Issuing
Lender agree in writing that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the
Administrative Agent will so notify the parties hereto, and the Ratable Share of
the Swing Loans and Letter of Credit Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swing Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Ratable Share.

 

49

 

  

2.11         Utilization of Commitments in Optional Currencies.

 

2.11.1    Periodic Computations of Dollar Equivalent Amounts of Revolving Credit
Loans that are Optional Currency Loans and Letters of Credit Outstanding;
Repayment in Same Currency. For purposes of determining utilization of the
Revolving Credit Commitments, the Administrative Agent will determine the Dollar
Equivalent amount of (i) the proposed Revolving Credit Loans that are Optional
Currency Loans and Letters of Credit to be denominated in an Optional Currency
as of the requested Borrowing Date or date of issuance, as the case may be, (ii)
the outstanding Letter of Credit Obligations denominated in an Optional Currency
as of the last Business Day of each month, and (iii) the outstanding Revolving
Credit Loans denominated in an Optional Currency as of the end of each Interest
Period (each such date under clauses (i) through (iii), and any other date on
which the Administrative Agent determines it is necessary or advisable to make
such computation, in its sole discretion, is referred to as a “Computation
Date”). Unless otherwise provided in this Agreement or agreed to by the
Administrative Agent and the Company, each Loan and Reimbursement Obligation
shall be repaid or prepaid in the same currency in which the Loan or
Reimbursement Obligation was made.

 

2.11.2    Notices From Lenders That Optional Currencies Are Unavailable to Fund
New Loans. The Lenders shall be under no obligation to make the Revolving Credit
Loans requested by the Borrowers which are denominated in an Optional Currency
if any Lender notifies the Administrative Agent by 5:00 p.m. four (4) Business
Days prior to the Borrowing Date for such Revolving Credit Loans that such
Lender cannot provide its Revolving Credit Ratable Share of such Revolving
Credit Loans in such Optional Currency; provided that a Lender may give such
notice only in the event that such Lender has determined that the relevant
Optional Currency is no longer freely traded in the offshore interbank foreign
exchange markets, freely transferable, freely convertible into Dollars or
available to such Lender, or to banks generally, in the Relevant Interbank
Market. In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the Borrowers no later than 12:00 noon three (3) Business Days prior to the
Borrowing Date for such Revolving Credit Loans that the Optional Currency is not
then available for such Revolving Credit Loans, and the Administrative Agent
shall promptly thereafter notify the Lenders of the same and the Lenders shall
not make such Revolving Credit Loans requested by the Borrowers under its Loan
Request.

 

2.11.3    Notices From Lenders That Optional Currencies Are Unavailable to Fund
Renewals of the LIBOR Rate Option. If a Borrower delivers a Loan Request
requesting that the Lenders renew the LIBOR Rate Option with respect to an
outstanding Borrowing Tranche of Revolving Credit Loans denominated in an
Optional Currency, the Lenders shall be under no obligation to renew such LIBOR
Rate Option if any Lender delivers to the Administrative Agent a notice by 5:00
p.m. four (4) Business Days prior to the effective date of such renewal that
such Lender cannot continue to provide Revolving Credit Loans in such Optional
Currency. In the event the Administrative Agent timely receives a notice from a
Lender pursuant to the preceding sentence, the Administrative Agent will notify
the Borrowers no later than 12:00 noon three (3) Business Days prior to the
renewal date that the renewal of such Revolving Credit Loans in such Optional
Currency is not then available, and the Administrative Agent shall promptly
thereafter notify the Lenders of the same. If the Administrative Agent shall
have so notified the Borrowers that any such continuation of such Revolving
Credit Loans in such Optional Currency is not then available, any notice of
renewal with respect thereto shall be deemed withdrawn, and such Loans shall be
redenominated into Loans in Dollars at the Base Rate Option or LIBOR Rate
Option, at the applicable Borrower’s option (subject, in the case of the LIBOR
Rate Option, to compliance with Section 2.6.1 [Making Revolving Credit Loans,
Etc.] and Section 4.1[Interest Rate Options]), with effect from the last day of
the Interest Period with respect to any such Loans. The Administrative Agent
will promptly notify the Borrowers and the Lenders of any such redenomination,
and in such notice, the Administrative Agent will state the aggregate Dollar
Equivalent amount of the redenominated Revolving Credit Loans in an Optional
Currency as of the applicable Computation Date with respect thereto and such
Lender’s Revolving Credit Ratable Share thereof.

 

50

 

  

2.11.4    European Monetary Union.

 

(i)          Payments In Euros Under Certain Circumstances. If (i) any Optional
Currency ceases to be lawful currency of the nation issuing the same and is
replaced by the Euro or (ii) any Optional Currency and the Euro are at the same
time recognized by any governmental authority of the nation issuing such
currency as lawful currency of such nation and the Administrative Agent or the
Required Lenders shall so request in a notice delivered to the Borrowers, then
any amount payable hereunder by any party hereto in such Optional Currency shall
instead by payable in the Euro and the amount so payable shall be determined by
translating the amount payable in such Optional Currency to the Euro at the
exchange rate established by that nation for the purpose of implementing the
replacement of the relevant Optional Currency by the Euro (and the provisions
governing payments in Optional Currencies in this Agreement shall apply to such
payment in the Euro as if such payment in the Euro were a payment in an Optional
Currency). Prior to the occurrence of the event or events described in clause
(i) or (ii) of the preceding sentence, each amount payable hereunder in any
Optional Currency will, except as otherwise provided herein, continue to be
payable only in that currency.

 

(ii)         Additional Compensation Under Certain Circumstances. Each Borrower
agrees, at the request of any Lender, to compensate such Lender for any loss,
cost, expense or reduction in return that such Lender shall reasonably determine
shall be incurred or sustained by such Lender as a result of the replacement of
any Optional Currency by the Euro and that would not have been incurred or
sustained but for the transactions provided for herein. A certificate of any
Lender setting forth such Lender’s determination of the amount or amounts
necessary to compensate such Lender shall be delivered to the Borrowers and
shall be conclusive absent manifest error so long as such determination is made
on a reasonable basis. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

(iii)        Requests for Additional Optional Currencies. The Borrowers may
deliver to the Administrative Agent a written request that Revolving Credit
Loans hereunder also be permitted to be made in any other lawful currency (other
than Dollars), in addition to the currencies specified in the definition of
“Optional Currency” herein, provided that such currency must be freely traded in
the offshore interbank foreign exchange markets, freely transferable, freely
convertible into Dollars and available to the Lenders in the Relevant Interbank
Market. The Administrative Agent will promptly notify the Lenders of any such
request promptly after the Administrative Agent receives such request. The
Administrative Agent will promptly notify the Borrowers of the acceptance or
rejection by the Administrative Agent and each of the Lenders of the Borrowers’
request. The requested currency shall be approved as an Optional Currency
hereunder only if the Administrative Agent and all of the Lenders approve in
writing of the Borrowers’ request.

 

51

 

  

2.12       Increase in Revolving Credit Commitments, Increasing Lenders and New
Lenders. The Borrowers may, at any time prior to the fourth (4th) anniversary of
the Closing Date, but in no event more than three (3) times during the term of
this Agreement, request that (1) the current Lenders increase their Revolving
Credit Commitments (any current Lender which elects to increase its Revolving
Credit Commitment shall be referred to as an “Increasing Lender”) or (2) one or
more new lenders (each a “New Lender”) join this Agreement and provide a
Revolving Credit Commitment hereunder, subject to the following terms and
conditions:

 

2.12.1.1           No Obligation to Increase. No current Lender shall be
obligated to increase its Revolving Credit Commitment and any increase in the
Revolving Credit Commitment by any current Lender shall be in the sole
discretion of such current Lender.

 

2.12.1.2           Defaults. There shall exist no Events of Default or Potential
Default on the effective date of such increase after giving effect to such
increase.

 

2.12.1.3           Aggregate Revolving Credit Commitments. After giving effect
to such increase, (i) the total Revolving Credit Commitments shall not exceed
$380,000,000 and (ii) the aggregate amount of increases in the Revolving Credit
Commitments since the Closing Date pursuant to this Section 2.12 [Increase in
Revolving Credit Commitments, Increasing Lenders and New Lenders] shall not
exceed $80,000,000.

 

2.12.1.4           Minimum Revolving Credit Commitments. The amount of the
Revolving Credit Commitment provided by each New Lender shall be at least
$5,000,000; and the aggregate amount of the new Revolving Credit Commitments of
all of the New Lenders and additional Revolving Credit Commitments of all of the
Increasing Lenders that are the subject of such increase shall be at least
$20,000,000.

 

2.12.1.5           Resolutions; Opinion. The Loan Parties shall deliver to the
Administrative Agent on or before the effective date of such increase the
following documents in a form reasonably acceptable to the Administrative Agent:
(1) certifications of their corporate secretaries with attached resolutions
certifying that the increase in the Revolving Credit Commitment has been
approved by such Loan Parties, and (2) an opinion of counsel addressed to the
Administrative Agent and the Lenders addressing the authorization and execution
of the Loan Documents by, and enforceability of the Loan Documents against, the
Loan Parties.

 

2.12.1.6           Notes. The Borrowers shall execute and deliver (1) to each
Increasing Lender a replacement revolving credit Note reflecting the new amount
of such Increasing Lender’s Revolving Credit Commitment after giving effect to
the increase (and the prior Note issued to such Increasing Lender shall be
deemed to be terminated) and (2) to each New Lender a revolving credit Note
reflecting the amount of such New Lender’s Revolving Credit Commitment.

 

2.12.1.7           Approval of New Lenders. Any New Lender shall be subject to
the approval of the Administrative Agent, the Issuing Lender, the Swing Loan
Lender and, unless an Event of Default has occurred and is continuing at the
time of such increase, the Borrowers.

 

2.12.1.8           Increasing Lenders. Each Increasing Lender shall confirm its
agreement to increase its Revolving Credit Commitment pursuant to an
acknowledgement in a form acceptable to the Administrative Agent, signed by it
and the Borrowers and delivered to the Administrative Agent at least five (5)
days before the effective date of such increase.

 

52

 

  

2.12.1.9           New Lenders; Joinder. Each New Lender shall execute a lender
joinder in substantially the form of Exhibit 2.12 pursuant to which such New
Lender shall join and become a party to this Agreement and the other Loan
Documents with a Revolving Credit Commitment in the amount set forth in such
lender joinder.

 

2.12.2    Treatment of Outstanding Loans and Letters of Credit.

 

2.12.2.1           Repayment of Outstanding Loans; Borrowing of New Loans. On
the on the effective date of such increase, the Borrowers shall repay all Loans
then outstanding, subject to the Borrowers’ indemnity obligations under Section
5.10 [Indemnity]; provided that it may borrow new Loans with a Borrowing Date on
such date. Each of the Lenders shall participate in any new Loans made on or
after such date in accordance with their respective Ratable Shares after giving
effect to the increase in Revolving Credit Commitments contemplated by this
Section 2.12.

 

2.12.2.2           Outstanding Letters of Credit. Repayment of Outstanding
Loans; Borrowing of New Loans. On the effective date of such increase, each
Increasing Lender and each New Lender (i) will be deemed to have purchased a
participation in each then outstanding Letter of Credit equal to its Ratable
Share of such Letter of Credit and the participation of each other Lender in
such Letter of Credit shall be adjusted accordingly and (ii) will acquire, (and
will pay to the Administrative Agent, for the account of each Lender, in
immediately available funds, an amount equal to) its Ratable Share of all
outstanding Participation Advances.

 

3.          RESERVED

 

4.          INTEREST RATES

 

4.1           Interest Rate Options. The Borrowers shall pay interest in respect
of the outstanding unpaid principal amount of the Loans as selected by them from
the Base Rate Option or LIBOR Rate Option set forth below applicable to the
Loans, it being understood that, subject to the provisions of this Agreement,
the Borrowers may select different Interest Rate Options and different Interest
Periods to apply simultaneously to the Loans comprising different Borrowing
Tranches and may convert to or renew one or more Interest Rate Options with
respect to all or any portion of the Loans comprising any Borrowing Tranche;
provided that there shall not be at any one time outstanding more than eight (8)
Borrowing Tranches in the aggregate among all of the Loans and provided further
that if an Event of Default or Potential Default exists and is continuing, the
Borrowers may not request, convert to, or renew the LIBOR Rate Option for any
Loans and the Required Lenders may demand that all existing Borrowing Tranches
bearing interest under the LIBOR Rate Option shall be converted immediately to
the Base Rate Option, subject to the obligation of the Borrowers to pay any
indemnity under Section 5.10 [Indemnity] in connection with such conversion. If
at any time the designated rate applicable to any Loan made by any Lender
exceeds such Lender’s highest lawful rate, the rate of interest on such Lender’s
Loan shall be limited to such Lender’s highest lawful rate. Interest on the
principal amount of each Optional Currency Loan shall be paid by the Borrowers
in such Optional Currency.

 

53

 

  

4.1.1      Revolving Credit Interest Rate Options; Swing Line Interest Rate. The
Borrowers shall have the right to select from the following Interest Rate
Options applicable to the Revolving Credit Loans:

 

(i)          Revolving Credit Base Rate Option: A fluctuating rate per annum
(computed on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed) equal to the Base Rate plus the Applicable Margin, such
interest rate to change automatically from time to time effective as of the
effective date of each change in the Base Rate; or

 

(ii)         Revolving Credit LIBOR Rate Option: A rate per annum (computed on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed with respect to Loans denominated in British Pounds and computed on the
basis of a year of 360 days and actual days elapsed with respect to Loans
denominated in all other currencies) equal to the LIBOR Rate as determined for
each applicable Interest Period plus the Applicable Margin.

 

Subject to Section 4.3 [Interest After Default], the Daily LIBOR Rate (computed
on the basis of a year of 360 days and actual days elapsed) plus the Applicable
Margin under the LIBOR Rate Option shall apply to the Swing Loans; provided that
if for any reason the Daily LIBOR Rate is unascertainable, unlawful or
unavailable then the Base Rate Option applicable to Revolving Credit Loans shall
apply to the Swing Loans.

 

4.1.2      [Reserved].

 

4.1.3      Rate Quotations. The Borrowers may call the Administrative Agent on
or before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

 

4.2           Interest Periods. At any time when the Borrowers shall select,
convert to or renew a LIBOR Rate Option, the Borrowers shall notify the
Administrative Agent thereof by delivering a Loan Request to the Administrative
Agent (i) at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option with respect to a Loan denominated in Dollars, and (ii) at
least four (4) Business Days prior to the effective date of such LIBOR Rate
Option with respect to an Optional Currency Loan. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

 

4.2.1      Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under
the LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.5.1 [Revolving Credit Loan Requests];
and

 

54

 

  

4.2.2      Renewals. In the case of the renewal of a LIBOR Rate Option at the
end of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.

 

4.3           Interest After Default. To the extent permitted by Law, upon the
occurrence of an Event of Default and until such time such Event of Default
shall have been cured or waived, (a) automatically while any Event of Default
exists under Sections 9.1.1 [Payments Under Loan Documents] or 9.1.13 [Relief
Proceedings] and (b) with respect to any other Event of Default, at the
discretion of the Administrative Agent or upon written demand by the Required
Lenders to the Administrative Agent:

 

4.3.1      Letter of Credit Fees, Interest Rate. The Letter of Credit Fees and
the rate of interest for each Loan otherwise applicable pursuant to
Section 2.9.2 [Letter of Credit Fees] or Section 4.1 [Interest Rate Options],
respectively, shall be increased by two percent (2.0%) per annum;

 

4.3.2      Other Obligations. Each other Obligation hereunder if not paid when
due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable to Revolving Credit Loans under the Base Rate Option plus an
additional 2.0% per annum from the time such Obligation becomes due and payable
and until it is Paid In Full; and

 

4.3.3      Acknowledgment. Each Borrower acknowledges that the increase in rates
referred to in this Section 4.3 [Interest After Default] reflects, among other
things, the fact that such Loans or other amounts have become a substantially
greater risk given their default status and that the Lenders are entitled to
additional compensation for such risk; and all such interest shall be payable by
Borrowers upon demand by Administrative Agent.

 

4.4           LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits
Not Available.

 

4.4.1      Unascertainable. If on any date on which a LIBOR Rate would otherwise
be determined, the Administrative Agent shall have determined that:

 

(i)          adequate and reasonable means do not exist for ascertaining such
LIBOR Rate, or

 

(ii)         a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the LIBOR Rate,

 

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

4.4.2      Illegality; Increased Costs; Deposits Not Available. If at any time
any Lender shall have determined that:

 

(i)          the making, maintenance or funding of any Loan to which a LIBOR
Rate Option applies has been made impracticable or unlawful by compliance by
such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law), or

 

55

 

  

(ii)         such LIBOR Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan, or

 

(iii)        after making all reasonable efforts, deposits of the relevant
amount in Dollars or in the Optional Currency, as applicable, for the relevant
Interest Period for a Loan, or to banks generally, to which a LIBOR Rate Option
applies, respectively, are not available to such Lender with respect to such
Loan, or to banks generally, in the interbank eurodollar market, then the
Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent’s and Lender’s Rights].

 

4.4.3      Administrative Agent’s and Lender’s Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrowers thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrowers. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrowers to select, convert to or
renew a LIBOR Rate Option or select an Optional Currency, as applicable, shall
be suspended until the Administrative Agent shall have later notified the
Borrowers, or such Lender shall have later notified the Administrative Agent, of
the Administrative Agent’s or such Lender’s, as the case may be, determination
that the circumstances giving rise to such previous determination no longer
exist. If at any time the Administrative Agent makes a determination under
Section 4.4.1 [Unascertainable] and the Borrowers have previously notified the
Administrative Agent of its selection of, conversion to or renewal of a LIBOR
Rate Option and such Interest Rate Option has not yet gone into effect, such
notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Administrative Agent of a determination under
Section 4.4.2 [Illegality; Increased Costs; Deposits Not Available], the
Borrowers shall, subject to the Borrowers’ indemnification Obligations under
Section 5.10 [Indemnity], as to any Loan of the Lender to which a LIBOR Rate
Option applies, on the date specified in such notice either (i) as applicable,
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or select a different Optional Currency or Dollars, or (ii) prepay
such Loan in accordance with Section 5.6 [Voluntary Prepayments]. Absent due
notice from the Borrowers of conversion or prepayment, such Loan shall be
automatically redenominated into Loans in Dollars and converted to the Base Rate
Option otherwise available with respect to such Loan upon such specified date.

 

4.5           Selection of Interest Rate Options. If the Borrowers fail to
select a new Interest Period to apply to any Borrowing Tranche of Loans under
the LIBOR Rate Option at the expiration of an existing Interest Period
applicable to such Borrowing Tranche in accordance with the provisions of
Section 4.2 [Interest Periods], the Borrowers shall be deemed to have converted
such Borrowing Tranche to the Base Rate Option, as applicable to Revolving
Credit Loans, commencing upon the last day of the existing Interest Period, and
such Revolving Credit Loans shall be automatically redenominated into Loans in
Dollars.

 

56

 

  

5.          PAYMENTS

 

5.1           Payments; Bifurcation.

 

5.1.1      Payments. Subject to Section 5.9.2 [Payments Free of Taxes], all
payments and prepayments to be made in respect of principal, interest, Facility
Fees, Letter of Credit Fees, Administrative Agent’s Fee or other fees or amounts
due from the Borrowers hereunder shall be payable prior to 11:00 a.m. on the
date when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrowers, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC with respect to the Swing Loans and
for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 11:00 a.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate in the case of Loans or other amounts due in Dollars, or the
Overnight Rate in the case of Loans or other amounts due in an Optional
Currency, with respect to the amount of such payments for each day held by the
Administrative Agent and not distributed to the Lenders. The Administrative
Agent’s and each Lender’s statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement (including the Equivalent Amounts of the applicable currencies
where such computations are required) and shall be deemed an “account stated”.
All payments of principal and interest made in respect of the Loans must be
repaid in the same currency (whether Dollars or the applicable Optional
Currency) in which such Loan was made and all Unpaid Drawings with respect to
each Letter of Credit shall be made in the same currency (whether Dollars or the
applicable Optional Currency) in which such Letter of Credit was issued. The
Administrative Agent may (but shall not be obligated to) debit the amount of any
such payment which is not made by such time to any ordinary deposit account of
the applicable Borrower with the Administrative Agent.

 

5.1.2      Bifurcation. For the avoidance of doubt, each of the Loan Parties and
each of the Lenders acknowledges and agrees that, notwithstanding anything to
the contrary in this Agreement or any of the other Loan Documents, the
Obligations of the Foreign Borrower under this Agreement or any of the other
Loan Documents shall be separate and distinct from the Obligations of any
Domestic Loan Party including, without limitation, the Domestic Borrowers, and
shall be expressly limited to the Obligations of the Foreign Borrower. In
furtherance of the foregoing, each of the parties acknowledges and agrees that
the liability of the Foreign Borrower for the payment and performance of its
covenants, representations and warranties set forth in this Agreement and the
other Loan Documents shall be several from but not joint with the Obligations of
the Domestic Borrowers and any other Domestic Loan Party. Each Borrower hereby
jointly and severally unconditionally and irrevocably guarantees the full and
punctual payment and performance when due of all the Obligations of the Foreign
Borrower owing to any Lender or any Lender Affiliate, including, without
limitation, Obligations and liabilities under any Lender Provided Commodity
Hedge, any Lender Provided Interest Rate Hedge (other than Excluded Hedge
Liability or Liabilities), any Lender Provided Foreign Currency Hedge (other
than Excluded Hedge Liability or Liabilities), and any Other Lender Provided
Financial Service Product.

 

57

 

  

5.2           Pro Rata Treatment of Lenders. Each borrowing of Revolving Credit
Loans shall be allocated to each Lender according to its Ratable Share, and each
selection of, conversion to or renewal of any Interest Rate Option and each
payment or prepayment by the Borrowers with respect to principal, interest,
Facility Fees and Letter of Credit Fees (but excluding the Administrative
Agent’s Fee and the Issuing Lender’s fronting fee) shall (except as otherwise
may be provided with respect to a Defaulting Lender and except as provided in
Sections 4.4.3 [Administrative Agent’s and Lender’s Rights] in the case of an
event specified in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2
[Replacement of a Lender] or 5.8 [Increased Costs]) be payable ratably among the
Lenders entitled to such payment in accordance with the amount of principal,
interest, Facility Fees and Letter of Credit Fees, as set forth in this
Agreement. Notwithstanding any of the foregoing, each borrowing or payment or
prepayment by the Domestic Borrowers of principal, interest, fees or other
amounts from the Domestic Borrowers with respect to Swing Loans shall be made by
or to PNC according to Section 2.6.5 [Borrowings to Repay Swing Loans].

 

5.3           Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff, counterclaim or banker’s lien, by receipt of voluntary
payment, by realization upon security, or by any other non-pro rata source,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
together with interest or other amounts, if any, required by Law (including
court order) to be paid by the Lender or the holder making such purchase; and

 

(ii)         the provisions of this Section 5.3 [Sharing of Payments by Lenders]
shall not be construed to apply to (x) any payment made by the Loan Parties
pursuant to and in accordance with the express terms of the Loan Documents or
(y) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or Participation Advances to any
assignee or participant, other than to a Borrower or any Subsidiary thereof (as
to which the provisions of this Section 5.3 [Sharing of Payments by Lenders]
shall apply).

 

58

 

  

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

5.4           Presumptions by Administrative Agent. Unless the Administrative
Agent shall have received notice from the Borrowers prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Lender hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Lender, as the case may be, the amount
due. In such event, if the Borrowers have not in fact made such payment, then
each of the Lenders or the Issuing Lender, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate (or, for payments in an Optional Currency, the
Overnight Rate) and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

5.5           Interest Payment Dates. Interest on Loans to which the Base Rate
Option applies shall be due and payable in arrears on each Payment Date.
Interest on Loans to which the LIBOR Rate Option applies shall be due and
payable on the last day of each Interest Period for those Loans and, if such
Interest Period is longer than three (3) Months, also on the 90th day of such
Interest Period. Interest on mandatory prepayments of principal under
Section 5.7 [Mandatory Prepayments] shall be due on the date such mandatory
prepayment is due. Interest on the principal amount of each Loan or other
monetary Obligation shall be due and payable on demand after such principal
amount or other monetary Obligation becomes due and payable (whether on the
stated Expiration Date, upon acceleration or otherwise).

 

5.6           Voluntary Prepayments.

 

5.6.1      Right to Prepay. Each Borrower shall have the right at its option
from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.6.2 [Replacement of a Lender] below, in
Section 5.8 [Increased Costs] and Section 5.10 [Indemnity]). Whenever a Borrower
desires to prepay any part of the Loans, it shall provide a prepayment notice to
the Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Revolving Credit Loans denominated in Dollars, and at
least four (4) Business Days prior to the date of prepayment of any Optional
Currency Loans, or no later than 1:00 p.m. on the date of prepayment of Swing
Loans, setting forth the following information:

 

59

 

  

(w)         the date, which shall be a Business Day, on which the proposed
prepayment is to be made;

 

(x)          a statement indicating the application of the prepayment between
the Revolving Credit Loans and Swing Loans;

 

(y)          a statement indicating the application of the prepayment between
Loans to which the Base Rate Option applies and Loans to which the LIBOR Rate
Option applies; and

 

(z)          the total principal amount of such prepayment, which shall not be
less than the lesser of (i) the Revolving Facility Usage or (ii) Five Hundred
Thousand Dollars ($500,000) for any Swing Loan or One Million Dollars
($1,000,000) for any Revolving Credit Loan.

 

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount, shall be due and payable on the date specified in such prepayment notice
as the date on which the proposed prepayment is to be made. Except as provided
in Section 4.4.3 [Administrative Agent’s and Lender’s Rights], if a Borrower
prepays a Loan but fails to specify the applicable Borrowing Tranche which such
Borrower is prepaying, the prepayment shall be applied (i) first to the
Revolving Credit Loans to which the Base Rate Option applies, then to Revolving
Credit Loans which are not Optional Currency Loans, then to Optional Currency
Loans, then to Swing Loans. Any prepayment hereunder shall be subject to the
Borrowers’ Obligation to indemnify the Lenders under Section 5.10 [Indemnity].
Prepayments shall be made in the currency in which such Loan was made unless
otherwise directed by the Administrative Agent.

 

5.6.2      Replacement of a Lender. In the event any Lender (a) gives notice
under Section 4.4 [LIBOR Rate Unascertainable, Etc.], (b) requests compensation
under Section 5.8 [Increased Costs], or requires the Borrowers to pay any
Indemnified Taxes or additional amount to any Lender or any Official Body for
the account of any Lender pursuant to Section 5.9 [Taxes], (c) is a Defaulting
Lender, (d) becomes subject to the control of an Official Body (other than
normal and customary supervision), or (e) is a Non-Consenting Lender referred to
in Section 11.1 [Modifications, Amendments or Waivers], then in any such event
the Borrowers may, at their sole expense, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.8 [Successors and Assigns]), all of its
interests, rights (other than existing rights to payments pursuant to Sections
5.8 [Increased Costs] or 5.9 [Taxes]) and obligations under this Agreement and
the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(i)          the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in Section 11.8 [Successors and Assigns];

 

60

 

  

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.10 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrowers (in the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 5.8.1 [Increased Costs Generally] or payments
required to be made pursuant to Section 5.9 [Taxes], such assignment will result
in a reduction in such compensation or payments thereafter; and

 

(iv)        such assignment does not conflict with applicable Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

5.6.3      Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.8 [Increased Costs], or a Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.9 [Taxes],
then such Lender shall (at the request of such Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.8 [Increased Costs] or Section 5.9 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment

 

5.7           Mandatory Prepayments.

 

5.7.1      Sale of Assets. Within five (5) Business Days of any sale or
disposition of assets authorized by Section 8.2.7(v) [Dispositions of Assets or
Subsidiaries] which results in the Loan Parties receiving more than Twenty
Million Dollars ($20,000,000) of net cash proceeds in the aggregate from all
asset sales or dispositions during such fiscal year, the Borrowers shall make a
mandatory prepayment of principal on the Revolving Credit Loans equal to the
after-tax proceeds of such sale (as estimated in good faith by the Borrowers),
together with accrued interest on such principal amount; provided that the net
cash proceeds received by the Loan Parties as a result of the Wiring Business
Divestiture shall be excluded from the calculation of such amount for the fiscal
year ending December 31, 2014. All prepayments of Revolving Credit Loans
pursuant to this Section 5.7.1 [Sale of Assets] shall not permanently reduce the
Revolving Credit Commitment.

 

5.7.2      Currency Fluctuations. If on any Computation Date the Revolving
Facility Usage is equal to or greater than the Revolving Credit Commitments as a
result of a change in exchange rates between one (1) or more Optional Currencies
and Dollars, then the Administrative Agent shall notify the Borrowers of the
same.  The Borrowers shall pay or prepay (subject to Borrowers’ indemnity
obligations under Sections 5.8 [Increased Costs] and 5.10 [Indemnity]) within
three (3) Business Days after receiving such notice such that the Revolving
Facility Usage shall not exceed the aggregate Revolving Credit Commitments after
giving effect to such payments or prepayments

 

61

 

  

5.7.3      Issuances of Certain Debt; Issuances of Equity. Within thirty (30)
calendar days of (A) the issuance by a Loan Party of any equity security for
cash proceeds, excluding any cash proceeds received with respect to (i) any
capital contribution to a Loan Party by another Loan Party or (ii) any issuance
or sale of any equity security (a) to a Loan Party, (b) constituting directors’
qualifying shares (c) to management or employees of any Loan Party or Excluded
Foreign Subsidiary under any employee stock option, stock purchase plan,
employee benefit plan or other similar arrangements in existence from time to
time, (d) by Parent to the seller of a business acquired pursuant to a Permitted
Acquisition or (e) by Parent the proceeds of which are used to finance a
Permitted Acquisition or (B) the incurrence of any Indebtedness (other than
Indebtedness permitted under Section 8.2.1 [Indebtedness]) by such Loan Party,
the Borrowers shall make a mandatory prepayment of principal on the Revolving
Credit Loans equal to the amount of the aggregate net cash proceeds of such
issuance (as estimated in good faith by the Borrowers); provided that the net
cash proceeds attributable or relating to the Foreign Borrower shall not be
applied to any Obligations other than the Obligations of the Foreign Borrower.
All prepayments of Revolving Credit Loans pursuant to this Section 5.7.3
[Issuances of Certain Debt; Issuances of Equity] shall not permanently reduce
the Revolving Credit Commitment.

 

5.7.4      Recovery of Insurance or Condemnation Proceeds. If, in connection
with any Loan Party’s or the Administrative Agent’s receipt of insurance
proceeds with respect to assets of any Loan Party in accordance with Schedule
8.1.3 [Maintenance of Insurance] or condemnation proceeds with respect to assets
of any Loan Party taken as a result of an Official Body’s exercise of or threat
to exercise the power of eminent domain, condemnation or similar power, when
such insurance or condemnation proceeds are greater than Twenty Million Dollars
($20,000,000), the Borrowers shall make a mandatory prepayment of, or the
Administrative Agent shall apply such insurance proceeds against, as applicable,
principal on the Revolving Credit Loans equal to the amount of the aggregate net
cash proceeds (as estimated in good faith by the Borrowers); provided that the
net cash proceeds attributable or relating to the Foreign Borrower shall not be
applied to any Obligations other than the Obligations of the Foreign Borrower.
All prepayments of Revolving Credit Loans pursuant to this Section 5.7.4
[Recovery of Insurance or Condemnation Proceeds] shall not permanently reduce
the Revolving Credit Commitment.

 

5.7.5      Application Among Interest Rate Options. All prepayments required
pursuant to this Section 5.7 [Mandatory Prepayments] shall first be applied
among the Interest Rate Options to the principal amount of the Loans subject to
the Base Rate Option, then to Loans denominated in Dollars and subject to a
LIBOR Rate Option (in order of Interest Period maturities, beginning with the
earliest to mature), then to Optional Currency Loans. In accordance with
Section 5.10 [Indemnity], but subject at all times to Section 2.1.3 [Certain
Limitations] and Section 5.1.2 [Bifurcation], the Borrowers shall indemnify the
Lenders for any loss or expense, including loss of margin, incurred with respect
to any such prepayments applied against Loans subject to a LIBOR Rate Option on
any day other than the last day of the applicable Interest Period.

 

62

 

  

5.8           Increased Costs.

 

5.8.1      Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or the
Issuing Lender;

 

(ii)         subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (ii) through (iv) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)        impose on any Lender, the Issuing Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Lender or such other Recipient
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender, the
Issuing Lender or other Recipient hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender, the Issuing Lender or other
Recipient, the Borrowers will pay to such Lender, the Issuing Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

 

5.8.2      Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
lending office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing
Lender’s capital or on the capital of such Lender’s or the Issuing Lender’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

 

63

 

  

5.8.3      Certificates for Reimbursement; Repayment of Outstanding Loans;
Borrowing of New Loans. A certificate of a Lender or the Issuing Lender setting
forth the amount or amounts necessary to compensate such Lender or the Issuing
Lender or its holding company, as the case may be, as specified in Sections
5.8.1 [Increased Costs Generally] or 5.8.2 [Capital Requirements] and delivered
to the Borrowers shall be conclusive absent manifest error. The Borrowers shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

5.8.4      Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine (9) month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

5.9           Taxes.

 

5.9.1      Issuing Lender. For purposes of this Section 5.9 [Taxes], the term
“Lender” includes the Issuing Lender and the term “applicable Law” includes
FATCA.

 

5.9.2      Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Official Body in accordance with
applicable Law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.9
[Taxes]) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

 

5.9.3      Payment of Other Taxes by the Loan Parties. The Loan Parties shall
timely pay to the relevant Official Body in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

64

 

  

5.9.4      Indemnification by the Loan Parties. The Domestic Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.9 [Taxes]) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Official Body. The Foreign Borrower shall indemnify each Recipient within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 5.9 [Taxes]) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, but solely
with respect to payments required to be made by, or in respect of Loans,
interest thereon or other Obligations owed by the Foreign Borrower, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Official Body. A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

5.9.5      Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within ten (10) days after demand therefor, for (i)
any Indemnified Taxes attributable to such Lender (but only to the extent that
any Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.9.5
[Indemnification by the Lenders].

 

5.9.6      Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to an Official Body pursuant to this Section 5.9
[Taxes], such Loan Party shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

 

5.9.7      Status of Lenders.

 

(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable Law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.9.7(ii)(A), (ii)(B) and (ii)(D) below) [Status of
Lenders] shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

65

 

  

(ii)         Without limiting the generality of the foregoing, in the event that
any Borrower is a U.S. Person,

 

(A)         any Lender that is a U.S. Person shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 

(i)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

 

(ii)         executed originals of IRS Form W-8ECI;

 

(iii)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit 5.9.7(A) to the effect that
such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

66

 

  

(iv)        to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(B) or
Exhibit 5.9.7(C), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 5.9.7(D) on
behalf of each such direct and indirect partner;

 

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

5.9.8      Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.9 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.9
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.9
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.9.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.9.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.9.8 [Treatment of Certain Refunds]
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

67

 

  

5.9.9      Survival. Each party’s obligations under this Section 5.9 [Taxes]
shall survive the resignation of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all Obligations.

 

5.10         Indemnity. In addition to the compensation or payments required by
Section 5.8 [Increased Costs] or Section 5.9 [Taxes], and without duplication
thereof but subject at all times to Section 2.1.3 [Certain Limitations] and
Section 5.1.2 [Bifurcation], the Domestic Borrowers (on a joint and several
basis) and the Foreign Borrower shall indemnify each Lender against all
liabilities, losses or expenses (including any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract) which such Lender sustains or incurs as a consequence of any:

 

(i)          payment, prepayment, conversion or renewal of any Loan to which a
LIBOR Rate Option applies on a day other than the last day of the corresponding
Interest Period (whether or not such payment or prepayment is mandatory,
voluntary or automatic and whether or not such payment or prepayment is then
due), or

 

(ii)         attempt by a Borrower to revoke (expressly, by later inconsistent
notices or otherwise) in whole or part any Loan Requests under Section 2.5
[Revolving Credit Loan Requests; Swing Loan Requests] or Section 4.2 [Interest
Periods] or notice relating to prepayments under Section 5.6 [Voluntary
Prepayments].

 

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrowers of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrowers to such
Lender ten (10) Business Days after such notice is given.

 

68

 

  

5.11         Settlement Date Procedures. In order to minimize the transfer of
funds between the Lenders and the Administrative Agent, the Domestic Borrowers
may borrow, repay and reborrow Swing Loans and PNC may make Swing Loans as
provided in Section 2.1.2 [Swing Loan Commitments] hereof during the period
between Settlement Dates. The Administrative Agent shall notify each Lender of
its Ratable Share of the total of the Revolving Credit Loans and the Swing Loans
(each a “Required Share”). On such Settlement Date, each Lender shall pay to the
Administrative Agent the amount equal to the difference between its Required
Share and its Revolving Credit Loans, and the Administrative Agent shall pay to
each Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans. The
Administrative Agent shall also effect settlement in accordance with the
foregoing sentence on the proposed Borrowing Dates for Revolving Credit Loans
and on any mandatory prepayment date as provided for herein and may at its
option effect settlement on any other Business Day. These settlement procedures
are established solely as a matter of administrative convenience, and nothing
contained in this Section 5.11 [Settlement Date Procedures] shall relieve the
Lenders of their obligations to fund Revolving Credit Loans on dates other than
a Settlement Date pursuant to Section 2.1.2 [Swing Loan Commitment]. The
Administrative Agent may at any time at its option for any reason whatsoever
require each Lender to pay immediately (and in any event no later than 3:00 p.m.
on the Business Day following such demand) to the Administrative Agent such
Lender’s Ratable Share of the outstanding Revolving Credit Loans and each Lender
may at any time require the Administrative Agent to pay immediately to such
Lender its Ratable Share of all payments made by the Borrowers to the
Administrative Agent with respect to the Revolving Credit Loans.

 

5.12         Currency Conversion Procedures for Judgments. If for the purposes
of obtaining judgment in any court it is necessary to convert a sum due
hereunder in any currency (the “Original Currency”) into another currency (the
“Other Currency”), the parties hereby agree, to the fullest extent permitted by
Law, that the rate of exchange used shall be that at which in accordance with
normal lending procedures each Lender could purchase the Original Currency with
the Other Currency after any premium and costs of exchange on the Business Day
preceding that on which final judgment is given.

 

5.13         Indemnity in Certain Events. The obligation of Borrowers in respect
of any sum due from Borrowers to any Lender hereunder shall, notwithstanding any
judgment in an Other Currency, whether pursuant to a judgment or otherwise, be
discharged only to the extent that, on the Business Day following receipt by any
Lender of any sum adjudged to be so due in such Other Currency, such Lender may
in accordance with normal lending procedures purchase the Original Currency with
such Other Currency. If the amount of the Original Currency so purchased is less
than the sum originally due to such Lender in the Original Currency, each
Borrower agrees, as a separate obligation and notwithstanding any such judgment
or payment, to indemnify such Lender against such loss.

 

6.          REPRESENTATIONS AND WARRANTIES

 

6.1           Representations and Warranties. The Loan Parties, jointly and
severally, represent and warrant to the Administrative Agent and each of the
Lenders as follows:

 

69

 

  

6.1.1      Organization and Qualification; Power and Authority; Compliance With
Laws; Title to Properties; Event of Default. Each Loan Party and each Subsidiary
of each Loan Party (i) is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, (ii) has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct, (iii) is duly licensed or qualified and in good standing in each
jurisdiction listed on Schedule 6.1.1 [Organization and Qualification; Power and
Authority; Compliance With Laws; Title to Properties; Event of Default] and in
all other jurisdictions where the property owned or leased by it or the nature
of the business transacted by it or both makes such licensing or qualification
necessary, (iv) has full power to enter into, execute, deliver and carry out
this Agreement and the other Loan Documents to which it is a party, to incur the
Indebtedness contemplated by the Loan Documents and to perform its Obligations
under the Loan Documents to which it is a party, and all such actions have been
duly authorized by all necessary proceedings on its part, (v) is in compliance
in all material respects with all applicable Laws (other than Environmental Laws
which are specifically addressed in Section 6.1.14 [Environmental Matters]) in
all jurisdictions in which any Loan Party or Subsidiary of any Loan Party is
presently doing business except where the failure to do so would not constitute
a Material Adverse Change, and (vi) has good and marketable title to or valid
leasehold interest in all properties, assets and other rights which it purports
to own or lease or which are reflected as owned or leased on its books and
records, free and clear of all Liens and encumbrances except Permitted Liens. No
Event of Default or Potential Default exists or is continuing.

 

6.1.2      Subsidiaries and Owners; Investment Companies. Schedule 6.1.2 states
(i) the name of each of each Borrower’s Subsidiaries, its jurisdiction of
organization and the amount, percentage and type of Equity Interests in such
Subsidiary (the “Subsidiary Equity Interests”), (ii) the name of each holder of
an Equity Interest in each Borrower (other than Parent), the amount, percentage
and type of such Equity Interest (the “Borrower Equity Interests”), and (iii)
any options, warrants or other rights outstanding to purchase any such Equity
Interests referred to in clause (i) or (ii). Each Borrower and each Subsidiary
of such Borrower has good and marketable title to all of the Subsidiary Equity
Interests it purports to own, free and clear in each case of any Lien and all
such Subsidiary Equity Interests have been validly issued, fully paid and
nonassessable. None of the Loan Parties or Subsidiaries of any Loan Party is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940 or under the “control” of an “investment company”
as such terms are defined in the Investment Company Act of 1940 and shall not
become such an “investment company” or under such “control.”

 

6.1.3      Validity and Binding Effect. This Agreement and each of the other
Loan Documents (i) has been duly and validly executed and delivered by each Loan
Party, and (ii) constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto, enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity.

 

70

 

  

6.1.4      No Conflict; Material Agreements; Consents. Neither the execution and
delivery of this Agreement or the other Loan Documents by any Loan Party nor the
consummation of the transactions herein or therein contemplated or compliance
with the terms and provisions hereof or thereof by any of them will conflict
with, constitute a default under or result in any breach of (i) the terms and
conditions of the certificate or articles of incorporation, code of regulations,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents of any Loan Party or (ii) any Law or any material agreement or
instrument or order, writ, judgment, injunction or decree to which any Loan
Party or any of its Subsidiaries is a party or by which it or any of its
Subsidiaries is bound or to which it is subject, or result in the creation or
enforcement of any Lien, charge or encumbrance whatsoever upon any property (now
or hereafter acquired) of any Loan Party or any of its Subsidiaries (other than
Liens granted under the Loan Documents). There is no default under such material
agreement (referred to above) and none of the Loan Parties or their Subsidiaries
is bound by any contractual obligation, or subject to any restriction in any
organization document, or any requirement of Law which could result in a
Material Adverse Change. No consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
required by any Law or any agreement in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents, except for
those consents, approvals, exemptions, orders, authorizations, or other actions,
notices or filings, the failure of which to obtain or make could not result in a
Material Adverse Change.

 

6.1.5      Litigation; Labor Matters. (i) There are no actions, suits,
proceedings or investigations pending or, to the knowledge of any Loan Party,
threatened against such Loan Party or any Subsidiary of such Loan Party at law
or in equity before any Official Body which individually or in the aggregate may
result in any Material Adverse Change. None of the Loan Parties or any
Subsidiaries of any Loan Party is in violation of any order, writ, injunction or
any decree of any Official Body which may result in any Material Adverse Change.

 

(ii)         None of the Parent or any of its Subsidiaries (a) is a party to any
labor dispute affecting any bargaining unit or other group of employees
generally, (b) is subject to any material strike, slow down, workout or other
concerted interruptions of operations by employees of the Parent or any of its
Subsidiaries, whether or not relating to any labor contracts, (c) is subject to
any significant pending or, to the knowledge of the Borrowers, threatened,
unfair labor practice complaint, before the National Labor Relations Board, (d)
is subject to any significant pending or, to the knowledge of the Borrowers,
threatened, grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement, (e) is subject to any significant
pending or, to the knowledge of the Borrowers, threatened, significant strike,
labor dispute, slowdown or stoppage, or (f) is, to the knowledge of the
Borrowers, involved or subject to any union representation organizing or
certification matter with respect to the employees of the Parent or any of its
Subsidiaries, except (with respect to any matter specified in any of the above
clauses), for such matters as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Change.

 

6.1.6      Financial Statements.

 

(i)          Historical Statements. The Parent has delivered to the
Administrative Agent copies of its audited consolidated year-end financial
statements for and as of the end of the three fiscal years ended December 31,
2011, December 31, 2012, and December 31, 2013. In addition, the Parent has
delivered to the Administrative Agent copies of its unaudited consolidated
interim financial statements for the fiscal year to date and as of the end of
the fiscal quarter ended June 30, 2014 (all such annual and interim statements
being collectively referred to as the “Statements”). The Statements were
compiled from the books and records maintained by the Parent’s management, are
complete and fairly represent the consolidated financial condition of the Parent
and its Subsidiaries as of the respective dates thereof and the results of
operations for the fiscal periods then ended and have been prepared in
accordance with GAAP consistently applied, subject (in the case of the interim
statements) to normal year-end audit adjustments.

 

71

 

  

(ii)         Accuracy of Financial Statements. Neither the Parent nor any
Subsidiary of the Parent has any liabilities, contingent or otherwise, or
forward or long-term commitments that are not disclosed in the Statements or in
the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of the Parent or any Subsidiary of the
Parent which may cause a Material Adverse Change. Since December 31, 2013, no
Material Adverse Change has occurred.

 

6.1.7      Margin Stock. None of the Loan Parties or any Subsidiaries of any
Loan Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U, T or X as promulgated by the Board of Governors of the
Federal Reserve System). No part of the proceeds of any Loan has been or will be
used, immediately, incidentally or ultimately, to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock or which is inconsistent with the provisions of the regulations
of the Board of Governors of the Federal Reserve System. None of the Loan
Parties or any Subsidiary of any Loan Party holds or intends to hold margin
stock in such amounts that more than 25% of the reasonable value of the assets
of any Loan Party or Subsidiary of any Loan Party are or will be represented by
margin stock.

 

6.1.8      Full Disclosure. To the best of each Loan Party’s knowledge, neither
this Agreement nor any other Loan Document, nor any certificate, statement,
agreement or other documents furnished to the Administrative Agent or any Lender
in connection herewith or therewith, contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein and therein, in light of the circumstances under which they
were made, not misleading. There is no fact known to any Loan Party which
materially adversely affects the business, property, assets, financial
condition, results of operations or prospects of any Loan Party or Subsidiary of
any Loan Party which has not been set forth in reports filed with the Securities
and Exchange Commission, this Agreement or in the certificates, statements,
agreements or other documents furnished in writing to the Administrative Agent
and the Lenders prior to or at the date hereof in connection with the
transactions contemplated hereby.

 

6.1.9      Taxes. All federal, state, local and other tax returns required to
have been filed with respect to each Loan Party and each Subsidiary of each Loan
Party have been filed, and payment or adequate provision has been made for the
payment of all taxes, fees, assessments and other governmental charges which
have or may become due pursuant to said returns or to assessments received,
except to the extent that such taxes, fees, assessments and other charges are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions, if any, as shall be
required by GAAP shall have been made.

 

72

 

  

6.1.10    Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and
each Subsidiary of each Loan Party owns or possesses all the material patents,
trademarks, service marks, trade names, copyrights, licenses, registrations,
franchises, permits and rights necessary to own and operate its properties and
to carry on its business as presently conducted and planned to be conducted by
such Loan Party or Subsidiary, without any known possible, alleged or actual
conflict with the rights of others.

 

6.1.11    Liens in the Collateral. The Liens in the Collateral granted to the
Collateral Agent for the benefit of the Lenders pursuant to any Collateral
Document constitute and will continue to constitute Prior Security Interests
(or, at any time when the 2010 Note Intercreditor Agreement is in effect, a
perfected security interest with the priority required pursuant thereto). All
filing fees and other expenses in connection with the perfection of such Liens
have been or will be paid by the Domestic Borrowers.

 

6.1.12    Insurance. The properties of each Loan Party and each of its
Subsidiaries are insured pursuant to policies and other bonds which are valid
and in full force and effect and which provide adequate coverage from reputable
and financially sound insurers in amounts sufficient to insure the assets and
risks of each such Loan Party and Subsidiary in accordance with prudent business
practice in the industry of such Loan Parties and Subsidiaries.

 

6.1.13    ERISA Compliance.

 

(i)          Each Pension Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other federal or state Laws.
Each Pension Plan that is intended to qualify under Section 401(a) of the Code
has received from the IRS a favorable determination or opinion letter, which has
not by its terms expired, that such Pension Plan is so qualified, or such
Pension Plan is entitled to rely on an IRS advisory or opinion letter with
respect to an IRS-approved master and prototype or volume submitter plan, or a
timely application for such a determination or opinion letter is currently being
processed by the IRS with respect thereto; and, to the best knowledge of Parent,
nothing has occurred which would prevent, or cause the loss of, such
qualification. Parent and each member of the ERISA Group have made all required
contributions to each Pension Plan subject to Sections 412 or 430 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Sections 412 or 430 of the Code has been made with respect to
any Pension Plan.

 

(ii)         No ERISA Event has occurred or is reasonably expected to occur; (a)
no Pension Plan has any unfunded pension liability (i.e., excess of benefit
liabilities over the current value of that Pension Plan’s assets, determined
pursuant to the assumptions used for funding the Pension Plan for the applicable
plan year in accordance with Section 430 of the Code); (b) neither Parent nor
any member of the ERISA Group has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA); (c) neither Parent
nor any member of the ERISA Group has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 of
ERISA, with respect to a Multiemployer Plan; (d) neither Parent nor any member
of the ERISA Group has received notice pursuant to Section 4242(a)(1)(B) of
ERISA that a Multiemployer Plan is in reorganization and that additional
contributions are due to the Multiemployer Plan pursuant to Section 4243 of
ERISA; and (e) neither Parent nor any member of the ERISA Group has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA.

 

73

 

  

6.1.14    Environmental Matters. Each Loan Party is and, to the knowledge of
each respective Loan Party and each of its Subsidiaries is and has been in
compliance with applicable Environmental Laws except as disclosed on Schedule
6.1.14 [Environmental Matters]; provided that such matters so disclosed could
not in the aggregate result in a Material Adverse Change.

 

6.1.15    Solvency. On the Closing Date and after giving effect to the initial
Loans hereunder, each of the Loan Parties is Solvent.

 

6.1.16    Anti-Terrorism Laws. (i) No Covered Entity is a Sanctioned Person, and
(ii) no Covered Entity, either in its own right or through any third party, (a)
has any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti-Terrorism Law, (b) does
business in or with, or derives any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; or (c) engages in any dealings or transactions
prohibited by any Anti-Terrorism Law.

 

6.2           Updates to Schedules. Should any of the information or disclosures
provided on any of the Schedules attached hereto become outdated or incorrect in
any material respect, the Borrowers shall promptly provide the Administrative
Agent in writing with such revisions or updates to such Schedule as may be
necessary or appropriate to update or correct same. No Schedule shall be deemed
to have been amended, modified or superseded by any such correction or update,
nor shall any breach of warranty or representation resulting from the inaccuracy
or incompleteness of any such Schedule be deemed to have been cured thereby,
unless and until the Required Lenders, in their sole and absolute discretion,
shall have accepted in writing such revisions or updates to such Schedule;
provided however, that the Borrowers may update Schedules 6.1.1 [Organization
and Qualification; Power and Authority; Compliance With Laws; Title to
Properties; Event of Default] and 6.1.2 [Subsidiaries and Owners; Investment
Companies] without any Lender approval in connection with any transaction
permitted under Sections 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], 8.2.7 [Dispositions of Assets or Subsidiaries] and 8.2.9
[Subsidiaries, Partnerships and Joint Ventures].

 

7.          CONDITIONS OF LENDING AND ISSUANCE OF LETTERS OF CREDIT

 

The obligation of each Lender to make Loans and of the Issuing Lender to issue
Letters of Credit hereunder is subject to the performance by each of the Loan
Parties of its Obligations to be performed hereunder at or prior to the making
of any such Loans or issuance of such Letters of Credit and to the satisfaction
of the following further conditions:

 

74

 

  

7.1           First Loans and Letters of Credit.

 

7.1.1      Deliveries. On the Closing Date, the Administrative Agent shall have
received each of the following in form and substance satisfactory to the
Administrative Agent:

 

(i)          A certificate of each of the Loan Parties signed by an Authorized
Officer, dated the Closing Date stating that (w) all representations and
warranties of the Loan Parties set forth in this Agreement are true and correct
in all material respects (without duplication of any materiality qualifiers
contained therein), (x) the Loan Parties are in compliance with each of the
covenants and conditions hereunder, (y) no Event of Default or Potential Default
exists, and (z) no Material Adverse Change has occurred since the date of the
last audited financial statements of the Parent delivered to the Administrative
Agent;

 

(ii)         A certificate dated the Closing Date and signed by the Secretary or
an Assistant Secretary of each of the Domestic Loan Parties (or the equivalent
authorized signatory for any Foreign Loan Party), certifying as appropriate as
to: (a) all action taken by each Loan Party in connection with this Agreement
and the other Loan Documents; (b) the names of the Authorized Officers
authorized to sign the Loan Documents and their true signatures; and (c) copies
of its organizational documents as in effect on the Closing Date certified by
the appropriate state official where such documents are filed in a state office
together with certificates from the appropriate state officials as to the
continued existence and good standing of each Loan Party in each state where
organized or qualified to do business;

 

(iii)        This Agreement and each of the other Loan Documents signed by an
Authorized Officer and all appropriate financing statements and appropriate
stock powers and certificates evidencing the pledged Collateral;

 

(iv)        Written opinions of counsel for the Loan Parties, dated the Closing
Date and as to the matters set forth in Schedule 7.1.1 [Deliveries];

 

(v)         Evidence that adequate insurance, including flood insurance, if
applicable, required to be maintained under this Agreement is in full force and
effect, with additional insured and lender loss payable special endorsements
attached thereto in form and substance satisfactory to the Administrative Agent
and its counsel naming the Administrative Agent as additional insured and lender
loss payee;

 

(vi)        A duly completed Compliance Certificate evidencing pro forma
compliance with Sections 8.2.16 [Maximum Leverage Ratio] and Section 8.2.17
[Minimum Interest Coverage Ratio] as of the last day of the fiscal quarter of
Parent ended June 30, 2014, signed by an Authorized Officer of Parent;

 

(vii)       All material consents required to effectuate the transactions
contemplated hereby;

 

(viii)      Evidence reasonably satisfactory to the Administrative Agent that
all interest, fees and other obligations under the Existing Credit Agreement
(other than principal of the Existing Revolving Loans, contingent claims in
respect of the Existing Letters of Credit and unbilled expenses) have been paid
in full to the Closing Date;

 

(ix)         [Reserved];

 

75

 

  

(x)          Evidence that all Liens in the Collateral pursuant to the
Collateral Documents have been duly perfected and have the priority required
under the Loan Documents, including Lien searches in acceptable scope and with
acceptable results;

 

(xi)         The Domestic Loan Parties have used commercially reasonable efforts
to obtain an executed landlord’s waiver or other lien waiver agreement from the
lessor, warehouse operator or other applicable Person for each leased Collateral
location as required under the Pledge and Security Agreement or Section 8.1.11
[Landlord Waivers] hereof;

 

(xii)        Evidence relating to the Loan Parties’ liabilities with respect to
Environmental Laws and ERISA and status as to labor and employee matters
affecting the Loan Parties that reasonably would be expected to cause a Material
Adverse Change, as the Arrangers or the Administrative Agent may reasonably
request, which liabilities and status shall be reasonably satisfactory to the
Arrangers and the Administrative Agent;

 

(xiii)       A perfection certificate, in form and substance reasonably
acceptable to the Administrative Agent, executed and delivered on behalf of the
Loan Parties by an Authorized Officer of each Loan Party;

 

(xiv)      [Reserved];

 

(xv)       Evidence, in form and substance satisfactory to the Administrative
Agent, that no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Loan Parties, threatened, at law, in equity, in arbitration
or before any Official Body Authority, by or against any Loan Party or against
any of its properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document or (b) either individually or in the
aggregate, if determined adversely, would reasonably be expected to cause a
Material Adverse Change;

 

(xvi)      Evidence, in form and substance satisfactory to the Administrative
Agent, that since December 31, 2013 there shall not have occurred any change,
development or event that has or would reasonably be expected to cause a
Material Adverse Change;

 

(xvii)     Documentation and other information requested by the Administrative
Agent in order to comply with requirements of the USA Patriot Act;

 

(xviii)    Evidence of termination of each of (a) the Pledge Agreement, dated as
of November 2, 2007, among Parent, as pledgor, the Administrative Agent, as
pledgee, and TED de México, S.A. de C.V. (“TED”), as depositary, (b) the Pledge
Agreement, dated as of November 2, 2007, among Controls, as pledgor, the
Administrative Agent, as pledgee, and TED, as depositary and (c) the Pledge
Agreement, dated as of November 2, 2007, among Electronics, as pledgor, the
Administrative Agent, as pledgee, and TED, as depositary; and

 

(xix)       Such other documents in connection with such transactions as the
Administrative Agent or its counsel may reasonably request.

 

76

 

  

7.1.2      Payment of Fees. The Borrowers shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent’s Letter or any other Loan Document.

 

7.2           Each Loan or Letter of Credit. At the time of making any Loans or
issuing, extending or increasing any Letters of Credit and after giving effect
to the proposed extensions of credit: (i) the representations, warranties of the
Loan Parties shall then be true and correct, (ii) no Event of Default or
Potential Default shall have occurred and be continuing, (iii) the making of the
Loans or issuance, extension or increase of such Letter of Credit shall not
contravene any Law applicable to any Loan Party or Subsidiary of any Loan Party
or any of the Lenders, and (iv) the Borrowers shall have delivered to the
Administrative Agent a duly executed and completed Loan Request or to the
Issuing Lender an application for a Letter of Credit, as the case may be.

 

8.          COVENANTS

 

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

 

8.1           Affirmative Covenants.

 

8.1.1      Preservation of Existence, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain its legal existence as a
corporation, limited partnership or limited liability company and its license or
qualification and good standing in each jurisdiction in which its ownership or
lease of property or the nature of its business makes such license or
qualification necessary, except as otherwise expressly permitted in
Section 8.2.6 [Liquidations, Mergers, Etc.].

 

8.1.2      Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to, duly pay and discharge all
liabilities to which it is subject or which are asserted against it, promptly as
and when the same shall become due and payable, including all taxes, assessments
and governmental charges upon it or any of its properties, assets, income or
profits, prior to the date on which penalties attach thereto, except to the
extent that such liabilities, including taxes, assessments or charges, are being
contested in good faith and by appropriate and lawful proceedings diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made.

 

8.1.3      Maintenance of Insurance. Each Loan Party shall, and shall cause each
of its Subsidiaries to, insure its properties and assets against loss or damage
by fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers’ compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary, all as reasonably determined by the
Administrative Agent. The Loan Parties shall comply with the covenants and
provide the endorsement set forth on Schedule 8.1.3 [Maintenance of Insurance]
relating to property and related insurance policies covering the Collateral.

 

77

 

  

8.1.4      Maintenance of Properties and Leases. Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain in good repair, working order
and condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof.

 

8.1.5      Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, at its expense, permit any of the officers or authorized
employees or representatives of the Administrative Agent or any of the Lenders
to visit and inspect, subject to Section 11.9 [Confidentiality], any of its
properties and to examine and make excerpts from its books and records and
discuss its business affairs, finances and accounts with its officers, all in
such detail and at such times and as often as any of the Lenders may reasonably
request, provided that each Lender shall provide the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrowers,
with reasonable notice prior to any visit or inspection. In the event any Lender
desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent.

 

8.1.6      Keeping of Records and Books of Account. Each Borrower shall, and
shall cause each Subsidiary of such Borrower to, maintain and keep proper books
of record and account which enable such Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over such Borrower or
any Subsidiary of such Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

 

8.1.7      Compliance with Laws; Use of Proceeds. Each Loan Party shall, and
shall cause each of its Subsidiaries to, comply with all applicable Laws,
including all Environmental Laws, in all respects; provided that it shall not be
deemed to be a violation of this Section 8.1.7 [Compliance with Laws; Use of
Proceeds] if any failure to comply with any Law would not reasonably be expected
to result in fines, penalties, remediation costs, other similar liabilities or
injunctive relief which in the aggregate would reasonably be expected to
constitute a Material Adverse Change. The Loan Parties will use the Letters of
Credit and the proceeds of the Loans only in accordance with Section 2.8 [Use of
Proceeds] and as permitted by applicable Law.

 

8.1.8      Further Assurances. Each Loan Party shall, from time to time, at its
expense, faithfully preserve and protect the Collateral Agent’s Lien on and
Prior Security Interest (or, at any time when the 2010 Note Intercreditor
Agreement is in effect, a perfected security interest with the priority required
pursuant thereto) in the Collateral and all other personal property of the Loan
Parties whether now owned or hereafter acquired as a continuing first priority
perfected Lien, subject only to Permitted Liens, and shall do such other acts
and things as the Administrative Agent in its sole discretion may deem necessary
or advisable from time to time in order to preserve, perfect and protect the
Liens granted under the Loan Documents and to exercise and enforce its rights
and remedies thereunder with respect to the Collateral.

 

78

 

  

8.1.9      Anti-Terrorism Laws; International Trade Compliance. (a) No Covered
Entity will become a Sanctioned Person, (b) no Covered Entity, either in its own
right or through any third party, will (A) have any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (B) do business in or with, or
derive any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
(C) engage in any dealings or transactions prohibited by any Anti-Terrorism Law
or (D) use the Loans to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, (c) the funds used to repay the
Obligations will not be derived from any unlawful activity, (d) each Covered
Entity shall comply with all Anti-Terrorism Laws, and (e) the Borrowers shall
promptly notify the Agent in writing upon the occurrence of a Reportable
Compliance Event.

 

8.1.10    Keepwell. Each Qualified ECP Loan Party jointly and severally
(together with each other Qualified ECP Loan Party) hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such
Non-Qualifying Party’s obligations under this Agreement or any other Loan
Document in respect of Swap Obligations (provided, however, that each Qualified
ECP Loan Party shall only be liable under this Section 8.1.10 [Keepwell] for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 8.1.10 [Keepwell], or otherwise under this
Agreement or any other Loan Document, voidable under applicable law, including
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Loan Party under
this Section 8.1.10 [Keepwell] shall remain in full force and effect until
payment in full of the Obligations and termination of this Agreement and the
other Loan Documents. Each Qualified ECP Loan Party intends that this Section
8.1.10 [Keepwell] constitute, and this Section 8.1.10 [Keepwell] shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.

 

8.1.11    Landlord Waivers. The Domestic Loan Parties shall use diligent and
commercially reasonable efforts to deliver to the Administrative Agent (i) an
executed landlord waiver, in form and substance reasonably satisfactory to the
Administrative Agent, executed by the lessor of each leased Collateral location
of each Domestic Loan Party and (ii) an executed bailee or processor waiver, in
form and substance reasonably satisfactory to the Administrative Agent, executed
by each bailee or processor having possession of any Collateral of any Domestic
Loan Party. Each Domestic Loan Party shall provide to the Administrative Agent
such information relating to leases of Collateral locations and the terms of
bailment or processing (including copies thereof) as the Administrative Agent
may reasonably request from time to time. Notwithstanding anything to the
contrary in this Section 8.1.11 [Landlord Waivers], the Domestic Loan Parties
shall not be required to deliver a landlord waiver or bailee or processor waiver
with respect to any location that contains Collateral as to which both of the
following conditions are met (1) such Collateral has an aggregate value of less
than $1,000,000 at all times and (2) such Collateral is situated at such
location for a period of less than 180 days.

 

79

 

  

8.1.12    Post-Closing Matters. Notwithstanding the provisions of Section 7.1
[First Loans and Letters of Credit], the documents and tasks expressly
identified on Schedule 8.1.12 [Post-Closing Matters] hereto shall not constitute
conditions that are required to be performed prior to the effectiveness of this
Agreement; provided that Loan Parties shall execute and deliver the documents
and complete the tasks set forth on Schedule 8.1.12 [Post-Closing Matters], in
each case within the time limits specified therein (which may be extended in the
Administrative Agent’s sole discretion).

 

8.1.13    Covenant to Guaranty Obligations and Give Security. Upon the formation
or acquisition of any new direct or indirect Subsidiary (other than an Excluded
Foreign Subsidiary) by any Loan Party, as soon as reasonably practicable, and in
any case on or prior to twenty (20) days after such formation, acquisition or
designation (or such longer period as the Administrative Agent may agree in
writing in its reasonable discretion), Parent shall, in each case:

 

(i)          cause each such Subsidiary to duly execute and deliver to the
Administrative Agent a Guaranty Agreement or guaranty joinder, in form and
substance reasonably satisfactory to the Administrative Agent, providing a
Guaranty Agreement of the Obligations of the Domestic Borrowers or Foreign
Borrower, as applicable, subject to any limitations required by local Law;
provided that (x) the Guaranty Agreement by a CFC shall apply only to the
Obligations of the Foreign Borrower; (y) no CFC shall guarantee the Obligations
of the Domestic Loan Parties and (z) recourse under any Guaranty Agreement by a
Foreign Holding Company shall be limited to Collateral pledged by such Foreign
Holding Company;

 

(ii)         cause each such Subsidiary that is required to become a Guarantor
pursuant to this Section 8.1.13 [Covenant to Guaranty Obligations and Give
Security] to duly execute and deliver to the Administrative Agent supplements to
the Security Agreement and other applicable Loan Documents, as specified by, and
in form and substance reasonably satisfactory to, the Administrative Agent, in
each case granting a Lien in substantially all personal property of such
Subsidiary (subject to the limitations set forth in the Pledge and Security
Agreement and other applicable Loan Documents), securing the Obligations of such
Subsidiary under its Guaranty Agreement; provided that (x) no assets of a CFC
shall be pledged in support of the Obligations of the Domestic Loan Parties, (y)
no more than 65% of the Equity Interests of a CFC shall be pledged in support of
the Obligations of the Domestic Loan Parties, and (z) none of the Equity
Interests of a Foreign Holding Company shall be pledged in support of the
Obligations of the Domestic Loan Parties;

 

(iii)        cause each such Subsidiary that is required to become a Guarantor
pursuant to this Section 8.1.13 [Covenant to Guaranty Obligations and Give
Security] to deliver any and all certificates representing Equity Interests
owned by such Subsidiary to the extent required by the Pledge and Security
Agreement or, if applicable in the case of Equity Interests of Foreign
Subsidiaries and to the extent required by the Pledge and Security Agreement,
cause the legal representative(s) of such Subsidiary to register the transfer of
the Equity Interests in the relevant share registers of such Subsidiary, in each
applicable case accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and, to the extent required by the
Pledge and Security Agreement, instruments, if any, evidencing the intercompany
debt held by such Subsidiary, if any, indorsed in blank to the Administrative
Agent or accompanied by other appropriate instruments of transfer;

 

80

 

  

(iv)        take and cause such Subsidiary to take whatever reasonable action
under applicable Law (including the filing of Uniform Commercial Code financing
statements or comparable documents or instruments), registration of such Lien in
appropriate public registers and delivery of certificates evidencing stock and
membership interests) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting perfected Liens on the properties purported to be subject to the Loan
Documents delivered pursuant to this Section 8.1.13 [Covenant to Guaranty
Obligations and Give Security], enforceable against all third parties in
accordance with their terms; and

 

(v)         deliver to the Administrative Agent documents in the forms described
in Section 7.1 [First Loans and Letters of Credit] modified as appropriate,
including, without limitation, a signed copy of customary legal opinions of
counsel for the Loan Parties (or, where customary in the applicable
jurisdiction, the Administrative Agent) reasonably acceptable to the
Administrative Agent as to such matters set forth in clauses (i) through (iv)
above as the Administrative Agent may reasonably request.

 

To the extent applicable, Parent shall cause such Subsidiary to institute and
complete a “whitewash” or comparable procedure to the extent necessary under the
applicable Laws of any relevant jurisdiction so as to enable such Subsidiary to
legally and validly provide a Guaranty Agreement and grant a first-priority and,
to the extent required by the applicable Loan Documents, perfected security
interest in the Equity Interests it owns in its Subsidiaries and all of its
other assets constituting Collateral under the Loan Documents in the manner, and
within the time periods required by, this Section 8.1.13 [Covenant to Guaranty
Obligations and Give Security].

 

Notwithstanding the foregoing, (i) the Collateral Agent shall not take a
security interest in or Lien, or require any of the items it is entitled to
require or request pursuant to Section 8.1.13 [Covenant to Guaranty Obligations
and Give Security] or other similar items with respect to those assets as to
which the Administrative Agent shall determine, in its reasonable discretion,
(a) that the cost of obtaining such Lien (including any mortgage, stamp,
intangibles or other Tax, or similar items) exceeds the practical benefit to the
Lenders of the security afforded thereby or (b) such Guaranty or grant of
security interest would reasonably be expected to cause the provisions of
Section 5.1.2 [Bifurcation] to be breached and (ii) Liens required to be granted
pursuant to this Section 8.1.13[Covenant to Guaranty Obligations and Give
Security], and actions required to be taken, including to perfect such Liens,
shall be subject to exceptions and limitations consistent with those set forth
in the Collateral Documents.

 

8.1.14    Performance of Material Agreements. Each Loan Party will, and will
cause each of its Subsidiaries to perform its obligations under all material
agreements or instruments which any Loan Party or any of its Subsidiaries is a
party or by which it or any of its Subsidiaries is bound or to which it is
subject.

 

81

 

  

8.2           Negative Covenants.

 

8.2.1      Indebtedness. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:

 

(i)          Indebtedness under the Loan Documents;

 

(ii)         Existing Indebtedness as set forth on Schedule 8.2.1 [Indebtedness]
(including any extensions or renewals thereof; provided there is no increase in
the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2.1 [Indebtedness] ;

 

(iii)        Indebtedness incurred with respect to Purchase Money Security
Interests and Capital Lease Obligations as and to the extent permitted under
Section 8.2.14 [Capital Expenditures and Leases];

 

(iv)        Indebtedness of a Loan Party to another Loan Party which is
subordinated pursuant to the Intercompany Subordination Agreement;

 

(v)         Any (i) Lender Provided Interest Rate Hedge, (ii) Lender Provided
Foreign Currency Hedge, (ii) other Interest Rate Hedge or Foreign Currency Hedge
(so long as the Loan Parties provide prompt notice to the Administrative Agent
of such Interest Rate Hedge or Foreign Currency Hedge) (iii) Indebtedness under
any Other Lender Provided Financial Services Product. or (iv) Lender Provided
Commodity Hedge; provided however, the Loan Parties shall enter into a Commodity
Hedge, Interest Rate Hedge or Foreign Currency Hedge only for hedging (rather
than speculative) purposes;

 

(vi)        Indebtedness owing by Foreign Subsidiaries (other than the Foreign
Borrower) so long as (a) the aggregate unpaid principal Dollar Equivalent
thereof does not at any time exceed Fifty Million Dollars ($50,000,000) and (b)
after giving effect to the incurrence of such Indebtedness and on a pro forma
basis (determined in a manner reasonably satisfactory to the Administrative
Agent) (i) the Parent and its Subsidiaries are in compliance with the covenant
contained in Section 8.2.17 [Minimum Interest Coverage Ratio] and (ii) the
Leverage Ratio of the Parent and its Subsidiaries does not exceed 2.75 to 1.00,
in each case recomputed as of the last day of the most recently ended fiscal
quarter for which financial statements are available as if such Indebtedness had
occurred on the first day of each relevant period for testing compliance;

 

(vii)       Indebtedness owing by Foreign Subsidiaries (other than the Foreign
Borrower) (a) incurred to fund a Permitted Acquisition, (b) incurred by the
assumption of Indebtedness as part of the consideration for a Permitted
Acquisition or (c) to which the Person acquired pursuant to a Permitted
Acquisition is subject; and

 

82

 

  

(viii)      Indebtedness permitted under Section 8.2.4 [Loans and Investments].

 

8.2.2      Liens; Lien Covenants. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time create, incur, assume or
suffer to exist any Lien on any of its property or assets, tangible or
intangible, now owned or hereafter acquired, or agree or become liable to do so,
except Permitted Liens.

 

8.2.3      Guaranties. Each of the Loan Parties shall not, and shall not permit
any of its Subsidiaries to, at any time, directly or indirectly, become or be
liable in respect of any Guaranty, or assume, guarantee, become surety for,
endorse or otherwise agree, become or remain directly or contingently liable
upon or with respect to any obligation or liability of any other Person, except
for Guaranties of Indebtedness of the Loan Parties permitted hereunder and
subject to the limitations set forth in Section 8.2.4 [Loans and Investments]
below.

 

8.2.4      Loans and Investments. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time make or suffer to remain
outstanding any loan or advance to, or purchase, acquire or own any stock,
bonds, notes or securities of, or any partnership interest (whether general or
limited) or limited liability company interest in, or any other investment or
interest in, or make any capital contribution to, any other Person, or agree,
become or remain liable to do any of the foregoing, except:

 

(i)          trade credit extended on usual and customary terms in the ordinary
course of business;

 

(ii)         advances to employees to meet expenses incurred by such employees
in the ordinary course of business;

 

(iii)        Permitted Investments;

 

(iv)        Restricted Investments (other than those described in clause (viii)
below) in the Excluded Foreign Subsidiaries made after the Closing Date not
exceeding Ten Million Dollars ($10,000,000) in the aggregate at any time
outstanding;

 

(v)         loans, advances and investments in, or Guaranties of Indebtedness of
(a) a Domestic Loan Party by another Domestic Loan Party, (b) a Foreign
Subsidiary by another Foreign Subsidiary or (c) a Foreign Subsidiary by a
Domestic Loan Party; provided that loans, advances, investments and Guaranties
by Domestic Loan Parties in Foreign Subsidiaries pursuant to this clause (c)
shall not exceed Twenty-Five Million Dollars ($25,000,000) in the aggregate at
any time outstanding;

 

(vi)        Permitted Acquisitions and Permitted JV Transactions;

 

(vii)       Subsidiaries and Joint Ventures formed in accordance with
Section 8.2.9 [Subsidiaries; Partnerships; Joint Ventures]; and

 

(viii)      loans, advances and investments by Foreign Subsidiaries that are not
Loan Parties in other Foreign Subsidiaries that are not Loan Parties.

 

83

 

  

8.2.5      Dividends and Related Distributions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, make or pay, or agree to
become or remain liable to make or pay, any dividend or other distribution of
any nature (whether in cash, property, securities or otherwise) on account of or
in respect of its shares of Capital Stock, on account of the purchase,
redemption, retirement or acquisition of its shares of Capital Stock (or
warrants, options or rights therefor) (each, a “Restricted Payment”), except:

 

(i)          dividends or other distributions payable to a Loan Party;

 

(ii)         Restricted Payments from Foreign Subsidiaries to other Foreign
Subsidiaries; and

 

(iii)        so long as no Event of Default shall have occurred and be
continuing or would directly or indirectly be caused as a result thereof, the
Parent may make Restricted Payments consisting of cash dividends to its
shareholders or to effect the redemption, purchase or other acquisition or
retirement for value by the Parent of its Equity Interests from shareholders;
provided, however, that the aggregate amount of Restricted Payments made in
reliance on this clause (iii) shall not exceed Seven Million Dollars
($7,000,000) in the aggregate in any fiscal year.

 

8.2.6      Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, dissolve,
liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets constituting a business or division or line of business or
Capital Stock of any other Person, other than Permitted Acquisitions and the
Permitted Swedish Merger; provided that:

 

(i)          any Loan Party other than the Parent may consolidate or merge into
another Loan Party which is wholly-owned by one or more of the other Loan
Parties; provided that if a Borrower is party to any such consolidation or
merger, such Borrower shall be the surviving or continuing entity;

 

(ii)         Excluded Subsidiaries may consolidate or merge into other Excluded
Subsidiaries;

 

(iii)        an Excluded Subsidiary may dissolve, liquidate or wind-up its
affairs; and

 

(iv)        Stoneridge Mauritius may merge into the Parent pursuant to Chapter
1701 of the Ohio Revised Code, so long as (1) no Event of Default or Potential
Default has occurred and is continuing, (2) the Parent shall be the surviving or
continuing entity, (3) Parent shall comply with the requirements of the Pledge
and Security Agreement and Section 8.1.13 [Covenant to Guaranty Obligations and
Give Security] within the time periods set forth therein and (4) Administrative
Agent shall be reasonably satisfied that such merger will not adversely affect
in any material respect the interest of the Lenders hereunder.

 

84

 

  

8.2.7      Dispositions of Assets or Subsidiaries. Each of the Loan Parties
shall not, and shall not permit any of its Subsidiaries to, sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including sale, assignment, discount or other disposition of accounts, contract
rights, chattel paper, equipment or general intangibles with or without recourse
or of Capital Stock of a Subsidiary of such Loan Party), except:

 

(i)          transactions involving the sale of inventory in the ordinary course
of business;

 

(ii)         any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;

 

(iii)        any sale, transfer or lease of assets by any wholly owned
Subsidiary of such Loan Party to another Loan Party;

 

(iv)        any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of Section 8.2.14 [Capital Expenditures and Leases]; provided such
substitute assets are subject to the Administrative Agent’s Prior Security
Interest; or

 

(v)         any sale, transfer or lease of assets, other than those specifically
excepted pursuant to clauses (i) through (iv) above, which is approved by the
Required Lenders so long as the after-tax proceeds (as reasonably estimated by
the Borrowers) are applied as a mandatory prepayment of the Revolving Credit
Loans in accordance with the provisions of Section 5.7.1 [Sale of Assets] above.

 

8.2.8      Affiliate Transactions. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, enter into or carry out any transaction
with any Affiliate of any Loan Party (including purchasing property or services
from or selling property or services to any Affiliate of any Loan Party or other
Person) unless such transaction is not otherwise prohibited by this Agreement,
is entered into in the ordinary course of business upon fair and reasonable
arm’s-length terms and conditions which are fully disclosed to the
Administrative Agent and is in accordance with all applicable Law.

 

8.2.9      Subsidiaries, Partnerships and Joint Ventures. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to own or create
directly or indirectly any Subsidiaries other than (i) any Subsidiary which has
joined this Agreement as Guarantor on the Closing Date; (ii) Excluded Foreign
Subsidiaries, and (iii) any Subsidiary, subject to the limitations contained in
Section 8.2.4 [Loans and Investments], formed or acquired after the Closing Date
which joins this Agreement as a Guarantor by complying with the requirements of
Section 8.1.13 [Covenant to Guaranty Obligations and Give Security]. Each of the
Loan Parties shall not become or agree to become a party to a Joint Venture,
other than the Parent’s 49% ownership in Minda Stoneridge Instruments Ltd. or
pursuant to a Permitted JV Transaction.

 

85

 

  

8.2.10    Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, engage in any business
other than [Borrower provide], substantially as conducted and operated by such
Loan Party or Subsidiary during the present fiscal year, and such Loan Party or
Subsidiary shall not permit any material change in such business. Each Foreign
Holding Company shall not engage in any material business or operations or
acquire any assets or incur any liabilities other than (i) holding the ownership
interests of one or more CFCs, and (ii) such other activities as are required or
prudent in connection with the maintenance of good standing and administration
of such Loan Party.

 

8.2.11    Fiscal Year. The Parent shall not, and shall not permit any Subsidiary
of the Parent to, change its fiscal year from the twelve-month period beginning
January 1 and ending December 31, unless otherwise required by law.

 

8.2.12    Issuance of Stock. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, issue any additional shares of its capital
stock or any options, warrants or other rights in respect thereof to the extent
that such issued shares, options, warrants and other rights are required to be
Collateral, unless such shares, options, warrants and other rights are pledged
to the Administrative Agent pursuant to the terms of the Pledge and Security
Agreement; provided however, the foregoing restriction shall not apply to (i)
the issuance of additional shares of capital stock of the Parent, or options,
warrants or other rights in respect thereof, so long as such issuance does not
result in an Event of Default under Section 9.1.11 [Change of Control] or (ii)
the issuance of Equity Interests in connection with the TED Transaction.

 

8.2.13    Changes in Organizational Documents. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, amend in any respect its
articles or certificate of incorporation (including any provisions or
resolutions relating to Capital Stock), by-laws, code of regulations,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
without providing at least fifteen (15) calendar days’ prior written notice to
the Administrative Agent and the Lenders and, in the event such change would be
adverse to the Lenders as determined by the Administrative Agent in its sole
discretion, obtaining the prior written consent of the Required Lenders.

 

8.2.14    Capital Expenditures and Leases. Commencing with the fiscal year that
commences January 1, 2015, the Loan Parties shall not permit the aggregate
payments on account of Capital Expenditures of the Parent and its Subsidiaries
to exceed Forty Million Dollars ($40,000,000) in any fiscal year, with any
unspent portion of such Forty Million Dollars ($40,000,000) for such fiscal year
available to roll over into the immediately subsequent fiscal year. Amounts
spent in any fiscal year will first reduce the amount available for Capital
Expenditures in that fiscal year prior to using any amounts rolled over from the
immediately prior fiscal year. For the avoidance of doubt, in no event shall any
unused portion for any fiscal year be rolled over or carried forward into any
fiscal year beyond the immediately succeeding fiscal year.

 

8.2.15    [Reserved].

 

8.2.16    Maximum Leverage Ratio. The Loan Parties shall not permit the Leverage
Ratio as of the end of any fiscal quarter to exceed 3.00 to 1.00.

 

8.2.17    Minimum Interest Coverage Ratio. The Loan Parties shall not permit the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense of the
Parent and its Subsidiaries, calculated as of the end of each fiscal quarter for
the four (4) fiscal quarters then ended, to be less than 3.50 to 1.00.

 

86

 

  

8.2.18    Negative Pledge on Real Property. The Loan Parties shall not, and
shall not permit any Subsidiary, to create, incur, assume or suffer to exist any
Lien upon any real property owned by such Loan Party or Subsidiary.

 

8.2.19    Limitation on Negative Pledges. Each of the Loan Parties shall not,
and shall not permit any Subsidiary, to enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of such Loan Party
or any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
to secure the Obligations, other than (a) this Agreement and the other Loan
Documents (b) with respect to a Subsidiary, imposed pursuant to an agreement
that has been entered into in connection with a disposition of assets permitted
under this Agreement of all or substantially all of the Equity Interests or
assets of such Subsidiary, (c) any agreements governing any purchase money Liens
or capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (d) customary provisions restricting assignment of any licensing
agreement (in which a Loan Party or its Subsidiaries are the licensee) with
respect to a contract entered into by a Loan Party or its Subsidiaries in the
ordinary course of business and (e) customary provisions restricting subletting,
sublicensing or assignment of any intellectual property license or any lease
governing any leasehold interests of a Loan Party and its Subsidiaries.

 

8.3           Reporting Requirements. The Loan Parties will furnish or cause to
be furnished to the Administrative Agent and each of the Lenders:

 

8.3.1      Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year, financial statements of the Parent
consisting of a consolidated balance sheet as of the end of such fiscal quarter
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Chief Financial
Officer of the Parent as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year.

 

8.3.2      Annual Financial Statements. As soon as available and in any event
within ninety (90) days after the end of each fiscal year of the Parent,
financial statements of the Parent consisting of a consolidated balance sheet as
of the end of such fiscal year, and related consolidated statements of income,
stockholders’ equity and cash flows for the fiscal year then ended, all in
reasonable detail and setting forth in comparative form the financial statements
as of the end of and for the preceding fiscal year, and certified by independent
certified public accountants of nationally recognized standing satisfactory to
the Administrative Agent. The certificate or report of accountants shall be free
of qualifications (other than any consistency qualification that may result from
a change in the method used to prepare the financial statements as to which such
accountants concur) and shall not indicate the occurrence or existence of any
event, condition or contingency which would materially impair the prospect of
payment or performance of any covenant, agreement or duty of any Loan Party
under any of the Loan Documents. The Loan Parties shall deliver with such
financial statements and certification by their accountants a letter of such
accountants to the Administrative Agent and the Lenders substantially to the
effect that, based upon their ordinary and customary examination of the affairs
of the Parent, performed in connection with the preparation of such consolidated
financial statements, and in accordance with GAAP, they are not aware of the
existence of any condition or event which constitutes an Event of Default or
Potential Default or, if they are aware of such condition or event, stating the
nature thereof.

 

87

 

  

8.3.3      Certificate of Parent. Concurrently with the financial statements of
the Parent furnished to the Administrative Agent and to the Lenders pursuant to
Sections 8.3.1 [Quarterly Financial Statements] and 8.3.2 [Annual Financial
Statements], a certificate (each a “Compliance Certificate”) of the Parent
signed by the Chief Executive Officer, President or Chief Financial Officer of
the Parent, in the form of Exhibit 8.3.3 [Certificate of Parent].

 

8.3.4      Notices.

 

8.3.4.1           Default. Promptly after any officer of any Loan Party has
learned of the occurrence of an Event of Default or Potential Default, a
certificate signed by an Authorized Officer setting forth the details of such
Event of Default or Potential Default and the action which such Loan Party
proposes to take with respect thereto.

 

8.3.4.2           Litigation. Promptly after the commencement thereof, notice of
all actions, suits, proceedings or investigations before or by any Official Body
or any other Person against any Loan Party or Subsidiary of any Loan Party which
relate to the Collateral, involve a claim or series of claims in excess of
Twenty Million Dollars ($20,000,000) or which if adversely determined would
reasonably be expected to constitute a Material Adverse Change.

 

8.3.4.3           Organizational Documents. Within the time limits set forth in
Section 8.2.13 [Changes in Organizational Documents], any amendment to the
organizational documents of any Loan Party.

 

8.3.4.4           Erroneous Financial Information. Immediately in the event that
the Parent or its accountants conclude or advise that any previously issued
financial statement, audit report or interim review should no longer be relied
upon or that disclosure should be made or action should be taken to prevent
future reliance, notice in writing setting forth the details thereof and the
action which the Borrowers propose to take with respect thereto.

 

8.3.4.5           ERISA Event. Immediately upon the occurrence of any ERISA
Event, notice in writing setting forth the details thereof and the action which
the Parent proposes to take with respect thereto.

 

8.3.4.6           Other Reports. Promptly upon their becoming available to any
Borrower:

 

(i)          Annual Budget. The annual budget and any forecasts or projections
of the Parent and its Subsidiaries, to be supplied not later than thirty (30)
days after the commencement of the fiscal year to which any of the foregoing may
be applicable,

 

88

 

  

(ii)         Management Letters. Any reports including management letters
submitted to any Borrower by independent accountants in connection with any
annual, interim or special audit,

 

(iii)        SEC Reports; Shareholder Communications. Reports, including Forms
10-K, 10-Q and 8-K, registration statements and prospectuses and other
shareholder communications, filed by any Borrower with the Securities and
Exchange Commission, which shall be deemed received by the Administrative Agent
and Lenders when so filed with the Securities and Exchange Commission, and

 

(iv)        Other Information. Such other reports and information as any of the
Lenders may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 8.3.1 [Quarterly
Financial Statements], Section 8.3.2 [Annual Financial Statements] and clauses
(i) and (ii) of Section 8.3.4.6 [Other Reports] (to the extent any such
documents are included in materials otherwise filed with the Securities and
Exchange Commission) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto on the Parent’s website on the Internet;
or (ii) on which such documents are posted on the Parent’s behalf on
IntraLinks/IntraAgency/SyndTrak or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (A) upon the request of the Administrative Agent, the Parent shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender and (B) the Parent shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery of or maintaining its copies of such documents.

 

9.          DEFAULT

 

9.1           Events of Default. An Event of Default shall mean the occurrence
or existence of any one or more of the following events or conditions (whatever
the reason therefor and whether voluntary, involuntary or effected by operation
of Law):

 

9.1.1      Payments Under Loan Documents. The Borrowers shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), Reimbursement Obligation or Letter of Credit or
Obligation or any interest on any Loan, Reimbursement Obligation or Letter of
Credit Obligation or any other amount owing hereunder or under the other Loan
Documents on the date on which such principal, interest or other amount becomes
due in accordance with the terms hereof or thereof;

 

89

 

  

9.1.2      Breach of Warranty. Any representation or warranty made at any time
by any of the Loan Parties herein or by any of the Loan Parties in any other
Loan Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect (without duplication of any materiality
qualifier contained therein) as of the time it was made or furnished;

 

9.1.3      Anti-Terrorism Laws. Any representation or warranty contained in
Section 6.1.16 [Anti-Terrorism Laws] is or becomes false or misleading at any
time;

 

9.1.4      Breach of Specified Covenants. Any of the Loan Parties shall default
in the observance or performance of any covenant contained in Section 8.1.1
[Preservation of Existence, Etc.], Section 8.1.3 [Maintenance of Insurance],
Section 8.1.5 [Visitation Rights] , Section 8.1.8 [Further Assurances], Section
8.1.9 [Anti-Terrorism Laws], Section 8.2 [Negative Covenants], Section 8.3
[Reporting Requirements], or any “Event of Default” (as defined in any other
Loan Document) shall exist under such Loan Document.

 

9.1.5      Breach of Other Covenants. Any of the Loan Parties shall default in
the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document (not specified in Sections 9.1.1, 9.1.2,
9.1.3 or 9.1.4 above) and such default shall continue unremedied for a period of
ten (10) Business Days;

 

9.1.6      Defaults in Other Agreements or Indebtedness. A default or event of
default shall occur at any time under the terms of any other agreement involving
borrowed money or the extension of credit or any other Indebtedness under which
any Loan Party or Subsidiary of any Loan Party may be obligated as a borrower or
guarantor in excess of Ten Million Dollars ($10,000,000) in the aggregate, and
such breach, default or event of default consists of the failure to pay (beyond
any period of grace permitted with respect thereto, whether waived or not) any
Indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
Indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

 

9.1.7      Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of Ten Million Dollars ($10,000,000) in the aggregate
shall be entered against any Loan Party by a court having jurisdiction in the
premises, which judgment is not discharged, vacated, bonded or stayed pending
appeal within a period of thirty (30) days from the date of entry;

 

9.1.8      Loan Document Unenforceable. Any of the Loan Documents shall cease to
be legal, valid and binding agreements enforceable against the party executing
the same or such party’s successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective Liens, security interests, rights,
titles, interests, remedies, powers or privileges intended to be created
thereby;

 

9.1.9      Uninsured Losses; Proceedings Against Assets. There shall occur any
material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of Ten Million Dollars ($10,000,000) or the Collateral or
any other of the Loan Parties’ or any of their Subsidiaries’ assets are
attached, seized, levied upon or subjected to a writ or distress warrant; or
such come within the possession of any receiver, trustee, custodian or assignee
for the benefit of creditors and the same is not cured within thirty (30) days
thereafter;

 

90

 

  

9.1.10    Events Relating to Pension Plans and Multiemployer Plans. An ERISA
Event occurs with respect to a Pension Plan which has resulted or could
reasonably be expected to result in liability of Parent or any member of the
ERISA Group under Title IV of ERISA to the Pension Plan or the PBGC in an
aggregate amount in excess of Ten Million Dollars ($10,000,000), or Parent or
any member of the ERISA Group fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan, where the
aggregate amount of unamortized withdrawal liability is in excess of Ten Million
Dollars ($10,000,000);

 

9.1.11    Change of Control. A Change of Control shall occur;

 

9.1.12    2010 Note Documents. The Borrowers shall fail to cause the 2010 Note
Documents to be, or fail to deliver evidence that the 2010 Note Documents have
been, terminated, and all outstanding Indebtedness and other obligations
thereunder have been paid and all Liens securing such Indebtedness and other
obligations have been released on or before October 31, 2014; or

 

9.1.13    Relief Proceedings. A Relief Proceeding shall have been instituted
against any Loan Party or Subsidiary of a Loan Party and such Relief Proceeding
shall remain undismissed or unstayed and in effect for a period of thirty (30)
consecutive days or such court shall enter a decree or order granting any of the
relief sought in such Relief Proceeding, (ii) any Loan Party or Subsidiary of a
Loan Party institutes, or takes any action in furtherance of, a Relief
Proceeding, or (iii) any Loan Party or any Subsidiary of a Loan Party ceases to
be Solvent or admits in writing its inability to pay its debts as they mature.

 

9.2           Consequences of Event of Default.

 

9.2.1      Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 [Payments
Under Loan Documents] through 9.1.12 [2010 Note Documents] shall occur and be
continuing, the Lenders and the Administrative Agent shall be under no further
obligation to make Loans and the Issuing Lender shall be under no obligation to
issue Letters of Credit and the Administrative Agent may, and upon the request
of the Required Lenders, shall (i) by written notice to the Borrowers, declare
the unpaid principal amount of the Notes then outstanding and all interest
accrued thereon, any unpaid fees and all other Indebtedness of the Borrowers to
the Lenders hereunder and thereunder to be forthwith due and payable, and the
same shall thereupon become and be immediately due and payable to the
Administrative Agent for the benefit of each Lender without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, and (ii) require the Borrowers to, and the Borrowers shall thereupon,
deposit in a non-interest-bearing account with the Administrative Agent, as cash
collateral for its Obligations under the Loan Documents, an amount equal to the
maximum amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and each Borrower hereby pledges to the
Administrative Agent and the Lenders, and grants to the Administrative Agent and
the Lenders a security interest in, all such cash as security for such
Obligations; and

 



91

 

 

9.2.2       Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.13 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
Issuing Lender shall be under no obligation to issue Letters of Credit and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrowers to the
Lenders hereunder and thereunder shall be automatically and immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived and without further act of or consent by the
Administrative Agent or any Lender; and

 

9.2.3       Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Lender, and each of their respective
Affiliates and any participant of such Lender or Affiliate which has agreed in
writing to be bound by the provisions of Section 5.3 [Sharing of Payments by
Lenders] is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the Issuing Lender or any such Affiliate or participant to or
for the credit or the account of any Loan Party against any and all of the
Obligations of such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender, the Issuing Lender, Affiliate or
participant, irrespective of whether or not such Lender, Issuing Lender,
Affiliate or participant shall have made any demand under this Agreement or any
other Loan Document and although such Obligations of the Borrowers or such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the Issuing Lender different from the branch or office holding such
deposit or obligated on such Indebtedness. The rights of each Lender, the
Issuing Lender and their respective Affiliates and participants under this
Section are (i) subject to the provisions of Section 2.1.3 [Certain Limitations]
and Section 5.1.2 [Bifurcation] and (ii) in addition to other rights and
remedies (including other rights of setoff) that such Lender, the Issuing Lender
or their respective Affiliates and participants may have. Each Lender and the
Issuing Lender agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application;
and

 

9.2.4       Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2
[Consequences of Event of Default] and until Payment in Full, any and all
proceeds received by the Administrative Agent from any sale or other disposition
of the Collateral, or any part thereof, or the exercise of any other remedy by
the Administrative Agent, shall, subject to the provisions of Section 2.1.3
[Certain Limitations] and Section 5.1.2 [Bifurcation], be applied as follows:

 

(i)         First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, the Issuing Lender in its
capacity as such and the Swing Loan Lender in its capacity as such, ratably
among the Administrative Agent, the Issuing Lender and Swing Loan Lender in
proportion to the respective amounts described in this clause First payable to
them;

 



92

 

 

(ii)        Second, to payment of that portion of the Obligations constituting
fees (including, without limitation, Letter of Credit Fees), indemnities and
other amounts (other than principal and interest) payable to the Lenders under
the Loan Documents, including attorney fees, ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them;

 

(iii)      Third, to payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;

 

(iv)       Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans and Reimbursement Obligations and to the
Administrative Agent for the account of the Issuing Lender to cash collateralize
any undrawn amounts under outstanding Letters of Credit, in proportion to the
respective amounts described in this clause Fourth held by them,

 

(v)        Fifth, to payment of obligations then owing under Lender Provided
Interest Rate Hedges, Lender Provided Commodity Hedges, Lender Provided Foreign
Currency Hedges, and Other Lender Provided Financial Service Products, ratably
among the Lenders, the Issuing Lender, and the Lenders or Affiliates of Lenders
which provide Lender Provided Interest Rate Hedges, Lender Provided Commodity
Hedges, Lender Provided Foreign Currency Hedges, and Other Lender Provided
Financial Service Products, in proportion to the respective amounts described in
this clause Fifth held by them;

 

(vi)       Last, the balance, if any, to the Loan Parties or as required by Law.

 

Notwithstanding anything to the contrary in this Section 9.2.4 [Application of
Proceeds], no Swap Obligations of any Non-Qualifying Party shall be paid with
amounts received from such Non-Qualifying Party under its Guaranty Agreement
(including sums received as a result of the exercise of remedies with respect to
such Guaranty Agreement) or from the proceeds of such Non-Qualifying Party’s
Collateral if such Swap Obligations would constitute Excluded Hedge Liabilities;
provided, however, that to the extent possible appropriate adjustments shall be
made with respect to payments and/or the proceeds of Collateral from other Loan
Parties that are Eligible Contract Participants with respect to such Swap
Obligations to preserve the allocation to Obligations otherwise set forth above
in this Section 9.2.4 [Application of Procceeds].

 

10.       THE ADMINISTRATIVE AGENT

 

10.1       Appointment and Authority. Each of the Lenders and the Issuing Lender
hereby irrevocably appoints PNC to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Section 10 are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lender, and neither the Borrowers nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.

 



93

 

 

The Administrative Agent shall also act as the Collateral Agent under this
Agreement, the Pledge and Security Agreement and the other Loan Documents, and
each of the Lenders and the Issuing Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and
Issuing Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as Collateral
Agent and any agents or employees appointed by such Administrative Agent
pursuant to this Section for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under this Agreement, the Pledge and
Security Agreement or the other Loan Documents, or for exercising any rights and
remedies thereunder at the direction of such Administrative Agent), shall be
entitled to the benefits of all provisions of this Section 10 [The
Administrative Agent], Section 11 [Miscellaneous] and Section 12 [Joint and
Several Obligations of Borrowers] as if set forth in full herein with respect
thereto. The Collateral Agent is hereby authorized by the Lenders which are a
party to this Agreement to execute and deliver any documents necessary or
appropriate to create rights of pledge governed by the laws of the Netherlands
for the benefit of the Lenders, including, without limitation, the Dutch Pledge
Agreement. Without prejudice to the provisions of this Agreement and the other
Loan Documents, the parties hereto acknowledge and agree with the creation of
parallel debt obligation of the Pledgors as will be described in the Parallel
Debt(s) (both as defined in the Dutch Pledge Agreement) including that any
payment received by the Collateral Agent in respect of the Parallel Debt(s) will
be deemed a satisfaction of a pro rata portion of the corresponding amounts of
the Obligations.

 

10.2       Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

10.3       Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Potential Default or Event of Default has occurred and
is continuing;

 

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

  



94

 

 

(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrowers, a Lender or the Issuing
Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending and Issuance of Letters of Credit] or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.4       Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 



95

 

 

10.5       Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 [The Administrative Agent] shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

10.6       Resignation. The Administrative Agent or Collateral Agent may at any
time give notice of its resignation to the Lenders, the Issuing Lender and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with approval from the Borrowers (so long as no Event of
Default has occurred and is continuing), to appoint a successor, such approval
not to be unreasonably withheld or delayed. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent or Collateral
Agent gives notice of its resignation, then the retiring Administrative Agent or
Collateral Agent may on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent or Collateral Agent; provided that if the
Administrative Agent or Collateral Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (i) the retiring Administrative Agent or Collateral Agent, as applicable,
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Collateral Agent on behalf of the Lenders or the Issuing Lender under any of
the Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security until such time as a successor Collateral Agent is
appointed) and (ii) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lender directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section 10.6 [Resignation]. Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent hereunder, such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring (or retired) Administrative Agent or Collateral Agent, and the
retiring Administrative Agent or Collateral Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After the retiring Administrative Agent’s or
Collateral Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Section 10 and Section 11.3 [Expenses; Indemnity; Damage
Waiver] shall continue in effect for the benefit of such retiring Administrative
Agent or Collateral Agent, its respective sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent or Collateral Agent was acting as
Administrative Agent or Collateral Agent, as the case may be. The parties hereto
acknowledge and agree that, for purposes of any right of pledge governed by the
laws of the Netherlands, including, without limitation, the Dutch Pledge
Agreement, any resignation by the Collateral Agent is not effective with respect
to its rights and obligations under the Parallel Debt(s), until such rights and
obligations have been assumed by the successor Collateral Agent. Without
prejudice to the provisions of this Agreement and the other Loan Documents, the
Collateral Agent, as applicable, will reasonably cooperate in the assumption of
its rights and obligations under or in connection with the Parallel Debt(s) by
any such successor and will reasonably cooperate in transferring to such
successor all rights under the Foreign Pledge Agreements to the extent governed
by the laws of the Netherlands.

 



96

 

 

If PNC resigns as Administrative Agent under this Section 10.6 [Registration],
PNC shall also resign as an Issuing Lender. Upon the appointment of a successor
Administrative Agent hereunder, such successor shall (i) succeed to all of the
rights, powers, privileges and duties of PNC as the retiring Issuing Lender and
Administrative Agent and PNC shall be discharged from all of its respective
duties and obligations as Issuing Lender and Administrative Agent under the Loan
Documents, and (ii) issue letters of credit in substitution for the Letters of
Credit issued by PNC, if any, outstanding at the time of such succession or make
other arrangement satisfactory to PNC to effectively assume the obligations of
PNC with respect to such Letters of Credit.

 

10.7       Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.8       No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Syndication Agent, Co-Documentation
Agents or Bookrunner listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the Issuing Lender hereunder.

 

10.9       Administrative Agent’s Fee. The Borrowers shall pay to the
Administrative Agent a nonrefundable fee (the “Administrative Agent’s Fee”)
under the terms of a letter (the “Administrative Agent’s Letter”) among the
Borrowers and Administrative Agent, as amended from time to time.

 

10.10     Authorization to Release Collateral and Guarantors. The Lenders and
Issuing Lenders authorize the Administrative Agent to release (i) any Collateral
consisting of assets or Equity Interests sold or otherwise disposed of in a sale
or other disposition or transfer permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions], and (ii) any Guarantor from its obligations under the Guaranty
Agreement if the ownership interests in such Guarantor are sold or otherwise
disposed of or transferred to persons other than Loan Parties or Subsidiaries of
the Loan Parties in a transaction permitted under Section 8.2.7 [Dispositions of
Assets or Subsidiaries] or Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions].

 



97

 

 

10.11     No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

 

10.12     Administrative Agent May File Proofs of Claim. In case of the pendency
of any Relief Proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Reimbursement Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrowers) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Reimbursement Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Section 2.3 [Facility Fees], Section 2.9.2 [Letter of
Credit Fees] and Section 11.3 [Expenses; Indemnity; Damages Waiver]) allowed in
such judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.3
[Facility Fees] and Section 11.3 [Expenses; Indemnity; Damages Waiver].

 



98

 

 

11.       MISCELLANEOUS

 

11.1       Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrowers, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:

 

11.1.1       Increase of Commitment. Increase the amount of the Revolving Credit
Commitment of any Lender hereunder without the consent of such Lender;

 

11.1.2       Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Expiration Date or the time for payment of principal or interest of
any Loan (excluding the due date of any mandatory prepayment of a Loan), the
Facility Fee or any other fee payable to any Lender, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Facility Fee
or any other fee payable to any Lender, without the consent of each Lender
directly affected thereby;

 

11.1.3       Release of Collateral or Guarantor. Except for sales of assets
permitted by Section 8.2.7 [Dispositions of Assets or Subsidiaries], release all
or substantially all of the Collateral or any Guarantor from its Obligations
under the Guaranty Agreement without the consent of all Lenders (other than
Defaulting Lenders); or

 

11.1.4       Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders],
Section 10.3 [Exculpatory Provisions] or Section 5.3 [Sharing of Payments by
Lenders], Section 9.2.4 [Application of Proceeds] or this Section 11.1
[Modifications, Amendments or Waivers], alter any provision regarding the pro
rata treatment of the Lenders or requiring all Lenders to authorize the taking
of any action or reduce any percentage specified in the definition of Required
Lenders, in each case without the consent of all of the Lenders;

 

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent, the Issuing Lender, or the
Swing Loan Lender may be made without the written consent of the Administrative
Agent, the Issuing Lender or the Swing Loan Lender, as applicable, and provided,
further that, if in connection with any proposed waiver, amendment or
modification referred to in Sections 11.1.1 [Increase of Commitment] through
11.1.4 [Miscellaneous] above, the consent of the Required Lenders is obtained
but the consent of one or more of such other Lenders whose consent is required
is not obtained (each a “Non-Consenting Lender”), then the Borrowers shall have
the right to replace any such Non-Consenting Lender with one or more replacement
Lenders pursuant to Section 5.6.2 [Replacement of a Lender]. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 



99

 

 

11.2       No Implied Waivers; Cumulative Remedies. No course of dealing and no
delay or failure of the Administrative Agent or any Lender in exercising any
right, power, remedy or privilege under this Agreement or any other Loan
Document shall affect any other or future exercise thereof or operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
further exercise thereof or of any other right, power, remedy or privilege. The
rights and remedies of the Administrative Agent and the Lenders under this
Agreement and any other Loan Documents are cumulative and not exclusive of any
rights or remedies which they would otherwise have.

 

11.3       Expenses; Indemnity; Damage Waiver.

 

11.3.1       Costs and Expenses. The Borrowers shall pay (i) all out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent) in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) all
reasonable out-of-pocket expenses of the Administrative Agent’s regular
employees and agents engaged periodically to perform audits of the Loan Parties’
books, records and business properties.

 



100

 

 

11.3.2       Indemnification by the Borrowers. Each Domestic Borrower (on a
joint and several basis for itself and all other Loan Parties) and the Foreign
Borrower (solely as to itself) shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender and the Issuing Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), and shall indemnify and hold
harmless each Indemnitee from all fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance or
nonperformance by the parties hereto of their respective obligations hereunder
or thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) breach of representations, warranties or covenants of any Loan
Party under the Loan Documents, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
including any such items or losses relating to or arising under Environmental
Laws or pertaining to environmental matters, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. This
Section 11.3.2[Indemnification by the Borrowers] shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

 

11.3.3       Reimbursement by Lenders. To the extent that any Borrower for any
reason fails to indefeasibly pay any amount required under Sections 11.3.1
[Costs and Expenses] or 11.3.2 [Indemnification by the Borrowers] to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s Ratable Share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the Issuing Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or Issuing Lender in connection with such capacity.

 

11.3.4       Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no Borrower shall assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in Section 11.3.2
[Indemnification by Borrowers] shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 



101

 

 

11.3.5       Payments. All amounts due under this Section shall be payable not
later than ten (10) days after demand therefor.

 

11.4       Holidays. Whenever payment of a Loan to be made or taken hereunder
shall be due on a day which is not a Business Day such payment shall be due on
the next Business Day (except as provided in Section 4.2 [Interest Periods]) and
such extension of time shall be included in computing interest and fees, except
that the Loans shall be due on the Business Day preceding the Expiration Date if
the Expiration Date is not a Business Day. Whenever any payment or action to be
made or taken hereunder (other than payment of the Loans) shall be stated to be
due on a day which is not a Business Day, such payment or action shall be made
or taken on the next following Business Day, and such extension of time shall
not be included in computing interest or fees, if any, in connection with such
payment or action.

 

11.5       Notices; Effectiveness; Electronic Communication.

 

11.5.1       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 11.5.2 [Electronic Communications]), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(B).

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

 

11.5.2       Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender if such
Lender or the Issuing Lender, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrowers may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 



102

 

 

11.5.3       Change of Address, Etc. Any party hereto may change its address,
e-mail address or telecopier number for notices and other communications
hereunder by notice to the other parties hereto.

 

11.6       Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

11.7       Duration; Survival. All representations and warranties of the Loan
Parties contained herein or made in connection herewith shall survive the
execution and delivery of this Agreement, the completion of the transactions
hereunder and Payment In Full. All covenants and agreements of the Borrowers
contained herein relating to the payment of principal, interest, premiums,
additional compensation or expenses and indemnification, including those set
forth in the Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity;
Damage Waiver], shall survive Payment In Full. All other covenants and
agreements of the Loan Parties shall continue in full force and effect from and
after the date hereof and until Payment In Full.

 

11.8       Successors and Assigns.

 

11.8.1       Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither any
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

11.8.2       Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 



103

 

 

(i)       Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)       in any case not described in clause (i)(A) of this Section 11.8.2
[Assignments by Lenders], the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption Agreement with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption Agreement, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrowers otherwise consents (each
such consent not to be unreasonably withheld or delayed).

 

(ii)       Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)       Required Consents. No consent shall be required for any assignment
except for the consent of the Administrative Agent (which shall not be
unreasonably withheld or delayed) and:

 

(A)       the consent of the Borrowers (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

(B)       the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).

 

(iv)       Assignment and Assumption Agreement. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption Agreement, together with a processing and recordation fee of $3,500,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire provided by the Administrative Agent.

 

(v)       No Assignment to Borrowers. No such assignment shall be made to any
Borrower or any of such Borrower’s Affiliates or Subsidiaries.

 



104

 

 

(vi)       No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.8 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 [Assignments by Lenders] shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.8.4 [Participations].

 

11.8.3       Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain a record of the names and addresses
of the Lenders, and the Commitments of, and principal amounts of the Loans owing
to, each Lender pursuant to the terms hereof from time to time. Such register
shall be conclusive, and the Borrowers, the Administrative Agent and the Lenders
may treat each Person whose name is in such register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. Such register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

11.8.4       Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a natural person or any Borrower or any of such
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders, and the Issuing Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 



105

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Collateral or Guarantor])
that affects such Participant. Each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 4.4.2 [Illegality; Increased Costs;
Deposits Not Available] 5.8 [Increased Costs], 5.10 [Indemnity] and 5.9 [Taxes]
(subject to the requirements and limitations therein, including the requirements
under Section 5.9.7 [Status of Lenders] (it being understood that the
documentation required under Section 5.9.7 [Status of Lenders] shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 11.8.2
[Assignments by Lenders]; provided that such Participant (A) agrees to be
subject to the provisions of Section 5.6.2 [Replacement of a Lender] and Section
5.6.3 [Designation of a Different Lending Office] as if it were an assignee
under Section 11.8.2 [Assignments by Lenders]; and (B) shall not be entitled to
receive any greater payment under Sections 5.8 [Increased Costs] or 5.9 [Taxes],
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrowers’ request and expense, to use reasonable efforts to cooperate with
the Borrowers to effectuate the provisions of Section 5.6.2 [Replacement of a
Lender] and Section 5.6.3 [Designation of Different Lending Office] with respect
to any Participant. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.2.3 [Set-off] as though it were a
Lender; provided that such Participant agrees to be subject to Section 5.3
[Sharing of Payments by Lenders] as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

11.8.5       Certain Pledges; Successors and Assigns Generally. Any Lender may
at any time pledge or assign a security interest in all or any portion of its
rights under this Agreement to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 



106

 

 

11.9       Confidentiality.

 

11.9.1       General. Each of the Administrative Agent, the Lenders and the
Issuing Lender agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (i) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (A) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Borrower and its obligations, (vii) with the consent of the Borrowers or
(viii) to the extent such Information (Y) becomes publicly available other than
as a result of a breach of this Section or (Z) becomes available to the
Administrative Agent, any Lender, the Issuing Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrowers or
the other Loan Parties. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

11.9.2       Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to a Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

 

11.10     Counterparts; Integration; Effectiveness.

 

11.10.1              Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof including any prior confidentiality agreements and commitments. Except as
provided in Section 7 [Conditions Of Lending And Issuance Of Letters Of Credit],
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or e-mail shall be effective as delivery of a
manually executed counterpart of this Agreement.

 



107

 

 

11.11     CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

 

11.11.1              Governing Law. This Agreement shall be deemed to be a
contract under and construed in accordance with the Laws of the State of New
York without regard to its conflict of laws principles. Each standby Letter of
Credit issued under this Agreement shall be subject either to the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce (the “ICC”) at the time of issuance
(“UCP”) or the rules of the International Standby Practices (ICC Publication
Number 590) (“ISP98”), as determined by the Issuing Lender, and each trade
Letter of Credit shall be subject to UCP, and in each case to the extent not
inconsistent therewith, the Laws of the State of New York without regard to its
conflict of laws principles.

 

11.11.2              SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER
LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, ANY ISSUING LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

11.11.3              WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH
DEFENSE.

 



108

 

 

11.11.4              SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS
TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
11.5 [NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

WITHOUT LIMITING THE TERMS OR EFFECTIVENESS OF ANY OF THE PRECEDING PROVISIONS
OF THIS SECTION 11.11.4, THE FOREIGN BORROWER HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS THE PARENT, AT ITS ADDRESS FROM TIME TO TIME SET FORTH ON
SCHEDULE 1.1(B), AS ITS DESIGNEE, APPOINTEE AND AGENT TO RECEIVE, ACCEPT AND
ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF ITS PROPERTY, SERVICE OF
ANY AND ALL LEGAL PROCESS, SUMMON, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN
ANY SUCH ACTION OR PROCEEDING. IF FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND
AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS SUCH, THE FOREIGN BORROWER AGREES TO
DESIGNATE A NEW DESIGNEE, APPOINT AND AGENT IN THE UNITED STATES OF AMERICA ON
THE TERMS AND FOR THE PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.

 

11.11.5              WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.12     USA Patriot Act Notice. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Loan Parties that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
Loan Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the USA
Patriot Act.

 



109

 

 

11.13     Obligations of Domestic Loan Parties. Notwithstanding anything to the
contrary in this Agreement, none of the assets of the Foreign Borrower or any
CFC, and each of their Subsidiaries, shall serve directly or indirectly as
security for the Obligations of the Domestic Loan Parties within the meaning of
Section 1.956-2(c)(2) of the United States Treasury Regulations.

 

12.       JOINT AND SEVERAL OBLIGATIONS OF BORROWERS.

 

12.1       Joint and Several Obligations. By signing this Agreement, each
Borrower agrees that it is liable, jointly and severally with the other
Borrowers, for the payment of the Notes and all Obligations of the Borrowers
under this Agreement and the other Loan Documents, and that the Administrative
Agent and any Lender can enforce such Obligations against any Borrower, in such
Administrative Agent’s or such Lender’s sole and unlimited discretion (but
subject to the provisions of this Agreement and the other Loan Documents).

 

12.2       Rights to Administer Credit. The Administrative Agent and the
Lenders, either directly or through the Administrative Agent, and each Borrower
may at any time and from time to time, without the consent of, or notice to, the
other Borrowers, without incurring responsibility to the other Borrowers, and
without affecting, impairing or releasing any of the Obligations of the other
Borrowers hereunder:

 

12.2.1       alter, change, modify, extend, release, renew, cancel, supplement
or amend in any manner the Loan Documents, and the Borrowers’ joint and several
liability shall continue to apply after giving effect to any such alteration,
change, modification, extension, release, renewal, cancellation, supplement or
amendment;

 

12.2.2       sell, exchange, surrender, realize upon, release (with or without
consideration) or otherwise deal with in any manner and in any order any
property of any Person mortgaged to the Administrative Agent or the Lenders or
otherwise securing the Borrowers’ joint and several liability, or otherwise
providing recourse to the Administrative Agent or the Lenders with respect
thereto;

 

12.2.3       exercise or refrain from exercising any rights against a Borrower
or others with respect to the Borrowers’ joint and several liability, or
otherwise act or refrain from acting;

 

12.2.4       settle or compromise any Borrower’s joint and several liability,
any security therefor or other recourse with respect thereto, or subordinate the
payment or performance of all or any part thereof to the payment of any
liability (whether due or not) of any Borrower to any creditor of any Borrower,
including without limitation, the Administrative Agent, any Lender and any
Borrower;

 

12.2.5       apply any sums received by the Administrative Agent or by any
Lender from any source in respect of any liabilities of any Borrower to the
Administrative Agent or any Lender to any of such liabilities, regardless of
whether the Notes remain unpaid;

 

12.2.6       fail to set off or release, in whole or in part, any balance of any
account or any credit on its books in favor of any Borrower, or of any other
Person, and extend credit in any manner whatsoever to any Borrower, and
generally deal with any Borrower and any security for the Borrowers’ joint and
several liability or any recourse with respect thereto as the Administrative
Agent or any Lender may see fit; and

 



110

 

 

12.2.7       consent to or waive any breach of, or any act, omission or default
under, this Agreement or any other Loan Document, including, without limitation,
any agreement providing Collateral for the payment of the Borrowers’ joint and
several liability or any other indebtedness of the Borrowers to the Lenders.

 

12.3       Primary Obligation.No invalidity, irregularity or unenforceability of
all or any part of the Borrowers’ joint and several liability or of any security
therefor or other recourse with respect thereto shall affect, impair or be a
defense to the other Borrowers’ joint and several liability, and all Obligations
under this Agreement and the Loan Documents are primary Obligations of each
Borrower.

 

12.4       Payments Recovered From Lender. If any payment received by the
Administrative Agent or any Lender and applied to the Obligations is
subsequently set aside, recovered, rescinded or required to be returned for any
reason (including, without limitation, the bankruptcy, insolvency or
reorganization of a Borrower or any other obligor), the Obligations to which
such payment was applied shall be deemed to have continued in existence,
notwithstanding such application, and each Borrower shall be jointly and
severally liable for such Obligations as fully as if such application had never
been made. References in this Agreement to amounts “paid” or to “paid in full”
(or terms of like import) refer to payments that cannot be set aside, recovered,
rescinded or required to be returned for any reason.

 

12.5       No Release. Until the Notes and all other Obligations under the Loan
Documents have been paid in full and each and every one of the covenants and
agreements of this Agreement are fully performed, the Obligations of each
Borrower hereunder shall not be released, in whole or in part, by any action or
thing (other than irrevocable payment in full) which might, but for this
provision of this Agreement, be deemed a legal or equitable discharge of a
surety or guarantor, or by reason of any waiver, extension, modification,
forbearance or delay or other act or omission of the Administrative Agent or any
Lender or its failure to proceed promptly or otherwise, or by reason of any
action taken or omitted by the Administrative Agent or any Lender whether or not
such action or failure to act varies or increases the risk of, or affects the
rights or remedies of, any Borrower, nor shall any modification of any of the
Notes or other Loan Documents or release of any security therefor by operation
of Law or by the action of any third party affect in any way the Obligations of
any Borrower hereunder, and each Borrower hereby expressly waives and surrenders
any defense to its liability hereunder based upon any of the foregoing acts,
omissions, things, agreements or waivers of any of them. No Borrower shall be
exonerated with respect to its liabilities under this Agreement by any act or
thing except irrevocable payment and performance of the Obligations, it being
the purpose and intent of this Agreement that the Obligations constitute the
direct and primary Obligations of each Borrower and that the covenants,
agreements and all Obligations of each Borrower hereunder be absolute,
unconditional and irrevocable.

 



111

 

 

12.6       Actions Not Required. Each Borrower hereby waives any and all right
to cause a marshalling of the other Borrowers’ assets or any other action by any
court or other governmental body with respect thereto insofar as the rights of
the Administrative Agent and the Lenders hereunder are concerned or to cause the
Administrative Agent or the Lenders to proceed against any security for the
Borrowers’ joint and several liability or any other recourse which the
Administrative Agent or the Lenders may have with respect thereto, and further
waives any and all requirements that the Administrative Agent or the Lenders
institute any action or proceeding at Law or in equity against the other
Borrowers or any other Person, or with respect to this Agreement, the Loan
Documents, or any Collateral for the Borrowers’ joint and several liability, as
a condition precedent to making demand on, or bringing an action or obtaining
and/or enforcing a judgment against, each Borrower. Each Borrower further waives
any requirement that the Administrative Agent or the Lenders seek performance by
the other Borrowers or any other Person, of any Obligation under this Agreement,
the Loan Documents or any Collateral for the Borrowers’ joint and several
liability as a condition precedent to making a demand on, or bringing any action
or obtaining and/or enforcing a judgment against, any Borrower. No Borrower
shall have any right of setoff against the Administrative Agent or any Lender
with respect to any of its Obligations hereunder. Any remedy or right hereby
granted which shall be found to be unenforceable as to any Person or under any
circumstance, for any reason, shall in no way limit or prevent the enforcement
of such remedy or right as to any other Person or circumstance, nor shall such
unenforceability limit or prevent enforcement of any other remedy or right
hereby granted.

 

12.7       Deficiencies. Each Borrower specifically agrees that in the event of
a foreclosure or other exercise of remedies under a Collateral Document held by
the Administrative Agent or any Lender that secures any part or all of the
Borrowers’ joint and several liability, and in the event of a deficiency
resulting therefrom, each Borrower shall be, and hereby is expressly made,
liable to the Administrative Agent and the Lenders for the full amount of such
deficiency notwithstanding any other provision of this Agreement or provision of
such agreement, any document or documents evidencing the indebtedness secured by
such agreement or any other document or any provision of applicable Law which
might otherwise prevent the Administrative Agent or any Lender from enforcing
and/or collecting such deficiency. Each Borrower hereby waives any right to
notice of a foreclosure under any Collateral Document, for the benefit of the
Secured Parties (as defined in the Pledge and Security Agreement), by the other
Borrowers which secures any part or all of the Borrowers’ joint and several
liability.

 

12.8       Borrower Bankruptcy. Each Borrower expressly agrees that its
liability and Obligations under the Notes, this Agreement and the other Loan
Documents shall not in any way be affected by the institution by or against the
other Borrowers or any other Person or entity of any Insolvency Proceeding, or
any action taken or not taken by the Administrative Agent or the Lenders in
connection therewith, and that any discharge of any Borrower’s joint and several
liability pursuant to any such Insolvency Proceeding shall not discharge or
otherwise affect in any way the Obligations of the other Borrowers under the
Notes, this Agreement and any other Loan Document, and that upon or at any time
after the institution of any of the above actions, at the Administrative Agent’s
or the Lenders’ sole discretion, the Borrowers’ joint and several Obligations
shall be enforceable against any Borrower that is not itself the subject of such
proceedings. Each Borrower expressly waives any right to argue that the
Administrative Agent’s or the Lenders’ enforcement of any remedies against that
Borrower is stayed by reason of the pendency of any such proceedings against the
other Borrowers.

 



112

 

 

12.9       Limited Subrogation. Notwithstanding any payment or payments made by
any Borrower hereunder or any setoff or application of funds of any Borrower by
the Administrative Agent or any Lender, until 731 days after the Obligations
have been irrevocably paid in full, such Borrower shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the other Borrowers or any Guarantor or any Collateral or Guaranty or
right of offset held by the Administrative Agent or any Lender for the payment
of the Obligations, nor shall such Borrower seek or be entitled to seek any
contribution or reimbursement from the other Borrowers or any Guarantor in
respect of payments made by such Borrower hereunder. If any amount shall be paid
to a Borrower on account of such subrogation rights at any time when all of the
Obligations shall not have been irrevocably paid in full, such amount shall be
held by such Borrower in trust for the Administrative Agent and the Lenders,
segregated from other funds of such Borrower and shall, forthwith upon receipt
by such Borrower, be turned over to the Administrative Agent in the exact form
received by such Borrower (duly indorsed by such Borrower to the Administrative
Agent, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Administrative Agent and the Lenders may
determine.

 

12.10     Borrowers’ Financial Condition. Each Borrower is familiar with the
financial condition of the other Borrowers, and each Borrower has executed and
delivered this Agreement and the other Loan Documents based on that Borrower’s
own judgment and not in reliance upon any statement or representation of the
Administrative Agent or any Lender. Neither the Administrative Agent nor the
Lenders shall have any obligation to provide any Borrower with any advice
whatsoever or to inform any Borrower at any time of the Administrative Agent’s
or the Lenders’ actions, evaluations or conclusions on the financial condition
or any other matter concerning any Borrower.

 

12.11     Relationship of Borrowers. Each Borrower represents that such Borrower
and its business operations receive mutual support and other benefits from the
other Borrowers and its Subsidiaries, and it expects to derive benefits from the
extension of credit accommodations to each other Borrower by the Lenders and
finds it advantageous, desirable and in its best interests to execute and
deliver this Agreement and the Notes to the Lenders.

 

12.12     Limitations.

 

12.12.1              If the Obligations of a Borrower would be held or
determined by a court or tribunal having competent jurisdiction to be void,
invalid or unenforceable on account of the amount of its aggregate liability
under this Agreement, the Notes or the other Loan Documents, then,
notwithstanding any other provision of this Agreement, the Notes or the other
Loan Documents to the contrary, the aggregate amount of the liability of such
Loan Party under this Agreement, the Notes and the other Loan Documents shall,
without any further action by such Borrower, the Lenders, the Administrative
Agent, the Issuing Lender or any other Person, be automatically limited and
reduced to an amount which is valid and enforceable.

 



113

 

 

12.12.2              Without limiting the generality of Section 12.12.1 above,
each Borrower and the Administrative Agent, each Issuing Lender and each Lender,
hereby confirms that it is the intention of all such parties that none of this
Agreement, the Notes or any other Loan Document constitute a fraudulent transfer
or conveyance under the federal Bankruptcy Code, the Uniform Fraudulent
Conveyances Act, the Uniform Fraudulent Transfer Act or similar state statute
applicable to this Agreement and the other Loan Documents. Therefore, such
parties agree that the Obligations of a Borrower shall be limited to such
maximum amount as will, after giving effect to such maximum amount and other
contingent and fixed liabilities of such Borrower that are relevant under such
Laws, and after giving effect to any collections from, rights to receive
contribution from or payments made by or on behalf of the other Borrowers and
any other obligor, result in the Obligations not constituting a fraudulent
transfer or conveyance.

 

12.12.3              Notwithstanding anything to the contrary contained in the
foregoing, the provisions of this Section 12 shall be subject at all times to
Section 2.1.3 [Certain Limitations], Section 5.1.2 [Bifurcation] and Section
11.13 [Obligations of Domestic Loan Parties].

 

[The remainder of this page is intentionally left blank.]

 

114

 

 



 

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

 



ATTEST: BORROWERS:       STONERIDGE, INC.         By:     Name: George E.
Strickler   Title: Executive Vice President, Chief            Financial Officer
and Treasurer       STONERIDGE ELECTRONICS, INC.         By:     Name: George E.
Strickler   Title: Vice President and Treasurer       STONERIDGE CONTROL
DEVICES, INC.         By:     Name: George E. Strickler   Title: Vice President
and Treasurer       STONERIDGE ELECTRONICS AB         By:     Name: Peter Kruk  
Title: Managing Director

 

 

 

 



 

  PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, a Lender, Issuing
Lender and Swing Loan Lender         By:     Name: Joseph G. Moran  
Title:   Senior Vice President

 

 

 

 



 

  JPMORGAN CHASE BANK, N.A., as an Issuing Lender and a Lender         By:      
    Name:           Title:  

 

 

 

 



 

  COMPASS BANK, as a Lender         By:           Name:           Title:  

 

 

 

 

  CITIZENS BANK, NATIONAL ASSOCIATION, as a Lender         By:           Name:  
        Title:  

 

 

 

 

  THE HUNTINGTON NATIONAL BANK, as a Lender         By:           Name:        
  Title:  

 

 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender         By:           Name:      
    Title:  

 

 

 

 

  BMO HARRIS BANK, N.A., as a Lender         By:           Name:          
Title:  

 

 

 

 

  FIRST NIAGARA BANK, N.A., as a Lender         By:           Name:          
Title:  

 

 

 

  

  FIRST COMMONWEALTH BANK, as a Lender         By:           Name:          
Title:  

 

 

 

  



SCHEDULES

 

TO

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”)

 

By and among

  

STONERIDGE, INC.,

 

STONERIDGE ELECTRONICS, INC.,

 

STONERIDGE CONTROL DEVICES, INC., and

 

STONERIDGE ELECTRONICS AB,

 

As Borrowers,

  

THE GUARANTORS PARTY HERETO,

 

THE LENDERSPARTY HERETO,

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent,

 

and

 

PNC CAPITAL MARKETS, LLC and JPMORGAN CHASE BANK, N.A.

As Lead Arrangers

And

PNC CAPITAL MARKETS LLC,

As Bookrunner

 



 

 

Dated as of September 12, 2014

 

 

  

These Schedules are qualified in their entirety by reference to specific
provisions of the Agreement, and are not intended to constitute, and shall not
be construed as constituting, any representations or warranties of any Loan
Party except as and to the extent provided in the Agreement, subject to the
limitations therein. Certain information contained in the Schedules may not be
required to be disclosed pursuant to the Agreement. Such information is included
solely for informational purposes, and disclosure of such information shall not
be deemed to enlarge or enhance any of the representations or warranties in the
Agreement. Inclusion of information herein shall not be construed as an
admission that such information is material to any Loan Party.

 

Disclosures in one part of a particular Schedule for any purpose will be deemed
disclosed for all purposes of such particular Schedule where such disclosure is
reasonably apparent. Disclosures by attachments and documents referenced by
these Schedules are deemed made herein. Headings have been inserted in the
Schedules for convenience of reference only and shall not have the effect of
amending or changing the information presented or creating a standard for
disclosure different than that set forth in the Agreement. Capitalized terms
used in these Schedules and not otherwise defined herein shall have the
respective meanings assigned to such terms in the Agreement.



 



 

 

 



 

SCHEDULE 1.1(A)

 

PRICING GRID—

 

VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO

  

Level  Leverage
Ratio  Facility
Fee   Letter of Credit
Fee   Revolving
Credit Base
Rate Spread   Revolving
Credit LIBOR
Rate Spread  I  Less than 1.00 to 1.00   0.20%   1.05%   0.05%   1.05% II 
Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00   0.25% 
 1.25%   0.25%   1.25% III  Greater than or equal to 1.50 to 1.00 but less than
2.00 to 1.00   0.30%   1.45%   0.45%   1.45% IV  Greater than or equal to 2.00
to 1.00 but less than 2.50 to 1.00   0.35%   1.65%   0.65%   1.65% V  Greater
than or equal to 2.50 to 1.00   0.35%   1.90%   0.90%   1.90%

 



For purposes of determining the Applicable Margin, the Applicable Facility Fee
Rate and the Applicable Letter of Credit Fee Rate:

 

(a)       The Applicable Margin, the Applicable Facility Fee Rate and the
Applicable Letter of Credit Fee Rate shall be determined on the Closing Date
based on the Leverage Ratio computed on such date pursuant to a Compliance
Certificate to be delivered on the Closing Date.

 

(b)       The Applicable Margin, the Applicable Facility Fee Rate and the
Applicable Letter of Credit Fee Rate shall be recomputed as of the end of each
fiscal quarter ending after the Closing Date based on the Leverage Ratio as of
such quarter end. Any increase or decrease in the Applicable Margin, the
Applicable Facility Fee Rate or the Applicable Letter of Credit Fee Rate
computed as of a quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3 [Certificate of Parent]. If a Compliance Certificate is not
delivered when due in accordance with such Section 8.3.3 [Certificate of
Parent], then the rates in Level V shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered; and the rates in Level V shall apply upon and during
the continuance of any other Event of Default.

 



 

 

 

(c)       If, as a result of any restatement of or other adjustment to the
financial statements of the Parent or for any other reason, the Borrowers or the
Lenders determine that (i) the Leverage Ratio as calculated by the Borrowers as
of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrowers under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Lender), an amount equal
to the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.
This paragraph shall not limit the rights of the Administrative Agent, any
Lender or the Issuing Lender, as the case may be, under Section 2.9 [Letter of
Credit Subfacility] or Section 4.3 [Interest After Default] or Section 9
[Default]. The Borrowers’ obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

 

 

 



 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 1 - Commitments of Lenders and Addresses for Notices to Lenders

 

 

Lender

  Amount of Commitment
for Revolving Credit
Loans   Ratable Share            Name: PNC Bank, National Association
Address: 1900 East Ninth Street
Cleveland, Ohio 44114
Attention: Trina Barkley
Telephone: (412) 768-0423
Telecopy: (412) 705-2400  $60,000,000.00    20.000000000%             Name:
JPMorgan Chase Bank, N.A.
Address: 50 S. Main St. Floor 2
Akron, Ohio 44308
Attention: Andrea Booth
Telephone: (330) 972-1806
Telecopy: (330) 972-1965  $60,000,000.00    20.000000000%             Name:
Compass Bank
Address: 159 Crocker Park Blvd.
Westlake, Ohio 44145
Attention: Sandy Centa
Telephone: (440)570-0841
Telecopy: (440) 414-0706  $40,000,000.00    13.333333333%             Name:
Citizens Bank, National Association
Address: 71 S. Wacker Drive
Chicago, Illinois 60606
Attention: Lisa Garling
Telephone: (312) 777-3610
Telecopy: (312) 777-4003  $40,000,000.00    13.333333333%             Name: The
Huntington National Bank
Address: 125 South Wacker Dr. Suite 2840
Chicago, Illinois 60606
Attention: Lori Cummins-Meyer
Telephone: (312) 762-2173
Telecopy: (877) 274-8593  $25,000,000.00    8.333333333%

 



 

 

 

Lender  Amount of Commitment for
Revolving Credit
Loans   Ratable Share            Name: U.S. Bank National Association
Address: 425 Walnut Street
Cincinnati, Ohio 45202
Attention: Michael E. Temnick
Telephone: (513) 632-4133
Telecopy: (513) 632-4894  $25,000,000.00    8.333333333%            

Name: BMO Harris Bank, N.A.
Address: 135 N. Pennsylvania St. 9th Floor

Indianapolis, Indiana 46204
Attention: Betsey Phillips
Telephone: (317) 269-1291
Telecopy: (317) 269-2169

  $20,000,000.00    6.666666667%            

Name: First Niagara Bank, N.A.
Address: 726 Exchange Street 9th Floor

Buffalo, New York 14210
Attention: Agent Banking
Telephone: (716) 819-5790
Telecopy: (716) 819-5156

  $20,000,000.00    6.666666667%             Name: First Commonwealth Bank
Address: 437 Grant Street
Frick Building, Suite 1600
Pittsburgh, Pennsylvania 15219
Attention: Stephen J. Orban
Telephone: (412) 690-2212
Telecopy: (412) 690-2206  $10,000,000.00    3.333333333%             Total 
$300,000,000.00    100.00%

 

 

 

 



 

SCHEDULE 1.1(B)

 

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

 

Part 2 - Addresses for Notices to Borrowers and Guarantors:

 

ADMINISTRATIVE AGENT

 

PNC Bank, National Association

Address: 1900 East Ninth Street

Cleveland, Ohio 44114

Attention: Trina Barkley
Telephone: (412) 768-0423
Telecopy: (412) 705-2400

 

With a Copy To:

 

Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention:       Agency Services
Telephone:       (412) 768-0423
Telecopy:       (412) 762-8672

 

BORROWERS:

 

Stoneridge, Inc.

Stoneridge Electronics, Inc.

Stoneridge Control Devices, Inc.

9400 East Market Street

Warren, Ohio 44484
Attention: George E. Strickler

Telephone: (330) 856-2443

Telecopy: (330) 856-3618

 

Stoneridge Electronics AB

Nåsvägen 38

S-167 75 Bromma

Sweden

Attention: Peter Kruk

Telephone: +46 10 4822800

Telecopy: +46 10 4822801 

With a copy to:

Stoneridge, Inc.

9400 East Market Street

Warren, Ohio 44484
Attention: George E. Strickler

Telephone: (330) 856-2443

Telecopy: (330) 856-3618

 

 

 

 

 



 

Schedule 1.1(D)

 

Domestic Guarantors

 

None

 

 

 

 

Schedule 1.1(F)

 

Foreign Guarantors

 

None

 

 

 

  

Schedule 1.1(L)

 

Existing Letters of Credit

 

1.Irrevocable letter of credit dated as of September 1, 2011, by Stoneridge,
Inc. in favor of China Merchants Bank and with a balance as of August 31, 2014
of $1,700,000; expires September 14, 2015    

2.Irrevocable letter of credit dated as of June 18, 2002, by Stoneridge, Inc. in
favor of National Union Fire Insurance Co. (AIG) and with a balance as of August
31, 2014 of $220,028, expires June 18, 2015.    

3.Irrevocable letter of credit dated as of February 27, 2008, by Stoneridge,
Inc. in favor of Ace American Insurance Company and with a balance as of August
31, 2014 of $271,281; expires December 31, 2014.    

4.Irrevocable letter of credit dated as of January 26, 2009, by Stoneridge, Inc.
in favor of Ace American Insurance Company and with a balance as of August 31,
2014 of $325,000; expires December 31, 2014.    

5.Irrevocable letter of credit dated as of January 23, 2007, by Stoneridge, Inc.
in favor of Ace American Insurance Company and with a balance as of August 31,
2014 of $484,684; expires December 31, 2014.    

6.Irrevocable letter of credit dated as of March 8, 2010, by Stoneridge, Inc. in
favor of Ace American Insurance Company and with a balance as of August 31, 2014
of $43,782; expires December 31, 2014.    

7.Irrevocable letter of credit dated as of April 13, 2011, by Stoneridge, Inc.
in favor of Ohio Bureau of Workers Compensation and with a balance as of August
31, 2014 of $330,000; expires April 13, 2015.

 



 

 

 

8.Irrevocable letter of credit dated as of December 9, 2011, by Stoneridge, Inc.
in favor of Dentsply International Inc. and with a balance as of August 31, 2014
of $2,000,000; expires December 9, 2014

 

 

 

 

Schedule 1.1(P)

 

Permitted Liens

 



Name of Issuer   Name of Holder   Description   Value Stoneridge Electronics AB
  Provinsbanken Närke and Östgöta Bank (branches of Danske Bank).   Chattel
Mortgage as security for overdraft facility   SEK 69,000,000

   

DEBTOR   JURISDICTION   TYPE OF
SEARCH   FILE NO & DATE   SECURED
PARTY   COLLATERAL Stoneridge, Inc.   Ohio Secretary of State   UCC  

OH00049646873

05/21/02

Continuations:

20071240570

05/04/07

20120590307

02/28/12

  American Express Business Finance Corp.   Computer equipment and software per
Lease Number: 491259                           Ohio Secretary of State   UCC  

OH00050199827

06/06/02

Continuations:

20071240804

05/04/07

20121210313

04/30/12

  Dell Financial Services, L.P.   Computer equipment under Equipment Lease dated
June 4, 2002                           Ohio Secretary of State   UCC  

OH00055304524

10/15/02

Continuations:

20071700722

06/19/07

20122570156

09/13/12

Amendment

20130150367

01/15/13

 

Dell Financial Services

 

Amended in 2013 to

Dell Financial Services L.L.C.

  Computer equipment under Master Lease Agreement 1093907, dated August 1, 2002
                          Ohio Secretary of State   UCC  

OH00059515050

01/30/03

Continuations:

20073460742

12/12/07

20123040371

10/30/12

  American Express Business Finance Corporation  

Equipment:

1 HP color laser jet 4600N laser printer

  



 

 

 

DEBTOR   JURISDICTION   TYPE OF
SEARCH   FILE NO & DATE   SECURED
PARTY   COLLATERAL     Ohio Secretary of State   UCC  

OH00135699142

06/30/09

Continuation

20141530015

01/02/14

  Crown Credit Company   Equipment pursuant to Master Lease Agreement dated May
23, 2007                           Ohio Secretary of State   UCC  

OH00137749565

10/09/09

  General Electric Capital Corporation   Equipment under FMV Total Image
Management Agreement No. 7630257-001                           Ohio Secretary of
State   UCC  

OH00149408284

04/13/11

  Caterpillar Inc.   Tools, manufacturing parts and products                    
      Ohio Secretary of State   UCC  

OH00157671635

04/18/12

  De Lage Landen Financial Services, Inc.   Specified equipment                
      Stoneridge, Inc. and Hi-Stat   Ohio Secretary of State   UCC  

OH00162721659

11/15/12

  MC Machinery Systems, Inc.   Specified equipment                          
Ohio Secretary of State   UCC  

OH00169218073

07/30/13

  Toyota Moto Credit Corporation   Specified equipment located at El Paso, TX
facility (forklifts, batteries, chargers)                       Hi-Stat or Hi
Stat   Ohio Secretary of State   UCC  

OH00154756753

12/09/11

Termination

20120440055

02/10/12

  Maruka USA, Inc.  

One (1) new Toyo injection molding machine, model: SI-55V; sn: 1690018

                     



  Ohio Secretary of State   UCC  

OH00154756864

12/09/11

Termination

20120440054

02/10/12

  Maruka USA, Inc.   One (1) new Toyo injection molding machine, model:
SI-II0IV; sn: 1546077                           Ohio Secretary of State   UCC  

OH00156031406

02/06/12

Termination

20121150272

04/23/12

  Maruka USA, Inc.   One (1) new Toyo injection molding machine, model:
ET-90HR2; sn: 1470010                           Ohio Secretary of State   UCC  

OH00158230652

05/09/12

Termination

20130430337

02/12/13

  Maruka USA, Inc.   One (1) new Toyo injection molding machine, model: SI-250V;
sn: 1694004

 



 

 

  

DEBTOR   JURISDICTION   TYPE OF
SEARCH   FILE NO & DATE   SECURED
PARTY   COLLATERAL     Ohio Secretary of State   UCC  

OH00158230763

05/09/12

Termination

20130440031

02/12/13

  Maruka USA, Inc.   One (1) new Toyo injection molding machine, model: SI-110V;
sn: 1691021 Hi-Stat and Stoneridge, Inc.   Ohio Secretary of State   UCC  

OH00162721659

11/15/12

  MC Machinery Systems, Inc.   Specified equipment     Ohio Secretary of State  
UCC  

OH00168282300

06/24/13

Termination

20132660028

09/20/13

  Maruka USA, Inc.   One (1) new Toyo injection molding machine, model:
ET-90HR2; sn: 1470011     Ohio Secretary of State   UCC  

OH00171134635

10/15/13

Termination

20141190306

04/28/14

  Maruka USA, Inc.   One (1) new Toyo injection molding machine, model: SI-55V;
sn: 1690052     Ohio Secretary of State   UCC  

OH00173508933

01/27/14

Termination

20141190300

04/28/14

  Maruka USA, Inc.   One (1) new Toyo injection molding machine, model: SI-250V;
sn: 1694016                           Massachusetts Secretary of Commonwealth  
UCC  

201295305300

04/23/12

Termination

201296108630

05/29/12

  The Robert E. Morris Company   One (1) Clausing/Harrison CNC2000, sn: NG7001



 

 

 

 

 

 Schedule 1.1(S)

 

Excluded Foreign Subsidiaries

 



Subsidiary/Issuer   Jurisdiction of Organization/ Formation of Issuer       SRI
Holdings CV   Netherlands Stoneridge European Holdings B.V.   Netherlands
Stoneridge AB   Sweden Stoneridge Nordic AB   Sweden Stoneridge GmbH   Germany
Stoneridge Electronics Limited   Scotland Stoneridge Electronics SrL   Italy
Stoneridge Electronics AS   Estonia Stoneridge Pollak (Holdings) Limited   UK
Stoneridge Aftermarket GmbH   Germany Stoneridge OOO   Russia Stoneridge do
Brasil Participações  Ltda.   Brazil PST Eletronica Ltda.   Brazil PST
Industrial Ltda.   Brazil Positron Rastreadores Argentina S.A.   Argentina TED
de Mexico SA de CV   Mexico Stoneridge Asia Holdings Ltd.   Mauritius Stoneridge
Asia Pacific Electronics (Suzhou) Co. Ltd.   China



 

 

 

 

 

Schedule 6.1.1

 

Organization / Qualification

 



Loan Party   Organization   Qualification Stoneridge, Inc.   Ohio   Florida,
Indiana, Massachusetts, Michigan, Texas, Japan Stoneridge Electronics, Inc.  
Texas     Stoneridge Control Devices, Inc.   Massachusetts   Michigan Stoneridge
Electronics AB   Sweden     SRI CS LLC   Michigan     SRI Holdings CV  
Netherlands     Stoneridge European Holdings B.V.   Netherlands     Stoneridge
AB   Sweden     Stoneridge Nordic AB   Sweden     Stoneridge GmbH   Germany    
Stoneridge Electronics Limited   Scotland   France, Spain Stoneridge Electronics
SrL   Italy     Stoneridge Electronics AS   Estonia     Stoneridge Pollak
(Holdings) Limited   UK     Stoneridge Aftermarket GmbH   Germany     Stoneridge
OOO   Russia     Stoneridge do Brasil Participações  Ltda.   Brazil     PST
Eletronica Ltda.   Brazil   Argentina PST Industrial Ltda.   Brazil     Positron
Rastreadores Argentina S.A.   Argentina     TED de Mexico SA de CV   Mexico    
Stoneridge Asia Holdings Ltd.   Mauritius     Stoneridge Asia Pacific
Electronics (Suzhou) Co. Ltd.   China    

 

 

 

 

Schedule 6.1.2

 

Subsidiaries and Owners

 



Subsidiary/Issuer  

Jurisdiction of


Organization/
Formation of
Issuer

  Authorized and
Outstanding Equity
Interests of Issuer   Holder of Outstanding
Equity Interests Stoneridge, Inc.   Ohio  

5M Preferred Shares, none issued or outstanding

60M Common Shares, [28,221,750 shares outstanding at August 31, 2014]

  Public (NYSE: SRI) Stoneridge Electronics, Inc.   Texas  

100

100

  Stoneridge, Inc. Stoneridge Control Devices, Inc.   Massachusetts  

100

100

  Stoneridge, Inc. SRI CS LLC   Michigan  

1,000

1,000

  Stoneridge, Inc. SRI Holdings CV   Netherlands   Limited Partnership  
Stoneridge, Inc. (99% limited partner) & Stoneridge Control Devices, Inc. (1%
general partner) Stoneridge European Holdings B.V.   Netherlands  

100

20

  Stoneridge Holdings CV Stoneridge AB   Sweden  

5,745

5,745

  Stoneridge European Holdings B.V. Stoneridge Electronics AB   Sweden  

5,745

5,745

  Stoneridge AB Stoneridge Nordic AB   Sweden  

1,000

1,000

  Stoneridge Electronics AB Stoneridge GmbH   Germany  

100,000

100,000

  Stoneridge Electronics AB Stoneridge Electronics Limited   Scotland  

250,000

250,000

  Stoneridge AB Stoneridge Electronics SrL   Italy  

10,000

10,000

  Stoneridge Electronics Limited Stoneridge Electronics AS   Estonia  

160

40

  Stoneridge European Holdings B.V. Stoneridge Pollak (Holdings) Limited   UK  

7,004,000

7,004,000

  Stoneridge European Holdings B.V.

 



 

 

 

Stoneridge Aftermarket GmbH   Germany  

25,000

25,000

  Stoneridge European Holdings B.V. Stoneridge OOO   Russia  

10,000

10,000

  Stoneridge European Holdings B.V. [(99.01%) & Stoneridge Holdings CV (.99%)]
Stoneridge do Brasil Participações  Ltda.   Brazil  

2,652,101,665 Quotas

2,652,101,665 Quotas

  Stoneridge, Inc. PST Eletronica Ltda.   Brazil  

9,123,057,320 Quotas

9,123,057,320 Quotas

  Stoneridge, Inc. (3,426,214,859 Quotas) & Stoneridge do Brasil
Participações  Ltda. (3,324,847,557 Quotas). 74% in Total PST Industrial Ltda.  
Brazil  

5,000 Quotas

5,000 Quotas

  PST Eletronica Ltda. Positron Rastreadores Argentina S.A.   Argentina  

100,000

100,000

 

PST Eletronica Ltda. 98,000 legal &beneficial owner, 2,000 beneficially owned.

Daniel Ricci owns 2,000 (bare legal title) which are beneficially owned by PST
Eletronica Ltda.

TED de Mexico SA de CV   Mexico  

Series A 1,000

Series A 1,000

Series B 1,398,968

Series B 1,398,968

  Stoneridge, Inc. (Series A 998 shares, Series B 1,398,968 shares) & Stoneridge
Electronics, Inc. (Series A 2 shares) Stoneridge Asia Holdings Ltd.   Mauritius
 

Unlimited

3,580,345

  Stoneridge, Inc. Stoneridge Asia Pacific Electronics (Suzhou) Co. Ltd.   China
  Permitted investment is US$13.5M, of which the minimum capital is 40%
(US$5.4M), has been fully paid   Stoneridge Asia Holdings Ltd.

  

 

 

 

Schedule 6.1.14

 

Environmental Disclosures

 

The Company became aware of soil and groundwater contamination at its former
Sarasota, Florida site believed to be from use of the property prior to Company
ownership (pre 1999). Soil remediation at the site was completed during the year
ended December 31, 2010. Ground water remediation began in the first quarter of
2014, in accordance with a remedial action plan approved by the Florida
Department of Environmental Protection. At December 31, 2013 the Company had
accrued an undiscounted liability of $944,000 related to future remediation. In
December 2011, the Company sold the Sarasota facility and related property.
However, the liability to remediate the site contamination remains the
responsibility of the Company. Due to the ongoing site remediation, the closing
terms of the sale agreement included a requirement for the Company to maintain a
$2,000,000 letter of credit for the benefit of the buyer.

 

 

 



 

SCHEDULE 7.1.1

 

OPINIONS OF COUNSEL

 

All opinions should be dated as of the Closing Date and should be addressed to
the Administrative Agent, Collateral Agent and Lenders. The reliance paragraph
should allow opinion reliance by successors and assigns.

 

1.Valid existence and good standing.

 

2.Power and authority.

 

3.Due authorization.

 

4.Execution and delivery.

 

5.Enforceability.

 

6.No conflict with organizational documents, laws, orders or material agreements

 

7.No approvals.

 

8.Continued attachment and perfection of security interests.

 

9.Investment Company Act.

 

10.Margin Regulations.

 

11.Confirmation of no litigation.

 

 

 

 



 

SCHEDULE 8.1.3

 

INSURANCE REQUIREMENTS RELATING TO THE COLLATERAL

 

COVENANTS:

 

At the request of the Administrative Agent, the Loan Parties shall deliver to
the Collateral Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate, and (y) from time
to time a summary schedule indicating all insurance then in force with respect
to each of the Loan Parties. Such policies of insurance shall contain special
endorsements which include the provisions set forth below or are otherwise in
form acceptable to the Collateral Agent in its discretion. The applicable Loan
Parties shall notify the Collateral Agent promptly of any occurrence causing a
material loss or decline in value of the Collateral and the estimated (or
actual, if available) amount of such loss or decline. Any monies received by the
Administrative Agent or Collateral Agent constituting insurance proceeds may, at
the option of the Administrative Agent, (i) in the case of property insurance
proceeds received during the existence of an Event of Default, be applied by the
Administrative Agent to the payment of the Obligations in accordance with the
terms of the Credit Agreement, (ii) for losses of less than Five Million Dollars
($5,000,000) received at such time as no Event of Default or Potential Default
exists, be disbursed by the Administrative Agent to the applicable Loan Parties,
and (iii) for losses equal to or greater than Five Million Dollars ($5,000,000)
received at such time as no Event of Default or Potential Default exists, be
disbursed by the Administrative Agent to the applicable Loan Parties on such
terms as are deemed appropriate by the Administrative Agent for the repair,
restoration and/or replacement of Collateral and other property in respect of
which such proceeds were received.

 

ENDORSEMENT:

 

(i) specify the Collateral Agent as an additional insured and lender loss payee
as its interests may appear,

 

(ii) with respect to all property insurance policies, provide that the interest
of the Lenders shall be insured regardless of any breach or violation by the
applicable Loan Parties of any warranties, declarations or conditions contained
in such policies or any action or inaction of the applicable Loan Parties or
others insured under such policies, except that the insurer shall not be
obligated to maintain the insurance if cancelled pursuant and subject to clause
(v) below,

 

(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise,

 

(iv) provide that any and all rights of subrogation which the insurers may have
or acquire against the Loan Parties shall be, at all times and in all respects,
junior and subordinate to the prior Payment In Full of the Indebtedness
hereunder and that no insurer shall exercise or assert any right of subrogation
until such time as the Indebtedness hereunder has been Paid In Full and the
Commitments have terminated,

 

 

 

 

(v) provide that no cancellation of such policies for any reason (including
non-payment of premium) nor any change therein shall be effective until (a) with
respect to a cancellation or change by reason of a failure to pay premium, at
least ten (10) days after receipt by the Collateral Agent of written notice of
such cancellation or change and (b) with respect to any other reason, at least
thirty (30) days after receipt by the Collateral Agent of written notice of such
cancellation or change,

 

(vi) be primary without right of contribution of any other insurance carried by
or on behalf of any additional insureds with respect to their respective
interests in the Collateral, and

 

(vii) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured.

 

 

 

 



 

SCHEDULE 8.1.12

 

POST-CLOSING MATTERS

 

The applicable Loan Parties shall deliver to the Administrative Agent as soon as
possible, and in any event within the time periods (unless extended by the
Administrative Agent in its sole discretion) specified below, the following,
each in form and substance satisfactory to the Administrative Agent:

 

1.          No later than 3 Business Days following the termination of the 2010
Note Documents, the Collateral Agent shall have received all original
certificates evidencing any Equity Interests pledged pursuant to the Pledge and
Security Agreement, together with duly executed in blank, undated stock powers
attached thereto.

 

2.          No later than 10 Business Days following the termination of the 2010
Note Documents, the Loan Parties shall have provided each Foreign Pledge
Agreement signed by an Authorized Officer or appropriate signatory and all other
documents and deliveries (including, without limitation, legal opinions)
required to be delivered pursuant to or in connection with each Foreign Pledge
Agreement.

 

3.          The Loan Parties shall comply with the requirements of Section
4.3(c) of the Pledge and Security Agreement within the time period set forth
therein.

 

4.          No later than December 12, 2014, the Domestic Loan Parties have used
commercially reasonable efforts to obtain an executed landlord’s waiver or other
lien waiver agreement from the lessor, warehouse operator or other applicable
Person for each leased Collateral location as required under the Pledge and
Security Agreement or Section 8.1.11 [Landlord Waivers] hereof.

 

 

 

 

Schedule 8.2.1

 

Existing Indebtedness

 

Name of Issuer   Name of Holder   Description   Value Stoneridge European
Holdings B.V.   Stoneridge, Inc.   Intercompany Loan   US$ 3.6M Stoneridge
Pollak Holdings Limited   Stoneridge, Inc.   Intercompany Loan   US$ 4.9M
Stoneridge AB   Stoneridge, Inc.   Intercompany Loan   € 9.6M Stoneridge Asia
Pacific Electronics (Suzhou) Co. Ltd.   Stoneridge, Inc.   Intercompany Loan  
US$ 6.0M Stoneridge AB   Stoneridge Electronics AB   Intercompany Loan   SEK
81.1M Stoneridge Electronics AS   Stoneridge Electronics AB   Intercompany Loan
  € 7.1M Stoneridge Electronics Limited   Stoneridge Electronics AB  
Intercompany Loan   € 2.6M Stoneridge, Inc.   Bank of New York Mellon as trustee
  2010 Senior Secured Notes issued October 15, 2010 (target retirement date of
October 15, 2014)   US$157.5M Stoneridge Electronics AB   Provinsbanken Närke
and Östgöta Bank (branches of Danske Bank).   Chattel Mortgage as security for
overdraft facility   SEK 69,000,000 Stoneridge Asia Pacific Electronics (Suzhou)
Co. Ltd.   China Merchants Bank   Loan   $1,700,000 PST Eletronica Ltda.   BANCO
ITAÚ S.A.   Working Capital Loan   BRL 2,515,591 PST Eletronica Ltda.   BANCO
ALFA S.A.   Working Capital Loan   BRL 10,017,787 PST Eletronica Ltda.   BANCO
BRADESCO S.A.   Working Capital Loan   BRL 10,546,982 PST Eletronica Ltda.  
Lease (several lenders)   Capital Leases   BRL 1,905,774 PST Eletronica Ltda.  
BNDES ( Government Fund)   Incentive Loan   BRL 11,292,624 PST Eletronica Ltda.
  FINEP (Government Fund)   Incentive Loan (Innovation)   BRL 13,200,882 PST
Eletronica Ltda.   BANCO DO BRASIL S.A.   Incentive Loan (Exports)   BRL
18,794,760

 

 

 

 

EXHIBIT 1.1(A)

 

FORM OF

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions set forth in Annex 1 attached hereto and the Credit Agreement, as of
the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 



1. Assignor: ______________________________

 



 

 

 

2. Assignee: ______________________________           [if applicable — and is an
Affiliate/Approved Fund of [identify Lender]]       3. Borrowers: Stoneridge,
Inc., an Ohio corporation, Stoneridge Electronics, Inc., a Texas corporation,
Stoneridge Control Devices, Inc., a Massachusetts corporation, and Stoneridge
Electronics AB, a Swedish corporation       4. Administrative Agent: PNC Bank,
National Association, in its capacity as administrative agent under the Credit
Agreement       5. Credit Agreement: The Third Amended and Restated Credit
Agreement dated as of September 12, 2014  (as amended, restated, modified or
supplemented from time to time) among the Borrowers, the Guarantors party
thereto, the Lenders party thereto and PNC Bank, National Association, as
Administrative Agent, Issuing Lender and Swing Loan Lender       6. Assigned
Interest:  

 

Facility Assigned  Aggregate Amount of
Commitment/Loans
for Lender*   Amount of
Commitment/Loans
Assigned*   Percentage Assigned
of
Commitment/Loans
[9 decimals]  Revolving Credit Facility  $    $    %

 

[7. Trade Date: ______________]1

 



 

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

1 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR     [NAME OF ASSIGNOR]       By           Name:       Title:      
ASSIGNEE       [NAME OF ASSIGNEE]       By         Name:     Title:

 

 

 

 

Consented to and Accepted:       PNC Bank, National Association, as  
Administrative Agent       By           Name:       Title:       [Consented to
and]2 Accepted:       PNC Bank, National Association, as   Issuing Lender      
By           Name:       Title:       [Consented to:]3  

 



 

2 If consent is required pursuant to Section 11.8.2 of the Credit Agreement.

3 If consent is required pursuant to Section 11.8.2 of the Credit Agreement.

 



 

 

 

Borrowers       Stoneridge, Inc.       By           Name:       Title:      
Stoneridge Electronics, Inc.       By           Name:       Title:      
Stoneridge Control Devices, Inc.       By           Name:       Title:      
Stoneridge Electronics AB       By           Name:       Title:  

 

 

 

 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other Loan Document or any collateral
thereunder, (iii) the financial condition of each Loan Party, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by each Loan Party, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement and the other Loan Documents as a Lender thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Sections 8.3.1 [Quarterly Financial Statements]
and 8.3.2 [Annual Financial Statements] thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement or any other Loan Document, and (ii) it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement or any other Loan Document are required to be performed by it as a
Lender.

 

 

 

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

 

 

EXHIBIT 1.1(G)(1)

 

FORM OF GUARANTOR JOINDER

 

This GUARANTOR JOINDER (the “Joinder”) is made and entered into as of the
______day of ____________, 20___ by and among _______________, a
________________ (“Subsidiary”), STONERIDGE, INC., an Ohio corporation,
STONERIDGE ELECTRONICS, INC., a Texas corporation, STONERIDGE CONTROL DEVICES,
INC., a Massachusetts corporation, and STONERIDGE ELECTRONICS AB, a Swedish
corporation (each individually, a “Borrower” and, collectively, the
“Borrowers”), the undersigned existing GUARANTORS (the “Existing Guarantors” and
together with the Borrowers the “Existing Debtors”) and PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent (as hereinafter defined). All capitalized
terms used and not otherwise defined herein shall have the respective meanings
ascribed thereto in the Credit Agreement (as hereinafter defined).

 

WHEREAS, the Borrowers; the Guarantors parties thereto from time to time; the
Lenders party thereto from time to time and PNC Bank, National Association, as
the Administrative Agent (in such capacity, the “Administrative Agent”), the
“Swing Loan” lender and the “Issuing Lender”, are the parties to that certain
Third Amended and Restated Credit Agreement dated as of September 12, 2014 (as
amended, supplemented and replaced from time to time, the “Credit Agreement”),
pursuant to which the Lenders have made available to the Borrowers certain
credit facilities;

 

WHEREAS, Subsidiary has been created or acquired by a Debtor and pursuant to the
terms of Sections 8.1.13 and 8.2.9 of the Credit Agreement, Subsidiary is
required to become a Guarantor under the Credit Agreement, the Guaranty
Agreement, the Pledge and Security Agreement and the other Loan Documents; and

 

WHEREAS, in furtherance of the forgoing, Subsidiary has agreed, among other
things, to execute this Joinder and to become a Guarantor under the Credit
Agreement.

 

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

1.          Joinder to Loan Documents. Subsidiary hereby assumes, and agrees to
perform all of the obligations of a Guarantor under the Credit Agreement, the
Guaranty Agreement, the Pledge and Security Agreement and the other Loan
Documents, as direct and primary obligations of Subsidiary, and Subsidiary
agrees that it shall comply with and be fully bound by the terms of the Credit
Agreement, the Guaranty Agreement and the other Loan Documents, each as a
Guarantor, by the terms of the Pledge and Security Agreement, and any
Intellectual Property Security Agreement, each as a “Grantor,” as if it had been
a signatory thereto as of the original date thereof. Upon acceptance of this
Joinder by the Administrative Agent, Subsidiary shall be entitled to all of the
benefits of a Guarantor under the Credit Agreement and the other Loan Documents.

 

2.          Acknowledgement of Guaranty Obligations. Subsidiary hereby
acknowledges that, as Guarantor, Subsidiary has irrevocably and unconditionally
guaranteed to the Guaranteed Creditors (as defined in the Guaranty Agreement),
and each of them, the Guaranteed Obligations (as defined in the Guaranty
Agreement).

 

 

 

 

3.          Confirmation of Security Interest. Subsidiary hereby confirms the
grant contained in the Pledge and Security Agreement of a security interest to
the Collateral Agent (as therein defined) of a continuing security interest in
and to, and a pledge of, all of the Collateral and all of such Grantor’s right,
title and interest therein, whether now owned or existing or hereafter acquired
or arising and wherever located, together with all Proceeds therefrom to secure
the Secured Obligations (as each such term is defined in the Pledge and Security
Agreement).

 

4.          Unconditional Joinder. Subsidiary acknowledges that Subsidiary’s
obligations as a party to this Joinder are unconditional and are not subject to
the execution of one or more Joinders by other subsidiaries of any Borrower or
any other party. Subsidiary hereby represents and warrants to the Administrative
Agent and the Lenders that it will derive benefits, directly and indirectly,
from the financing provided under the Credit Agreement, both in its separate
capacity and as a member of the integrated group to which it belongs and because
the successful operation of the integrated group is dependent upon the continued
successful performance of the functions of the integrated group as a whole, (i)
the terms of the consolidated financing provided under this Joinder are more
favorable than would otherwise would be obtainable by Subsidiary individually,
and (ii) the additional administrative and other costs and reduced flexibility
associated with individual financing arrangements which would otherwise be
required if obtainable would substantially reduce the value to Subsidiary of the
financing.

 

5.          Reliance. The Administrative Agent, Collateral Agent and the Lenders
shall be entitled to rely on this Joinder as evidence that Subsidiary has joined
as a Guarantor under the Credit Agreement, the Guaranty Agreement, the Pledge
and Security Agreement, and the other Loan Documents and is fully obligated
thereunder as a Guarantor.

 

6.          Incorporation by Reference. All terms and conditions of the Credit
Agreement and the other Loan Documents, including, but not limited to, all
representations, warranties, covenants, indemnities, guaranties and other
obligations of the Guarantors, waivers and choice of law provisions thereunder
are hereby incorporated by reference in this Joinder as if set forth herein in
full.

 

7.          Representations and Warranties. Subsidiary hereby represents and
warrants that all of the representations and warranties contained in the Loan
Documents, except for such representations and warranties that expressly speak
as of a prior date are true and correct on and as of the date hereof as if made
on and as of such date (except with respect to Subsidiary, in which case they
are correct as of the date hereof), both before and after giving effect to this
Joinder, and that no Event of Default or Potential Default has occurred and is
continuing or exists or would occur or exist after giving effect to this
Joinder.

 

8.          Disclosure Schedule Upon Execution of the Joinder. Attached hereto
as Annex I are supplemental disclosure Schedules to the Credit Agreement, the
Guaranty, the Pledge Security Agreement and the other Loan Documents, which
supplements include all information required by the Loan Documents with respect
to Subsidiary as a Guarantor thereunder, in each case, as of the date hereof.
Upon the effectiveness of this Joinder, the existing Schedules to the Credit
Agreement, the Guaranty Agreement, the Pledge and Security Agreement and the
other Loan Documents shall automatically be deemed updated to include
Subsidiary.

 

9.          Governing Law. This Joinder shall be deemed to be a contract under
the Laws of the State of New York without regard to its conflict of laws
principles that would apply a different law.

 

 

 

 

10.         Counterparts. This Joinder may be executed in the original or by
telecopy in any number of counterparts, each of which shall be deemed original
and all of which taken together shall constitute one and the same Joinder.

 

11.         Consent by Existing Debtors. Each of the Existing Debtors hereby
consents to the addition of Subsidiary as a Guarantor and to the execution,
delivery and performance of this Joinder.

 

[Signatures Follow on Next Page]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Guarantor Joinder as of the date set forth above.

 

  SUBSIDIARY:       ___________________, a ______________         By:     Name:
    Title:           EXISTING DEBTORS:       STONERIDGE, INC.         By:    
Name:     Title:           STONERIDGE ELECTRONICS, INC.         By:     Name:  
  Title:           STONERIDGE CONTROL DEVICES, INC.         By:     Name:    
Title:           STONERIDGE ELECTRONICS AB         By:     Name:     Title:  

 

 

 

 

  ADMINISTRATIVE AGENT AND COLLATERAL AGENT:       PNC BANK, NATIONAL
ASSOCIATION         By:     Name:     Title:  

 

 

 

 

ANNEX I

 

[Attach Supplemental Schedules]

 

 

 

 

EXHIBIT 1.1(G)(2)

 

FORM OF GUARANTY AGREEMENT

 

GUARANTY AGREEMENT

 

WHEREAS, STONERIDGE, INC., an Ohio corporation, STONERIDGE ELECTRONICS, INC., a
Texas corporation, STONERIDGE CONTROL DEVICES, INC., a Massachusetts
corporation, and STONERIDGE ELECTRONICS AB, a Swedish corporation (each
individually, a “Borrower” and, collectively, the “Borrowers”), the GUARANTORS
(including the undersigned) party thereto from time to time, PNC BANK, NATIONAL
ASSOCIATION, as the Administrative Agent (in such capacity, the “Administrative
Agent”), the “Swing Lender” and the “Issuing Lender” and certain LENDERS party
thereto from time to time, are the parties to that certain Third Amended and
Restated Credit Agreement dated as of September 12, 2014 (as amended,
supplemented and replaced from time to time, the “Credit Agreement”);

 

WHEREAS, pursuant to the Credit Agreement, inter alia, the Lenders have agreed
to advance Loans (as this and other capitalized terms used herein and not
otherwise defined herein are defined in the Credit Agreement) to the Borrowers
and issue Letters of Credit;

 

WHEREAS, one of the Loan Parties owns all of the issued and outstanding capital
stock of the undersigned (“Guarantor”);

 

WHEREAS, the Guarantor will receive substantial benefit from the proceeds of the
Loans and the issuance of the Letters of Credit; and

 

WHEREAS, the Lenders and the Administrative Agent have required that the
Guarantor execute this guaranty of payment (this “Guaranty”) as a condition to
the Lenders’ advance of Loans pursuant and subject to the terms and conditions
of the Credit Agreement;

 

 

 

 

NOW, THEREFORE, in order to induce the Lenders and the Administrative Agent to
enter into or continue to provide financial accommodations under the Credit
Agreement, and in consideration of the benefits to accrue to the Guarantor by
reason thereof, and for other good and valuable consideration, receipt and
sufficiency of which are hereby acknowledged, the Guarantor hereby represents
and warrants to, and covenants and agrees with each Lender, the Issuing Lender,
the Administrative Agent, any Lender or Lender Affiliate that is party to a
Lender Provided Interest Rate Hedge, Lender Provided Commodity Hedge, Lender
Provided Foreign Currency Hedge and any provider of Other Lender Provided
Financial Service Products (each a “Guaranteed Creditor” and, collectively, the
“Guaranteed Creditors”) as follows:

 

1. Guaranty; Guaranteed Obligations.

 

(a)          The Guarantor does hereby irrevocably and unconditionally guarantee
to the Guaranteed Creditors, and each of them, (i) the punctual payment of the
full amount, when due (whether by demand, acceleration or otherwise), of the
principal and interest on each of the Loans (including interest accruing thereon
after the commencement of any case or proceeding under any federal or state
bankruptcy, insolvency or similar law (a “Proceeding”) whether or not a claim
for such interest is allowable in such Proceeding (“Post-Petition Interest”)),
(ii) payment and performance of all other Obligations and other indebtedness of
the Borrowers or any other Loan Party under the Credit Agreement and each of the
other Loan Documents, (iii) all obligations arising in connection with Other
Lender Provided Financial Service Products, and (iv) all obligations under
Lender Provided Interest Rate Hedges, Lender Provided Commodity Hedges and
Lender Provided Foreign Currency Hedges, whether now or hereafter existing, due
or to become due, direct or contingent, joint, several or independent, secured
or unsecured and whether matured or unmatured (including Post-Petition Interest
) (all of the liabilities included in clauses (i) through (iv) of this Paragraph
are hereinafter collectively referred to as the “Guaranteed Obligations”).

 

(b)          This is a guaranty of payment and performance and not of collection
and is the primary obligation of the Guarantor; and the Guaranteed Creditors,
and each of them, may enforce this Guaranty against the Guarantor without any
prior pursuit or enforcement of the Guaranteed Obligations against the
Borrowers, any collateral, any right of set-off or similar right, any other
guarantor or other obligor or any other recourse or remedy in the power of the
Guaranteed Creditors or any of them.

 

(c)          All payments made by the Guarantor under or by virtue of this
Guaranty shall be paid to the Administrative Agent, for the benefit of the
Guaranteed Creditors, at 1900 East Ninth Street, Cleveland, Ohio 44114 or such
other place as the Administrative Agent may hereafter designate in writing. The
Guarantor hereby agrees to make all payments under or by virtue of this Guaranty
to the Administrative Agent as aforesaid on demand; provided that all of the
Guaranteed Obligations shall automatically be due and payable in full upon the
occurrence of an Event of Default of the type described in Section 9.1.13 of the
Credit Agreement.

 

 

 

 

2. Waivers. The Guarantor hereby waives (i) notice of acceptance of this
Guaranty, notice of the creation, renewal or accrual of any of the Guaranteed
Obligations and notice of any other liability to which it may apply, and notice
of or proof of reliance by the Guaranteed Creditors upon this Guaranty, (ii)
diligence, protest, notice of protest, presentment, demand of payment, notice of
dishonor or nonpayment of any of the Guaranteed Obligations, suit or taking
other action or making any demand against, and any other notice to the Borrowers
or any other party liable thereon, (iii) any defense based upon any statute or
rule of law to the effect that the obligation of a surety must be neither larger
in amount nor in other respects more burdensome than that of the principal, (iv)
any defense based upon any Guaranteed Creditor’s administration or handling of
the Guaranteed Obligations, except behavior which amounts to willful misconduct
or bad faith and (v) to the fullest extent permitted by law, any defenses or
benefits which may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with terms of this
Guaranty.

 

3. Certain Rights of the Guaranteed Creditors.

 

(a)          So far as the Guarantor is concerned, any Guaranteed Creditor may,
at any time and from time to time, without the consent of, or notice to, the
Guarantor, and without impairing or releasing any of the Guaranteed Obligations
hereunder, upon or without any terms or conditions and in whole or in part:

 

1.          modify or change the manner, place or terms of, and/or change or
extend or accelerate the time of payment of, renew or alter any of the
Guaranteed Obligations, any security therefor or any liability incurred directly
or indirectly in respect thereof (including, without limitation, (A) increase or
decrease in the Guaranteed Obligations or the rate of interest on the Guaranteed
Obligations and (B) any amendment of the Guaranteed Obligations to permit any
Guaranteed Creditors to extend further or additional accommodations to the
Borrowers in any form, including credit by way of loan, lease, sale or purchase
of assets, guarantee, or otherwise, which shall thereupon be Guaranteed
Obligations), and this Guaranty shall apply to the Guaranteed Obligations as so
modified, changed, extended, renewed or altered;

 

2.          request, accept, sell, exchange, release, subordinate, surrender,
realize upon or otherwise deal with, in any manner and in any order, (a) any
other guaranty by whomsoever at any time made of the Guaranteed Obligations or
any liabilities (including any of those hereunder) incurred directly or
indirectly in respect thereof or hereof, and/or any offset or right with respect
thereto and (b) any property by whomsoever at any time pledged, mortgaged or
otherwise encumbered to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset or right
with respect thereto;

 

 

 

 

3.          exercise or refrain from exercising any rights against the Borrowers
or against any collateral or others (including, without limitation, any other
guarantor) or otherwise act or refrain from acting;

 

4.          settle or compromise any of the Guaranteed Obligations, and security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and subordinate the payment of all
or any part thereof to the payment of any liability (whether due or not) of the
Borrowers to creditors of the Borrowers other than the Guaranteed Creditors;

 

5.          apply in the manner whatsoever any sums by whomsoever paid or
howsoever realized to any of the Guaranteed Obligations, regardless of what
liability or liabilities of the Borrowers remain unpaid; and

 

6.          amend or otherwise modify, consent to or waive any breach of, or any
act, omission or default or Event of Default under the Credit Agreement, the
Notes, any other Loan Document or any agreements, instruments or documents
referred to therein or executed and delivered pursuant thereto or in connection
therewith.

 

(b)          Without limiting the generality of paragraph (a), above, the
Guarantor consents that the Guaranteed Creditors may, and authorizes the
Guaranteed Creditors at any time in their discretion without notice demand and
without affecting the indebtedness and liabilities of the Guarantor hereunder,
to: (i) accept new or additional documents, instruments, or agreements relative
to the Guaranteed Obligations, (ii) consent to the change, restructure or
termination of the individual, partnership, or company structure or existence of
the Borrowers, the Guarantor, any other obligor or any Affiliate of the
Borrowers or the Guarantor and correspondingly restructure the Guaranteed
Obligations, (iii) accept partial payments on the Guaranteed Obligations, (iv)
amend, alter, exchange, substitute, transfer, enforce, perfect or fail to
perfect, waive, subordinate, terminate, or release any collateral or other
guaranties and (iv) assign the Guaranteed Obligations or any rights related
thereto in whole or in part.

 

 

 

 

3. Obligations Absolute. This Guaranty and the obligations of the Guarantor
hereunder shall be valid and enforceable and shall not be subject to limitation,
impairment or discharge for any reason (other than the and indefeasible payment
in full of all Guaranteed Obligations to the Guaranteed Creditors and
termination of all commitments and other financing arrangements between the
Borrowers and the Guaranteed Creditors), including, without limitation, the
occurrence of any of the following, whether or not the Guarantor shall have had
notice or knowledge of any of them: (i) any failure to assert or enforce or
agreement not to assert or enforce, or the stay or enjoining by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand of any right, power or remedy with respect to the Guaranteed
Obligations or any agreement relating thereto or with respect to any other
guaranty thereof or security therefor, (ii) any waiver, amendment or
modification of, or any consent to departure from, any of the terms or
provisions (including, without limitation, provisions relating to Events of
Default) of the Credit Agreement, the Notes, any other Loan Document or any
other agreement at any time executed in connection therewith, (iii) the
Guaranteed Obligations or any portion thereof at any time being found to be
illegal, invalid or unenforceable in any respect, (iv) the application of
payments received from any source to the payment of indebtedness other than the
Guaranteed Obligations, even though the Guaranteed Creditors might have elected
to apply such payment to the payment of all or any part of the Guaranteed
Obligations, (v) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations, (vi)
any defenses, set-offs or counterclaims which the Borrowers may allege or assert
against the Guaranteed Creditors or any of them in respect of the Guaranteed
Obligations, (vii) the avoidance or voidability of the Guaranteed Obligations
under the Federal Bankruptcy Code or other applicable laws and (viii) any other
act or thing or omission which may or might in any manner or to any extent vary
the risk of the Guarantor as an obligor in respect of the Guaranteed
Obligations.

 

4. Representations and Warranties. The Guarantor hereby represents and warrants
to the Guaranteed Creditors that the Guarantor has, independently and without
reliance upon the Guaranteed Creditors and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Guaranty, and the Guarantor has established adequate
means of obtaining from any other obligors on a continuing basis information
pertaining to, and is now and on a continuing basis will be completely familiar
with, the financial condition, operations, properties and prospects of such
other obligors.

 

5. Subrogation.

 

(a)          Any and all rights and claims of the Guarantor against any Borrower
or any of its property arising by reason of any payment by the Guarantor to the
Guaranteed Creditors or any of them pursuant to the provisions of this Guaranty,
shall be subordinate and subject in right of payment to the prior and
indefeasible payment in full of all Guaranteed Obligations to the Guaranteed
Creditors, and until such time the Guarantor shall have no right of subrogation,
contribution, reimbursement or similar right and hereby waives any right to
enforce any remedy the Guaranteed Creditors or the Guarantor may now or
hereafter have against the Borrowers, any endorser of any other guarantor of all
or any part of the Guaranteed Obligations of the Borrowers and any right to
participate in, or benefit from, any security given to the Guaranteed Creditors
to secure any Guaranteed Obligations. Any promissory note evidencing such
liability of any Borrower to the Guarantor shall be non-negotiable and shall
expressly state that it is subordinated pursuant to this Guaranty.

 

 

 

 

(b)          All Liens of the Guarantor, if any, whether now or hereafter
arising and however existing, in any assets of any Borrower or any assets
securing Guaranteed Obligations shall be and hereby are subordinated to the
rights and interests of the Guaranteed Creditors in those assets until the prior
and indefeasible payment in full of all Guaranteed Obligations to the Guaranteed
Creditors and termination of all commitments and other financing arrangements
between the Borrowers and the Guaranteed Creditors; provided that the provisions
of this sentence shall not be construed as a waiver or modification of the
provisions of the Credit Agreement restricting the Borrowers’ right to grant or
permit Liens on its property.

 

6. Borrowers and Other Guarantor Information. The Guarantor acknowledges that
the Guarantor is relying upon the Guarantor’s own knowledge and is fully
informed with respect to the Borrowers’ financial condition. The Guarantor
assumes full responsibility for keeping fully informed of the financial
condition of the Borrowers and all other circumstances affecting the Borrowers’
ability to perform its obligations to the Guaranteed Creditors, and agrees that
the Guaranteed Creditors will have no duty to report to the Guarantor any
information that the Guaranteed Creditors or any of them receive about the
Borrowers’ financial condition or any circumstances bearing on the Borrowers’
ability to perform all or any portion of the Guaranteed Obligations, regardless
of whether any Guaranteed Creditor has reason to believe that any such facts
materially increase the risk beyond that which the Guarantor intends to assume
or has reason to believe that such facts are unknown to the Guarantor or has a
reasonable opportunity to communicate such facts to the Guarantor.

 

7. Losses and Expenses. The Guarantor hereby agrees to defend, indemnify and
hold harmless each Guaranteed Creditor from and against any losses, costs or
expenses (including, without limitation, reasonable attorneys’ fees and
litigation costs) incurred by such Guaranteed Creditor in connection with any
Guaranteed Creditor’s collection of any sum due hereunder or its enforcement of
its and the other Guaranteed Creditors’ rights hereunder.

 

8. Taxes.

 

Guarantor hereby agrees to be bound by the provisions of Section 5.9 [Taxes] of
the Credit Agreement and shall make all payments free and clear of Taxes as
provided therein.

 

 

 

 

9. Notices.

 

All notices or consents required or permitted hereunder shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

If to the Guarantor:       Name:     Address:           Attention:          
Telephone:   (____) -   Telecopy:   (____) -         [Repeat for each Guarantor]

 

If to a Guaranteed Creditor: ADMINISTRATIVE AGENT       PNC Bank, National
Association       Address:  1900 East Ninth Street       Cleveland, Ohio  44114
        Attention:           Telephone:   (____) -   Telecopy:   (____) -      
  With a Copy To:       Agency Services, PNC Bank, National Association   Mail
Stop: P7-PFSC-04-I   Address: 500 First Avenue   Pittsburgh, PA 15219  
Attention: Agency Services   Telephone:   (412) 768-0423   Telecopy: (412)
762-8672

 

 

 

 

or to such other respective address as any party hereto may designate under
Section 11.5 of the Credit Agreement by similar notice. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement will be deemed to have been given on the date of receipt.

 

10. No Waiver by the Guaranteed Creditors. No delay on the part of the
Guaranteed Creditors in exercising any of their options, powers or rights, and
no partial or single exercise thereof, whether arising hereunder, under the
Credit Agreement, the Notes, the other Loan Documents or otherwise, shall
constitute a waiver thereof or affect any right hereunder. No waiver of any such
rights and no modification, amendment or discharge of this Guaranty shall be
deemed to be made by any Guaranteed Creditor or shall be effective unless the
same shall be in writing signed by such Guaranteed Creditor, and then such
waiver shall apply only with respect to the specific instance involved and shall
in no way impair the rights of any other Guaranteed Creditor or of such
Guaranteed Creditor or the obligations of the Guarantor to such Guaranteed
Creditor in any other respect at any other time.

 

11. Payments Final. Whenever the Guaranteed Creditors shall credit any payment
to the Guaranteed Obligations or any part thereof, whatever the source or form
of payment, the credit shall be conditional as to the Guarantor unless and until
the payment shall be final and valid and indefeasible as to all the world.
Without limiting the generality of the foregoing, the Guarantor agrees that if
any check or other instrument so applied shall be dishonored by the drawer or
any party thereto, or if any payment by the Guarantor or any proceeds of
collateral so applied shall thereafter be recovered by any trustee in bankruptcy
or anyone else, each Guaranteed Creditor in each case may reverse any entry
relating thereto in its books, and the Guarantor shall remain liable therefor
even if such Guaranteed Creditor may no longer have in its possession any
evidence of the Guaranteed Obligations to which the payment in question was
applied.

 

12. Governing Law; Service; No Set-off. This Guaranty and the respective rights
and obligations of the Guaranteed Creditors and the Guarantor hereunder shall be
construed and enforced in accordance with the laws of the State of New York
applicable to contracts made and to be performed wholly within such state. The
Guarantor irrevocably consents that service of notice, summons or other process
in any action or suit in any court of record to enforce this Guaranty may be
made upon the Guarantor by mailing a copy of the summons to the Guarantor by
certified or registered mail, at the address specified above. The Guarantor
hereby waives the right to interpose counterclaims or set-offs of any kind and
description in any such action or suit arising hereunder or in connection
herewith.

 

 

 

 

13. Successors and Assigns. This Guaranty shall be binding upon the Guarantor
and its successors and assigns, and shall inure to the benefit of the Guaranteed
Creditors and their respective successors and assigns. Without limiting the
generality of the foregoing, each Guaranteed Creditor may assign its rights
under this Guaranty in whole or in part and upon any such assignment, all the
terms and provisions of this Guaranty shall inure to the benefit of such
assignee to the extent so assigned. The terms used to designate any of the
parties herein shall be deemed to include the successors and assigns of such
parties and the term “Lender” shall include, in addition to such Lender, any
lawful owner, holder or pledgee of a Note or other Obligations or any of them.

 

14. Final Agreement. This Guaranty, the Credit Agreement and the other Loan
Documents represent the final agreement among the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral
agreements. There are no unwritten oral agreements between the parties. All
prior or contemporaneous agreements, understandings, representations and
statements, oral or written, are merged into this Guaranty, the Credit Agreement
and the other Loan Documents. Guarantor acknowledges that it has received copies
of the Notes and all other Loan Documents.

 

15. Severability; Limitations.

 

(a)          If this Guaranty by the Guarantor is held or determined to be void,
invalid or unenforceable, in whole or in part, such holding or determination
shall not impair or affect the validity and enforceability of any clause or
provision not so held to be void, invalid or unenforceable. If this Guaranty as
to the Guarantor would be held or determined by a court or tribunal having
competent jurisdiction to be void, invalid or unenforceable on account of the
amount of its aggregate liability under this Guaranty, then, notwithstanding any
other provision of this Guaranty to the contrary, the aggregate amount of the
liability of the Guarantor under this Guaranty shall, without any further action
by the Guarantor, the Guaranteed Creditors or any other person, be automatically
limited and reduced to an amount which is valid and enforceable.

 

(b)          Without limiting the generality of paragraph (a), above, the
Guarantor, and by acceptance hereof, the Guaranteed Creditors, hereby confirm
that it is the intention of all such parties that this Guaranty not constitute a
fraudulent transfer or conveyance under the federal Bankruptcy Code, the Uniform
Fraudulent Conveyances Act, the Uniform Fraudulent Transfer Act or similar state
statute applicable to this Guaranty. Therefore, such parties agree that the
Guaranteed Obligations shall be limited to maximum amount as will, after giving
effect to such maximum amount and other contingent and fixed liabilities of the
Guarantor that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other obligor, result in the Guaranteed Obligations not
constituting a fraudulent transfer or conveyance.

 

 

 

 

16. Separate Indemnity. As a separate, additional and continuing obligation, the
Guarantor unconditionally and irrevocably undertakes and agrees, for the benefit
of the Guaranteed Creditors, that, should any amounts not be recoverable from
the Guarantor under the above provisions of this Guaranty for any reason
whatsoever (including, without limitation, by reason of any provision of the
Credit Agreement or any other Loan Documents being or becoming void,
unenforceable, or otherwise invalid under any applicable law) then,
notwithstanding any notice or knowledge thereof by the Guaranteed Creditors, any
of their Affiliates, or any other person, at any time, the Guarantor as sole,
original and independent obligor, upon demand by the Administrative Agent or any
other the Guaranteed Creditors, will make payment to the Guaranteed Creditors of
all such obligations not so recoverable by way of full indemnity, in such
currency and otherwise in such manner as is provided in the Credit Agreement or
any other Loan Document.

 

17. Service. The Guarantor irrevocably consents to service of process in the
manner provided for notices in Section 9, above. Nothing in any Loan Document
will affect the right of any Guaranteed Creditor to serve process in any other
manner permitted by law.

 

[No further provisions are on this page; the next page is the signature page.]

 

 

 

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as fully written above as of this __ day of _________, ______.

 

  [                         ]         By           Name:           Title:  

 

 

 

 

EXHIBIT 1.1(I)(2)

 

FORM OF INTERCOMPANY

SUBORDINATION AGREEMENT

 

THIS INTERCOMPANY SUBORDINATION AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of September
12, 2014, is made by each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”).

 

This agreement is an “Intercompany Subordination Agreement” (as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) as defined in the Third Amended
and Restated Credit Agreement dated as of September 12, 2014 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Stoneridge, Inc., an Ohio corporation, Stoneridge
Electronics, Inc., a Texas corporation, Stoneridge Control Devices, Inc., a
Massachusetts corporation, and Stoneridge Electronics AB, a Swedish corporation
(each individually, a “Borrower” and, collectively, the “Borrowers”), the
Guarantors party thereto from time to time, the Lenders party thereto from time
to time and PNC Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”) and is subject to the terms thereof. Terms
used but not defined herein have the meanings attributed to them in the Credit
Agreement.

 

Anything in this Agreement to the contrary notwithstanding, any indebtedness
owing from time to time in respect of all loans or advances (including, without
limitation, pursuant to guarantees therefor or security therefor) which are owed
by any Payor that is a Loan Party to any other entity party to this Agreement
(each, in such capacity, a “Payee”) (the “Subordinated Intercompany
Obligations”) shall be subordinate and junior in right of payment, to the extent
and in the manner hereinafter set forth, to all Obligations of such Payor,
including, without limitation, where applicable, under such Payor’s guarantee of
the Obligations under the Credit Agreement (such Obligations and other
indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest thereon accruing after
the commencement of any proceedings referred to in clause (i) below, whether or
not such interest is an allowed claim in such proceeding, being hereinafter
collectively referred to as “Senior Indebtedness”):

 

(i)          In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Agreement and (y) until the
holders of Senior Indebtedness are paid in full in cash in respect of all
amounts constituting Senior Indebtedness, any payment or distribution to which
such Payee would otherwise be entitled (other than debt securities of such Payor
that are subordinated, to at least the same extent as the Subordinated
Intercompany Obligations, to the payment of all Senior Indebtedness then
outstanding (such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness;

 

 

 

 

(ii)         if any default occurs and is continuing with respect to any Senior
Indebtedness (including any Event of Default under the Credit Agreement), then
no payment or distribution of any kind or character shall be made by or on
behalf of the Payor or any other Person on its behalf with respect to the
Subordinated Intercompany Obligations; and

 

(iii)        if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of the Subordinated Intercompany Obligations shall (despite these
subordination provisions) be received by any Payee in violation of clause (i) or
(ii) before all Senior Indebtedness shall have been paid in full in cash, such
payment or distribution shall be held in trust (other than in relation to
Stoneridge Sweden) for the benefit of, and shall be paid over or delivered to,
the holders of Senior Indebtedness (or their representatives), ratably according
to the respective aggregate amounts remaining unpaid thereon, to the extent
necessary to pay all Senior Indebtedness in full in cash. In relation to
Stoneridge Sweden, any such payment or distribution shall be held by Stoneridge
Sweden as agent for, and shall be (i) held on a separate account in its own name
in accordance with the Swedish Funds Accounting Act (Sw. lag (1944:181) om
redovisningsmedel) and (ii) paid over or delivered to, the holders of Senior
Indebtedness (or their representatives), ratably according to the respective
aggregate amounts remaining unpaid thereon, to the extent necessary to pay all
Senior Indebtedness in full in cash.

 

Each Payee hereby acknowledges and agrees that the Administrative Agent may
exercise all rights provided in the Credit Agreement and the other Loan
Documents with respect to this Agreement. To the fullest extent permitted by
law, no present or future holder of Senior Indebtedness shall be prejudiced in
its right to enforce the subordination of this Agreement by any act or failure
to act on the part of any Payor or by any act or failure to act on the part of
such holder or any trustee or agent for such holder. Each Payee and each Payor
hereby agree that the subordination of the Subordinated Intercompany Obligations
is for the benefit of the Administrative Agent and the Lenders and the
Administrative Agent and the Lenders are obligees under this Agreement to the
same extent as if their names were written herein as such and the Administrative
Agent may, on behalf of the itself and the Lenders, proceed to enforce the
subordination provisions herein.

 

The Subordinated Intercompany Obligations owed by any Payor that is not a
Borrower or a Guarantor shall not be subordinated to, and shall rank pari passu
in right of payment with, any other obligation of such Payor.

 

Nothing contained in this Agreement is intended to or will impair, as between
each Payor and each Payee, the obligations of such Payor, which are absolute and
unconditional, to pay to such Payee the principal of and interest on the
Subordinated Intercompany Obligations as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness.

 

 

 

 

Each Payee shall cause each instrument that now or hereafter evidences all or a
portion of the Subordinated Intercompany Obligations to be conspicuously marked
as follows:

 

“This instrument is subject to the terms of an Intercompany Subordination
Agreement, dated as of September 12, 2014, in favor of PNC BANK, NATIONAL
ASSOCIATION, as Administrative Agent for the Lenders referred to therein, which
Intercompany Subordination Agreement is incorporated herein by reference.
Notwithstanding any contrary statement contained in the within instrument, no
payment on account of the principal thereof or interest thereon shall become due
or payable except in accordance with the express terms of said Intercompany
Subordination Agreement.”

 

Each Payee will further mark its books of account in such a manner as shall be
effective to give proper notice to the effect of this Agreement.

 

Notwithstanding any other provision of this Agreement, it is understood and
agreed that the obligations of the Foreign Loan Parties are subject to the
limitations set forth in Section 5.1.2 [Bifurcation] of the Credit Agreement.

 

No amendment, modification, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by any Payor or Payee therefrom,
shall be effective unless the same shall be consented to in writing by the
Administrative Agent and made in accordance with the terms of the Credit
Agreement. Section 11.11 of the Credit Agreement is incorporated herein, mutatis
mutandis, as if a part hereof. Any provision hereof which is invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
invalidating the remaining provisions hereof or affecting the validity, legality
or enforceability of such provision in any other jurisdiction. This Agreement
and any amendments, waivers, consents or supplements hereto may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all such counterparts together shall constitute one and the
same agreement.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

[Signatures Follow on Next Page]

 

 

 

 



 

  STONERIDGE, INC.         By:           Name:           Title:          
STONERIDGE ELECTRONICS, INC.         By:           Name:           Title:      
    STONERIDGE CONTROL DEVICES, INC.         By:           Name:          
Title:           STONERIDGE ELECTRONICS AB         By:           Name:          
Title:  

 

 

 

 

  [OTHERS]         By:           Name:            Title:  

 

 

 

 

EXHIBIT 1.1(N)(1)

 

FORM OF

REVOLVING CREDIT NOTE

 

$____________ September 12, 2014

 

FOR VALUE RECEIVED, each of the undersigned, Stoneridge, Inc., an Ohio
corporation, Stoneridge Electronics, Inc., a Texas corporation, Stoneridge
Control Devices, Inc., a Massachusetts corporation, and each other borrower
(other than a Foreign Borrower) party thereto from time to time (collectively,
the “Domestic Borrowers” and each, individually, a “Domestic Borrower”), hereby
jointly and severally promises to pay and Stoneridge Electronics AB, a Swedish
corporation (the “Swedish Borrower” and, collectively with the Domestic
Borrowers, the “Borrowers”) promises to pay to the order of
_______________________ (the “Lender”), in lawful money of the United States of
America and in immediately available funds, the principal sum of
__________________ DOLLARS ($_____________), or, if less, the then unpaid
principal amount of all Revolving Credit Loans (such term and certain other
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement referred to below), made by the Lender to the Borrowers
pursuant to the Credit Agreement, on the Expiration Date.

 

Each Domestic Borrower hereby jointly and severally promises to pay and the
Swedish Borrower hereby promises also to pay interest in like currency and funds
on the unpaid principal amount of the Revolving Credit Loans evidenced hereby
from the date of advance thereof until paid at the rates and at the times
provided in the Credit Agreement.

 

Notwithstanding that the face amount of this Note is denominated in Dollars,
upon and subject to the terms and conditions of the Credit Agreement, this Note
may, from time to time, also evidence Revolving Credit Loans denominated in
Optional Currencies. As more fully provided in Section 5.1.1 of the Credit
Agreement, all payments of principal and interest made in respect of the
Revolving Credit Loans must be repaid in the same currency (whether Dollars or
the applicable Optional Currency) in which such Revolving Credit Loan was made.

 

This Note is issued pursuant to the Third Amended and Restated Credit Agreement
dated as of September 12, 2014, by and among the Borrowers, the Guarantors party
thereto from time to time, the lending institutions from time to time party
thereto (including the Lender) and PNC Bank, National Association, as
Administrative Agent (as from time to time in effect, the “Credit Agreement”),
and is entitled to the benefits thereof and of the other Loan Documents. This
Note is subject to voluntary and mandatory prepayment prior to the Expiration
Date, in whole or in part, as provided in the Credit Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or be declared to be due and payable in
full in the manner and with the effect provided in the Credit Agreement.

 

Each Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Note. No failure to exercise, or delay in exercising,
any rights hereunder on the part of the holder hereof shall operate as a waiver
of any such rights.

 

 

 

 

Notwithstanding anything to the contrary contained in this Note, the obligations
and liabilities of the Swedish Borrower shall at all times be subject to the
limitations set forth in the Credit Agreement, including, without limitation
Section 2.1.3 [Certain Limitations], Section 5.1.2 [Bifurcation] and Section
11.13 [Obligations of Domestic Loan Parties] thereof.

 

THIS NOTE SHALL BE governed by, and construed in accordance with, the law of the
State of NEW YORK without regard to its conflict of laws principles.

 

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE, THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

[This Note amends and restates that certain Revolving Credit Note, dated October
31, 2012, in the original principal amount of $____________ payable to the order
of the LENDER (the "Existing Note"). However, without duplication, this Note
shall in no way extinguish, cancel or satisfy the Borrowers’ unconditional
obligation to repay all indebtedness evidenced by the Existing Note or
constitute a novation of the Existing Note. Nothing herein is intended to
extinguish, cancel or impair the lien priority or effect of any security
agreement, pledge agreement or guaranty with respect to the Borrowers’
obligations hereunder and under any other document relating hereto (except in
each case as expressly modified in accordance with the Credit Agreement and the
other Loan Documents amended in connection therewith). Payment in full and
satisfaction of all obligations under this Note shall also be deemed to be
payment in full and satisfaction of the Existing Note.]

 

  STONERIDGE, INC.         By:           Name:           Title:  

 

 

 

 

  STONERIDGE ELECTRONICS, INC.         By:           Name:           Title:    
      STONERIDGE CONTROL DEVICES, INC.         By:           Name:          
Title:           STONERIDGE ELECTRONICS AB         By:           Name:          
Title:  

 

 

 

 

EXHIBIT 1.1(N)(2)

 

FORM OF

SWING LOAN NOTE

 

$20,000,000 September 12, 2014

 

FOR VALUE RECEIVED, each of the undersigned STONERIDGE, INC., an Ohio
corporation, STONERIDGE ELECTRONICS, INC., a Texas corporation, and STONERIDGE
CONTROL DEVICES, INC., a Massachusetts corporation, (each individually, a
“Borrower” and, collectively, the “Borrowers”), hereby jointly and severally
promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”),
in lawful money of the United States of America and in immediately available
funds, the principal sum of TWENTY MILLION DOLLARS ($20,000,000), or, if less,
the then unpaid principal amount of all Swing Loans (such term and certain other
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement referred to below), made by the Lender to the Borrowers
pursuant to the Credit Agreement, on the Expiration Date.

 

Each Borrower jointly and severally promises also to pay interest in like
currency and funds on the unpaid principal amount of the Swing Loans evidenced
hereby from the date of advance thereof until paid at the rates and at the times
provided in the Credit Agreement.

 

This Note is issued pursuant to the Third Amended and Restated Credit Agreement
dated as of September 12, 2014, by and among the Borrowers, the Guarantors party
thereto from time to time, the lending institutions from time to time party
thereto (including the Lender) and PNC Bank, National Association, as
Administrative Agent (as from time to time in effect, the “Credit Agreement”),
and is entitled to the benefits thereof and of the other Loan Documents. This
Note is subject to voluntary and mandatory prepayment prior to the Expiration
Date, in whole or in part, as provided in the Credit Agreement.

 

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or be declared to be due and payable in
full in the manner and with the effect provided in the Credit Agreement.

 

Each Borrower hereby waives presentment, demand, protest or notice of any kind
in connection with this Note. No failure to exercise, or delay in exercising,
any rights hereunder on the part of the holder hereof shall operate as a waiver
of any such rights.

 

THIS NOTE SHALL BE governed by, and construed in accordance with, the law of the
State of NEW YORK without regard to its conflict of laws principles.

 

THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS NOTE, THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

 

 

 

  STONERIDGE, INC.         By:           Name:           Title:          
STONERIDGE ELECTRONICS, INC.         By:           Name:           Title:      
    STONERIDGE CONTROL DEVICES, INC.         By:           Name:          
Title:  

 

 

 



 

EXHIBIT 1.1(P)(1)

 

PATENT SECURITY AGREEMENT

 

This AMENDED AND RESTATED PATENT SECURITY AGREEMENT (this “Agreement”) is made
as of September 12, 2014, by Stoneridge, Inc., an Ohio corporation, Stoneridge
Electronics, Inc., a Texas corporation, Stoneridge Control Devices, Inc., a
Massachusetts corporation, and the other Persons listed on the signature pages
hereof (collectively, the “Grantors”) in favor of PNC BANK, NATIONAL
ASSOCIATION, a national banking association, having an office at 1900 East Ninth
Street, Cleveland, Ohio 44114 (“PNC”), as Agent (as hereinafter defined).

 

RECITALS

 

A.           The Grantors are the owners of certain Patent Collateral (as
defined below).

 

B.           The Grantors, as Loan Parties, have entered into (i) that certain
Third Amended and Restated Credit Agreement dated as of September 12, 2014 (as
from time to time amended, modified or supplemented, the “Credit Agreement”),
among the Grantors and each other borrower or guarantor party thereto from time
to time, various financial institutions party thereto as the Lenders, and PNC,
as Issuing Lender, administrative agent and collateral agent (the “Agent”) and
(ii) that certain Pledge and Security Agreement, dated as of September 12, 2014
(as from time to time amended, modified or supplemented, the “Security
Agreement”), by the Grantors in favor of the Agent. Pursuant to the Credit
Agreement, the Lenders and the Issuing Lender will make certain advances and
other financial accommodations available to the Grantors and the other Loan
Parties.

 

C.           Capitalized terms used herein but not otherwise defined have the
meanings attributed to them in the Credit Agreement or Security Agreement, as
appropriate. Terms not otherwise defined herein or in the Credit Agreement but
defined in the Article 9 of the New York Uniform Commercial Code (the “UCC”) are
used herein as defined therein.

 

D.           The Grantors have agreed to grant to the Agent, for the benefit of
itself, the Lenders, the Issuing Lender and certain other creditors (the
“Secured Creditors”), a security interest in all of their right, title and
interest in and to the Patent Collateral as collateral security for the
Obligations.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, each Grantor hereby:

 

 

 

 

1.            Grants to the Agent for the benefit of the Secured Creditors, as
security for the Obligations, a security interest in and to the following
(except to the extent forbidden by, and, in any case subject to any restrictions
on assignment, pledge or the granting of liens thereon), whether now owned, or
hereafter acquired by such Grantor, and whether now or hereafter existing (the
“Patent Collateral”): (i) all United States and foreign utility and design
patents, together with any extensions, reexaminations and reissues of such
patents, patents of addition, patent applications, divisions, continuations,
continuations-in-part, and all subsequent filings in any country or jurisdiction
claiming priority therefrom (the “Patents”), including, without limitation, the
patents and patent applications listed in Exhibit A; (ii) all inventions,
improvements and designs described and claimed in any Patent and the right to
make, use, sell and advertise for sale the same; (iii) the right to sue or
otherwise recover for any and all past, present and future infringement,
misappropriation, or improper, unlawful or unfair use of any of the Patents, and
all damages and payments therefor; and (iv) the rights of such Grantor under all
commitments, understandings, instruments, leases, pledges, mortgages,
indentures, notes, licenses, agreements, purchase or sale orders, contracts,
promises and similar arrangements evidencing or creating any obligation, whether
written or oral, related to any of the Patents, including any royalties and
income.

 

2.            Authorizes and requests the Commissioner of Patents and Trademarks
of the United States of America and the empowered officials of all other
governments to note in the record the existence of the security interest granted
hereunder with respect to each of the Patents listed in Exhibit A and, subject
to any restrictions on assignment and the granting of liens thereon, to all
Patents acquired by such Grantor after the date hereof.

 

3.            Represents and warrants as follows:

 

(a)          Set forth in Exhibit A is a complete and accurate list of all of
each Grantor’s Patents and Patent applications in existence as of the date
hereof.

 

(b)          Each Grantor owns all Patent Collateral material to and necessary
for the operation of such Grantor’s business (“Material Patents”) identified as
owned by it, and has the legal and valid right to use, and to grant security
interests with respect to, all of its Material Patents, including Material
Patents owned by any third party.

 

(c)          All Patents are free from any Lien except for Permitted Liens and
free of any restrictions which could reasonably be expected to cause a Material
Adverse Change.

 

(d)          No Grantor has, as of the date hereof, granted any license,
release, covenant not to sue, or non-assertion assurance to any Person with
respect to any of the Material Patents.

 

(e)          All of the issued Material Patents among the Patents are currently
in compliance, in all material respects, with formal legal requirements
(including payment of filing, examination, and maintenance fees) and are valid
and enforceable.

 

(f)          No Material Patent has been or is now involved in any interference,
reissue, reexamination, opposition or cancellation proceeding; and, to each
Grantor’s best knowledge, none of the Material Patents is infringed or has been
challenged or threatened in any way.

 

 

 

 

(g)          No consent of any Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other Person is required (i) for the grant by any Grantor of
the security interest granted hereby, for the pledge by such Grantor of the
Material Patents pursuant hereto, or for the execution, delivery or performance
of this Agreement by such Grantor, (ii) for the perfection or maintenance of the
pledge and security interest created hereby (including the first and only
priority nature of such pledge and security interest), except for the filing of
financing and continuation statements under the UCC, and the filing and
recording of this Agreement in the United States Patent and Trademark Office
against each United States Patent and Patent application among the Material
Patents, or (iii) for the exercise by the Agent of its rights provided for in
this Agreement or the remedies in respect of the Material Patents pursuant to
this Agreement other than the filing of assignments in the United States Patent
and Trademark Office against each United States Patent and Patent application.

 

4.            Covenants as follows:

 

(a)          Each Grantor agrees that from time to time, at the expense of such
Grantor, such Grantor shall promptly execute and deliver all further instruments
and documents, and take all further action, that the Agent reasonably believes
may be necessary or desirable, in order to perfect and protect any pledge or
security interest granted or purported to be granted hereby or to enable the
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Material Patents.

 

(b)          Each Grantor hereby authorizes the Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Patent Collateral without the signature of such Grantor where
permitted by law. A photocopy or other reproduction of this Agreement or any
financing statement covering the Patent Collateral or any part thereof will be
sufficient as a financing statement where permitted by law.

 

(c)          Each Grantor will furnish to the Agent from time to time statements
and schedules further identifying and describing the Patent Collateral and such
other reports in connection with the Patent Collateral as the Agent may
reasonably request, all in reasonable detail.

 

(d)          Each Grantor agrees that, should it obtain an ownership interest in
any new Patent Collateral, including any Patent, Patent application, or
patentable invention, which is not now scheduled on Exhibit A as a part of the
Patent Collateral, any such Patent, Patent application, or patentable invention,
will automatically become part of the Patent Collateral. Each Grantor further
agrees that it shall deliver to the Agent a written report, in reasonable
detail, upon the Agent’s request, setting forth each new Patent or Patent
application that such Grantor has filed, acquired, created or otherwise obtained
since the previous report. Each Grantor authorizes the Agent to modify this
Agreement by amending Exhibit A hereto (and shall cooperate with the Agent in
effecting any such amendment) to include any Patent or Patent application which
becomes part of the Patent Collateral.

 

 

 

 

(e)          With respect to each Material Patent or Material Patent application
set forth in Exhibit A hereto, each Grantor agrees to take all necessary or
desirable steps based upon such Grantor’s reasonable business judgment,
including, without limitation, in the United States Patent and Trademark Office
or in any court, to (i) maintain each such Material Patent, and (ii) pursue each
such Material Patent application, now or hereafter included in the Material
Patents, including the filing of responses to office actions issued by the
United States Patent and Trademark Office, the filing of affidavits under
Sections 8 and 15 of the United States Trademark Act, the filing of divisional,
continuation, continuation in part and substitute applications, the filing of
applications for reissue, renewal or extensions, the payment of maintenance
fees, and the participation in interference, reexamination, opposition,
cancellation, infringement and misappropriation proceedings. Each Grantor agrees
to take corresponding steps with respect to each new or acquired Material Patent
to which it now or later become entitled. Any and all expenses incurred in
connection with such activities will be borne by such Grantor. No Grantor shall
discontinue use of or otherwise abandon any Patent or Patent application now or
hereafter included in the Patent Collateral except in the exercise of such
Grantor’s reasonable business judgment.

 

(f)          Each Grantor agrees to notify the Agent promptly and in writing if
it learns (i) that any Material Patent has been determined to have become
abandoned, or dedicated to the public, (ii) of the institution of any proceeding
(including, without limitation, the institution of any proceeding in the United
States Patent and Trademark Office or any court) regarding any Material Patent,
or (iii) of any adverse determination with respect to the validity or
enforceability of any Material Patent.

 

(g)          In the event that any Grantor makes a determination that any
Material Patent has been infringed or misappropriated by a third party, such
Grantor shall promptly notify the Agent and will take such actions as such
Grantor in its reasonable business judgment deems appropriate under the
circumstances to protect such Material Patent, including, if so determined in
the reasonable business judgment of the Grantor, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation. Any expense in connection with such activities will be borne
by such Grantor.

 

(h)          Each Grantor shall take all steps which it deems appropriate under
the circumstances to preserve and protect all Material Patents.

 

(i)          No Grantor shall (i) sell, assign (by operation of law or
otherwise) or otherwise dispose of or grant any option with respect to any
Patent Collateral except to an affiliate with prompt written notice thereof to
the Agent or as otherwise permitted by the Loan Documents, or (ii) create or
suffer to exist any lien upon or with respect to any Patent Collateral except
for the pledge and security interest created by this Agreement or otherwise
permitted by the Loan Documents.

 

5.             This Agreement amends and restates in its entirety the Amended
and Restated Patent Security Agreement, dated as of December 1, 2011, which
amended and restated in its entirety the Patent Security Agreement, dated as of
October 4, 2010, among the Grantors and the Agent. All references to the “Patent
Security Agreement” or words of like import in any document, instrument or
agreement executed and delivered in connection with the Credit Agreement (as
defined therein), to the extent not amended, superceded or restated in
connection with the execution and delivery of the Credit Agreement on the date
hereof, shall be deemed to refer, without further amendment, to this Agreement
as this Agreement may be further amended, modified or extended.

 

 

 

 

6.             Notwithstanding anything herein to the contrary, the liens and
security interests granted to PNC Bank, National Association, as the Agent
pursuant to this Agreement and the exercise of any right or remedy by the Agent
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of October 4, 2010 (as amended, restated, supplemented or otherwise modified
form time to time, the “Intercreditor Agreement”), among the Agent, as ABL
Agent, The Bank of New York Mellon Trust Company, N.A., as Notes Agent, and the
Grantors (as defined in the Intercreditor Agreement) from time to time party
thereto. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

 

[Signatures Follow on Next Page]

 

 

 

 

IN WITNESS WHEREOF, the Grantors have caused this Agreement to be signed by its
authorized officer and duly attested the day and year first above written.

 

  Stoneridge, Inc.         By:       George E. Strickler, Executive Vice
President, Chief Financial Officer and Treasurer         Stoneridge Electronics,
Inc.         By:       George E. Strickler, Vice President and Treasurer        
Stoneridge Control Devices, Inc.         By:       George E. Strickler, Vice
President and Treasurer

 

 

 

 

EXHIBIT A

 

PATENTS AND PATENT APPLICATIONS

 



 

Owner   Title   Patents or
Applications

 

 

 

 

 

OWNER   TITLE   PATENT OR APPLICATION
NO.

Stoneridge Control Devices, Inc.

 

          Actuator with Internal Drive Train Disconnect   10/384,181 / 7,213,482
  Park Pawl Actuator   10/601,077   Failsafe Actuator   10/625,828  
Electro-Mechanical Actuator for an Electrically Actuated Parking Brake  
10/712,764  / 7,021,415   Window Lift System and Actuator Including an Internal
Drive Train Disconnect   10/901,454   Gearbox Shift Actuator  
11/108,351  /  7,197,955   Steering Shaft Lock Actuator   11/223,435     Vehicle
Gear Box Actuator   11/258,829   System and Method Using Inflection Point
Position   11/366,215   Park Inhibit Solenoid Assembly and System Incorporating
the Same   11/227,702   Passive Entry Actuator   11/553,922   Disconnect
Actuator   11/564,236   Multi-Turn Position Sensor   10/268,623  /  6,788,048  
Non-Contact Position Sensor   10/038,747  /  7,009,386   Seat Position Sensor  
10/292,395  /  6,907,795   Phase Angle Determining Circuit  
10/314,911  /  7,098,653   Switch Assembly   10/638,946  /  6,906,273   Stalk
Switch   10/638,966  /  6,844,510   Switch Assembly and Method of Guiding a Push
Button Switch in a Switch   10/638,964  /  6,900,404 B2   Trailer Tow Connector
Assembly   11/101,379   Trailer Tow Connector Assembly   11/773,236   Trailer
Tow Connector Assembly   11/773,008   Trailer Tow Connector Assembly  
11/773,228   Rail Activated Position Sensor   10/753,093   Seat Buckle Sensor  
10/761,129  /  7,119,671   Seat Belt Tension Sensor   10/761,134   Target
Activated Sensor   11/089,042  /  7,193,412   Low Power Solid State Brake Switch
  11/219,534   Rotary Position Sensor   11/235,677   Sealed Exterior Switch  
11/265,524

 

 

 

 

OWNER   TITLE   PATENT OR APPLICATION
NO.     Torque Sensor Assembly   11/719,005   Touch Sensor System and Method  
11/311,432   Seat Belt Tension Sensor   11/357,355   Linear Position Sensor  
11/419,632   Rotary Sensor   11/463,522   Sensor System Including a Magnetized
Shaft   60/729,383   Sensor System Including a Magnetized Shaft   11/270,049  
Sensor System Including a Magnetized Shaft   11/552,120   Steering Shaft Lock
Actuator   11/741,656   Non-Contact Engine Parameter Sensor   60/829,773  
Cylinder Position Sensor   60/869,805   Cylinder Position Sensor   60/871,622  
Cylinder Position Sensor   60/916,000   Trailer Tow Connector Assembly  
60/896,395   Electro-Mechanical Actuator   09/765,899  /  6,889,578  
Electro-Mechanical Actuator   10/995,712  /  7,140,151   Actuator with
Anti-Pinch Feature and Integrated Position Control   09/804,731  /  6,408,901  
Power Outlet Adapter   09/497,936  /  6,413,101   Fuel Door Lock Actuator  
09/898,579  /  6,739,633   Transmission Range Selector System  
09/632,769  /  6,550,351   Electro-Mechanical Actuator and Clutch  
09/836,033  /  6,557,688   Electro-Mechanical Actuator for an Adjustable Pedal
System   10/061,940  /  6,736,233   Electro-Michanical Actuator Including
Brushless DC Motor for Providing Pinch   10/099,919  /  6,806,664   Failsafe
Actuator   10/267,090  /  6,942,227   Child Seat Sensor and System Using the
Same   10/714,456  /  6,994,357   Child Seat Sensor and System Using the Same  
10/714,456  /  6,846,012   Door Lock Actuator   09/329,847  /  6,067,826  
Actuator with Dual Operating Outputs   09/306,146  /  6,298,741           Fuel
Filler Door Actuator   09/621,406  /  6,318,771   Automotive Inertia Switch  
823,787  /  5,777,285   Universal Anti-Lock Brake Switch Linkage  
89/378,327  /  4,964,678   Front-Removeable Gauge   630,757  /  5,672,823  
Automotive Brake Switch   782,215  /  5,889,246   Tow Socket Connector Having
Sealant   97/986,582  /  5,873,752   Direct Connect Trailer Tow Interconnector  
96/599,577  /  5,800,188

 

 

 

 

OWNER   TITLE   PATENT OR APPLICATION
NO.     Actuator for 4-Wheel Drive Vehicle   679,298  /  5,788,008   Door Lock
Actuator with Double Lock   08/366866  /  5,584,515   Modular Actuator  
08/130061  /  5,503,441   Free Wheel Double Lock Clutch  
08/405477  /  5,577,583   Deck Lid Latch & Actuator   08/282131  /  5,498,040  
Key-Design   29/022202     Adjunct Actuator Design   29/041274   Second
Generation Latchuator   08/570537  /  5,577,782   Actuator Housing (Design)  
29/088359   Cylinder Position Sensor and Cylinder Incorporating the Same  
11/956,302   Electro-Mechanical Actuator   09/765,899   Non-Contact Engine
Parameter Sensor   11/873,901   Actuator with Linearly Movable Drive Screw  
12/714,040   Touch Sensor System and Method   12/567,587   Trailer Two Connector
Assembly   12/564,394   Sensor System Including a Magnetized Shaft   12/547,077
  Cylinder Position Sensor and  Cylinder Incorporating the Same   12/468,860  
Trailer Tow Connector Assembly   12/409,114   Touch Sensor System   12/397,605  
Temperature Sensor   12/389,739   Sensor System Including a Magnetized  Shaft  
12/345,148   Crank-Type Linear Actuator   12/325,635   Device for Illuminating
Target Surface Including an Integrated Switch   12/270,598   Interchangeable
Lever Assemblies   12/206,661   Fuel Door Lock Actuator   09/898,579   Solenoid
Having Reduced Operating Noise   11/041,081   Touch  Sensor System with Memory  
12/713,441   Target Activated Sensor   61/314,785   Shift-By-Wire Transmission
Range Selector System and Actuator for the Same   61/264,755   Touch Sensor
System with Memory   61/156,202   Digital Level Sensing Probe System  
07/995,203   Variable Fluid and Tilt Level Sensing Probe System   5423214  
Sensor System Including a Magnetized Shaft   13/180,993   Device for
Illuminating Target Surface Including an Integrated Switch   13/282,438  
Shift-By-Wire Transmission Range Selector System and Actuator for the Same  
12/954,796   Target Activated Sensor   13/050,257

 

 

 

 





OWNER   TITLE   PATENT OR APPLICATION
NO.     Integrated Release Switch Assembly   13/214,146     Safety Ignition
Switch   5237133     Actuator for 4-Wheel Drive Vehicle   5788008    
Temperature Sensor   7682076     Filtration Device for Use with a Fuel Vapor
Recovery System   12/741,463     Air Control Module   8028969     Sensor lead
Sealing and Strain Relief   12/724,281     Soot Sensor System   13/035,104    
Three-Port Valve   13/080,159     Temperature Sensor   13/227,424    
Multi-Stage Filtration Device   13/253/929     Temperature Sensor   11/091,725  
  Temperature Responsive Probe Apparatus   08/999,503     Soot Sensor  System
(Provisional Application)   61/490,310     Exhaust Gas Temperature Sensor
Including a Vibration Reducing and/or Modifying Sleeve (Provisional Application)
  61/526,345





 

Patent Applications:

 

Application Name   Country   Application Number   Applicant Soot Sensor System  
USA   13481723   Stoneridge, Inc.

 

 

 





 

SQUIRE DRAFT 9/8/14

 

EXHIBIT 1.1(P)(2)

 

TRADEMARK SECURITY AGREEMENT

 

This AMENDED AND RESTATED TRADEMARK SECURITY AGREEMENT (this “Agreement”) is
made as of September 12, 2014, by Stoneridge, Inc., an Ohio corporation,
Stoneridge Electronics, Inc., a Texas corporation, Stoneridge Control Devices,
Inc., a Massachusetts corporation, and the other Persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of PNC BANK, NATIONAL
ASSOCIATION, a national banking association, having an office at 1900 East Ninth
Street, Cleveland, Ohio 44114 (“PNC”), as Agent (as hereinafter defined).

 

RECITALS

 

A.           The Grantors are the owners of certain Trademark Collateral (as
defined below).

 

B.           The Grantors, as Loan Parties, have entered into (i) that certain
Third Amended and Restated Credit Agreement dated as of September 12, 2014 (as
from time to time amended, modified or supplemented, the “Credit Agreement”),
among the Grantors and each other borrower or guarantor party thereto from time
to time, various financial institutions party thereto as the Lenders, and PNC,
as Issuing Lender, administrative agent and collateral agent (the “Agent”) and
(ii) that certain Pledge and Security Agreement, dated as of September 12, 2014
(as from time to time amended, modified or supplemented, the “Security
Agreement”), by the Grantors in favor of the Agent. Pursuant to the Credit
Agreement, the Lenders and the Issuing Lender will make certain advances and
other financial accommodations available to the Grantors and the other Loan
Parties.

 

C.           Capitalized terms used herein but not otherwise defined have the
meanings attributed to them in the Credit Agreement or Security Agreement, as
appropriate. Terms not otherwise defined herein or in the Credit Agreement but
defined in the Article 9 of the New York Uniform Commercial Code (the “UCC”) are
used herein as defined therein.

 

D.           The Grantors have agreed to grant to the Agent, for the benefit of
itself, the Lenders, the Issuing Lender and certain other creditors (the
“Secured Creditors”), a security interest in all of their right, title and
interest in and to the Trademark Collateral as collateral security for the
Obligations.

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, each Grantor hereby:

 

 

 

 

1.          Grants to the Agent for the benefit of the Secured Creditors, as
security for the Obligations, a security interest in and to the following
(except to the extent forbidden by, and, in any case subject to any restrictions
on assignment, pledge or the granting of liens thereon), whether now owned, or,
hereafter acquired by such Grantor, and whether now or hereafter existing (the
“Trademark Collateral”): (i) all domestic and foreign trademarks, service marks,
trade names, trade dress or other indicia of trade origin, whether registered or
unregistered, domestic and foreign trademark and service mark registrations and
applications for trademark or service mark registrations and any extension,
modification or renewal thereof (“Trademarks”), including, without limitation,
the trademarks and trademark applications listed in Exhibit A; (ii) all goodwill
connected with the use of, and symbolized by, each Trademark; (iii) the right to
sue or otherwise recover for any and all past, present and future infringement,
misappropriation, or improper, unlawful or unfair use of any of the Trademarks,
and all damages and payments therefor; and (iv) the rights of such Grantor under
all commitments, understandings, instruments, leases, pledges, mortgages,
indentures, notes, licenses, agreements, purchase or sale orders, contracts,
promises and similar arrangements evidencing or creating any obligation, whether
written or oral, related to any of the Trademarks, including any royalties and
income.

 

2.            Authorizes and requests the Commissioner of Patents and Trademarks
of the United States of America and the empowered officials of all other
governments to note in the record the existence of the security interest granted
hereunder with respect to each of the Trademarks listed in Exhibit A and,
subject to any restrictions on assignment and the granting of liens thereon, to
all Trademarks acquired by such Grantor after the date hereof.

 

3.            Represents and warrants as follows:

 

(a)          Set forth in Exhibit A is a complete and accurate list of all of
each Grantor’s Trademark registrations and applications in existence as of the
date hereof.

 

(b)          Each Grantor owns all Trademark Collateral material to and
necessary for the operation of such Grantor’s business (“Material Trademarks”)
identified as owned by it, and has the legal and valid right to use, and to
grant security interests with respect to, all of its Material Trademarks,
including Material Trademarks owned by any third party.

 

(c)          All Trademarks are free from any Lien except for Permitted Liens
and free of any restrictions which could reasonably be expected to cause a
Material Adverse Change.

 

(d)          No Grantor has, as of the date hereof, granted any license,
release, covenant not to sue, or non-assertion assurance to any Person with
respect to any of the Material Trademarks.

 

(e)          All of the registered Material Trademarks are currently in
compliance in all material respects with formal legal requirements (including
payment of filing, examination, and maintenance fees) and are valid and
enforceable.

 

(f)          No Material Trademark has been or is now involved in any
interference, reissue, reexamination, opposition or cancellation proceeding;
and, to each Grantor’s best knowledge, none of the Material Trademarks is
infringed or has been challenged or threatened in any way.

 

 

 

 

(g)          Each Grantor has taken all commercially reasonable necessary steps
to use consistent standards of quality in the distribution and sale of all
products sold and the provision of all services provided under or in connection
with any Material Trademark and have taken all commercially reasonable steps
necessary to ensure that all licensed users of any such Material Trademark
adhere to such consistent standards of quality.

 

(h)          No consent of any Person and no authorization, approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body or other Person is required (i) for the grant by each Grantor of
the security interest granted hereby, for the pledge by such Grantor of the
Material Trademarks pursuant hereto, or for the execution, delivery or
performance of this Agreement by such Grantor, (ii) for the perfection or
maintenance of the pledge and security interest created hereby (including the
first and only priority nature of such pledge and security interest), except for
the filing of financing and continuation statements under the UCC, and the
filing and recording of this Agreement in the United States Patent and Trademark
Office against each United States Trademark registration and application among
the Material Trademarks, or (iii) for the exercise by the Agent of its rights
provided for in this Agreement or the remedies in respect of the Material
Trademarks pursuant to this Agreement other than the filing of assignments in
the United States Patent and Trademark Office against each United States
Trademark registration and application.

 

4.            Covenants as follows:

 

(a)          Each Grantor agrees that from time to time, at the expense of such
Grantor, such Grantor shall promptly execute and deliver all further instruments
and documents, and take all further action, that the Agent reasonably believes
may be necessary or desirable, in order to perfect and protect any pledge or
security interest granted or purported to be granted hereby or to enable the
Agent to exercise and enforce its rights and remedies hereunder with respect to
any part of the Material Trademarks.

 

(b)          Each Grantor hereby authorizes the Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any part of the Trademark Collateral without the signature of such Grantor where
permitted by law. A photocopy or other reproduction of this Agreement or any
financing statement covering the Trademark Collateral or any part thereof will
be sufficient as a financing statement where permitted by law.

 

(c)          Each Grantor will furnish to the Agent from time to time statements
and schedules further identifying and describing the Trademark Collateral and
such other reports in connection with the Trademark Collateral as the Agent may
reasonably request, all in reasonable detail.

 

(d)          Each Grantor agrees that, should it obtain an ownership interest in
any new Trademark Collateral, including any new Trademark registration or
application, which is not now scheduled on Exhibit A as a part of the Trademark
Collateral, any such Trademark registration or application, will automatically
become part of the Trademark Collateral. Each Grantor further agrees that it
shall deliver to the Agent a written report, in reasonable detail, upon the
Agent’s request, setting forth each new Trademark application or registration
that such Grantor has filed, acquired, created or otherwise obtained since the
previous report. Each Grantor authorizes the Agent to modify this Agreement by
amending Exhibit A hereto (and shall cooperate with the Agent in effecting any
such amendment) to include any Trademark registration or application which
becomes part of the Trademark Collateral.

 

 

 

 

(e)          With respect to each Material Trademark application or registration
set forth in Exhibit A hereto, each Grantor agrees to take all necessary or
desirable steps based upon such Grantor’s reasonable business judgment,
including, without limitation, in the United States Patent and Trademark Office
or in any court, to (i) maintain each such Material Trademark registration, and
(ii) pursue each such Material Trademark application, now or hereafter included
in the Material Trademarks, including, the filing of responses to office actions
issued by the United States Patent and Trademark Office, the filing of
affidavits under Sections 8 and 15 of the United States Trademark Act, the
filing of divisional, continuation, continuation in part and substitute
applications, the filing of applications for reissue, renewal or extensions, the
payment of maintenance fees, and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings. Each Grantor agrees to take corresponding steps with respect to
each new or acquired Material Trademark to which it now or later becomes
entitled. Any and all expenses incurred in connection with such activities will
be borne by such Grantor. No Grantor shall discontinue use of or otherwise
abandon any Trademark registration or application now or hereafter included in
the Trademark Collateral except in the exercise of such Grantor’s reasonable
business judgment.

 

(f)          Each Grantor shall take all steps which it deems appropriate in its
reasonable business judgment to preserve and protect all Material Trademarks,
including, without limitation, maintaining the quality of any and all products
or services used or provided in connection with such Material Trademarks,
consistent with the quality of the products and services as of the date hereof,
and taking all commercially reasonable steps necessary to ensure that all
licensed users of any such Material Trademarks use such consistent standards of
quality.

 

(g)          Each Grantor agrees to notify the Agent promptly and in writing if
it learns (i) that any Material Trademark has been determined to have become
abandoned, or dedicated to the public, (ii) of the institution of any proceeding
(including, without limitation, the institution of any proceeding in the United
States Patent and Trademark Office or any court) regarding any Material
Trademark, or (iii) of any adverse determination with respect to the validity or
enforceability of any Material Trademark.

 

(h)          In the event that any Grantor makes a determination that any
Material Trademark has been infringed or misappropriated by a third party, such
Grantor shall promptly notify the Agent and will take such actions as such
Grantor in its reasonable business judgment deems appropriate under the
circumstances to protect such Material Trademark, including, if so determined in
the reasonable business judgment of such Grantor, suing for infringement or
misappropriation and for an injunction against such infringement or
misappropriation. Any expense in connection with such activities will be borne
by such Grantor.

 

 

 

 

(i)         No Grantor shall (i) sell, assign (by operation of law or otherwise)
or otherwise dispose of or grant any option with respect to any Trademark
Collateral except to an affiliate with prompt written notice thereof to the
Agent or as otherwise permitted by the Loan Documents or (ii) create or suffer
to exist any lien upon or with respect to any Trademark Collateral except for
the pledge and security interest created by this Agreement or otherwise
permitted by the Loan Documents.

 

5.          This Agreement amends and restates in its entirety the Amended and
Restated Trademark Security Agreement, dated as of December 1, 2011, which
amended and restated in its entirety the Trademark Security Agreement, dated as
October 4, 2010, among the Grantors and the Agent. All references to the
“Trademark Security Agreement” or words of like import in any document,
instrument or agreement executed and delivered in connection with the Credit
Agreement (as defined therein), to the extent not amended, superceded or
restated in connection with the execution and delivery of the Credit Agreement
on the date hereof, shall be deemed to refer, without further amendment, to this
Agreement as this Agreement may be further amended, modified or extended.

 

6.          Notwithstanding anything herein to the contrary, the liens and
security interests granted to PNC Bank, National Association, as the Agent
pursuant to this Agreement and the exercise of any right or remedy by the Agent
hereunder are subject to the provisions of the Intercreditor Agreement, dated as
of October 4, 2010 (as amended, restated, supplemented or otherwise modified
form time to time, the “Intercreditor Agreement”), among the Agent, as ABL
Agent, The Bank of New York Mellon Trust Company, N.A., as Notes Agent, and the
Grantors (as defined in the Intercreditor Agreement) from time to time party
thereto. In the event of any conflict between the terms of the Intercreditor
Agreement and the terms of this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

 

[Signatures Follow on Next Page]

 

 

 

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be signed by its
authorized officer and duly attested the day and year first above written.

 

  Stoneridge, Inc.         By:       George E. Strickler, Executive Vice
President, Chief Financial Officer and Treasurer         Stoneridge Electronics,
Inc.         By:       George E. Strickler, Vice President and     Treasurer    
    Stoneridge Control Devices, Inc.         By:       George E. Strickler, Vice
President and     Treasurer

 

 

 

 

EXHIBIT A

 

TRADEMARKS

 



 





OWNER   TRADEMARK   REGISTRATION/APPLICATION NO.

 



 

 

 





 

Execution Version

 

THIS PLEDGE AND SECURITY AGREEMENT is subject to the terms and provisions of the
Intercreditor Agreement, dated as October 4, 2010 (as such agreement may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among PNC Bank, National
Association, as collateral agent for the ABL Claimholders referred to therein
(the “Collateral Agent”), The Bank of New York Mellon Trust Company, N.A., as
collateral agent for the Notes Claimholders referred to therein, Stoneridge,
Inc. and the other Grantors (as defined below).

 

EXHIBIT 1.1(S)

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (as it may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, this “Security
Agreement”) is entered into as of September 12, 2014 by and among Stoneridge,
Inc., an Ohio corporation (the “Company”), Stoneridge Electronics, Inc., a Texas
corporation, Stoneridge Control Devices, Inc., a Massachusetts corporation, and
the other Persons listed on the signature pages hereof (each, including the
Company, a “Grantor”, and collectively, the “Grantors”), and PNC Bank, National
Association, in its capacity as Collateral Agent for the Administrative Agent,
the Lenders and the Issuing Lender (as defined in the Credit Agreement)
(collectively, the “Secured Parties”).

 

PRELIMINARY STATEMENT

 

Pursuant to the Credit Agreement (as defined below) the Lenders and the Issuing
Lender have made loans and other financial accommodations to the Company and
certain of the Grantors. Each Grantor is entering into this Security Agreement
in order to induce the Lenders and the Issuing Lender to continue to make loans
and other financial accommodations to the Company and certain of the Grantors
and to secure the Obligations.

 

ACCORDINGLY, the Grantors and the Collateral Agent, on behalf of the Secured
Parties, hereby agree as follows:

 

Article I
DEFINITIONS

 

1.1.          Terms Defined in the Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Credit Agreement.

 

1.2.          Terms Defined in UCC. Terms defined in the UCC which are not
otherwise defined in this Security Agreement are used herein as defined in the
UCC.

 

1.3.          Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined in the preamble and in the
Preliminary Statement, the following terms shall have the following meanings:

 

“Additional Grantor” has the meaning set forth in Section 8.16.

 

 

 

 

“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.

 

“Collateral” has the meaning set forth in Article II.

 

“Collateral Agent” has the meaning set forth in the preamble hereto.

 

“Controlled Deposit Account” means a Deposit Account that is subject to a
Deposit Account Control Agreement.

 

“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

 

“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of September 12, 2014, by and among the Grantors, as borrowers or guarantors
thereunder, the financial institutions which are or become parties thereto, as
lenders thereunder, and PNC Bank, National Association, as a lender, an issuer
of letters of credit, and the agent for such lenders, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among any Grantor, a banking
institution holding such Grantor’s funds, and the Collateral Agent with respect
to collection and control of all deposits and balances held in a deposit account
maintained by any Grantor with such banking institution.

 

“Discharge of Notes Obligations” has the meaning set forth in the Intercreditor
Agreement.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“Excluded Collateral” has the meaning set forth in Article II.

 

“Excluded Deposit Accounts” means, with respect to any Grantor, (a) deposit
and/or securities accounts the balance of which consists exclusively of (i)
withheld income taxes and federal, state or local employment taxes in such
amounts as are required to be paid to the IRS or state or local government
agencies within the following two months with respect to employees of any of the
Grantors, (ii) amounts required to be paid over to an employee benefit plan
pursuant to United States Department of Labor Reg. Sec. 2510.3-102 on behalf of
or for the benefit of employees of one or more Grantors, (b) all segregated
deposit and/or securities accounts established as and constituting (and the
balance of which consists solely of funds set aside in connection with) taxes
accounts, payroll accounts and trust accounts, (c) accounts maintained outside
of the United States, (d) accounts that are at all times maintained on a “zero
balance” basis in the ordinary course of business.

 

“Excluded Payments” has the meaning set forth in Section 4.5(d)(iii).

 

 

 

 

“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.

 

“Foreign Subsidiary Voting Stock” means the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) of any Foreign Subsidiary.

 

“Grantor” has the meaning set forth in the preamble hereto.

 

“Infringe” has the meaning set forth in Section 3.6(c).

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Patents, the Trademarks and the Licenses,
goodwill and all rights to sue at law or in equity for any Infringement thereof,
including the right to receive all proceeds and damages therefrom.

 

“Intercreditor Agreement” has the meaning set forth in the legend hereto.

 

“Investment Property” means the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
any Foreign Subsidiary Voting Stock excluded from the definition of “Pledged
Stock”) and (ii) whether or not constituting “investment property” as so
defined, all Pledged Notes and all Pledged Stock.

 

“Issuer” means any issuer of any Investment Property.

 

“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present and future breaches thereof.

 

“Notes Agent” means The Bank of New York Mellon Trust Company, N.A., as
collateral agent for the Notes Claimholders under the 2010 Note Documents.

 

“Notes Collateral” means any and all of the assets and property of any Grantor,
whether real, personal or mixed, with respect to which a Lien is granted
pursuant to the 2010 Note Documents.

 

“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all patents and patent applications, (b) all
inventions and improvements described and claimed therein, (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof, (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof, (e)
all rights to sue for past, present and future infringements thereof and (f) all
rights corresponding to any of the foregoing throughout the world.

 

“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors, whether or not physically delivered to the Collateral
Agent pursuant to this Security Agreement, in each case to the extent not
constituting Excluded Collateral.

 

 

 

 

“Pledged Notes” means all promissory notes listed on Exhibit C and all other
promissory notes issued to or held by any Grantor (other than promissory notes
issued in connection with extensions of trade credit by any Grantor in the
ordinary course of business).

 

“Pledged Stock” means the Equity Interests listed on Exhibit C, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Equity Interests of any Person that may be issued
or granted to, or held by, any Grantor while this Security Agreement is in
effect, in each case, to the extent not constituting Excluded Collateral.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.

 

“Registered Intellectual Property” has the meaning set forth in Section 3.6(a).

 

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule, statute or regulation or determination of an arbitrator
or a court or other Official Body, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.

 

“Secured Obligations” means any Obligations, fees, premiums, indemnifications,
reimbursements, damages, guarantees and other liabilities payable under this
Security Agreement, the Credit Agreement and the other Loan Documents, in each
case, whether now or hereafter existing, renewed or restructured, whether or not
from time to time decreased or extinguished and later increased, created or
incurred, whether or not arising on or after the commencement of a proceeding
under Title 11, U.S. Code or any similar federal or state law for the relief of
debtors (including post-petition interest) and whether or not allowed or
allowable as a claim in any such proceeding and all obligations and liabilities
of each Grantor which may arise under, out of or in connection with this
Security Agreement, the Credit Agreement or the other Loan Documents, in each
case whether on account of guarantee obligations, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Collateral Agent or any Secured
Party that are required to be paid by such Guarantor pursuant to the terms of
any of the foregoing agreements).

 

“Secured Parties” has the meaning set forth in the preamble hereto.

 

“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.

 

“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, trade styles, brand names, corporate
names, business names, domain names, logos and other source or business
identifiers and the registrations and applications for registration thereof, all
common-law rights related thereto, and the goodwill of the business symbolized
by the foregoing, (b) all renewals of the foregoing, (c) all income, royalties,
damages, and payments now or hereafter due or payable with respect thereto,
including, without limitation, damages, claims, and payments for past and future
infringements thereof, (d) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing and (e) all rights corresponding to any
of the foregoing throughout the world.

 

 

 

 

“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, the Collateral Agent’s or any other
Secured Party’s Lien on any Collateral.

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title law of any state.

 

1.4.          Other Definitional Provisions. The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Security
Agreement shall refer to this Security Agreement as a whole and not to any
particular provision of this Security Agreement, and Section and Exhibit
references are to this Security Agreement unless otherwise specified.

 

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

1.5.          Exhibit Updates. The Grantors may update the Exhibits hereto from
time to time to reflect changes to the information contained therein by
notifying the Collateral Agent in writing and delivering such updated Exhibits
to the Collateral Agent within 30 days of any such change, or such longer period
as the Collateral Agent may agree, in its sole discretion.

 

1.6           Amendment and Restatement; Consolidation. This Security Agreement
amends and restates in its entirety (a) Article IV of that certain Second
Amended and Restated Credit and Security Agreement, dated as of December 1,
2011, as amended, which amended and restated in its entirety that certain
Amended and Restated Credit and Security Agreement, dated as of September 20,
2010, as amended, which amended and restated in its entirety that certain
Amended and Restated Credit and Security Agreement, dated as of November 2,
2007, as amended, among Stoneridge, Inc., Stoneridge Electronics, Inc. and
Stoneridge Control Devices, Inc. and the Collateral Agent and (b) the Pledge and
Security Agreement, dated as October 4, 2010, as amended, among Stoneridge,
Inc., Stoneridge Electronics, Inc. and Stoneridge Control Devices, Inc. and the
Collateral Agent (collectively, the documents referred to in clauses (a) and (b)
hereof are hereinafter referred to as the “Original Security Documents”). The
parties hereto agree and acknowledge that this Security Agreement is not
intended to constitute, nor does it constitute, an interruption, suspension of
continuity, satisfaction, discharge of prior duties, novation, or termination of
the Liens, security interests, indebtedness, loans, liabilities, expenses, or
obligations under the Existing Security Documents or under the Credit Agreement
or any of the other Loan Documents (except in each case as expressly modified in
accordance with the Credit Agreement and the other Loan Documents amended in
connection therewith). All Liens under any of the Original Security Documents
are hereby consolidated, amended and restated into this Security Agreement, as
hereinafter set forth. All references to the “Security Agreement” or words of
like import in any document, instrument or agreement executed and delivered in
connection with the Original Security Agreement, to the extent not amended,
superceded or restated in connection with the execution and delivery of the
Credit Agreement on the date hereof, shall be deemed to refer, without further
amendment, to this Security Agreement as this Security Agreement may be further
amended, modified or extended.

 

 

 

 

Article II

 

GRANT OF SECURITY INTEREST

 

As collateral security for the payment and performance when due (whether at the
stated maturity, by acceleration or otherwise) of the Secured Obligations, each
Grantor hereby pledges, assigns and grants to the Collateral Agent, on behalf of
and for the benefit of the Secured Parties (and hereby confirms the continuation
of the grant to the Collateral Agent pursuant to the Existing Security Documents
of), a security interest in all of its right, title and interest in, to and
under all personal property and other assets, whether now owned by or owing to,
or hereafter acquired by or arising in favor of such Grantor (including under
any trade name or derivations thereof), and whether owned or consigned by or to,
or leased from or to, such Grantor, and regardless of where located (all of
which, will be collectively referred to as the “Collateral”), including:

 

(i)          all Accounts;

 

(ii)         all Chattel Paper;

 

(iii)        all Intellectual Property;

 

(iv)        all Documents;

 

(v)         all Equipment;

 

(vi)        all Fixtures;

 

(vii)       all General Intangibles;

 

(viii)      all Goods;

 

(ix)         all Instruments;

 

(x)          all Inventory;

 

(xi)         all Investment Property;

 

(xii)        all cash or cash equivalents;

 

(xiii)       all letters of credit, Letter-of-Credit Rights and Supporting
Obligations;

 

(xiv)      all Deposit Accounts with any bank or other financial institution
(including all cash and other items deposited therein or credited thereto);

 

(xv)       all Commercial Tort Claims listed on Exhibit G;

 

(xvi)      and all accessions to, substitutions for and replacements, proceeds
(including Stock Rights), insurance proceeds and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing;

 

 

 

 

to secure the prompt and complete payment and performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Secured Obligations;
provided, however, that notwithstanding any of the other provisions set forth in
this Security Agreement, the Collateral shall not include for any purpose, and
this Security Agreement shall not constitute a grant of a security interest in
any of the following assets, now owned or hereafter acquired or arising (the
following assets being hereinafter collectively referred to as the “Excluded
Collateral”): (a) any Equity Interest or group of Equity Interests issued by (i)
a Foreign Holding Company or (ii) by Foreign Subsidiary representing more than
65% of the total outstanding Foreign Subsidiary Voting Stock of such Foreign
Subsidiary; (b) owned real property and leasehold interests in real property, to
the extent no Lien on those assets secures any other Indebtedness of any
Grantor; (c) any lease, capital lease, license, permit, contract, or agreement
to which any Grantor is a party or any of its rights or interests thereunder if
and for so long as the grant of such security interest shall constitute or
result in (i) the abandonment, invalidation or unenforceability of any right,
title or interest of any Grantor therein or (ii) a breach or termination or
right of termination on behalf of any other party pursuant to the terms of, or a
default under, any such lease, capital lease, license, permit, contract or
agreement (other than to the extent that any such Lien or other obligation would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions)); (d) any asset owned by any
Grantor that is subject to a Permitted Lien that prohibits the creation of any
Lien on such asset (other than to the extent that any such Lien or other
obligation would be rendered ineffective pursuant to Sections 9-406, 9-407,
9-408, or 9-409 of the UCC (or any successor provision or provisions)); and (e)
any property to the extent that such grant of such security interest is
prohibited by any Requirement of Law of an Official Body or requires a consent
not obtained of any Official Body pursuant to such Requirement of Law is
ineffective under applicable law.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

Each Grantor represents and warrants as to itself to the Collateral Agent and
the other Secured Parties that:

 

3.1.          Title, Perfection and Priority. Such Grantor has good and valid
rights in or the power to transfer the Collateral and title to the Collateral
with respect to which it has purported to grant a security interest hereunder,
free and clear of all Liens except for Liens permitted under Section 4.1(e), and
has full power and authority to grant to the Collateral Agent the security
interest in such Collateral pursuant hereto. When financing statements have been
filed in the appropriate offices against such Grantor in the locations listed on
Exhibit D, the Collateral Agent will have a fully perfected first priority
security interest (or, at any time when the Intercreditor Agreement is in
effect, a perfection security interest with the priority required pursuant
thereto) in that Collateral of the Grantor in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 4.1(e).

 

3.2.          Type and Jurisdiction of Organization, Organizational and
Identification Numbers. As of the Closing Date, the type of entity of such
Grantor, its state of organization, the organizational number issued to it by
its state of organization and its federal employer identification number are set
forth on Exhibit A.

 

3.3.          Principal Location. (a) In the case of a Grantor that is not a
registered organization, such Grantor’s mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business), are disclosed in Exhibit A, and (b) in the
case of other Grantors, as of the Closing Date, or, with respect to any
Additional Grantor, such other date such Grantor became a party hereto, such
Grantor’s mailing address and the location of its place of business (if it has
only one) or its chief executive office (if it has more than one place of
business), are disclosed in Exhibit A.

 

3.4.          Deposit Accounts; Securities Accounts. All of such Grantor’s
Deposit Accounts and Securities Accounts are listed on Exhibit B.

 

 

 

 

3.5.          Exact Names. As of the Closing Date, or, with respect to any
Additional Grantor, as of the date such Grantor becomes a party hereto, such
Grantor’s name in which it has executed this Security Agreement is the exact
name as it appears in such Grantor’s organizational documents, as amended, as
filed with such Grantor’s jurisdiction of organization. As of the Closing Date,
such Grantor has not during the past five years (i) other than as set forth in
Part A of Exhibit A, been known by or used any other corporate or fictitious
name, (ii) except as described on Exhibit E, been a party to any merger or
consolidation or (iii) except as described in Exhibit E, acquired all of the
Equity Interests or all or substantially all of the assets, or a business unit,
division, product line or line of business of a Person.

 

3.6.          Intellectual Property.

 

(a)          Exhibit F sets forth a complete and correct list of the United
States Copyright, Trademark, Patent and other Intellectual Property
registrations and applications owned by each Grantor (“Registered Intellectual
Property”) and all Intellectual Property Licenses under which any of the
Grantors is an exclusive licensee.

 

(b)          Except for dispositions permitted under the Credit Agreement, such
Grantor owns or has the right to use all Intellectual Property material to the
operation of its business free and clear of all Liens other than Permitted
Liens.

 

(c)          On the date hereof, all Registered Intellectual Property is valid,
subsisting, unexpired and enforceable, has not been abandoned and to such
Grantor’s knowledge, does not infringe, impair, misappropriate, dilute or
otherwise violate (“Infringe”) the intellectual property rights of any other
Person and is not being Infringed by any other Person.

 

(d)          Except as set forth in Exhibit F, on the date hereof, no
Intellectual Property is the subject of any licensing or franchising agreement
pursuant to which such Grantor is the licensor. No holding, decision or judgment
has been rendered by any Official Body which would limit, cancel or challenge
the validity, enforceability, ownership or use of, or such Grantor’s rights in,
any Intellectual Property in any respect that could reasonably be expected cause
at Material Adverse Change in the value of any such Intellectual Property, and
such Grantor knows of no valid basis for the same.

 

(e)          No action or proceeding is pending, or, to the knowledge of such
Grantor, threatened or imminent, on the date hereof seeking to limit, cancel or
challenge the validity, enforceability, ownership or use of any Intellectual
Property owned by the Grantor or such Grantor’s interest therein, which, if
adversely determined, would materially affect the value of such Intellectual
Property.

 

(f)          This Security Agreement is effective to create (or continue, with
respect to any Lien created in favor of the Collateral Agent pursuant to the
Original Security Documents) a valid and continuing Lien and, upon filing of
appropriate financing statements in the offices listed on Exhibit D and, in
respect of the Registered Intellectual Property, a short form of this Security
Agreement with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, fully perfected first priority (or, at
any time when the Intercreditor Agreement is in effect, a perfection security
interest with the priority required pursuant thereto) security interests in
favor of the Collateral Agent on such Grantor’s Intellectual Property, such
perfected security interests are enforceable as such as against any and all
creditors of and purchasers from such Grantor; and upon such filings (and such
additional filings as are necessary to perfect the security interests granted
with respect to any Intellectual Property; acquired or developed by such Grantor
after the date hereof and such continuation required under applicable law), all
action necessary to protect and perfect the Collateral Agent’s Lien on such
Grantor’s Intellectual Property will have been duly taken.

 

 

 

 

3.7.          Filing Requirements. As of the Closing Date, none of such
Grantor’s Equipment is covered by any certificate of title, except for Vehicles.
As of the Closing Date, none of the Collateral owned by such Grantor is of a
type for which security interests or liens may be perfected by filing under any
federal statute except for (a) Vehicles and (b) Patents, Trademarks and
Copyrights held by such Grantor.

 

3.8.          No Financing Statements, Security Agreements. No effective
financing statement or security agreement describing all or any portion of the
Collateral which has not lapsed or been terminated naming such Grantor as debtor
has been filed or is of record in any relevant jurisdiction except (a) for
financing statements or security agreements naming the Collateral Agent on
behalf of the Secured Parties as the secured party or (b) as permitted by
Section 4.1(e).

 

3.9.          Pledged Collateral.

 

(a)          As of the Closing Date, or, with respect to any Additional Grantor,
such other date such Grantor became a party hereto, Exhibit C sets forth a
complete and accurate list of all Pledged Collateral held by such Grantor;
provided that (i) with respect to Equity Interests issued by a Subsidiary that
constitute Pledged Collateral, Exhibit C sets forth all such Equity Interests;
(ii) with respect to Equity Interests issued by a non-Subsidiary, Exhibit C sets
forth all such Equity Interests, (iii) with respect to Instruments issued by a
non-Subsidiary, Exhibit C sets forth all such Instruments; and (iv) with respect
to Securities issued by a non-Subsidiary held in a securities account, Exhibit C
sets forth all such Securities. As of the Closing Date, such Grantor is the
direct, sole beneficial owner and sole holder of record of the Pledged
Collateral listed on Exhibit C as being owned by it, free and clear of any
Liens, except for the security interest granted to the Collateral Agent for the
benefit of the Secured Parties hereunder and Permitted Liens. Such Grantor
further represents and warrants that (i) all Pledged Stock has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized and validly issued and are fully paid and non-assessable and (ii) all
Pledged Collateral which represents Indebtedness owed to such Grantor by any
other Grantor or Subsidiary thereof has been duly authorized, authenticated or
issued and delivered by the issuer of such Indebtedness and is the legal, valid
and binding obligation of such issuer and such issuer is not in default
thereunder.

 

(b)          In addition, (i) none of the Pledged Collateral owned by it has
been issued or transferred in violation of the securities registration,
securities disclosure or similar laws of any jurisdiction to which such issuance
or transfer may be subject that could reasonably be expected to materially and
adversely affect the value of such Collateral or the rights or remedies of the
Collateral Agent in respect thereof, (ii) other than as permitted under
Section 8.2.12 [Issuance of Stock] of the Credit Agreement, there are existing
no options, warrants, calls or commitments of any character whatsoever relating
to such Pledged Stock or which obligate any issuer of any Pledged Stock that is
a Subsidiary of the Company to issue additional Equity Interests, and (iii) with
respect to any Pledged Stock issued by a Subsidiary of the Company, no consent,
approval, authorization, or other action by, and no giving of notice to or
filing with, any Official Body or any other Person is required for the pledge by
such Grantor of such Pledged Stock pursuant to this Security Agreement or for
the execution, delivery and performance of this Security Agreement by such
Grantor, or, subject to the Intercreditor Agreement, for the exercise by the
Collateral Agent of the voting or other rights provided for in this Security
Agreement or for the remedies in respect of the Pledged Stock pursuant to this
Security Agreement, except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally.

 

(c)          As of the Closing Date, or, with respect to any Additional Grantor,
such other date such Grantor became a party hereto, except as set forth in
Exhibit C, none of the Pledged Collateral which represents Indebtedness owed to
such Grantor is subordinated in right of payment to other Indebtedness (other
than any such Indebtedness that is subordinated to the Secured Obligations) or
subject to the terms of an indenture.

 

 

 

 

Article IV
COVENANTS

 

From the date of this Security Agreement, and thereafter until this Security
Agreement is terminated, each Grantor agrees that:

 

4.1.          General.

 

(a)          Collateral Records. Such Grantor will maintain in all material
respects complete and accurate books and records with respect to the Collateral
owned by it, and furnish to the Collateral Agent, with sufficient copies for
each of the Lenders, such reports relating to such Collateral as the Collateral
Agent shall from time to time reasonably request.

 

(b)          Obligation to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent, and agrees to aid and cooperate with the
Collateral Agent, or, at the Collateral Agent’s request, to file all financing
statements and other documents and take such other actions as may from time to
time be required in order to maintain a first priority perfected security
interest in favor of the Collateral Agent (or, at any time when the
Intercreditor Agreement is in effect, a perfection security interest with the
priority required pursuant thereto) in and, if applicable, Control of, the
Collateral owned by such Grantor or enable the Collateral Agent to exercise and
enforce any of its rights, powers and remedies with respect to the Collateral.
Any financing statement filed hereunder may be filed in any filing office in any
UCC jurisdiction and may (i) indicate such Grantor’s Collateral (1) as all
assets of the Grantor or words of similar effect, except for Excluded
Collateral, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC or such jurisdiction,
or (2) by any other description which reasonably approximates the description
contained in this Security Agreement, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor, and (B) in the case of a financing
statement filed as a fixture filing, a sufficient description of real property
to which the Collateral relates. Such Grantor also agrees to promptly deliver a
file stamped copy of each such financing statement or other evidence of filing
to the Collateral Agent. Such Grantor also ratifies its agreement to file in any
UCC jurisdiction any initial financing statements or amendments thereto if filed
prior to the date hereof.

 

(c)          Further Assurances. Such Grantor will, upon the request of the
Collateral Agent, furnish to the Collateral Agent statements and schedules
further identifying and describing the Collateral owned by it and such other
reports and information in connection with its Collateral as the Collateral
Agent may reasonably request, all in such detail as the Collateral Agent may
reasonably specify. Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Collateral Agent in its Collateral and the priority
thereof against any Lien not expressly permitted hereunder.

 

(d)          Disposition of Collateral. Such Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it except for dispositions
permitted pursuant to Section 8.2.7 [Dispositions of Assets or Subsidiaries] of
the Credit Agreement.

 

 

 

 

(e)          Liens. Such Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except (i) the security interest created by
this Security Agreement and (ii) other Permitted Liens.

 

(f)          Other Financing Statements. Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except in respect of Liens permitted by
Section 4.1(e). Such Grantor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement, subject to such Grantor’s rights under Section 9-509(d)(2)
of the UCC.

 

(g)          Compliance with Terms. Such Grantor will perform and comply with
all obligations in respect of the Collateral owned by it and all agreements to
which it is a party or by which it is bound relating to such Collateral except
to the extent any failure to comply could not reasonably be expected to cause a
Material Adverse Change.

 

(h)          Electronic Chattel Paper. Such Grantor shall take all steps
requested by the Collateral Agent to grant the Collateral Agent Control of all
electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.

 

4.2.          Inventory and Equipment.

 

(a)          Maintenance of Goods. Such Grantor will do all things necessary to
maintain, preserve, protect and keep its Inventory and the Equipment material to
the conduct of its business in good repair and working and saleable condition,
except for (i) damaged or defective goods arising in the ordinary course of such
Grantor’s business, (ii) ordinary wear and tear in respect of the Equipment and
fixtures, (iii) casualty events (to the extent such casualty, individually or in
the aggregate, could not reasonably be expected to cause a Material Adverse
Change) and (iv) dispositions permitted pursuant to Section 8.2.7 [Dispositions
of Assets or Subsidiaries] of the Credit Agreement. Such Grantor shall also
comply with Sections 8.1.1 [Preservation of Existence, Etc.], 8.1.2 [Payment of
Liabilities, Including Taxes, Etc.] and 8.1.4 [Maintenance of Properties and
Leases] of the Credit Agreement and shall maintain in full force and effect all
material permits, except where the failure to maintain any such permit in effect
is not adverse in any material respect to the Secured Parties.

 

(b)          Equipment. Such Grantor shall not permit any Equipment to become a
fixture with respect to real property or to become an accession with respect to
other personal property with respect to which real or personal property the
Collateral Agent does not have a Lien. Such Grantor will not, without the
Collateral Agent’s prior written consent, alter or remove any identifying symbol
or number on any of such Grantor’s Equipment constituting Collateral.

 

4.3.          Delivery of Instruments, Securities, Chattel Paper and Documents.
Subject to the Intercreditor Agreement, such Grantor will (a) deliver to the
Collateral Agent, promptly upon execution of this Security Agreement, any
Chattel Paper, Certificated Securities and Instruments constituting Collateral
owned by it, (b) hold in trust for the Collateral Agent upon receipt and (i)
promptly thereafter deliver to the Collateral Agent all Certificated Securities
that represent Equity Interests in Subsidiaries and (ii) on a quarterly basis,
deliver to the Collateral Agent any such Chattel Paper, Certificated Securities
and Instruments constituting Collateral; provided that with respect to a new
issuance of Certificated Securities that represent Equity Interests of an issuer
whose Equity Interests have previously been pledged to the Collateral Agent,
such newly issued Certificated Securities shall be delivered within thirty (30)
days of such issuance, (c)(i) cause any Indebtedness of a Subsidiary owed to any
Grantor and (ii) use its commercially reasonable best efforts to cause any
Indebtedness of a non-Subsidiary owed to any Grantor to be evidenced by a duly
executed promissory note (or subject to a global note) that, in either case, is
pledged and delivered to the Collateral Agent, for the benefit of the Secured
Parties, with such notes being accompanied by proper instruments of assignment
duly executed by the applicable Grantor and such other instruments or documents
as the Collateral Agent may reasonably request; provided that the Company will
deliver to the Collateral Agent a duly executed global note for loans among the
Company and the Subsidiaries together with proper instruments of assignment duly
executed and such other instruments or documents as the Collateral Agent may
reasonably request within thirty (30) days of the Closing Date, and (d) deliver
to the Collateral Agent (and thereafter hold in trust for the Collateral Agent
upon receipt and promptly deliver to the Collateral Agent) any Document
evidencing or constituting Collateral.

 

 

 

 

4.4.          Uncertificated Pledged Collateral.

 

(a)          Such Grantor will cause the appropriate issuers that are
Subsidiaries (and, if held with a securities intermediary, such securities
intermediary) of uncertificated securities or other types of Pledged Collateral
owned by it not represented by certificates to mark their books and records with
the numbers and face amounts of all such uncertificated securities or other
types of Pledged Collateral not represented by certificates and all rollovers
and replacements therefor to reflect the Lien of the Collateral Agent granted
pursuant to this Security Agreement. With respect to any Pledged Collateral
issued by another Grantor included in the Collateral owned by it, such Grantor
will take any actions necessary to cause (a) the issuers of uncertificated
securities which are Pledged Collateral and (b) any securities intermediary
which is the holder of any such Pledged Collateral, to cause the Collateral
Agent to have and retain Control over such Pledged Collateral. With respect to
any Pledged Collateral issued by a Person other than a Grantor included in the
Collateral owned by it, such Grantor will use its commercially reasonable best
efforts to cause (a) the issuers of uncertificated securities which are Pledged
Collateral and (b) any securities intermediary which is the holder of any such
Pledged Collateral, to cause the Collateral Agent to have and retain Control
over such Pledged Collateral. Without limiting the foregoing, such Grantor will
with respect to any such Pledged Collateral held with a securities intermediary,
to cause such securities intermediary to enter into a control agreement with the
Collateral Agent, in form and substance satisfactory to the Collateral Agent,
giving the Collateral Agent Control.

 

(b)          Each Grantor acknowledges and agrees that each interest in any
limited liability company or limited partnership that is a Subsidiary pledged
hereunder that is represented by a certificate shall be a “security” within the
meaning of Article 8 of the New York UCC and governed by Article 8 of the
Uniform Commercial Code of the applicable jurisdiction and, unless otherwise
approved by the Collateral Agent, shall at all times hereafter be represented by
a certificate, which shall be a “security” within the meaning of Article 8 of
the New York UCC and governed by Article 8 of the Uniform Commercial Code of
such jurisdiction.

 

(c)          Each Grantor further acknowledges and agrees that (i) the interests
in any limited liability company or limited partnership that is a Subsidiary
pledged hereunder and not represented by a certificate shall not be a “security”
within the meaning of Article 8 of the New York UCC and shall not be governed by
Article 8 of the Uniform Commercial Code of the applicable jurisdiction and (ii)
the Grantors shall at no time elect to treat any such interest as a “security”
within the meaning of Article 8 of the New York UCC or issue any certificate
representing such interest (except that the Grantors may elect to so treat any
such interest as a “security” and issue any certificate representing such
interest if promptly thereafter the applicable Grantor delivers such certificate
to the Collateral Agent).

 

 

 

 

(d)          In the event the interests in any limited liability company or
limited partnership not represented by a certificate are pledged by a Grantor
hereunder after the Closing Date, such Grantor shall promptly cause to be filed
in the applicable jurisdiction a financing statement (or an amendment to a
financing statement) with respect to the uncertificated interests so pledged and
shall deliver promptly thereafter to the Collateral Agent a file stamped copy of
each such financing statement or amendment to a financing statement.

 

4.5.          Pledged Collateral.

 

(a)          Changes in Capital Structure of Issuers. Such Grantor will not (i)
permit or suffer any Subsidiary that is an issuer of an Equity Interest
constituting Pledged Collateral owned by it to dissolve, merge, liquidate,
retire any of its Equity Interests or other Instruments or Securities evidencing
ownership, reduce its capital, sell or encumber all or substantially all of its
assets (except for dissolutions, mergers or liquidations permitted pursuant to
Section 8.2.6 [Liquidations, Mergers, Consolidations, Acquisitions] or 8.2.7
[Dispositions of Assets or Subsidiaries] of the Credit Agreement, Permitted
Liens and sales of assets permitted pursuant to Section 4.1(d)) or merge or
consolidate with any other entity (except for mergers or consolidations
permitted pursuant Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions] of the Credit Agreement), or (ii) vote any such Pledged Collateral
in favor of any of the foregoing.

 

(b)          Issuance of Additional Securities. Except as permitted by the
Credit Agreement, such Grantor will not permit or suffer any Subsidiary that is
an issuer of Pledged Stock owned by it to issue additional Equity Interests, any
right to receive the same or any right to receive earnings, except to such
Grantor or any other Grantor.

 

(c)          Registration of Pledged Collateral. If an Event of Default shall
have occurred and be continuing, such Grantor will permit any registerable
Pledged Collateral owned by it to be registered in the name of the Collateral
Agent or its nominee at any time at the option of the Collateral Agent.

 

(d)          Exercise of Rights in Pledged Collateral.

 

(i)          Without in any way limiting the foregoing and subject to clause
(ii) below, such Grantor shall have the right to exercise all voting rights or
other rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided, however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Collateral Agent in respect of such Pledged Collateral.

 

(ii)         Such Grantor will permit the Collateral Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
without notice, to exercise all voting rights or other rights relating to the
Pledged Collateral owned by it, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Equity Interest or Investment Property constituting such Pledged Collateral as
if it were the absolute owner thereof.

 

(iii)        Such Grantor shall be entitled to collect and receive for its own
use all cash dividends and interest paid in respect of the Pledged Collateral
held by it to the extent not in violation of the Credit Agreement other than
dividends and interest paid at any time when an Event of Default shall have
occurred and be continuing (collectively referred to as the “Excluded
Payments”); provided, however, that until actually paid, all rights to such
distributions shall remain subject to the Lien created by this Security
Agreement.

 

 

 

 

(iv)        All Excluded Payments, whenever paid or made, shall be delivered to
the Collateral Agent to hold as Pledged Collateral (or, if paid in cash,
deposited in a Controlled Deposit Account) and shall, if received by such
Grantor, be received in trust for the benefit of the Collateral Agent, be
segregated from the other property or funds of such Grantor, and be promptly
delivered to the Collateral Agent as Pledged Collateral or deposited in a
Controlled Deposit Account, as applicable, in the same form as so received (with
any necessary endorsement).

 

(v)         Such Grantor hereby authorizes and instructs each issuer of any
Investment Property pledged by such Grantor hereunder to, and each Grantor that
is an issuer of Investment Property pledged by another Grantor agrees and
consents to, (i) comply with any instruction received by it from the Collateral
Agent in writing (and any other issuer from time to time hereby agrees to comply
with such instruction) that (x) states that an Event of Default has occurred and
is continuing and (y) is otherwise in accordance with the terms of this Security
Agreement, without any other or further instructions from such Grantor, and each
Grantor agrees that each Issuer shall be fully protected in so complying, and
(ii) unless otherwise permitted hereby, pay any dividends or other payments with
respect to the Investment Property directly to the Collateral Agent.

 

4.6.          Intellectual Property.

 

(a)          Such Grantor will execute and deliver all consents and approvals
necessary for the assignment to or benefit of the Collateral Agent of any
Intellectual Property held by such Grantor to enforce the security interests
granted hereunder, including such short-form security agreements as may be
necessary or desirable to protect the interest of the Collateral Agent in
respect of that portion of the Collateral consisting of Intellectual Property,
and whenever any Grantor acquires, becomes the exclusive licensee of, or files
an application for: (i) Trademark or Patent registration with the United States
Patent and Trademark Office, such Grantor shall report such filing to the
Collateral Agent within five (5) business days after the last day of the fiscal
quarter in which the filing occurs; and (b) any Copyright registration with the
United States Copyright Office, such Grantor shall report such filing to the
Collateral Agent within twenty (20) business days after the last day of the
fiscal quarter in which the filing occurs.

 

(b)          Such Grantor will (i) continue to use each Trademark that is
material to the conduct of the Grantors’ business taken as a whole in order to
maintain such Trademark in full force free from any claim of abandonment for
non-use, (ii) maintain the quality of all products and services offered under
such Trademark to the extent required to preserve such Grantor’s Trademark
rights under applicable law, (iii) use each Trademark with all appropriate
notices of registration and other legends required by applicable laws in all
material respects (iv) not adopt or use any mark which is confusingly similar or
a colorable imitation of such Trademark unless the Collateral Agent, for the
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Security Agreement, and (v) not (and use commercially
reasonable efforts to not permit any licensee or sublicensee thereof to) do any
act or knowingly omit to do any act whereby such Trademark could reasonably be
expected to become invalidated or result in other material loss of rights in
such Trademarks.

 

(c)          Such Grantor will not do any act, or omit to do any act, whereby
any Patent that is material to the conduct of the Grantors’ business, taken as a
whole may become forfeited, abandoned or dedicated to the public.

 

 

 

 

(d)          Such Grantor will not (and will not authorize any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
Copyright that is material to the conduct of the Grantors’ business, taken as a
whole may become invalidated. Such Grantor will not (either itself or through
licensees) do any act whereby any Copyright that is material to the conduct of
the Grantors’ business, taken as a whole may fall into the public domain. Such
Grantor will, for each work covered by a material Copyright, use copyright
notices as required under the applicable copyright law.

 

(e)          Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any Intellectual Property to Infringe the intellectual
property rights of any other Person.

 

(f)          Such Grantor shall notify the Collateral Agent promptly if it knows
or has reason to know that any application or registration relating to any
Intellectual Property (now or hereafter existing) that is material to the
conduct of the Grantors’ business, taken as a whole is reasonably likely to
become forfeited, abandoned or dedicated to the public, or of any material
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such material
Intellectual Property owned by any Grantor.

 

(g)          Such Grantor shall execute and deliver any and all security
agreements as are necessary to evidence the Collateral Agent’s security interest
in any Intellectual Property owned (now or hereafter existing) by any of the
Grantors.

 

(h)          Such Grantor shall take all actions necessary to maintain and
pursue each of the registrations of each of its Patents, Trademarks, Copyrights
and other Intellectual Property (now or hereafter existing) owned by Grantor,
including the filing of applications for renewal, affidavits of use, affidavits
of incontestability and opposition and interference and cancellation proceedings
in any court or tribunal in the United States or any other country, unless such
Patent, Trademark or Copyright is immaterial to the conduct of the business of
the Grantors, taken as a whole.

 

(i)          Such Grantor shall promptly take such actions as it shall
reasonably deem appropriate under the circumstances to protect Intellectual
Property owned by Grantor, including by suing for Infringement and recovering
any and all damages for such Infringement where appropriate. In the event that
such Grantor institutes suit because any of its Intellectual Property
constituting Collateral is Infringed, such Grantor shall comply with
Section 4.7.

 

4.7.          Commercial Tort Claims. Such Grantor shall promptly, and in any
event within 30 days after the same is acquired by it, notify the Collateral
Agent of any Commercial Tort Claim (as defined in the UCC) acquired by it, and
such Grantor shall enter into an amendment or supplement to this Security
Agreement, in the form of Exhibit H hereto, granting to Collateral Agent a first
priority security interest (or, at any time when the Intercreditor Agreement is
in effect, a perfection security interest with the priority required pursuant
thereto) in such Commercial Tort Claim.

 

4.8.          No Interference. Such Grantor agrees that it will not interfere
with any right, power and remedy of the Collateral Agent provided for in this
Security Agreement or now or hereafter existing at law or in equity or by
statute or otherwise, or the exercise or beginning of the exercise by the
Collateral Agent of any one or more of such rights, powers or remedies.

 

 

 

 

4.9.          Insurance.

 

(a)          Such Grantor shall maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business.

 

(b)          All insurance policies required hereunder shall name the Collateral
Agent (for the benefit of the Collateral Agent and the Secured Parties) as an
additional insured or as loss payee, as applicable, and shall comply with the
requirements in Section 8.1.3 [Maintenance of Insurance] of the Credit
Agreement; provided, all proceeds of casualty insurance resulting from any loss,
damage or destruction of Collateral shall be paid over and or applied by the
Grantors in accordance with Section 5.7.4 [Recovery of Insurance or Condemnation
Proceeds] of the Credit Agreement.

 

(c)          All premiums on any insurance required hereunder or under Section
8.1.3 [Maintenance of Insurance] of the Credit Agreement shall be paid when due
by such Grantor. If such Grantor fails to obtain any insurance as required
hereunder, the Collateral Agent may (but shall in no event be required to)
obtain such insurance at the Company’s expense. By purchasing such insurance,
the Collateral Agent shall not be deemed to have waived any Potential Default
arising from the Grantor’s failure to maintain such insurance or pay any
premiums therefor.

 

4.10.         Landlord Access Agreements. With respect to leasehold interests in
real property on or after the Closing Date, (i) each Grantor shall deliver
landlord waivers or collateral access agreements from the landlord, warehouseman
or other party controlling such leases premises in accordance with the
provisions of Section 8.1.11 [Landlord Waivers] of the Credit Agreement.

 

4.11.         Deposit Account Control Agreements. Such Grantor will provide to
the Collateral Agent a Deposit Account Control Agreement in form and substance
satisfactory to the Collateral Agent in respect of each deposit account (other
than an Excluded Deposit Account) of such Grantor duly executed on behalf of
such Grantor and each financial institution holding such deposit account of such
Grantor.

 

4.12.         Change of Name or Location. Such Grantor shall not (a) change its
name as it appears in official filings in the state of its incorporation or
organization, (b) in the case of a Grantor that is not a registered
organization, change its chief executive office or sole place of business, as
applicable, as set forth in this Security Agreement, (c) change the type of
entity that it is, (d) change its organization identification number, if any,
issued by its state of incorporation or organization, or (e) change its state of
incorporation or organization, in each case, unless it shall have provided the
Collateral Agent at least thirty (30) days’ prior written notice thereof in
connection therewith to continue the perfection following such change of any
Liens in favor of the Collateral Agent, on behalf of Secured Parties, in any
Collateral; provided that any such new location shall be in the United States.

 

Article V
REMEDIES

 

5.1.          Remedies.

 

(a)          Subject to the Intercreditor Agreement, upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent may exercise
any or all of the following rights and remedies:

 

(i)          those rights and remedies provided in this Security Agreement, the
Credit Agreement or any other Loan Document; provided that this Section 5.1(a)
shall not be understood to limit any rights or remedies available to the
Collateral Agent and the Secured Parties prior to an Event of Default;

 

 

 

 

(ii)         those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;

 

(iii)        give notice of sole control or any other instruction under any
Deposit Account Control Agreement or any other control agreement with any
securities intermediary and take any action therein with respect to such
Collateral;

 

(iv)        without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, lawfully enter the premises of any Grantor where any Collateral is
located (through self-help and without judicial process) to collect, receive,
assemble, process, appropriate, sell, lease or assign or otherwise dispose of,
deliver, or realize upon, the Collateral or any part thereof in one or more
parcels at public or private sale or sales (which sales may be adjourned or
continued from time to time with or without notice and may take place at any
Grantor’s premises or elsewhere), for cash, on credit or for future delivery
without assumption of any credit risk, and upon such other terms as the
Collateral Agent may deem commercially reasonable; and

 

(v)         concurrently with written notice to the applicable Grantor, transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Collateral Agent was the outright owner
thereof.

 

(b)          The Collateral Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.

 

(c)          The Collateral Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Collateral Agent and the Secured
Parties, the whole or any part of the Collateral so sold, free of any right of
equity redemption, which equity redemption the Grantor hereby expressly
releases.

 

(d)          Until the Collateral Agent is able to effect a sale, lease, or
other disposition of Collateral, the Collateral Agent shall have the right to
hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Collateral Agent. The Collateral Agent
may, if it so elects, seek the appointment of a receiver or keeper to take
possession of Collateral and to enforce any of the Collateral Agent’s remedies
(for the benefit of the Collateral Agent and Secured Parties), with respect to
such appointment without prior notice or hearing as to such appointment.

 

(e)          Notwithstanding the foregoing, neither the Collateral Agent nor the
Secured Parties shall be required to (i) make any demand upon, or pursue or
exhaust any of their rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of their rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or (iii)
effect a public sale of any Collateral.

 

 

 

 

(f)          Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Collateral Agent shall be under
no obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of the Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if the applicable
Grantor and the issuer would agree to do so.

 

5.2.          Grantor’s Obligations Upon Default. Upon the request of the
Collateral Agent after the occurrence and during the continuance of an Event of
Default, each Grantor will:

 

(a)          assemble and make available to the Collateral Agent the Collateral
and all books and records relating thereto at any place or places specified by
the Collateral Agent, whether at a Grantor’s premises or elsewhere;

 

(b)          permit the Collateral Agent, by the Collateral Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay the Grantor for such use
and occupancy; and

 

(c)          execute and deliver to the Collateral Agent an assignment of its
Intellectual Property and such other documents as are necessary or appropriate
to carry out the intent and purpose thereof. Within five (5) business days of a
request of the Collateral Agent, each Grantor shall make available to the
Collateral Agent, to the extent within such Grantor’s power and authority, such
personnel in such Grantor’s employ on the date of the Event of Default as the
Collateral Agent may reasonably designate to permit such Grantor to continue,
directly or indirectly, to operate the business and to exploit its Intellectual
Property, and such person shall be available to perform their prior functions on
the Collateral Agent’s behalf.

 

5.3.          Grant of Intellectual Property License. For the purpose of
enabling the Collateral Agent to exercise the rights and remedies under this
Article V at such time as the Collateral Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby (a) grants to the
Collateral Agent, for the benefit of the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to any Grantor) to use, license or sublicense any Intellectual
Property now owned or hereafter acquired by such Grantor, together with any
goodwill associated therewith, and in the case of Trademarks, to sufficient
rights to quality control and inspection in favor of such Collateral Agent to
avoid the risk of invalidation of such Trademarks, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof and (b) irrevocably agrees
that the Collateral Agent may sell any of such Grantor’s or any other Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased any such Inventory and in connection with any such sale or
other enforcement of the Collateral Agent’s rights under this Security
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Collateral Agent may finish any work in process
and affix any Trademark owned by or licensed to such Grantor and sell such
Inventory as provided herein. These rights and license shall inure to the
benefit of all successors, assigns and transferees of the Collateral Agent and
its successors, assigns and transferees, whether by voluntary conveyance,
operation of law, assignment, transfer, foreclosure, deed in lieu of foreclosure
or otherwise. Such rights and license are granted royalty free, without
requirement that any monetary payment whatsoever be made to the Grantors.

 

 

 

 

5.4.          Subordination. Each Grantor and each Issuer that executes and
delivers any Acknowledgement and Consent confirming that it is bound hereby,
hereby agrees that, upon the occurrence and during the continuance of an Event
of Default, all Indebtedness owing to it by the Company or any of its
Subsidiaries shall be fully subordinated to the indefeasible payment in full in
cash of such Grantor’s Secured Obligations or any Secured Obligations guaranteed
by such Grantor, as the case may be.

 

Article VI

 

ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY

 

6.1.          Authorization for Secured Party to Take Certain Action.

 

(a)          Each Grantor irrevocably authorizes the Collateral Agent at any
time and from time to time in the sole discretion of the Collateral Agent and
appoints the Collateral Agent as its attorney in fact (i) to execute on behalf
of such Grantor as debtor and to file financing statements necessary or
desirable in the Collateral Agent’s sole discretion to perfect and to maintain
the perfection and priority of the Collateral Agent’s security interest in the
Collateral, (ii) to endorse and collect any cash proceeds of the Collateral,
(iii) to file any financing statement with respect to the Collateral as a
financing statement and to file any other financing statement or amendment of a
financing statement (which does not add new collateral or add a debtor) in such
offices as the Collateral Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
Collateral Agent’s security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Collateral Agent Control
over such Pledged Collateral, (v) to apply, subject to the Intercreditor
Agreement, the proceeds of any Collateral received by the Collateral Agent to
the Secured Obligations as provided in Section 7.1, (vi) to discharge past due
taxes, assessments, charges, fees or Liens on the Collateral (except for such
Liens as are permitted hereunder), (vii) to contact Account Debtors for any
reason, (viii) to demand payment or enforce payment of the Receivables in the
name of the Collateral Agent or such Grantor and to endorse any and all checks,
drafts, and other instruments for the payment of money relating to the
Receivables, (ix) to sign such Grantor’s name on any invoice or bill of lading
relating to the Receivables, drafts against any Account Debtor of the Grantor,
assignments and verifications of Receivables, (x) to exercise all of such
Grantor’s rights and remedies with respect to the collection of the Receivables
and any other Collateral, (xi) to settle, adjust, compromise, extend or renew
the Receivables, (xii) to settle, adjust or compromise any legal proceedings
brought to collect Receivables, (xiii) to prepare, file and sign such Grantor’s
name on a proof of claim in bankruptcy or similar document against any Account
Debtor of such Grantor, (xiv) to prepare, file and sign such Grantor’s name on
any notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables, (xv) to change the address for delivery of mail
addressed to such Grantor to such address as the Collateral Agent may designate
and to receive, open and dispose of all mail addressed to such Grantor, and
(xvi) to do all other acts and things necessary to carry out this Security
Agreement; and such Grantor agrees to reimburse the Collateral Agent on demand
for any payment made or any expense reasonably incurred by the Collateral Agent
in connection with any of the foregoing; provided that, this authorization shall
not relieve such Grantor of any of its obligations under this Security Agreement
or under the Credit Agreement.

 

 

 

 

(b)          All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Collateral Agent, for the benefit of the
Secured Parties, under this Section 6.1 are solely to protect the Collateral
Agent’s interests in the Collateral and shall not impose any duty upon the
Collateral Agent or any Secured Party to exercise any such powers. The
Collateral Agent agrees that, except for the powers granted in
Section 6.1(a)(i), (iii), (iv), (vi), and (xvi), it shall not exercise any power
or authority granted to it unless an Event of Default has occurred and is
continuing.

 

6.2.          Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS
THE COLLATERAL AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.1 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT
TO VOTE SUCH PLEDGED COLLATERAL FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, WITH FULL POWER OF SUBSTITUTION TO DO SO.
IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF
THE COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE, FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT, THE RIGHT TO
EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF
SUCH PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING
WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND
VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND
WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED
COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING
THE ISSUER OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE
OCCURRENCE OF AN EVENT OF DEFAULT.

 

6.3.          Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
COLLATERAL AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY SECURED PARTY,
NOR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS
OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, PROVIDED, HOWEVER, the grantors
need not reimburse any expense or indemnify against any loss, liability or
expense determined to have been caused by the Collateral Agent’s own willful
misconduct OR GROSS negligence.

 

Article VII






APPLICATION OF COLLATERAL PROCEEDS

 

7.1.          Application of Proceeds. All moneys which are required by the
Credit Agreement, this Security Agreement or any other Loan Document to be
delivered to the Collateral Agent (subject to the provisions of the
Intercreditor Agreement) while an Event of Default has occurred and is
continuing or which are received by the Collateral Agent or any agent or nominee
of the Collateral Agent in respect of the Collateral or otherwise in accordance
with the terms of the Credit Agreement, whether in connection with the exercise
of the remedies provided in this Security Agreement, the Credit Agreement or in
any other Loan Document or otherwise, shall be applied in accordance with the
terms of the Credit Agreement.

 

 

 

 

Article VIII




GENERAL PROVISIONS

 

8.1.          Waivers. To the maximum extent permitted under applicable law,
each Grantor hereby waives notice of the time and place of any public sale or
the time after which any private sale or other disposition of all or any part of
the Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the
Grantors, addressed as set forth in Article IX, at least ten days prior to (i)
the date of any such public sale or (ii) the time after which any such private
sale or other disposition may be made. To the maximum extent permitted by
applicable law, each Grantor waives all claims, damages, and demands against the
Collateral Agent or any Secured Party arising out of the repossession, retention
or sale of the Collateral, except such as arise solely out of the bad faith,
negligence or willful misconduct of the Collateral Agent, such Secured Party is
fully determined by a court of competent jurisdiction. To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the Collateral
Agent or any Secured Party, any valuation, stay, appraisal, extension,
moratorium, redemption or similar laws and any and all rights or defenses it may
have as a surety now or hereafter existing which, but for this provision, might
be applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

 

8.2.          Limitation on Collateral Agent’s Duty with Respect to the
Collateral. The Collateral Agent shall have no obligation to cleanup or
otherwise prepare the Collateral for sale. The Collateral Agent shall use
reasonable care with respect to the Collateral in its possession or under its
control. The Collateral Agent shall not have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Collateral, or any income thereon or as to the preservation of
rights against prior parties or any other rights pertaining thereto. To the
extent that applicable law imposes duties on the Collateral Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is commercially reasonable for the Collateral Agent (i) to fail
to incur expenses deemed significant by the Collateral Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third-party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third-party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by the Collateral Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent’s exercise of remedies against the Collateral and that other
actions or omissions by the Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 8.2.
Without limitation upon the foregoing, nothing contained in this Section 8.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent that would not have been granted or imposed by this
Security Agreement or by applicable law in the absence of this Section 8.2.

 

 

 

 

8.3.          Compromises and Collection of Collateral. The Grantors and the
Collateral Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Collateral Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Collateral Agent in its sole discretion shall determine or abandon any
Receivable, and any such action by the Collateral Agent shall be commercially
reasonable so long as the Collateral Agent acts in good faith based on
information known to it at the time it takes any such action.

 

8.4.          Secured Party Performance of Debtor Obligations. Without having
any obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
failed to do so in the time frame required hereunder, and the Grantors shall
reimburse the Collateral Agent for any amounts paid by the Collateral Agent
pursuant to this Section 8.4. The Grantors’ obligation to reimburse the
Collateral Agent pursuant to the preceding sentence shall be a Secured
Obligation payable not later than 20 Business Days after receipt of a reasonably
detailed invoice therefor.

 

8.5.          Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.1(d), 4.1(e), 4.3, 4.4, 4.5, 4.6, 4.7, 4.9, 4.10, 4.11, 4.12, 5.3 or
8.6 or in Article VII may cause irreparable injury to the Collateral Agent, that
the Collateral Agent has no adequate remedy at law in respect of such breaches
and therefore agrees, without limiting the right of the Collateral Agent to seek
and obtain specific performance of other obligations of the Grantors contained
in this Security Agreement, that the covenants of the Grantors contained in the
Sections referred to in this Section 8.5 shall be specifically enforceable
against the Grantors.

 

8.6.          Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 8.2.7
[Dispositions of Assets or Subsidiaries] of the Credit Agreement or
Section 4.1(d) and notwithstanding any course of dealing between any Grantor and
the Collateral Agent or other conduct of the Collateral Agent, no authorization
to sell or otherwise dispose of the Collateral (except as set forth in
Section 8.2.7 [Dispositions of Assets or Subsidiaries] of the Credit Agreement
or Section 4.1(d)) shall be binding upon the Collateral Agent or the Secured
Parties unless such authorization is in writing signed by the Required Lenders
or, to the extent required by Section 11.1 [Modifications, Amendments or
Waivers] of the Credit Agreement, signed by all of the Lenders and the Issuing
Lender.

 

 

 

 

8.7.          No Waiver; Amendments; Cumulative Remedies. No delay or omission
of the Collateral Agent or any Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Potential Default or an acquiescence therein,
and any single or partial exercise of any such right or remedy shall not
preclude any other or further exercise thereof or the exercise of any other
right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Security Agreement whatsoever shall be valid
unless in writing signed by the Collateral Agent (with the consent of the
Required Lenders or, to the extent required by Section 11.1 [Modifications,
Amendments or Waivers] of the Credit Agreement, all of the Lenders and the
Issuing Lender (and in compliance with the Intercreditor Agreement)) and then
only to the extent in such writing specifically set forth. All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Collateral Agent until the Secured
Obligations have been paid in full. No notice to or demand on any Grantor in any
case shall entitle such Grantor or any other Grantor to any other or further
notice or demand in similar or other circumstances.

 

8.8.          Limitation by Law; Severability of Provisions. All rights,
remedies and powers provided in this Security Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Security Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited to the extent necessary so that they shall not render this
Security Agreement invalid, unenforceable or not entitled to be recorded or
registered, in whole or in part. Any provision in this Security Agreement that
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of this Security Agreement are declared to be severable.

 

8.9.          Reinstatement. This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

8.10.         Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Collateral Agent and the other Secured Parties and their respective successors
and assigns (including all persons who become bound as a debtor to this Security
Agreement), except that no Grantor shall have the right to assign its rights or
delegate its obligations under this Security Agreement or any interest herein,
without the prior written consent of the Collateral Agent and of each Lender. No
sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Collateral Agent, for
the benefit of the Secured Parties, hereunder.

 

 

 

 

8.11.         Survival of Representations. All representations and warranties of
the Grantors contained in this Security Agreement shall survive the execution
and delivery of this Security Agreement.

 

8.12.         Taxes and Expenses. Each Grantor agrees to pay, and to save the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise or other taxes
which may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Security Agreement. The Grantors shall reimburse, as set forth in Section 11.3
[Expenses; Indemnity; Damage Waiver] of the Credit Agreement, the Collateral
Agent for any and all reasonable out-of-pocket expenses paid or incurred by the
Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Security Agreement and in the
audit, analysis, administration, collection, preservation or sale of the
Collateral (including the expenses and charges associated with any periodic or
special audit of the Collateral). Any and all costs and expenses incurred by the
Grantors in the performance of actions required pursuant to the terms hereof
shall be borne solely by the Grantors.

 

8.13.         Headings. The title of and section headings in this Security
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Security Agreement.

 

8.14.         Termination; Release. (a) Subject to Section 8.9 of this Security
Agreement and Section 11.7 [Duration; Survival] of the Credit Agreement, this
Security Agreement shall continue in effect (notwithstanding the fact that from
time to time there may be no Secured Obligations outstanding) until the Credit
Agreement has been terminated pursuant to Section 11.7 [Duration; Survival] of
the Credit Agreement.

 

(b) Liens on the Collateral will be released in accordance with Sections 10.10
[Authorization to Release Collateral and Guarantors] and 11.1.3 [Release of
Collateral or Guarantor] of the Credit Agreement and Section 5.1 of the
Intercreditor Agreement. Upon termination of the Credit Agreement and this
Security Agreement, the Collateral shall be automatically released from the Lien
of this Security Agreement. Upon the sale or disposition of any Collateral
pursuant to a transaction permitted under the Credit Agreement, such Collateral
shall be automatically released from the Lien of this Security Agreement. At the
request and sole expense of any Grantor following any such termination, the
Collateral Agent shall execute and deliver to such Grantor such documents as
such Grantor shall reasonably request to evidence such termination. Following
any such termination or release, such Grantor is authorized to execute and file
all financing statements and other documents to evidence such termination or
release.

 

8.15.         Entire Agreement; Conflicts. This Security Agreement together with
the Credit Agreement and the other Loan Documents embodies the entire agreement
and understanding between the Grantors and the Collateral Agent relating to the
Collateral and supersedes all prior agreements and understandings between the
Grantors and the Collateral Agent relating to the Collateral. This Security
Agreement is subject to the terms, conditions, representations, warranties and
covenants (“Terms and Conditions”) set forth in the Credit Agreement and, in the
event of a conflict between any of the Terms and Conditions set forth in this
Security Agreement and any of the Terms and Conditions set forth in the Credit
Agreement, the Terms and Conditions set forth in the Credit Agreement shall
prevail and control over the Terms and Conditions set forth herein. 

 

 

 

 

8.16.         Additional Grantors. Each Grantor acknowledges that, pursuant to
Section 8.1.13 [Covenant to Guaranty Obligations and Give Security] of the
Credit Agreement, the Company is required to cause certain Subsidiaries not
Grantors on the date hereof to become parties hereto as an Additional Grantor
(each such Person, an “Additional Grantor”) by executing and delivering a
Guarantor Joinder Agreement along with supplements to the Exhibits to this
Security Agreement necessary to reflect additional Collateral provided by the
Additional Grantor. Upon delivery of any such Guarantor Joinder to the
Collateral Agent, notice of which is hereby waived by the Grantors, each such
Additional Grantor shall be deemed a Grantor hereunder and shall be as fully a
party hereto as if such Additional Grantor were an original signatory hereto.
Each Grantor expressly agrees that its obligations arising hereunder shall not
be discharged, diminished or otherwise affected (a) by the addition or release
of any other Grantor hereunder, (b) by any failure by the Company or any Grantor
to cause any Subsidiary of the Company to become an Additional Grantor or a
Grantor hereunder or (c) by reason of the Collateral Agent’s or any of the other
Secured Party’s actions in effecting, or failure to effect, any such Guarantor
Joinder, or in releasing any Grantor hereunder, in each case, without the
necessity of giving notice to or obtaining the consent of any other Grantor.
This Security Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder.

 

8.17.         CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO ANY CONFLICT OF LAW PRINCIPLES THEREOF AND EXCEPT TO THE EXTENT THAT
PERFECTION OF THE AGENT’S SECURITY INTERESTS AND LIENS AND THE EFFECT THEREOF
ARE OTHERWISE GOVERNED BY THE UNIFORM COMMERCIAL CODE OF ANY OTHER
JURISDICTION).

 

8.18.         CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND EACH GRANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT
OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE COLLATERAL
AGENT OR ANY OTHER SECURED PARTY TO BRING PROCEEDINGS AGAINST ANY GRANTOR IN THE
COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GRANTOR AGAINST
THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY OR ANY AFFILIATE OF THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS
SECURITY AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK COUNTY, NEW YORK, OR ANY APPELLATE COURT
THEREOF.

 

EACH OF THE PARTIES HERETO WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE PARTIES OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
SECURITY AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

 

 

 

8.19.         WAIVER OF JURY TRIAL. EACH GRANTOR, THE COLLATERAL AGENT AND EACH
OTHER SECURED PARTY HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS SECURITY AGREEMENT, THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER.

 

8.20.         Indemnity.

 

(a)          Each Grantor hereby agrees, jointly and severally, to indemnify the
Collateral Agent and the other Secured Parties, its respective officers,
directors, employees, agents, advisors, attorneys in fact, controlling persons
or affiliates of the foregoing as provided in Section 11. [Expenses; Indemnity;
Damage Waiver] of the Credit Agreement, provided that any references to the
Administrative Agent shall be changed to the Collateral Agent.

 

(b)          Each Grantor agrees, jointly and severally, to pay, and to save
the Collateral Agent harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Security Agreement or any other Loan Document.

 

(c)          Each Grantor agrees, jointly and severally, to pay, and to hold the
Collateral Agent, and its officers, directors, employees and agents harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Security Agreement or any other Loan Document to the
extent the Company would be required to do so pursuant to the Credit Agreement.

 

(d)          The agreements in this Section 8.20 shall survive repayment of the
Secured Obligations, all other amounts payable under the other Loan Documents
and the resignation or removal of the Collateral Agent.

 

8.21.         Counterparts. This Security Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Security Agreement by
signing any such counterpart. Delivery of an executed counterpart of a signature
page of this Security Agreement by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Security Agreement.

 

Article IX

 

NOTICES

 

9.1.          Sending Notices. Any notice required or permitted to be given
under this Security Agreement shall be sent in accordance with Section 11.5
[Notices; Effectiveness; Electronic Communication] of the Credit Agreement.

 

 

 

 

Article X

 

THE COLLATERAL AGENT

 

PNC Bank, National Association has been appointed Collateral Agent for the
Secured Parties hereunder pursuant to Section 10 [The Administrative Agent] of
the Credit Agreement and Section 11.2 of this Security Agreement. It is
expressly understood and agreed by the parties to this Security Agreement that
any authority conferred upon the Collateral Agent hereunder is subject to the
terms of the delegation of authority made by the Secured Parties to the
Collateral Agent pursuant to the Credit Agreement, and that the Collateral Agent
has agreed to act (and any successor Collateral Agent shall act) as such
hereunder only on the express conditions contained in Section 10 [The
Administrative Agent] of the Credit Agreement. Any successor Collateral Agent
appointed pursuant to Section 10 [The Administrative Agent] of the Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Collateral Agent hereunder. Each Secured Party, by its acceptance of the
benefits hereof, agrees that it shall have no right individually to realize upon
any of the Collateral hereunder, it being understood and agreed by such Secured
Party that all rights and remedies hereunder may be exercised solely by the
Collateral Agent for the benefit of the Secured Parties in accordance with the
terms of this Security Agreement.

 

Article XI

 

THE COLLATERAL AGENT’S APPOINTMENT AND ITS RIGHTS AND DUTIES IN RESPECT OF
COLLATERAL

 

11.1.          Rights and Duties of the Collateral Agent. The Collateral Agent
shall have all of the rights and protections afforded to the Agent under Section
10 [The Administrative Agent] of the Credit Agreement, and all such rights and
protections shall apply to the Collateral Agent with respect to this Security
Agreement. The Collateral Agent shall have no duties with respect to this
Security Agreement or the Collateral other than the duties applicable to the
Administrative Agent under Section 10.3 [Exculpatory Provisions] of the Credit
Agreement.

 

11.2.          Appointment of Collateral Agent. Each of the Secured Parties, by
their acceptance of the benefits hereof hereby designates and appoints PNC Bank,
National Association to act as Collateral Agent under this Security Agreement,
the Credit Agreement, the other Loan Documents to which it is a party, and the
Intercreditor Agreement, and hereby authorizes the Collateral Agent to take such
actions on its behalf under the provisions of this Security Agreement, the
Credit Agreement, such other Loan Documents and the Intercreditor Agreement and
to exercise such powers and perform such duties as are expressly delegated to
the Collateral Agent by the terms of this Security Agreement, the Credit
Agreement, such other Loan Documents and the Intercreditor Agreement.

 

 

 

 

Article XII

 

INTERCREDITOR AGREEMENT

 

Notwithstanding anything to the contrary contained in this Security Agreement,
the Liens, security interests and rights granted pursuant to this Security
Agreement, the Credit Agreement or any other Loan Document shall be as set forth
in, and subject to the terms and conditions of (and the exercise of any right or
remedy by the Collateral Agent hereunder or thereunder shall be subject to the
terms and conditions of), the Intercreditor Agreement. In the event of any
conflict between this Security Agreement, the Credit Agreement or any other Loan
Document and the Intercreditor Agreement, the Intercreditor Agreement shall
control, and no right, power, or remedy granted to the Collateral Agent
hereunder or under the Credit Agreement or any other Loan Document shall be
exercised by the Collateral Agent, and no direction shall be given by the
Collateral Agent in contravention of the Intercreditor Agreement. Without
limiting the generality of the foregoing, and notwithstanding anything herein to
the contrary, all rights and remedies of the Collateral Agent (and the Secured
Parties) shall be subject to the terms of the Intercreditor Agreement, and, with
respect to the Notes Collateral until the Discharge of Notes Obligations, any
obligation of the Company and other Grantor hereunder or under the Credit
Agreement or any other Loan Document with respect to the delivery or control of
any Notes Collateral, the novation of any lien on any certificate of title, bill
of lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights or the obtaining of any consent of any
Person, in each case in connection with any Notes Collateral shall be deemed to
be satisfied if the Company or such Grantor, as applicable, complies with the
requirements of the similar provision of the applicable 2010 Note Document.
Until the Discharge of Notes Obligations, the delivery of any Notes Collateral
to the Notes Agent pursuant to the 2010 Note Documents shall satisfy any
delivery requirement hereunder or under the Credit Agreement or any other Loan
Document.

 

[Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the Grantors and the Collateral Agent have executed this
Security Agreement as of the date first above written.

 

  GRANTORS:       STONERIDGE, INC.         By:       Name:       Title:        
  STONERIDGE CONTROL DEVICES, INC.         By:       Name:       Title:        
  STONERIDGE ELECTRONICS, INC.         By:       Name:       Title:  

 

[Signature Page to Pledge and Security Agreement]

 

 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as
Collateral Agent         By:           Name:           Title:  

 

[Signature Page to Pledge and Security Agreement]

 

 

 

 

ACKNOWLEDGEMENT AND CONSENT

 

The undersigned hereby acknowledges receipt of a copy of the Pledge and Security
Agreement dated as of September [●], 2014 (the “Agreement”), made by the
Grantors parties thereto for the benefit of PNC Bank, National Association, as
Collateral Agent. The undersigned agrees for the benefit of the Collateral Agent
and the Secured Parties as follows:

 

1.          The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.

 

2.          The undersigned will notify the Collateral Agent promptly in writing
of the occurrence of any of the events described in Section 4.5(d)(iii) or
4.5(d)(iv) of the Agreement.

 

3.          The terms of Sections 4.4(b), 4.4(c), 4.5(d)(v), 5.1(f), and 5.2(c)
of the Agreement shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 4.4(b), 4.4(c),
4.5(d)(v), 5.1(f) or 5.2(c) of the Agreement.

 

 

  [Name of ISSUER]       By:       Name:     Title:

 

  Address for Notices:                         Attention:         Facsimile:    
 

 

[Signature Page to Acknowledgment and Consent]

 

 

 

 

EXHIBIT A

 

NOTICE ADDRESS FOR ALL GRANTORS

 

 

 

 

EXHIBIT A

 

INFORMATION AND COLLATERAL LOCATIONS

  

Name of Grantor   Type of Organization
(e.g. corporation,
limited liability
company, limited
partnership)   Jurisdiction of
Organization/
Formation   Organizational
Identification
Number   Jurisdictions of
Qualification   Address of Chief Executive Office                              
                                   

 

Locations of Collateral:

 

(a)          Properties Owned by the Grantor:

 

(b)          Properties Leased by the Grantor or other related entity (Include
Landlord’s Name):

 

(c)          Public Warehouses or other Locations pursuant to Bailment or
Consignment Arrangements (include name of Warehouse Operator or other Bailee or
Consignee):

 

Other names used within past five years (include name of Warehouse Operator or
other Bailee or Consignee): .

 

Predecessors and other names used within past five years:

 

Grantor Prior Address/City/State/Province/Zip Code/Postal Code    

 

 

 

 

EXHIBIT B

 

DEPOSIT ACCOUNTS

 

SECURITIES ACCOUNTS

 

 

 

 

EXHIBIT C

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

STOCKS:

 

Grantor   Issuer   Legal
Form   Jurisdiction   Grantor Held   # Outstanding  

% Pledged

Of
Outstanding

  Par                                                            

 

BONDS:

 

GOVERNMENT SECURITIES:

 

 

 

 

EXHIBIT D

 

OFFICES IN WHICH FINANCING STATEMENTS WILL BE FILED

 

Grantor   Office                  

 

 

 

 

EXHIBIT E

 

ACQUISITIONS

 

Grantor   Date of Acquisition   Description of Acquisition                      
       

 

 

 

 

EXHIBIT F

 

INTELLECTUAL PROPERTY RIGHTS

 

 

 

 

EXHIBIT G

 

COMMERCIAL TORT CLAIMS

 

 

 

 

EXHIBIT H

 

AMENDMENT

 

This Amendment, dated ______ __, ____ is delivered pursuant to Section 4.7 of
the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned agrees that this Amendment may be attached to that
certain Pledge and Security Agreement, dated as of September [●], 2014, between
the undersigned, as the Grantors, and PNC Bank, National Association, as
Collateral Agent (the “Security Agreement”), and that the Collateral listed on
Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in said Security Agreement.

 

      By:   Name:   Title:

 

 

 

 

2

 

SCHEDULE I TO AMENDMENT

 

COMMERCIAL TORT CLAIMS

 

Name of Grantor   Description of Claim   Parties   Case Number; Name of
Court where Case was
Filed                            

 

 

 

  

EXHIBIT 2.5.1

 

FORM OF

 

LOAN REQUEST4

 

__________  __, 20__

 

PNC Bank, National Association, as Administrative Agent

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, Pennsylvania 15219

Telephone No.: (412) 762-6442

Telecopier No.: (412) 762-8672

Attention: Trina Barkley, Assistant Vice President, Senior Loan Closer Associate

 

Ladies and Gentlemen:

 

The undersigned, STONERIDGE, INC., an Ohio corporation, STONERIDGE ELECTRONICS,
INC., a Texas corporation, STONERIDGE CONTROL DEVICES, INC., a Massachusetts
corporation, and STONERIDGE ELECTRONICS AB, a Swedish corporation (each
individually, a “Borrower” and, collectively, the “Borrowers”), refer to the
Third Amended and Restated Credit Agreement, dated as of September 12, 2014 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the Borrowers, the Guarantors party thereto from time to time, PNC BANK,
NATIONAL ASSOCIATION, as the Administrative Agent (in such capacity, the
“Administrative Agent”), the “Swing Loan Lender” and the “Issuing Lender” and
certain Lenders party thereto from time to time. Each Borrower hereby gives you
notice, irrevocably, pursuant to Section 2.5.1 of the Credit Agreement, that the
Borrowers hereby requests one or more borrowings or conversions of Loans under
the Credit Agreement, and in connection therewith sets forth in the schedule
attached hereto the information relating to each such borrowing or conversion
(collectively, the “Proposed Action”) as required by Section 2.5.1 of the Credit
Agreement (as applicable).

 



 

4 For Swing Loans, use Exhibit 2.5.2

 

 

 

 

Each Borrower hereby specifies that the Proposed Action will consist of Loans as
indicated in the schedule attached hereto.

 

Each Borrower hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Action, and will be
true after giving effect to the Proposed Action: (A) the representations,
warranties of the Loan Parties are true and correct in all respects as of such
date; (B) no Event of Default or Potential Default has occurred and is
continuing and (C) the making of the Proposed Action does not contravene any Law
applicable to any Loan Party or Subsidiary of any Loan Party or any of the
Lenders.

 

 

 

 

PROPOSED CONVERSIONS

 

Proposed Conversion #1

 

[of the Loans described in the first table below

 

into the Loans described in the second table below]

 

Name of Borrower: _____________

 

LOAN 1 (Loan To Be Converted):

 

Requested Conversion Date   Type of Loan To Be Converted  

Aggregate Amount
of Loan

          ____________ __, 20__  

¨ Base Rate Option

 

¨ LIBOR Rate Option

 

(If LIBOR Rate Option is selected, select existing Interest Period below)

 

¨ One month

 

¨ Two months

 

¨ Three months

 

¨ Six months

 

($/€/kr)_______________.__

 

 

 

 

LOAN 2 (Post Conversion Loan):

 

Requested Conversion Date   Type of Loan To Be Converted  

Aggregate Amount
of Loan

          ____________ __, 20__  

¨ Base Rate Option

 

¨ LIBOR Rate Option

 

(If LIBOR Rate Option is selected, select proposed Interest Period below)

 

¨ One month

 

¨ Two months

 

¨ Three months

 

¨ Six months

 

($/€/kr)_______________.__

 

 

 

 

PROPOSED BORROWINGS

 

Aggregate Proposed Borrowings on _________ __, 20__:
($/€/kr)________________________ (as detailed below)

 

Name of Borrower: _____________

 

LOAN 1:

 

Requested
Borrowing Date   Currency   Type of Loan  

Aggregate Amount
of Loan

              ____________ __, 20__  

(If LIBOR Rate Option is selected, select the currency below)

 

¨ Dollars

 

¨ Optional Currency

 

¨ Base Rate Option

 

¨ LIBOR Rate Option

 

(If LIBOR Rate Option is selected, select initial Interest Period below)

 

¨ One month

 

¨ Two months

 

¨ Three months

 

¨ Six months

  ($/€/kr)_______________.__5

 



 

2 Each Loan Request shall be in integral multiples of One Million Dollars
($1,000,000) (or the Dollar Equivalent thereof) and not less than Five Million
Dollars ($5,000,000) (or the Dollar Equivalent thereof) for each Borrowing
Tranche under the LIBOR Rate Option and in integral multiples of Five Hundred
Thousand Dollars ($500,000) and not less than One Million Dollars ($1,000,000)
for each Borrowing Tranche under the Base Rate Option.

 

 

 

 

LOAN 2 (if applicable):

 

Requested
Borrowing Date   Facility   Type of Loan  

Aggregate Amount
of Loan

              ____________ __, 20__  

(If LIBOR Rate Option is selected, select the currency below)

 

¨ Dollars

 

¨ Optional Currency

 

¨ Base Rate Option

 

¨ LIBOR Rate Option

 

(If LIBOR Rate Option is selected, select initial Interest Period below)

  

¨ One month

 

¨ Two months

 

¨ Three months

 

¨ Six months

 

($/€/kr)_______________.__

 

Proceeds of the foregoing Loans are to be wired to the following account at

 

[Name of Financial Institution]

 

ABA [_____________________]

 

Account Number [_________________]

 

[Borrower Name]

 



 

 

 

Very truly yours,

 

  STONERIDGE, INC.         By:           Name:           Title:          
STONERIDGE ELECTRONICS, INC.         By:           Name:           Title:      
    STONERIDGE CONTROL DEVICES, INC.         By:           Name:          
Title:  

 

 

 

 

  STONERIDGE ELECTRONICS AB         By:           Name:           Title:  

 

 

 

 

EXHIBIT 2.5.2

 

FORM OF SWING LOAN REQUEST

 

__________  __, 20__

 

PNC Bank, National Association, as Administrative Agent

PNC Firstside Center

500 First Avenue, 4th Floor

Pittsburgh, Pennsylvania 15219

Telephone No.: (412) 762-6442

Telecopier No.: (412) 762-8672

Attention: Trina Barkley, Assistant Vice President, Senior Loan Closer Associate

 

Ladies and Gentlemen:

 

The undersigned, STONERIDGE, INC., an Ohio corporation, STONERIDGE ELECTRONICS,
INC., a Texas corporation, STONERIDGE CONTROL DEVICES, INC., a Massachusetts
corporation, and STONERIDGE ELECTRONICS AB, a Swedish corporation (each
individually, a “Borrower” and, collectively, the “Borrowers”), refers to the
Third Amended and Restated Credit Agreement, dated as of September 12, 2014 (as
amended, restated, modified or supplemented from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the Borrowers, the Guarantors party thereto from time to time, PNC BANK,
NATIONAL ASSOCIATION, as the Administrative Agent (in such capacity, the
“Administrative Agent”), the “Swing Loan Lender” and the “Issuing Lender” and
certain LENDERS party thereto from time to time. Each Borrower hereby gives you
notice, irrevocably, pursuant to Section 2.5.2 of the Credit Agreement, that
such Borrower hereby requests a Swing Loan under the Credit Agreement, and in
connection therewith sets forth in the schedule attached hereto the information
relating to each Swing Loan (collectively, the “Proposed Action”) as required by
Section 2.5.2 of the Credit Agreement (as applicable).

 

Each Borrower hereby specifies that the Proposed Action will consist of Loans as
indicated in the schedule attached hereto. Each Borrower hereby certifies that
the following statements are true on the date hereof, and will be true on the
date of the Proposed Action, and will be true after giving effect to the
Proposed Action: (A) the representations and warranties of the Loan Parties are
true and correct; (B) no Event of Default or Potential Default has occurred and
is continuing; and (C) the making of the Proposed Action does not contravene any
Law applicable to any Loan Party or Subsidiary of any Loan Party or any of the
Lenders.

 



 

 

 

PROPOSED SWING LOAN

 

LOAN 1:

 

Requested
Borrowing Date   Facility  

Aggregate Amount
of Loan

          ____________ __, 201__  

¨ Swing Loan

 

$_______________.__6

 



 

6 Minimum draw is $100,000.

 

 

 

 

Proceeds of the foregoing Loans are to be wired to the Borrowers’ account at

 

PNC Bank, National Association

ABA 041000124

Account Number [______________]

 

Very truly yours,

 

  STONERIDGE, INC.         By:           Name:           Title:          
STONERIDGE ELECTRONICS, INC.         By:           Name:           Title:      
    STONERIDGE CONTROL DEVICES, INC.         By:           Name:          
Title:  

 



 

 

 

  STONERIDGE ELECTRONICS AB         By:           Name:           Title:  

 

 

 

 

EXHIBIT 2.12

 

FORM OF

LENDER JOINDER AGREEMENT

 

This LENDER JOINDER AGREEMENT (this “Agreement”) is made and entered into as of
__________, 201__, by and among __________________________ (the “New Lender”);
STONERIDGE, INC., an Ohio corporation, STONERIDGE ELECTRONICS, INC., a Texas
corporation, STONERIDGE CONTROL DEVICES, INC., a Massachusetts corporation, and
STONERIDGE ELECTRONICS AB, a Swedish corporation (each individually, a
“Borrower” and, collectively, the “Borrowers”); PNC BANK, NATIONAL ASSOCIATION,
as the Administrative Agent, the Issuing Lender and the Swing Loan Lender (as
these three terms and other capitalized terms used herein and not otherwise
defined herein are defined in the Credit Agreement, defined below).

Recitals:

 

A.           The Borrowers, the Lenders party thereto, the Issuing Lender and
the Administrative Agent are the parties to that certain Third Amended and
Restated Credit Agreement dated as of September 12, 2014 (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”);

 

B.           Pursuant to Section 2.12.1 of the Credit Agreement, the Borrowers
have requested (the “Subject Request”) that the Revolving Credit Commitments be
increased by $___________, such that, after giving effect to such increase, the
aggregate amount of the Revolving Credit Commitments will be $____________; and

 

C.           The New Lender has agreed to provide an incremental Revolving
Credit Commitment under the Subject Request in the amount and on the terms and
conditions set forth herein and to become a Lender under the Credit Agreement in
connection therewith.

 

Agreements:

 

NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.          Pursuant to Section 2.12.1 of the Credit Agreement, the Borrowers
hereby request that the New Lender provide, and the New Lender hereby provides,
a Revolving Credit Commitment under and pursuant to the Credit Agreement in the
amount set forth on Annex A hereto. As of the effective date of such increase
(the “Increase Effective Date”), the Revolving Credit Commitment and initial
Ratable Share of the New Lender is set forth in Annex A hereto. The Revolving
Credit Commitment of the New Lender set forth in Annex A hereto represents an
increase in the aggregate Revolving Credit Commitments under the Credit
Agreement under the Subject Request and pursuant to the terms of Section 2.12 of
the Credit Agreement.

 



 

 

 

2.          The New Lender (a) represents and warrants that it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (b) confirms it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.3 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Agreement, (c) confirms it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement, (d) if it is a Foreign Lender, agrees to
provide any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the New Lender; and (e)
agrees that (i) it will, independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

3.          Each Borrower certifies that, before and after giving effect to such
increase, (a) the representations and warranties contained in Section 6.1 of the
Credit Agreement and the other Loan Documents are true and correct on and as of
the Increase Effective Date and (b) no Event of Default or Potential Default
exists.

 

4.          Each Borrower represents and warrants to the New Lender that (a) it
has the full power and authority, and has taken all corporate, limited liability
company or limited partnership, as the case may be, action necessary to execute
and deliver this Agreement and (b) it has satisfied (or concurrently herewith on
the Increase Effective Date will satisfy) the conditions to the New Lender’s
Revolving Credit Commitment required under Section 2.12.1 of the Credit
Agreement.

 

5.          Each Borrower agrees that, as of the date hereof (after giving
effect to this Agreement and, if applicable, the concurrent effectiveness on the
Increase Effective Date of increased Revolving Credit Commitments under the
Subject Request), (a) the aggregate amount of the Revolving Credit Commitment is
$_____________ and (b) the New Lender (i) is a party to the Credit Agreement as
a “Lender”, (ii) is a “Lender” for all purposes of the Credit Agreement and the
other Loan Documents, and (iii) has the rights and obligations of a Lender under
the Credit Agreement and the other Loan Documents.

 

6.          Pursuant to Section 2.12.1 of the Credit Agreement, the
Administrative Agent, the Issuing Lender and the Swing Loan Lender are parties
to this Agreement for the purpose of confirming their approval of the New Lender
to join in the Credit Agreement as a Lender thereunder.

 

7.          The applicable address, telephone number and facsimile number of the
New Lender for purposes of Section 11.5 of the Credit Agreement are as set forth
in the New Lender’s administrative questionnaire delivered by the New Lender to
the Administrative Agent on or before the date hereof or to such other address,
telephone number and facsimile number as shall be designated by the New Lender
as provided in the Credit Agreement.

 



 

 

 

8.          This Agreement may be executed in any number of counterparts and by
the various parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier or other secure electronic format (.pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

9.          This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

 

[No additional provisions are on this page; the page next following is the
signature page.]

 

 

 

 

IN WITNESS WHEREOF the parties hereto have hereunto set their hands as of the
date first above written.

 

  New Lender:       _______________________       By_________________________  
    ______________, its ______________

 

  Borrowers:       STONERIDGE, INC.       By:           Name:           Title:  
        STONERIDGE ELECTRONICS, INC.         By:           Name:          
Title:  

 



 

 

 

  STONERIDGE CONTROL DEVICES, INC.         By:           Name:           Title:
          STONERIDGE ELECTRONICS AB         By:           Name:           Title:
 

 

  Administrative Agent, Issuing Lender   and Swing Loan Lender:       PNC BANK,
NATIONAL ASSOCIATION, in its   respective capacities as the Administrative
Agent,   the Issuing Lender and the Swing Loan Lender      
By_________________________   ______________, its ______________

 



 

 

 

Annex A

 

to

 

Lender Joinder Agreement dated _________, 201__

 

Date of the Subject Request: _________, 201__

 

Name of the New Lender: ___________________

 

Increase Effective Date: _________, 201__

 

Revolving Credit Commitment of the New Lender

 

as of the Increase Effective Date: $______________

 

[Ratable Share of the New Lender as of the Increase Effective Date: ___%]

 



 

 

 

EXHIBIT 5.9.7(A)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 12, 2014,
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stoneridge, Inc., Stoneridge Electronics, Inc., Stoneridge
Control Devices, Inc., Stoneridge Electronics AB, as borrowers, those affiliates
party thereto as guarantors, PNC Bank, National Association, as Administrative
Agent, Issuing Lender and Swing Loan Lender, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:             Name:           Title:  

 

Date: ________ __, 20[  ]

 

 

 

 



 

EXHIBIT 5.9.7(B)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 12, 2014,
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stoneridge, Inc., Stoneridge Electronics, Inc., Stoneridge
Control Devices, Inc., Stoneridge Electronics AB, as borrowers, those affiliates
party thereto as guarantors, PNC Bank, National Association, as Administrative
Agent, Issuing Lender and Swing Loan Lender, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code].

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:             Name:           Title:  

 

Date: ________ __, 20[  ]

 

 

 

 



 

EXHIBIT 5.9.7(C)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 12, 2014,
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stoneridge, Inc., Stoneridge Electronics, Inc., Stoneridge
Control Devices, Inc., Stoneridge Electronics AB, as borrowers, those affiliates
party thereto as guarantors, PNC Bank, National Association, as Administrative
Agent, Issuing Lender and Swing Loan Lender, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:             Name:           Title:  

 

Date: ________ __, 20[  ]

 

 

 

 



 

EXHIBIT 5.9.7(D)

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 12, 2014,
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Stoneridge, Inc., Stoneridge Electronics, Inc., Stoneridge
Control Devices, Inc., Stoneridge Electronics AB, as borrowers, those affiliates
party thereto as guarantors, PNC Bank, National Association, as Administrative
Agent, Issuing Lender and Swing Loan Lender, and each lender from time to time
party thereto.

 

Pursuant to the provisions of Section 5.9 [Taxes] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:             Name:           Title:  

 

Date: ________ __, 20[  ]

 

______________________________

 



 

 

  

EXHIBIT 8.3.3

 

FORM OF QUARTERLY COMPLIANCE CERTIFICATE

 

For Fiscal __________ ended
                                                        (the “Statement Date”)

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)           I am the duly elected [___________________]1 of Stoneridge, Inc.,
an Ohio corporation (the “Parent”);

 

(2)           I am familiar with the terms of that certain Third Amended and
Restated Credit Agreement dated as of September 12, 2014 (as the same may from
time to time be amended, restated or otherwise modified, the “Credit Agreement”,
the terms defined therein and not otherwise defined in this Certificate being
used herein as therein defined), by and among the Parent, Stoneridge
Electronics, Inc., a Texas corporation, Stoneridge Control Devices, Inc., a
Massachusetts corporation, and Stoneridge Electronics AB, a Swedish corporation,
as borrowers, the Guarantors party thereto, the Lenders party thereto, and PNC
Bank, National Association, as Administrative Agent, and the terms of the other
Loan Documents, and I have made, or have caused to be made, under my
supervision, a review in reasonable detail of the transactions and condition of
the Parent and its Subsidiaries during the accounting period covered by the
attached financial statements;

 

(3)           Based on the review described in paragraph (2) above [INDICATE
SELECTION]:

 

[   ]no Event of Default or Potential Default (i) has occurred or existed during
the accounting period covered by the financial statements delivered in
connection with this Compliance Certificate or (ii) exists as of the date of
this Compliance Certificate.

 

[   ]one or more Events of Default or Potential Default (i) has occurred or
existed during the accounting period covered by the financial statements
delivered in connection with this Compliance Certificate or (ii) exists as of
the date of this Compliance Certificate. Attached to this Compliance Certificate
is an addendum specifying each such Event of Default or Potential Default, its
nature, the best estimation after due inquiry of the Parent of when it occurred,
whether it is continuing and the steps being taken by the Parent or its
Subsidiaries, if applicable, with respect to such event.

 

(4)           Set forth on Exhibit A are reasonably detailed calculations of the
financial covenants set forth in Sections 8.2.14, 8.2.16 and 8.2.17 of the
Credit Agreement. The financial statements and calculations of financial
covenant compliance attached hereto as Exhibit A are accurate, complete and
fairly present the matters stated therein and have been prepared on a basis
consistent with such statements and calculations with respect to prior periods
and in accordance with GAAP and the terms of the Credit Agreement.

 

[signature page follows]

 

 

 



1 Must be executed by the Chief Executive Officer, President or Chief Financial
Officer of the Parent.

 

 

 

 

IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.

 

    STONERIDGE, INC.                       By:               Name:              
Title:  

 

 

 

 

EXHIBIT A

 

I.Section 8.2.14 – Maximum Capital Expenditures2



A)The Parent and its Subsidiaries.



1.Expenditures for the acquisition or leasing (pursuant to a capital lease) of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which are required to
be capitalized under GAAP on a consolidated balance sheet.

 

$________________

 

MINUS

 






2.Carryover from immediately preceding fiscal year.

 

$________________

 

3.Sum of Lines I.A.1 through I.A.2.

 

$________________

 

Maximum Permitted: $40,000,000 in any fiscal year.

 

II.Section 8.2.16 – Maximum Leverage Ratio


 

A)Consolidated Net Debt.    

1.Indebtedness of the Parent and its Subsidiaries on a consolidated basis.

 

$________________

 

MINUS

 

2.Obligations under any currency swap agreement, interest rate swap, cap, collar
or floor agreement or other interest rate management device, unless such
Indebtedness is not contingent.

 

$________________

 

MINUS

 



 



2 Commencing with the fiscal year that commences on January 1, 2015.

 

 

 

 

3.Obligations under any transaction (excluding (i) borrowed money, (ii) amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement and (iv) those described in Section II.A.2, and
including forward sale or purchase agreements, Capital Leases and conditional
sales agreements) having the commercial effect of a borrowing of money entered
into by such Person to finance its operations or capital requirements (but not
including trade payables and accrued expenses incurred in the ordinary course of
business which are not represented by a promissory note or other evidence of
indebtedness and which are not more than thirty (30) days past due), unless such
Indebtedness is not contingent.

 

$________________

 

MINUS

 

4.Any Guaranty of Indebtedness for borrowed money, unless such Indebtedness is
not contingent.



$________________

 

MINUS

 

5.The amount of consolidated cash in deposit accounts in the United States that
is not subject to a Lien in favor of any Person other than the Collateral Agent
or to any restriction on the use thereof, other than pursuant to the Loan
Documents.

 

$_______________

 

MINUS

 

6.Sixty-fifty percent (65%) of the amount of consolidated cash in deposit
accounts outside of the United States that is freely transferable from such
jurisdiction to the United States that is not subject to a Lien in favor of any
Person other than the Collateral Agent or to any restriction on the use thereof,
other than pursuant to the Loan Documents.

 

$________________

 

7.Sum of Lines II.A.1 through II.A. $________________

 



 

B)Consolidated EBITDA.3

 

1.Consolidated Net Income.

$________________

 



 



3 For purposes of calculating Consolidated EBITDA for any period (A) the
Consolidated EBITDA of any Person acquired by Parent or any Subsidiary of Parent
pursuant to a Permitted Acquisition during such period shall be included on a
Pro Forma Basis for such period and (B) the Consolidated EBITDA of any person or
line of business sold or otherwise disposed of by Parent or any Subsidiary of
any Loan Party during such period shall be excluded for such period (assuming
the consummation of such sale or other disposition and the repayment of any
Indebtedness in connection therewith occurred as of the first day of such
period).

 

 

 

 

PLUS

 

2.Without duplication and to the extent deducted in determining such
Consolidated Net Income:4

 



  a. Consolidated Interest Expense $________________           b. Consolidated
income tax expense $________________           c. Depreciation $________________
          d. Amortization $________________           e. Any non-cash charges
(other than the write-down of current assets)               $________________  
        f. Subtotal $________________







 

MINUS

 

3.Without duplication:

 

a.All cash payments made during such period on account of reserves,
restructuring charges and other non-recurring non-cash charges added to
Consolidated Net Income pursuant to clause II.B.2.e in a previous period.

 

$________________

 

b.To the extent included in determining such Consolidated Net Income, any
non-cash extraordinary gains and all non-recurring non-cash items of income.

 

$________________

 

c.Subtotal                                                                                                              $________________

 

4.Sum of Line II.B.1 plus Line II.B.2.f minus Line II.B.3.c.

$________________

 

5.Maximum Leverage Ratio (Line II.A.7 divided by Line II.B.4): ____ to 1.00

 

 

 



4 To the extent that all or any portion of the income of any person is excluded
from Consolidated Net Income pursuant to the definition thereof for all or any
portion of such period any amounts set forth in II.B.2.a through II.B.2.e that
are attributable to such person shall not be included for purposes of
determining such amounts.

 

 

 

 

Maximum Leverage Ratio: 3.00 to 1.00 as of the end of any fiscal quarter.

 

III.Section 8.2.17 – Minimum Interest Coverage Ratio



A)Consolidated EBITDA (Line II.B.4, above)

$________________

 

B)Consolidated Interest Expense

$________________

 

1.Minimum Interest Coverage Ratio (Line III.A divided by Line III.B): ____ to
1.00

 

Minimum Required: 3.50 to 1.00 as of the end of each fiscal quarter for the four
(4) fiscal quarters then ended.

 

 

  

 

